Case 1:19-cv-00940-PLM-PJG ECF No. 40-5, PageID.194 Filed 12/10/20 Page 1 of 134




                         EXHIBIT 4
Case 1:19-cv-00940-PLM-PJG ECF No. 40-5, PageID.195 Filed 12/10/20 Page 2 of 134
    LORI LYNN HEETHUIS, 9-25-2020
                                                                Page 1                                                   Page 2
                      UNITED STATES DISTRICT COURT                              1   APPEARANCES:
                      WESTERN DISTRICT OF MICHIGAN                              2   (All parties via videoconference)
                        SOUTHERN DIVISION                                       3
                                                                                4   STEPHEN R. DREW
           LORI LYNN HEETHUIS,                                                  5   Drew, Cooper & Anding
                          Plaintiff,                                            6   80 Ottawa Avenue, NW, Suite 200
                vs.          Case No. 1:19-cv-00940                             7   Grand Rapids, Michigan 49503
                               Hon. Paul L. Maloney                             8   616.454.8300
           COUNTY OF MUSKEGON; and,                                             9   sdrew@dca-lawyers.com
           RYAN BOIKE, Individually,                                           10      Appearing on behalf of the Plaintiff.
                      Defendants.                                              11
                                                                               12   LAURA S. AMTSBUECHLER
                VIDEOTAPED VIDEOCONFERENCE DEPOSITION OF                       13   Rosati, Schultz, Joppich & Amtsbuechler, PC
                           LORI LYNN HEETHUIS                                  14   27555 Executive Drive, Suite 250
                                                                               15   Farmington Hills, Michigan 48331
                      The Videoconference Deposition of LORI LYNN              16   248.489.4100
              HEETHUIS, located in Grand Rapids, Michigan, was taken for       17   lamtsbuechler@rsjalaw.com
              the purpose of discovery in the above-entitled cause,            18         Appearing on behalf of the Defendants.
              remotely by Sharon Bayerl, (CSR-3406), a Notary Public in        19
              and for the County of Wayne, Michigan, (acting in Wayne          20   ALSO PRESENT:
              County, Michigan), on Friday, September 25, 2020,                21   Jodie C. Chapa, CLVS
              commencing at 9:07 a.m.                                          22   Ryan Boike
                                                                               23   Michael Poulin
                                                                               24
                                                                               25

                                                                Page 3                                                   Page 4
       1                     TABLE OF CONTENTS                                  1   DEPOSITION EXHIBIT 9                       41
       2                                                                        2   DEPOSITION EXHIBIT 10                      41
       3      WITNESS                                   PAGE                    3   DEPOSITION EXHIBIT 11                      49
       4      LORI LYNN HEETHUIS                                                4   DEPOSITION EXHIBIT 12                      102
       5                                                                        5   DEPOSITION EXHIBIT 14                      122
       6      EXAMINATION                                                       6   DEPOSITION EXHIBIT 13                      123
       7      BY MS. AMTSBUECHLER:                                         8    7   DEPOSITION EXHIBIT 15                      137
       8      EXAMINATION                                                       8   DEPOSITION EXHIBIT 16                      147
       9      BY MR. DREW:                                    288               9   DEPOSITION EXHIBIT 17                      150
      10      RE-EXAMINATION                                                   10   DEPOSITION EXHIBIT 18                      162
      11      BY MS. AMTSBUECHLER:                                     321     11   DEPOSITION EXHIBIT 19                      166
      12                                                                       12   DEPOSITION EXHIBIT 20                      166
      13                       EXHIBITS                                        13   DEPOSITION EXHIBIT 21                      176
      14                                                                       14   DEPOSITION EXHIBIT 22                      180
      15      Exhibit                       Page                               15   DEPOSITION EXHIBIT 23                      192
      16      (Exhibits attached to transcript.)                               16   DEPOSITION EXHIBIT 24                      192
      17                                                                       17   DEPOSITION EXHIBIT 25                      208
      18      DEPOSITION EXHIBIT 1                                    19       18   DEPOSITION EXHIBIT 26                      209
      19      DEPOSITION EXHIBIT 2                                    20       19   DEPOSITION EXHIBIT 27                      219
      20      DEPOSITION EXHIBIT 3                                    21       20   DEPOSITION EXHIBIT 28                      220
      21      DEPOSITION EXHIBIT 4                                    23       21   DEPOSITION EXHIBIT 29                      223
      22      DEPOSITION EXHIBIT 5                                    25       22   DEPOSITION EXHIBIT 30                      253
      23      DEPOSITION EXHIBIT 6                                    29       23   DEPOSITION EXHIBIT 31                      259
      24      DEPOSITION EXHIBIT 7                                    34       24   DEPOSITION EXHIBIT 32                      260
      25      DEPOSITION EXHIBIT 8                                    38       25   DEPOSITION EXHIBIT 33                      260


                                                                                                   1 (Pages 1 to 4)
                                        Chapa & Giblin Court Reporters
                                                (248) 626-2288
Case 1:19-cv-00940-PLM-PJG ECF No. 40-5, PageID.196 Filed 12/10/20 Page 3 of 134
    LORI LYNN HEETHUIS, 9-25-2020
                                                              Page 5                                                                    Page 6
       1    DEPOSITION EXHIBIT 34                                       265    1   Grand Rapids, Michigan
       2                                                                       2   Friday, September 25, 2020
       3                                                                       3   9:07 a.m.
       4                                                                       4
       5                                                                       5               VIDEO TECHNICIAN: We are on the record at 9:07
       6                                                                       6      a.m. This is the video conference video recorded
       7                                                                       7      deposition of Lori Lynn Heethuis taken in the case of Lori
       8                                                                       8      Lynn Heethuis, Plaintiff, versus County of Muskegon and
       9                                                                       9      Ryan Boike, Individually, Defendants, United States
      10                                                                      10      District Court, Western District of Michigan, Southern
      11                                                                      11      Division, Case Number 119-cv-00940. Today's
      12                                                                      12      videoconference is held from 80 Ottawa Avenue Northwest,
      13                                                                      13      Suite 200, Grand Rapids, Michigan. Today's date is
      14                                                                      14      September 25, 2020. My name is Jodie C. Chapa, CLVS.
      15                                                                      15      Today's court reporter is Sharon Bayerl, CSR. Please read
      16                                                                      16      in your statement and swear in the witness.
      17                                                                      17               THE REPORTER: My name is Sharon Bayerl,
      18                                                                      18      certified stenographic reporter and notary public in the
      19                                                                      19      State of Michigan. This deposition is being held via
      20                                                                      20      videoconferencing equipment. The witness and reporter are
      21                                                                      21      not in the same room. The parties and their counsel
      22                                                                      22      consent to this arrangement and waive any objections to
      23                                                                      23      this manner of reporting. Please indicate your agreement
      24                                                                      24      by stating your name and your agreement on the record and
      25                                                                      25      please announce anyone in the room with you.


                                                              Page 7                                                                    Page 8
       1          MR. DREW: This is Steven Drew, attorney for                  1      the whole truth, and nothing but the truth, so help you
       2    Lori Heethuis, the plaintiff. We agree to that procedure.          2      God?
       3    No one is in the room with Lori, and I am in a separate            3               THE WITNESS: I do.
       4    room due to, we had an echoing problem, and no one is in           4               THE REPORTER: Thank you.
       5    the room with me.                                                  5                 LORI LYNN HEETHUIS
       6          MS. AMTSBUECHLER: This is Laura Amtsbuechler,                6         was thereupon called as a witness herein, and
       7    attorney for defendants. I am alone in my office. Also             7      after having first been duly sworn to testify to the
       8    appearing are defendant Ryan Boike and the sheriff, as             8      truth, the whole truth and nothing but the truth, was
       9    representative of the county. I understand they are also           9      examined and testified as follows:
      10    alone each in their separate locations.                           10               MS. AMTSBUECHLER: This is the deposition, as
      11          MR. DREW: Can they verify that?                             11      has been explained, of Ms. Heethuis taken pursuant to
      12          MS. AMTSBUECHLER: That's fine.                              12      notice to be used for all purposes under the court rules.
      13          Jodie, can you unmute Ryan so that he can verify            13                      EXAMINATION
      14    he's alone? Ryan, can you hear?                                   14   BY MS. AMTSBUECHLER:
      15          MR. BOIKE: Yes, ma'am, I am alone.                          15   Q. Ms. Heethuis, my name is Laura Amtsbuechler. I am the
      16          MS. AMTSBUECHLER: Okay. Thank you.                          16      attorney for Deputy Boike and for the county. As you have
      17          MR. POULIN: And Sheriff Poulin is alone also.               17      heard, Sheriff Poulin is also present at this deposition.
      18          MS. AMTSBUECHLER: Okay. Jody, can you make                  18      Today is my opportunity to ask you questions regarding
      19    sure they are muted again?                                        19      your knowledge of the facts and circumstances surrounding
      20          THE VIDEOGRAPHER: Yes. Would you administer                 20      your lawsuit.
      21    the oath?                                                         21   A. Yes.
      22          THE REPORTER: Yes. Could you please raise your              22   Q. Yes. Are you able to proceed today?
      23    right hand?                                                       23   A. Yes.
      24          Do you solemnly state that the testimony you are            24   Q. Is there any reason why you are not physically or mentally
      25    about to give in this cause now pending will be the truth,        25      able to fully and accurately and completely answer the



                                                                                                          2 (Pages 5 to 8)
                                      Chapa & Giblin Court Reporters
                                              (248) 626-2288
Case 1:19-cv-00940-PLM-PJG ECF No. 40-5, PageID.197 Filed 12/10/20 Page 4 of 134
    LORI LYNN HEETHUIS, 9-25-2020
                                                               Page 9                                                             Page 10
       1      questions that I ask of you today?                           1   A. No, other than my night meds.
       2   A. None that I'm aware of.                                      2   Q. What are your night meds?
       3   Q. Okay. Are you on any medication today?                       3   A. Seroquel, I was just changed from amitriptyline to
       4   A. Yes, I am.                                                   4      Seroquel 100 milligrams, and 2 milligrams of Ativan.
       5   Q. What medication?                                             5   Q. So you took the Ativan and the Seroquel last night?
       6   A. Vyvanse 70 milligram.                                        6   A. Yes.
       7   Q. I'm sorry, what did you just say?                            7   Q. What time?
       8   A. I'm sorry. Vyvanse, V-A-V-A-N-C-E [sic], I believe, 70       8   A. 9:00, about 9:45 approximately.
       9      milligram.                                                   9   Q. Okay. So in your mind -- you don't believe that those
      10   Q. Okay. What else?                                            10      impact in any way your ability to testify today?
      11   A. Just a Colace pill and a Zyrtec 10 milligram for my         11   A. No.
      12      allergies.                                                  12   Q. Have you ever testified in a deposition before?
      13   Q. What was the second thing you said, a Colace pill?          13   A. Yes, I have.
      14   A. Colace.                                                     14   Q. When?
      15   Q. Colace, okay.                                               15   A. Late 2016.
      16   A. It's to help go to the bathroom.                            16   Q. Was that the ACLU case?
      17   Q. For some reason, I don't know, there might be an echo.      17   A. Yes.
      18      Hopefully we will be okay as we proceed, but if we have     18   Q. Any other time?
      19      trouble, we will have to readjust.                          19   A. No. I have given testimony, but not a deposition that I
      20   A. Okay.                                                       20      can recall.
      21   Q. Vyvanse, what is that for?                                  21   Q. Testimony in court?
      22   A. Vyvanse is for my -- to help control my PTSD. It's to       22   A. Yes.
      23      help with anxiety, a little ADHD, that's about it.          23   Q. Was that related to your job as a corrections officer?
      24   Q. Okay. Have you taken any other medication besides what      24   A. Yes, it was.
      25      you have just listed in the past three days?                25   Q. When was that?


                                                             Page 11                                                              Page 12
       1   A. 2000 -- actually I don't recall the dates at this time,      1   A. He is retired.
       2      but one was Robert Johnson case, and the other one was a     2   Q. From what?
       3      Rapp case. I believe Rapp was in 2000 -- early 2017.         3   A. He worked at Bennett Pump Company as -- he did several
       4   Q. You said rat, R-A-T?                                         4      jobs within there, mainly calibrating machines.
       5   A. Rapp, R-A-P-P, Rapp.                                         5   Q. When did he retire?
       6   Q. Okay. What does that stand for?                              6   A. Approximately 28 years ago.
       7   A. That's his last name.                                        7   Q. Okay. I just got a message from the videographer that she
       8   Q. Okay. Was he a prisoner?                                     8      thought perhaps you were trying to talk loudly, and that
       9   A. Yes, he was.                                                 9      may be what is causing the echo.
      10   Q. Was Robert Johnson a prisoner?                              10   A. Oh.
      11   A. Yes.                                                        11   Q. So you don't have to talk loud. You can talk normal, and
      12   Q. So your testimony on those was related to your job?         12      it will come --
      13   A. Yes, it was.                                                13   A. Okay.
      14   Q. When did you get married to Damon?                          14   Q. Just so you know, if we can't hear you, we will let you
      15   A. I married Damon February 20th of 2016.                      15      know. That might make it a little more clear. Okay?
      16   Q. How did you meet him?                                       16   A. Okay. That sounds good.
      17   A. I met him in my mother's apartment.                         17   Q. Yeah, you sound better now. I think you probably thought
      18   Q. How did that come to be?                                    18      you had to talk louder, and you really don't.
      19   A. I had went there for dinner. My mother had made dinner      19   A. Okay.
      20      and asked me over. He had stopped in to see if she needed   20   Q. So you changed -- Damon -- you changed your name to
      21      any garbage taken out to the dumpster in the apartment      21      Heethuis in 2016?
      22      complex, and that's how we met.                             22   A. Heethuis, yes.
      23   Q. Is he a neighbor of hers?                                   23   Q. Before that you were Lori Johnson?
      24   A. He was, yes.                                                24   A. Yes.
      25   Q. What is his occupation?                                     25   Q. And before that you had another name, correct?



                                                                                                    3 (Pages 9 to 12)
                                        Chapa & Giblin Court Reporters
                                                (248) 626-2288
Case 1:19-cv-00940-PLM-PJG ECF No. 40-5, PageID.198 Filed 12/10/20 Page 5 of 134
    LORI LYNN HEETHUIS, 9-25-2020
                                                                  Page 13                                                            Page 14
       1   A. Yes.                                                           1      that you talked to your attorney to prepare, and I'm not
       2   Q. Abraham, was that it?                                          2      going to ask you about that, but what did you do to
       3   A. Abraham, yes.                                                  3      prepare other than perhaps meeting with your attorney?
       4   Q. Okay. Did you marry someone named Johnson?                     4   A. I went over some of my deposition. I went over my -- some
       5   A. No, that's my maiden name.                                     5      of my interrogatory questions, and just the prepping, and
       6   Q. Okay. How did you change from Abraham to Johnson? That's       6      that was it.
       7     where I am having a disconnect to.                              7   Q. Have you looked at any of the documents that I have
       8   A. We had no children in common or anything, so when I            8      indicated to your attorney would be premarked as exhibits?
       9      divorced Abraham, then I asked the judge if I could take       9   A. He did show me an exhibit of the third floor office in the
      10      back my maiden name of Johnson, and they agreed.              10      jail.
      11   Q. Okay. I made the assumption it was the other way around.      11   Q. Okay. Anything else that you looked at that was premarked
      12   A. Uh-huh.                                                       12      as an exhibit?
      13   Q. You married Johnson and divorced Johnson?                     13   A. No.
      14   A. Yeah.                                                         14   Q. Okay. So as we go through this today, we will -- it's
      15   Q. I mean Abraham. Sorry.                                        15      going to be a long day, and if I believe that you are not
      16   A. Yes.                                                          16      really understanding or answering the question I'm asking,
      17   Q. When, what were the dates, please?                            17      I may interrupt, but hopefully that won't have to happen.
      18   A. I married Mike Abraham in October of 2000, and I divorced     18      It seems that you are -- you have been -- you know what
      19      him in February of 2006, I believe, to the best of my         19      you are doing here, but you need to answer with a yes or a
      20      recall.                                                       20      no rather than an uh-huh or an uh-hun, and if you do an
      21   Q. All right. Have you had any other marriages?                  21      uh-huh or an uh-hun, and I interrupt you and say is that a
      22   A. No.                                                           22      yes or a no, it's not to suggest that you answer one way
      23   Q. Okay. One of the things I should have done before I           23      or another, it's simply to ask you to clarify. Okay?
      24     launched into this was talk a little bit about some of the     24   A. Yes, I understand.
      25     background -- some of the deposition rules. I'm assuming       25   Q. All right. And we will take breaks from time to time. If


                                                                  Page 15                                                            Page 16
       1       you need a break, please let us know, and we will do that.    1      County Jail.
       2       By no means is this a marathon where you are expected to      2   Q. As part of your training, did you receive copies of the
       3       struggle through if you are uncomfortable.                    3      General Orders?
       4                If you don't understand what I am asking you,        4   A. I'm not exactly sure when you are speaking of General
       5       let me know, and I will rephrase the question for you. I      5      Orders. Was it during training?
       6       want to make sure that when we leave here today, it's         6   Q. When you started, let me clarify, with the sheriff's
       7       clear that we are on the same page. What I don't want to      7      department, did you receive copies of the General Orders
       8       have happen is we leave and I say, you know, she didn't       8      as they existed at that time?
       9       understand me or you say, gee, I really didn't understand     9   A. At that time, yes.
      10       that and I didn't really mean that answer. Okay?             10   Q. And did you understand at that time that it was your
      11   A. I understand.                                                 11      responsibility to understand and keep track of those
      12   Q. If you answer, I'm going to assume that you understood or     12      General Orders?
      13       at least that you think you understand. Okay?                13   A. In 1998, yes, I did.
      14   A. Yes.                                                          14   Q. And did those change during the course of your years with
      15   Q. All right. You were hired in 1998 as a corrections            15      the department?
      16       officer; is that right?                                      16   A. Yes, it did.
      17   A. Yes.                                                          17   Q. So from time to time, would it be accurate to state that
      18   Q. And you were never certified for road, were you?              18      from time to time you would receive updates to those
      19   A. No.                                                           19      General Orders?
      20   Q. You are not a sworn police officer?                           20   A. After they were changed, I -- at the time it was Captain
      21   A. No.                                                           21      Poulin, we did get a few updates, yes.
      22   Q. What did you have to do to become a corrections officer?      22   Q. How did you receive notice that there were changes or
      23   A. I had to have an associates degree with 30 hours of           23      updates to the General Orders?
      24       criminal justice, and then when I hired in they sent us,     24   A. At times the command staff would make sure that we had
      25       the new deputies, to Corrections Academy up in Newago        25      them in the morning, and we would sign off for them. At



                                                                                                     4 (Pages 13 to 16)
                                         Chapa & Giblin Court Reporters
                                                 (248) 626-2288
Case 1:19-cv-00940-PLM-PJG ECF No. 40-5, PageID.199 Filed 12/10/20 Page 6 of 134
    LORI LYNN HEETHUIS, 9-25-2020
                                                                   Page 17                                                           Page 18
       1      other times they were noted by e-mail.                          1   Q. That's General Order 3.01, which was Bates stamped in
       2   Q. And you always -- would it be accurate to state that you        2      discovery page 650-D, okay, and this pertains to
       3      always understood that it was your responsibility to            3      discrimination. The effective date on the copy I have
       4      understand and follow the General Orders that were in           4      here is 5-1-2017. Have you ever seen that before?
       5      place?                                                          5   A. I have, yes.
       6   A. Yes.                                                            6   Q. When did you first see any General Order at the sheriff's
       7   Q. As a corrections officer, would you agree that as a             7      department or from the sheriff pertaining to
       8      corrections officer in dealing with inmates and people          8      discrimination, whether it was this one or some other one?
       9      that were in the jail that some of those General Orders         9   A. I believe a General Order would have been this one, if I'm
      10      were in place to protect the safety of you and your            10      correct. From what I can recall, it was this one.
      11      coworkers?                                                     11   Q. So is it your testimony that you do not recall a General
      12   A. At times, yes.                                                 12      Order regarding discrimination in existence prior to this
      13             MARKED FOR IDENTIFICATION:                              13      one?
      14               DEPOSITION EXHIBIT 1                                  14   A. I -- I did, but I never had a direct General Order like
      15                 9:23 a.m.                                           15      this, but we were made aware of that earlier in the career
      16   BY MS. AMTSBUECHLER:                                              16      most definitely.
      17   Q. I'm going to show you what I have marked as Exhibit Number     17   Q. What were you made aware of earlier in the career?
      18      1. Let me see if I can get this right.                         18   A. That there was a no discrimination, no harassment,
      19   A. Okay.                                                          19      retaliation, just a generalized thing of what this -- that
      20   Q. It's not coming up on my screen. It should be sharing up       20      you have in front of me is.
      21      on my -- okay. Why is this not working? Oh, you know           21   Q. How did you become aware of it earlier in your career?
      22      what? Here we go. Bear with me a minute.                       22   A. I believe that it was given out to the union reps, and
      23   A. No problem.                                                    23      then it was disbursed, and I know that verbally I had
      24   Q. Okay. Exhibit Number 1, can you see that?                      24      gotten the information from a couple of the command
      25   A. Yes, I can.                                                    25      officers as well.


                                                                   Page 19                                                           Page 20
       1   Q. When -- you said earlier in your career you became aware        1      Was that your understanding of one of your options?
       2      that discrimination, harassment, and retaliation were           2   A. Yes.
       3      prohibited. When was that?                                      3             MARKED FOR IDENTIFICATION:
       4   A. Probably shortly after I hired in, and then not                 4             DEPOSITION EXHIBIT 2
       5      frequently, but throughout.                                     5             9:28 a.m.
       6   Q. Did you understand when you first started, when you first       6   BY MS. AMTSBUECHLER:
       7      became aware of this, did you understand what you should        7   Q. I'm showing you what we are marking as Deposition Exhibit
       8      do if you believed that there was discrimination,               8      Number 2, the County of Muskegon Anti-Harassment Policy,
       9      harassment, or retaliation?                                     9      Bates stamp 651-D through 652-D. Do you recall seeing
      10   A. Yes.                                                           10      that when you were working at the county? If you need me
      11   Q. What was your understanding regarding what you should do?      11      to scroll it down, I will. Just let me know when.
      12   A. My understanding was to go to your direct command officer,     12   A. Yes, if you could scroll it down, please.
      13      and if nothing was done at that level, to go to the -- go      13   Q. Just tell me when to move it.
      14      through the chain of command.                                  14   A. If you could move it just a little bit more, please.
      15   Q. Were you aware that you could also go to the county?           15      Thank you. A little bit more, please. A little bit more,
      16   A. No.                                                            16      please.
      17   Q. Okay. Did you -- this Exhibit 1, the 2017 policy, did you      17             At this time I don't recall reading this one or
      18      read that policy when you were working at the department?      18      seeing this one.
      19   A. I probably did read that, yes. I don't really recall 2017      19   Q. When you said you don't recall, does that mean that it's
      20      of actually sitting down reading it, but...                    20      possible you did, but you just don't recall?
      21   Q. So in -- on section F of this policy, there is a section       21   A. Yes.
      22      regarding reporting. Do you see that on here?                  22   Q. Okay. Now, there is a Complaint Procedure that is on the
      23   A. Yes, F.                                                        23      screen now, which is part of this. Were you ever aware of
      24   Q. And it says to report it either in writing or in person to     24      that Complaint Procedure?
      25      the Commanding Officer, Captain or Jail Administrator.         25   A. No. I was told that we should go through the chain of



                                                                                                        5 (Pages 17 to 20)
                                            Chapa & Giblin Court Reporters
                                                    (248) 626-2288
Case 1:19-cv-00940-PLM-PJG ECF No. 40-5, PageID.200 Filed 12/10/20 Page 7 of 134
    LORI LYNN HEETHUIS, 9-25-2020
                                                              Page 21                                                                Page 22
       1      command, and then at that point then go to the -- if you      1   A. My understanding of it was that you had to go through the
       2      were told to, which I was, to go to the EEO.                  2      chain of command, that you had to go through your sergeant
       3   Q. So at some point you were told to go to the EEO?              3      first, and then lieutenant, and then the captain, or
       4   A. Yes, I was instructed to go to the EEO.                       4      multiple sergeants, there were several sergeants you could
       5   Q. And by the EEO, you mean the county's EEO office?             5      go to.
       6   A. Yes, the officer, yes, EEO office.                            6   Q. So you said you believe you needed to go through the chain
       7   Q. Which is separate from the EEOC, which is part of the         7      of command to report harassment or retaliation. Who told
       8      Federal Government, correct?                                  8      you that?
       9   A. I'm not sure.                                                 9   A. I can't really recall. It was discussed with the
      10             MARKED FOR IDENTIFICATION:                            10      coworkers. It was discussed with a few command staff.
      11             DEPOSITION EXHIBIT 3                                  11   Q. Where did you get the idea you had to go through the chain
      12             9:32 a.m.                                             12      of command?
      13   BY MS. AMTSBUECHLER:                                            13   A. From a command officer.
      14   Q. Okay. Fair enough. Let's go next to -- let's see, this       14   Q. Who?
      15      screen sharing -- what I marked as Exhibit Number 3, which   15   A. I believe it was -- it was either -- I can't really
      16      is the County of Muskegon Anti-Retaliation Policy, Bates     16      recall, but I know Wood and I talked about it, Sergeant
      17      stamp 653-D through 654-D. Did you ever see that during      17      Wood. I also had talked about it with Lieutenant Burns.
      18      the time you were working at the sheriff's office?           18   Q. Anybody else?
      19   A. Could you scroll it just a little bit, please? A little      19   A. Not that I'm recalling.
      20      bit more, please. I recall seeing several different forms    20   Q. When did you talk with Wood about it?
      21      throughout my employment. This could be one that I did       21   A. Sergeant Wood, in 2014, I believe, approximately.
      22      see. I am just not recalling which one it is or when this    22   Q. When did you talk with Burns about it?
      23      one was written.                                             23   A. I know it was sometime in 2014. I really don't recall.
      24   Q. Were you ever aware that you could report to anyone if you   24      We did talk about it again after that.
      25      believed you were being retaliated against?                  25   Q. The first time you talked with anyone about your


                                                              Page 23                                                                Page 24
       1      obligation to go through the chain of command was in 2014?    1    Q. Well, that really wasn't my question. That's part of what
       2   A. 2014 was the second time. I was in -- sometime in 2009, I     2       I was --
       3      was directed to go to the EEO, and after talking to           3    A. Sorry.
       4      several levels of command, so no, 2014 would have been a      4    Q. Did you read this document before you signed it?
       5      second time.                                                  5    A. Yes.
       6   Q. Okay. Well, we will get back to all that. I think I have      6    Q. Okay. So you understood that you were attesting to the
       7      digressed off the issue of who told you you had to use the    7       fact that you had attended the training, that you
       8      chain of command. So your testimony, if I heard you           8       understood the policies were on the intranet page, and
       9      right, was that Wood and Burns told you you needed to go      9       that you understood the city has zero tolerance for
      10      through the chain of command, correct?                       10       harassment, correct?
      11   A. From what I can recall of that, yes.                         11    A. Yes.
      12           MARKED FOR IDENTIFICATION:                              12    Q. Now, you said the training was done by Kristen Wade; is
      13           DEPOSITION EXHIBIT 4                                    13       that your testimony?
      14           9:37 a.m.                                               14    A. That -- it's fuzzy because of the dates, because there
      15   BY MS. AMTSBUECHLER:                                            15       were several of these over the years, but that is what
      16   Q. I've put up on the screen what I marked as Exhibit Number    16       I -- what I can recall. I shouldn't say that I know. I
      17      4, Bates stamp page 16-D. Is that your signature?            17       don't know for a fact, but I -- from what I can recall, it
      18   A. Yes.                                                         18      was Kristin.
      19   Q. And it's dated 2-14-18, and it states that you had amended   19    Q. There were several of what over the years?
      20      the EEO training and been a made aware of the                20    A. These little harassment things came out.
      21      Anti-Harassment and Anti-Retaliation Policies. Did you       21    Q. Was there several training classes?
      22      read this before you signed it?                              22    A. Not that I'm aware of. I can't recall.
      23   A. Kristen Wade did a ten-minute presentation and said we       23    Q. How many trainings do you recall attending?
      24      just need you to sign this stating I was here and did the    24    A. Hers was the only one that I recall actually having
      25      presentation.                                                25       someone speak about it.



                                                                                                   6 (Pages 21 to 24)
                                        Chapa & Giblin Court Reporters
                                                (248) 626-2288
Case 1:19-cv-00940-PLM-PJG ECF No. 40-5, PageID.201 Filed 12/10/20 Page 8 of 134
    LORI LYNN HEETHUIS, 9-25-2020
                                                                 Page 25                                                               Page 26
       1   Q. Do you recall going to a training where there was a           1      now, so...
       2      PowerPoint presentation?                                      2   Q. All right. Let me ask you -- let me ask you a different
       3   A. Could you tell me what year?                                  3      question. When you were working at the department, were
       4   Q. I'm asking you if you recall going to one. Either you         4      you aware that there was a General Order pertaining to
       5      recall or you don't.                                          5      Standard of Conduct?
       6   A. I don't recall.                                               6   A. Yes.
       7   Q. Okay. Do you recall anybody from the EEO, as opposed to       7   Q. Were you aware that you had to abide by that?
       8      Kristin Wade at human resources, putting on any training      8   A. Yes.
       9      that you attended?                                            9   Q. Were you aware that failure to abide by that could result
      10   A. I don't recall.                                              10      in discipline?
      11   Q. Okay. On the screen now is, let's see, General Order 1.      11   A. Yes.
      12      Do you see that?                                             12   Q. Okay. And I have marked as Exhibit 5 General Order Number
      13   A. Yes.                                                         13      1, which is Standard of Conduct. Do you need to see any
      14              MARKED FOR IDENTIFICATION:                           14      of it now since you have been away for two years?
      15              DEPOSITION EXHIBIT 5                                 15   A. I do -- I did understand it at that time.
      16              9:40 a.m.                                            16   Q. Okay. Let me go to section -- there is a section up here,
      17   BY MS. AMTSBUECHLER:                                            17      Conduct Affecting Departmental Reputation. Were you aware
      18   Q. I'm marking that as Exhibit Number 5 for the deposition.     18      of that when you were there?
      19      It's Bates stamp page 618 through 620-D. Are you familiar    19   A. I think those were made when Captain Poulin was put on
      20      with that General Order?                                     20      nights, and they asked him to redo all the policies.
      21   A. Can you move it down a little bit, please?                   21   Q. So you were aware of that when you were working at the
      22   Q. All right. Do you need to read the General Order to know     22      department?
      23      whether or not you are familiar with the General Order,      23   A. I was aware of, yes.
      24      Standard of Conduct?                                         24   Q. Did you understand why this section, Conduct Affecting
      25   A. I do, but -- I do, but it has been over almost two years     25      Departmental Reputation was there, did you understand the


                                                                 Page 27                                                               Page 28
       1      purpose of it?                                                1      it's just be courteous.
       2   A. I understood that we should uphold the department and act     2   Q. Did you understand that as a representative of the office
       3      in its best interest, yes.                                    3      of the sheriffs that it was important that you be
       4   Q. Okay. And it says in the last, second to last sentence        4      courteous to the residents, citizens that you came into
       5      the conduct of a public employee on and off duty reflects     5      contact with?
       6      upon the department. Next sentence, therefore, employees      6   A. Yes.
       7      must avoid conduct which might discredit themselves or the    7   Q. Attention to Duty, were you aware that that existed?
       8      good name of the department.                                  8   A. Actually I did not know that. I must have not saw that
       9   A. Yes.                                                          9      from my recollection. I did not know at the time. I did
      10   Q. Do you disagree with that?                                   10      find out later what it was.
      11   A. Do I disagree with that?                                     11   Q. You did not know at what time?
      12   Q. Yeah.                                                        12   A. In the past, prior to --
      13   A. No. You would have to do your best. I mean nobody is         13   Q. I don't want to interrupt you. You stopped talking.
      14      perfect to that, but we try our best to do that.             14   A. Oh, I'm sorry. I thought you were going to say something.
      15   Q. There is a section on Courtesy. Were you aware that that     15      I'm sorry.
      16      existed?                                                     16   Q. No. I asked you, you did not know -- what time is it that
      17   A. Yes.                                                         17      you said you did not know, and you said in the past,
      18   Q. Did you understand the reason for that?                      18      prior. When was that?
      19   A. Yes.                                                         19   A. Prior to Captain Poulin redoing the policies, I had never
      20   Q. What was the reason?                                         20      heard of that particular policy that I can recall.
      21   A. That you should be courtesy -- courteous to everyone.        21   Q. When are you -- when do you believe Captain Poulin redid
      22   Q. And anything else that you understood to be the reason for   22      the policies?
      23      that?                                                        23   A. When the sheriff put him on nights.
      24   A. Just that that's the way human beings should be toward       24   Q. When was that?
      25      each other, whether you are in corrections or anywhere,      25   A. I don't recall.



                                                                                                     7 (Pages 25 to 28)
                                           Chapa & Giblin Court Reporters
                                                   (248) 626-2288
Case 1:19-cv-00940-PLM-PJG ECF No. 40-5, PageID.202 Filed 12/10/20 Page 9 of 134
    LORI LYNN HEETHUIS, 9-25-2020
                                                                Page 29                                                            Page 30
       1   Q. You are saying Sheriff Roesler?                               1      Bates stamp page 630-D through 638-D. Were you aware that
       2   A. Yes.                                                          2      there were Rules and Regulations?
       3   Q. Okay. This policy is dated May 1, 2017. Do you see that?      3   A. Yes.
       4   A. Yes.                                                          4   Q. This is effective date 5-1-2017. Were you aware of Rules
       5   Q. Okay. Are you saying that this Standard of Conduct policy     5      and Regulations prior to that date?
       6      never existed prior to that date or do you just not           6   A. Yes.
       7      recall?                                                       7   Q. And in the Rules and Regulations, there is another 2.01.5
       8   A. No, I know that he had made some changes to different         8      regarding Courtesy. Were you aware that that was in the
       9      things, different policies and so forth, so I don't recall    9      Rules and Regulations?
      10      that one. I'm not saying I didn't read it. I just don't      10   A. Yes, in all the Rules and Regulations from the time I
      11      recall at this point.                                        11     started courtesy was one of the portions of the policy of
      12   Q. Okay. Regardless of a policy, did you understand that as     12     conduct and so forth.
      13      a corrections officer dealing with criminals in the jail     13   Q. All right. 2.01.8, Inattention to Duty, were you aware
      14      that it was important that you be attentive to your duties   14      that that was one of the Rules and Regulations?
      15      and your surroundings?                                       15   A. I was not aware of the actual name Inattention of Duty,
      16   A. Yes.                                                         16     but within it I understood it.
      17   Q. Showing you Exhibit Number -- wait a minute. I think I'm     17   Q. Okay. I'm not quite sure I understand what you are
      18      off on an exhibit number. Hold on.                           18      saying. Are you saying that you weren't aware that there
      19   A. No problem.                                                  19      was a rule and regulation pertaining to inattention to
      20             MARKED FOR IDENTIFICATION:                            20      duty?
      21             DEPOSITION EXHIBIT 6                                  21   A. No, I never really had heard it called Inattention to
      22             9:46 a.m.                                             22     Duty. I probably at some point saw it. It was just that
      23   BY MS. AMTSBUECHLER:                                            23     the Rules and Regulations, when they were redone, were in
      24   Q. That is not what I wanted. I want this one, General Order    24     the computer, and sometimes it was hard to get to that to
      25      Number 2.01, Rules and Regulations, Exhibit Number 6,        25     actually read absolutely everything while you were doing


                                                                Page 31                                                            Page 32
       1      your duties of the day.                                       1      because you didn't have time to read them?
       2   Q. Is it your testimony that you had never read this 2017        2   A. I did know the majority of the rules.
       3      version of the Rules and Regulations?                         3              MR. DREW: Well, wait a minute. I object to the
       4   A. That is incorrect. I had read parts of it and probably        4      form of the question. That mischaracterizes her earlier
       5      all of it. I'm just saying it was a little difficult          5      testimony.
       6      because we didn't have it in a paper form. We had to go       6              MS. AMTSBUECHLER: That's fine.
       7      into the computer, into another portion of the computer to    7   BY MS. AMTSBUECHLER:
       8      get to that, and most of the time it was so busy on the       8   Q. Did you tell anybody --
       9      floor that it wasn't like we had a downtime of an hour to     9              MR. DREW: If you want me to (inaudible) -- I
      10      go back in and read absolutely everything in it. So at       10      will.
      11      some point I'm sure I got through all of it, but it was --   11              (Speaking simultaneously).
      12      just made it a little more difficult.                        12   BY MS. AMTSBUECHLER:
      13   Q. When did you think you finally got through all of it?        13   Q. My question stands. I will take an answer. Did you ever
      14   A. I don't recall.                                              14      tell anybody that you didn't know the rules because you
      15   Q. Had you gotten through all of it by 2018?                    15      didn't have time to read them?
      16   A. I really don't recall. Like I said, we go back and forth     16              MR. DREW: Same objection.
      17      to it, so I can't tell you where I started it, where I       17   A. I don't recall. I believe I had talked to a couple of the
      18      stopped it. I'm sure that I got through most of it. I        18      union reps, but I don't truly recall.
      19      can't say all of it at this point in time because I don't    19   BY MS. AMTSBUECHLER:
      20      recall.                                                      20   Q. You understood it was your obligation to know the rules?
      21   Q. Did you print out -- why didn't you print off a copy for     21   A. I understood it was my obligation to do my job to the best
      22      yourself?                                                    22      of my ability and keep everyone safe and keep --
      23   A. They told us we couldn't print it out, that it would cause   23   Q. Okay. My question is did you --
      24      it to stop updating.                                         24              MR. DREW: Wait, wait. Don't interrupt her,
      25   Q. Did you ever tell anybody that you didn't know the rules     25      Counsel.



                                                                                                   8 (Pages 29 to 32)
                                         Chapa & Giblin Court Reporters
                                                 (248) 626-2288
Case 1:19-cv-00940-PLM-PJG ECF No. 40-5, PageID.203 Filed 12/10/20 Page 10 of 134
     LORI LYNN HEETHUIS, 9-25-2020
                                                               Page 33                                                               Page 34
       1               MS. AMTSBUECHLER: I'm going to interrupt her         1   Q. Section 2.01.11, did you understand that it was a
       2      because it's a yes --                                         2      requirement in the rules that you be truthful?
       3               MR. DREW: She was answering your --                  3   A. Yes.
       4               MS. AMTSBUECHLER: No, she wasn't.                    4   Q. Do you understand that pertained in your statements to
       5               MR. DREW: She was answering your question. Let       5      your command?
       6      her finish the answer --                                      6   A. Yes.
       7               MS. AMTSBUECHLER: No, she wasn't.                    7   Q. Did you understand that pertained to your statements to
       8               MR. DREW: -- and then if you don't think she         8      your coworkers?
       9      answered it right, then you can ask her another question.     9   A. Yes.
      10               MS. AMTSBUECHLER: Okay. We have a limited           10   Q. Did you also understand that that pertained to your
      11      amount of time for this deposition today. It's a yes or      11      statements in your logs?
      12      no question.                                                 12   A. In my logs?
      13               MR. DREW: It was not.                               13   Q. Your daily entries.
      14               MS. AMTSBUECHLER: Can you read the question         14   A. Yes. To what -- to the best of my knowledge, yes.
      15      back, please, Sharon?                                        15            MARKED FOR IDENTIFICATION:
      16               (The following record was read by the reporter      16            DEPOSITION EXHIBIT 7
      17                At 9:51 a.m.:                                      17            9:52 a.m.
      18               "QUESTION: You understood it was your               18   BY MS. AMTSBUECHLER:
      19               obligation to know the rules.")                     19   Q. Okay. I am going to now go to Exhibit Number 7, General
      20   BY MS. AMTSBUECHLER:                                            20      Order 1.14, Duties and Responsibilities of a Corrections
      21   Q. Yes or no, did understand it was your obligation to know     21      officer. This has got an effective date of January 17,
      22      the rules?                                                   22      '19. I don't know -- I don't have the policy as it
      23               MR. DREW: Same objection.                           23      existed prior to that date. So let me ask you this.
      24   A. Yes, as I understood them.                                   24      First of all, did you see this version of it, effective
      25   BY MS. AMTSBUECHLER:                                            25      January 17, 2019?


                                                               Page 35                                                               Page 36
       1   A. Yes.                                                          1      exception of Booking and Inmate. Were you a Master
       2   Q. How is it that you came to see this version of the policy?    2      Control operation deputy?
       3   A. I believe, or I recall, to the best of my knowledge, that     3   A. Yes, I was.
       4     it was an e-mail sent.                                         4   Q. And under that, Section L, it states quote, "Any personal
       5   Q. By who?                                                       5      electronic devices, reading material, books, magazines,
       6   A. By the command.                                               6      newspapers, bottles, civilian clothing or non-work related
       7   Q. Telling you this is a new revised policy and to read it?      7      property that interferes with job performance or can be
       8   A. Yes, that is what I recall.                                   8      viewed by the general public shall not be allowed" period,
       9   Q. And this has a review date of January 16, '19. I don't        9      end quote.
      10      know what that means to us, but did you know there was a     10             Were you aware of that provision existing during
      11      policy that existed prior to this January 17, 2019 date      11      the time that you were working at the sheriff's office?
      12      that defined your duties and responsibilities?               12   A. I was, but these -- this type of number L was very loosely
      13   A. Yes.                                                         13      done by other deputies, as well as probably all of us. I
      14   Q. Did you ever -- well, let me rephrase the question.          14      mean whether they were command or whether they were
      15      Going to section L, it states -- well, let me back up.       15      workers, it wasn't -- it's not a cut and dry part of the
      16      Policy states: Quote, "All corrections staff to (to          16      policy, I guess.
      17      include command and all deputies) are responsible for the    17   Q. So my question was only whether you were aware that this
      18      well being of all prisoners and staff, and maintaining       18      policy existed, and your answer to that is yes, right?
      19      security and orderliness of the jail facility" period, end   19   A. Not in the detail of how. So I knew.
      20      quote.                                                       20   Q. What did you know?
      21               Were you aware that that was part of your duties    21   A. I knew that they didn't, you know, want anything that
      22      even prior to this January '19 policy?                       22      civilians could see and that, you know, keep stuff on the
      23   A. Yes.                                                         23      down low, and if you have got it, if you have got a
      24   Q. And then it states Master Control operations include all     24      magazine in there, if you have got materials, if you have
      25      of the first floor of Muskegon County Jail with the          25      got books, electronic devices, to just keep it on the --



                                                                                                   9 (Pages 33 to 36)
                                         Chapa & Giblin Court Reporters
                                                 (248) 626-2288
Case 1:19-cv-00940-PLM-PJG ECF No. 40-5, PageID.204 Filed 12/10/20 Page 11 of 134
     LORI LYNN HEETHUIS, 9-25-2020
                                                                  Page 37                                                           Page 38
       1      you know, out of the sight of the public and so forth.         1   Q. And similarly, it would be the responsibility of others to
       2   Q. Did you also understand that these were not to allow --        2      report if they saw them, right?
       3      not to interfere with your job performance?                    3   A. Yes.
       4   A. Yes, I understood that. It's just it was loosely done.         4             MARKED FOR IDENTIFICATION:
       5      No one really adhered to any of that.                          5             DEPOSITION EXHIBIT 8
       6   Q. Nobody followed -- is that your testimony, nobody followed     6             9:59 a.m.
       7      it?                                                            7   BY MS. AMTSBUECHLER:
       8   A. A lot of people did not follow that to a tee. It wasn't        8   Q. Okay. I'm showing you what I marked as Exhibit Number 8,
       9      something that was direct, like you could absolutely not,      9      a General Order regarding electronic weapons, and there is
      10      so...                                                         10      also use of force. It's Bates stamp page 553 through 565.
      11   Q. Did you understand that you were responsible to -- well,      11      These are produced under protective order. Were you
      12      let me back up, because there is also a section for Floor     12      familiar with the policy regarding use of the Taser?
      13      Officers Duties and Responsibilities. Were you a Floor        13   A. We had training on the Taser, but there was no policy at
      14      Officer or were you a Master?                                 14      the time on the Tasers.
      15   A. I rotated within the jail. I was several different -- you     15   Q. This is effective July 2016. Were you aware this existed?
      16      know, we just rotated. We were cross-trained.                 16      Let me know when you want me to scroll down.
      17   Q. Okay. Because section L is also in that section as well.      17   A. A little bit more, yes. Thank you. Not that I recall.
      18      So no matter where you were, you understood that that was     18   Q. What did you get -- what did you learn in your training on
      19      a policy, but your testimony is that nobody followed it;      19      Taser?
      20      is that what your testimony is?                               20   A. We went downstairs. I was the only female there. The
      21   A. A lot of people didn't follow it.                             21      guys were joking around. It was a loosely led training,
      22   Q. Did you understand that it was your responsibility to         22      and they said, okay, we are going to have you hit this
      23      report a violation of the rules, the General Orders, if       23      dummy, you know. So we each put the Taser at, you know,
      24      you were aware, that you saw them?                            24      our time to do it, and then we were critiqued, and that
      25   A. Yes.                                                          25      was about it.


                                                                  Page 39                                                           Page 40
       1   Q. When was that?                                                 1   A. Not in the training, no.
       2               THE REPORTER: Could you speak up a little bit,        2   Q. Okay. Putting up here -- oh, let's see. What did I do?
       3      please, Lori? Your voice was getting a little bit lower        3      Nope, I don't want that. Nope. I lost it. Hold on.
       4      there.                                                         4   A. No problem.
       5               THE WITNESS: Oh, I'm sorry. I was trying not          5               THE REPORTER: I am still not hearing her as
       6      to get loud.                                                   6      well for some reason.
       7   BY MS. AMTSBUECHLER:                                              7               THE WITNESS: I'm going to put a mint in my
       8   Q. I think all of a sudden it changed. I don't know if you        8      mouth, if it's okay. I suffer from dry mouth. It's
       9      leaned back in your chair.                                     9      genetic.
      10   A. I probably did, yeah, I did.                                  10               VIDEO TECHNICIAN: I have a suggestion, if we go
      11               I recall -- from what I recall, maybe 2000 --        11      off record.
      12      somewhere around 2014, early '14, maybe late '13.             12               MS. AMTSBUECHLER: You want to go off record?
      13               MR. DREW: Can you get closer, Lori? Because I        13               VIDEO TECHNICIAN: Just momentarily.
      14      can't hear you very well either.                              14               MS. AMTSBUECHLER: Okay.
      15               THE WITNESS: Okay. Let me scootch up.                15               VIDEO TECHNICIAN: Off the record, 10:03 a.m.
      16   BY MS. AMTSBUECHLER:                                             16               (Off the record at 10:03 a.m.)
      17   Q. There you go. That's better.                                  17               (Back on the record at 10:05 a.m.)
      18   A. From what I recall, I would say somewhere in approximately    18               VIDEO TECHNICIAN: We are back on the record,
      19      late 2013 and '14.                                            19      10:05 a.m.
      20   Q. All right. Did you learn the difference between passive       20               MS. AMTSBUECHLER: Now I lost -- let's see what
      21      resistance and active resistance?                             21      happened here. Okay. Now I'm -- something happened. All
      22   A. No, that wasn't discussed during the training.                22      I have got is a mini, and I don't have this right. Okay.
      23   Q. Okay. Did you learn what I have got highlighted here in       23               THE WITNESS: And we ended up on the side, the
      24      the screen, section D, that you shouldn't use this for        24      right-hand side, and before you girls were above, and so
      25      purposes of coercion?                                         25      was I.



                                                                                                  10 (Pages 37 to 40)
                                           Chapa & Giblin Court Reporters
                                                   (248) 626-2288
Case 1:19-cv-00940-PLM-PJG ECF No. 40-5, PageID.205 Filed 12/10/20 Page 12 of 134
     LORI LYNN HEETHUIS, 9-25-2020
                                                                 Page 41                                                            Page 42
       1              MS. AMTSBUECHLER: I know, everything is changed       1   Q. All right. I'm going to show you what I am marking as
       2      now, and I can't get her back. I don't know what's going      2      Exhibit Number 10, if I can get that up there. Let's see.
       3      on here.                                                      3      No. I keep getting that. That's not what I want.
       4              MARKED FOR IDENTIFICATION:                            4             Can you see that? Is it sharing or not?
       5              DEPOSITION EXHIBIT 9                                  5   A. No, it's not sharing.
       6              10:05 a.m.                                            6   Q. Okay. All right.
       7   BY MS. AMTSBUECHLER:                                             7   A. It's just me.
       8   Q. I have got -- on the screen share, can you see this, Rule     8   Q. Okay. Well, we will get to it then. Okay. There we go.
       9      9, Disciplinary Actions, Exhibit Number 9?                    9      Okay. Exhibit Number 10, it's the Collective Bargaining
      10   A. If I get close, yes.                                         10      Agreement between the FOP, the sheriff, and the county.
      11   Q. Let me see if I can make it bigger.                          11      Were you familiar that you were -- you were a member of
      12              MR. DREW: So is this a new exhibit, Number 9         12      the union, correct?
      13      then?                                                        13   A. Yes.
      14              MS. AMTSBUECHLER: Yes.                               14   Q. And it was the FOP, correct?
      15              MR. DREW: Okay.                                      15   A. Yes.
      16   BY MS. AMTSBUECHLER:                                            16   Q. And were you aware that you operated under this Collective
      17   Q. Can you see that now?                                        17      Bargaining Agreement, which I have marked as Exhibit
      18   A. Yes, I can see it now.                                       18      Number 10?
      19   Q. It's county rule number 9, did you ever see that when you    19   A. I have never seen a copy of that, no.
      20      were working there?                                          20   Q. Really. You never saw -- let me ask you a question. You
      21   A. I don't recall.                                              21      never saw a copy of the Collective Bargaining Agreement;
      22              MARKED FOR IDENTIFICATION:                           22      is that your testimony?
      23              DEPOSITION EXHIBIT 10                                23   A. From what I recall, yes. I know that back years ago they
      24              10:06 a.m.                                           24      used to put them in our boxes, but I never really had a
      25   BY MS. AMTSBUECHLER:                                            25      lot in my box, and I never received one, and so I kept


                                                                 Page 43                                                            Page 44
       1      asking, and mostly they would fill me in, like the union      1   Q. So as of 2019 you believe he had been the business agent
       2      reps would, on it.                                            2      for six or seven years?
       3   Q. Okay. Who was your union rep?                                 3   A. Approximately.
       4   A. At what point?                                                4   Q. How did you get along with him?
       5   Q. Well, okay. Fair clarification. Let's say 2018.               5   A. Fair.
       6   A. 2018, I believe, to the best of my recall, it -- because      6   Q. Did you believe he represented you adequately?
       7      it kind of switched. I believe it was still Nate              7   A. No.
       8      Stephenson and John Jenkins at that point.                    8   Q. Why not?
       9   Q. How about 2019?                                               9   A. Because when I would be sitting in front of anyone for an
      10   A. 2019 would have been -- I believe at some point in time in   10      investigation, he really would never say anything. He
      11      2019 Deputy Chris Riddle took over because John Jenkins      11      also -- and he is also the business agent, I believe, that
      12      had to -- due to a medical situation, had to quit being      12      is what he's called there, too, for the sheriff, the
      13      the union rep, he could not be the union rep any longer,     13      undersheriff, the captains and lieutenants and the
      14      and I believe that Nate relinquished his at that point,      14      sergeants as well.
      15      and it ended up being Christopher Riddle and -- I can see    15   Q. So you believe he was the business agent for the command
      16      his face, but I'm not really -- Ed Fox was a business rep    16      and the FOP?
      17      who had always been, and then -- I'm drawing a blank on      17   A. And for the deputies, yes.
      18      the name. I can see him. I'm drawing a blank.                18   Q. Okay. Do you believe he ever discriminated against you
      19   Q. Ed Fox was a business representative; is that your           19      because you were a female?
      20      testimony?                                                   20   A. I believe he did, yes.
      21   A. To my knowledge he was called the business agent.            21   Q. Okay. Why do you believe that?
      22   Q. Okay. How long was he the business agent?                    22   A. Because of the way he would talk to me. It was just very,
      23   A. Once we did the FOP, we got rid of teamsters, did the FOP,   23      sometimes very degrading and demeaning, humiliating.
      24      I guess I would approximate he has been the business agent   24   Q. Did other deputies complain about him?
      25      for maybe six to seven years.                                25   A. I'm unaware. I didn't really ever discuss that with



                                                                                                11 (Pages 41 to 44)
                                        Chapa & Giblin Court Reporters
                                                (248) 626-2288
Case 1:19-cv-00940-PLM-PJG ECF No. 40-5, PageID.206 Filed 12/10/20 Page 13 of 134
     LORI LYNN HEETHUIS, 9-25-2020
                                                               Page 45                                                                Page 46
       1      anybody.                                                      1   A. He said you talk too much. You shouldn't say anything
       2   Q. Were you aware your Collective Bargaining Agreement had a     2      about that. Why -- why were you being evasive? We
       3      provision, which I have up on the screen now, which           3      couldn't really say anything because Captain Poulin told
       4      prohibited the union from discriminating against you?         4      us not to, so, you know, it's not like you can be mad at
       5   A. Yes.                                                          5      us because we were -- you know, we were told and ordered
       6   Q. So did you ever complain to anybody that you thought Ed       6      by the captain, at that time he was the captain. So just
       7      Fox was discriminating against you?                           7      things like that, of that nature, that just made me feel a
       8   A. Yes, I did.                                                   8      little humiliated and unwarranted, I felt, a lot of times.
       9   Q. Who?                                                          9   Q. Okay. Anything else that he said that you thought was
      10   A. I believe Sergeant Wood and Lieutenant Mark Burns.           10      degrading that you can recall?
      11   Q. What did you say to them about Fox?                          11   A. Well, there were things. I just can't recall at this
      12   A. I said that I didn't understand why he was our business      12      time. Those are the things I recall at this time.
      13      agent as well as the sheriff, undersheriff, and so forth,    13   Q. All right. So you referred to Captain Poulin. This was
      14      the head command. I said doesn't that kind of glaze over     14      obviously when he was a captain; is that correct?
      15      and debunk? How can he really represent us in these --       15   A. Yes.
      16      when he has got to represent the upper tier of command as    16   Q. Was he captain of the jail for when you are talking about
      17      well, and I told them that I didn't believe he was doing     17      or was it --
      18      anything. He wasn't verbally assisting in any kind of        18   A. Yes.
      19      defense or any kind of help while I was in there. And I      19   Q. Okay.
      20      told them that the times that I had spoken with him          20   A. Well, I believe he was captain of both the road and the
      21      afterwards, he had said that -- different like degrading     21      jail, and --
      22      things like, well, you should have did this, you shouldn't   22   Q. When was this?
      23      have did that. You know, you just need to know, you know,    23   A. When he became -- when he became captain.
      24      that we can only do so much basically.                       24   Q. When was the statement that you said that Ed Fox told you
      25   Q. What kind of degrading things did he say to you?             25      that Captain Poulin --


                                                               Page 47                                                                Page 48
       1   A. That was probably in 2000 -- between 2013 to 2000 -- I        1             When he -- when he was put on two separate
       2      believe close to the end of 2018.                             2      allegations against me, he was very -- pounding his fist
       3   Q. What did you ever -- let me rephrase this. Were you aware     3      on the table telling me, you know, that they were the
       4      that Poulin became sheriff, he was elected in 2016,           4      monkeys at the circus, and they were to sit there and be
       5      November of 2016, correct?                                    5      quiet, which was very unsettling to me.
       6   A. Yes, and he didn't take -- but he didn't take office, I       6   Q. All right. I'm going to come back to that in a minute,
       7      don't believe, until January of 2017.                         7      but let's complete the list. Anything else that Poulin
       8   Q. All right. And prior to that was he captain?                  8      did to mistreat you when he was captain?
       9   A. Yes.                                                          9   A. I didn't see him a whole lot, but when I did see him, it
      10   Q. Do you know how long he was captain?                         10      was for those allegations, and I felt that he mishandled
      11   A. Over years. I can only estimate, maybe at least between      11      the second allegation, because his comment was there was
      12      ten and eighteen years.                                      12      no -- no video at that time on that, but all I could see
      13   Q. When he was captain, how much interaction did you have       13      was a picture, but he would have to assume that this is
      14      with Poulin?                                                 14      what was happening.
      15   A. Not very much at all. I would see him in the hallway, say    15   Q. What allegation are you talking about?
      16      hello, and then in 2014 I had interaction with him when --   16   A. A female that had been already released from our jail,
      17      in a couple of different allegations.                        17      other than doing her fingerprints, and her -- she was
      18   Q. When he was captain, did he ever mistreat you?               18      young. She -- her phone was dead. I had my charger with
      19   A. I believe so. That's my belief.                              19      me, so I was trying to get it charged because she was 21
      20   Q. How so?                                                      20      and didn't know her mother or dad's phone number without
      21   A. I would -- he would put out different things to help with    21      the phone.
      22      food banks and things like that, and if anybody was          22   Q. All right. So that's the incident you are talking about
      23      interested, and every time I did, he said, well, let's       23      there, and we will come back to that.
      24      wait and see who else comes along, you know, maybe we can    24   A. Uh-huh.
      25      use you next time, that type of thing.                       25   Q. So the time he was pounding his fist on the table and



                                                                                                  12 (Pages 45 to 48)
                                        Chapa & Giblin Court Reporters
                                                (248) 626-2288
Case 1:19-cv-00940-PLM-PJG ECF No. 40-5, PageID.207 Filed 12/10/20 Page 14 of 134
     LORI LYNN HEETHUIS, 9-25-2020
                                                               Page 49                                                            Page 50
       1      talking about the monkeys in the circus, what was that        1   Q. That's Bates stamped pages 12 to 13-D. It's Exhibit
       2      about?                                                        2      Number 11. Do you recall receiving that written
       3   A. That was on the Taser, I believe, if I recall correctly,      3      reprimand?
       4      it was on a Taser. There were two right on top of each        4   A. Yes. That wasn't how it started, though. It ended that
       5      other that we were doing, so...                               5      way, but --
       6   Q. All right. How did the sheriff treat you -- how did           6   Q. What do you mean by that?
       7      Poulin treat you when he became sheriff?                      7   A. They had taken me off for four days on administrative
       8   A. I did not see Sheriff Poulin unless he had come down to       8      leave and investigate -- some investigation. They didn't
       9      ask for me or if they had asked me to go upstairs.            9      tell the union reps any particular information on it, nor
      10   Q. Did he do anything in the times you did interact with him    10      did they give me any information on it, and what the
      11      as sheriff that you thought was inappropriate?               11      original investigation apparently was, was that they
      12   A. Not sure I understand the inappropriate part.                12      thought I was bringing drugs into the jail and giving them
      13   Q. Did he mistreat you in any way when he became sheriff, in    13      to the female laundry ladies.
      14      the one-on-one situation? I know you have got allegations    14   Q. All right. So when did you learn that somebody thought
      15      that relate to the sheriff's office overall. I'm talking     15      you were bringing in drugs?
      16      about one on one.                                            16   A. That was the -- I believe the meeting was the 23rd, and
      17   A. Not that I recall, because I didn't see him very often.      17      then I went back to work, I believe, the 24th.
      18   Q. I'm trying to find my documents. Bear with me a minute       18   Q. So your Loudermill hearing was on the 23rd; is that
      19      here. Can you see the document I have up on the screen,      19      correct?
      20      it's a written reprimand, January 24, 2019?                  20   A. For this incident, yeah, I believe so. It was four days I
      21   A. Yes.                                                         21      was off total. They had Sergeant --
      22              MARKED FOR IDENTIFICATION:                           22   Q. Okay. You know what, I'm going to try to ask you to
      23              DEPOSITION EXHIBIT 11                                23      answer my questions, if you can.
      24              10:22 a.m.                                           24   A. Okay.
      25   BY MS. AMTSBUECHLER:                                            25   Q. We have got a limited amount of time here today.


                                                               Page 51                                                            Page 52
       1   A. Sorry.                                                        1   Q. Did Deputy Jenkins -- did Deputy Jenkins say this during
       2   Q. And so I'm just trying to -- the Loudermill hearing on the    2      the hearing on the 23rd?
       3      23rd, who was present?                                        3   A. No, just prior to it.
       4   A. It was the undersheriff, myself, Deputy Riddle, and I         4   Q. I'm asking what was said at the hearing on the 23rd.
       5      believe that the sheriff was also there, if I recall          5   A. I'm sorry?
       6      right, or in and out of the meeting.                          6   Q. What was said at the hearing on the 23rd?
       7   Q. Riddle was your union representative?                         7   A. On the 23rd, that they thought that I was bringing drugs
       8   A. Yes.                                                          8      into the facility, however, they realized that I gave a
       9   Q. Was Ed Fox there?                                             9      cookie to each trustee. They asked me if I asked a
      10   A. I don't recall.                                              10      sergeant, and I said we have never had to ask a sergeant
      11   Q. What was said at this meeting on the 23rd of January,        11      from the time that I started. It was just a given, people
      12      2019?                                                        12      give inmates -- or the trustees coffee all the time.
      13   A. What I recall is they were -- I was told by Deputy Riddle    13      There is some that would go out and buy them pops at the
      14      that they had thought that I was passing drugs into the      14      machine from the front, and I didn't realize that we had
      15      facility. They had the dog go through, and then when they    15      to get an actual okay from a sergeant prior to giving a
      16      couldn't find anything, they looked back on the tapes and    16      cookie or anything such like that to a trustee.
      17      saw that I gave a cookie to each of the laundry trustees,    17   Q. Did you give the trustees cookies?
      18      and I believe -- it seem likes Deputy Jenkins had either     18   A. I gave each of them a cookie, yes.
      19      talked to me prior to that or was there at that one also,    19   Q. Okay. What was said by the sheriff or the undersheriff
      20      and he said: Lori, if they try to write you up for giving    20      other than what you have just said during meeting on the
      21      a cookie to an inmate, I'm going to have to out myself,      21      23rd related to the cookies, if you recall?
      22      because all of us have given them cookies, we have given     22   A. He said, well, you handed to them -- handed it to them
      23      them coffee. The state of trustees had been into the         23      strangely, that's why we thought at first it was possibly
      24      master control room when we had a luncheon for one of the    24      drugs. I am left handed. I walked over to look at the
      25      holidays, and they ate --                                    25      blanket, the loads of blankets there, and she -- I said --



                                                                                                 13 (Pages 49 to 52)
                                          Chapa & Giblin Court Reporters
                                                  (248) 626-2288
Case 1:19-cv-00940-PLM-PJG ECF No. 40-5, PageID.208 Filed 12/10/20 Page 15 of 134
     LORI LYNN HEETHUIS, 9-25-2020
                                                                  Page 53                                                            Page 54
       1      she said: Do you have anything sweet, Ms. J? And I said:       1     have trustees around or be moving inmates and have your
       2      I have got a couple cookies that I was going to eat. Oh,       2      phone out.
       3      do you think that we could have one? And I said: Sure.         3   Q. So you received a written reprimand for these two items on
       4      And I handed it to them, because it was my left hand, so I     4      January 24, 2019 as reflected in Exhibit 11, correct?
       5      handed it like this because she was on the other side, and     5   A. Yes, but Deputy Riddle did verbally say: Now, can she
       6      she -- I dropped it in her hand, and I said there is one       6      have it out like in a small hallway or in the offices or
       7      for each of you, and I walked out.                             7     places that there aren't inmates? And he said: Well,
       8   Q. Who is he? You said he said.                                   8      sure, yeah, that's no problem at all. And he goes: Well,
       9   A. Undersheriff Sanford.                                          9      I just wanted to clarify that. But I don't believe that
      10   Q. Okay. What was discussed on the 23rd related to your          10     it was ever added in the original write-up that I got.
      11      cellphone?                                                    11   Q. Did you grieve the written reprimand?
      12   A. They said that I had had it out in front of inmates. I        12   A. No.
      13      had turned, and my daughter had text me, and I looked at      13   Q. It says here on the page 13-D that there was time
      14      it, and then I put it in my pocket and walked out.            14      management, performance and time management issues which
      15   Q. So they talked to you about this, and you told them that      15      were addressed at the hearing on the 23rd. Do you see
      16      that's what you had done, is that what you are testifying     16      that?
      17      to?                                                           17   A. Yes.
      18   A. That's correct.                                               18   Q. Do you recall that discussion?
      19   Q. Okay. And what was the response by either the                 19   A. Yes.
      20      undersheriff or the sheriff at this meeting on the 23rd?      20   Q. What was said by who about that topic?
      21   A. That we just have to be careful and out of view of the        21   A. The undersheriff brought it up. I believe they were
      22      inmates, and even though I've turned around, they possibly    22      saying that I had left the -- if I remember right, I had
      23      could see, and that they were never going to take the --      23      left some stuff in the dryers, and I brought the girls up,
      24      they would never take our phones away from us because that    24     and they had a bunch of people they released, and Sergeant
      25      could be the last resort, but just to be careful to not       25      Vanderlaan was upset that there was no trustees down there


                                                                  Page 55                                                            Page 56
       1      at that time when I left, but I had relayed to the people      1      he was deployed, and so it was brought to the
       2      in master control, as well as gave a note to the day           2      undersheriff's attention at a meeting that we had all had
       3      sergeant to give to the night sergeant, about what had         3      by another deputy that it would be nice if I could come in
       4      been done and what needed to be done.                          4      at a little earlier in the day, like maybe 8:00, 8:30,
       5   Q. So after that did you take extra care in how you filled        5     because when I would come in at 10:00 I was under the gun
       6      out your dailies regarding your time management?               6     to get so much finished before lunchtime, then I had to
       7   A. I was told by Sergeant -- well, I never had to do a daily      7      break for lunchtime. I couldn't go out and do my job
       8      until then, and what he told me was it had to be specific,     8     during the lunchtime, and then if it was a Sunday, I
       9      the dates had to be right, the times had to be very, very      9      couldn't do my lunchtime once we did the break, and then
      10      concise. Like if I went to the bathroom at 8:32 and left      10     had chapel at, I believe it started anywhere from between
      11      the bathroom at 8:36, I should note that. I should note       11      1:30 and 1:38 in at afternoon, and you would bring
      12      everything pertinent in the day.                              12      different people to the chapel room and on the third
      13   Q. So did you start doing that?                                  13      floor.
      14   A. I did it to the best of my ability, yes.                      14   Q. Okay. But my question was when.
      15   Q. In January of 2019 what shift were you working?               15   A. When did it change?
      16   A. I believe that, and the shift that I bid for, the             16   Q. Yes.
      17      eight-hour shift for doing laundry, commissary, cell          17   A. After Deputy Rutt (Phonetic) was put on full duty as a
      18      checks, that type of thing.                                   18      Marine.
      19   Q. What time of day, what hours were those eight hours, what     19   Q. Do you know when that was?
      20      day times? What times of day?                                 20   A. It was probably late January, early February. I don't
      21   A. It originally started at 10:00 a.m. until 6:00 p.m.           21     really recall. I just know he was gone.
      22   Q. Did that change?                                              22   Q. So from February until when were you on the shift coming
      23   A. Yes, it did.                                                  23      in at 8:00 or 8:30?
      24   Q. When?                                                         24   A. To the best of my knowledge, it was approximately three to
      25   A. My partner, who is deployed, he was a Marine reserves, and    25      four-and-a-half months after Rutt left.



                                                                                                 14 (Pages 53 to 56)
                                         Chapa & Giblin Court Reporters
                                                 (248) 626-2288
Case 1:19-cv-00940-PLM-PJG ECF No. 40-5, PageID.209 Filed 12/10/20 Page 16 of 134
     LORI LYNN HEETHUIS, 9-25-2020
                                                              Page 57                                                              Page 58
       1   Q. Who were you working with during that time, who was your      1      for your deposition testimony in 2016; did I hear you
       2      partner if there was one?                                     2      correctly?
       3   A. I had no partner.                                             3   A. Late 2016, I believe it was in October. I believed it was
       4   Q. Who was on your -- who did you work directly with during      4      settled a year later or a little over a year later.
       5      that time?                                                    5   Q. You are talking about your deposition testimony related to
       6   A. Directly with? I had no partner, but I did work directly,     6      the ACLU matter with the prisoners, correct?
       7      interacting with the deputies on each floor.                  7   A. Yes.
       8   Q. Okay. And that was January, February, March? You don't        8   Q. Okay. Why do you believe that the January 24, 2019
       9      remember, right?                                              9      reprimand was in retaliation for your testimony in 2016?
      10   A. I know it was sometime in that area, but I don't really      10   A. Well, it was late 2016. They did not get a verdict until
      11      remember if it was January, because he didn't leave until    11      sometime in 2017 --
      12      January, I do know that, and it was sometime after that      12   Q. Why?
      13      that my hours changed.                                       13   A. -- I believe. Because of my testimony, I have been told
      14   Q. After you got the written reprimand regarding the            14      by Lieutenant Burns not to say anything other than I
      15      cellphone usage in January of 2014, did you then try and     15      didn't have any idea of the allegations, that I never saw
      16      record video footage of other people using their             16      them, that I never heard them. Basically he wanted me to
      17      cellphones?                                                  17      lie, and I told him at that time, Mark, we've worked
      18   A. When I was inside of an office, yes, I did, because I was    18      together for 21 years. If they ask me direct questions
      19      being -- that was retaliatory on the phones and such         19      that I was there to hear or see or both, I'm going to tell
      20      because of my testimony in late 2016, that I was in a        20      the truth. I'm not going to lie for you, this department,
      21      deposition at. So yes, I did, to show that there were        21      or anyone else. If they ask me general questions that I
      22      people that were actually on their phones out there with     22      was not aware of, I will tell them I was not aware of.
      23      people, buzzing around the inmates and trustees, and         23   Q. We will get back to that in a minute, but why do you link
      24      nothing was done.                                            24      that up to your discipline in 2019, why do you believe
      25   Q. So you said that the written reprimand was in retaliation    25      there is a connection?


                                                              Page 59                                                              Page 60
       1   A. Because there had been retaliation constantly since 2010      1   Q. Who was that sergeant?
       2     when I was sexually assaulted by a sergeant multiple           2   A. Sergeant Vanderlaan, is what I understood. That's what I
       3     times, and nothing was done.                                   3      was told.
       4   Q. Okay. The question is what -- what basis do you believe       4   Q. Who told you that?
       5      that your January 2019 discipline was a retaliation for       5   A. I was told that by different -- Chris Riddle, John
       6     your testimony in the deposition in October of 2016?           6      Jenkins, a couple people on the night team, so that's how
       7   A. I have to disagree with you, because it was the testimony,    7      I was aware of it.
       8     but it was after they made a settlement that these things      8   Q. So your testimony is that Riddle, Jenkins, and others told
       9     started to occur of retaliation against me, because of my      9      you that Sergeant Vanderlaan was reviewing your tapes to
      10     testimony, because they did get a good sum of money from      10      try to get you in every way they could; is that your
      11      that.                                                        11      testimony?
      12   Q. Why do you believe your discipline was because of that       12   A. That is what they made it -- it wasn't their exact
      13      2016 ACLU matter?                                            13      wording, but in so many words, yes, that's what they were
      14   A. Because I was told by Lieutenant Burns in 2017 that the      14      saying.
      15     sheriff was not happy with me and my testimony in the         15   Q. But what were their words, do you remember their words?
      16     deposition, and he just thought I should know that.           16   A. Not -- not each one of them, no, but they basically all
      17   Q. Any other reason?                                            17      said the same thing, you know, you need to watch out
      18   A. I could see what was happening. I could see the              18      because they got Vanderlaan reviewing your tapes to see if
      19     retaliation. I could see that they were -- they were          19      they can get you on any policy violations.
      20     singling me out for certain things. They weren't looking      20   Q. When did they say this to you?
      21     at anybody else, later to find out that there was a           21   A. After -- I have to think. It was after they brought me
      22     sergeant who was reviewing my tapes heard the command,        22      back from -- they took me off saying that I was mentally
      23     whether it was -- I don't know if it was undersheriff,        23      unfit for duty, so it was after that point in time.
      24     sheriff, who it was, and they were looking to try to          24   Q. How many times did Jenkins and Riddle say this to you?
      25     violate me on any of the policy they could.                   25   A. I don't really have an answer for that. I know it was at



                                                                                                15 (Pages 57 to 60)
                                          Chapa & Giblin Court Reporters
                                                  (248) 626-2288
Case 1:19-cv-00940-PLM-PJG ECF No. 40-5, PageID.210 Filed 12/10/20 Page 17 of 134
     LORI LYNN HEETHUIS, 9-25-2020
                                                              Page 61                                                                 Page 62
       1      least once.                                                   1              You testified, I believe, that it was in 2017
       2   Q. Okay. Since we started talking about this ACLU testimony,     2      that Burns told you that the sheriff was not happy with
       3      let's close that loop. You said that someone told you, I      3      your testimony; is that correct?
       4      think you said Lieutenant Burns told you the sheriff was      4   A. It was sometime in mid -- the middle of to the later of
       5      not happy with your testimony?                                5      2017.
       6   A. Yes.                                                          6   Q. In what context, where were you?
       7   Q. What sheriff was he talking about?                            7   A. We were in the master control, and we were standing
       8   A. He wasn't happy with my testimony?                            8      near -- more near the door, and he said, hey, I just want
       9   Q. What sheriff was he talking about?                            9      to let you know that the under -- the sheriff and
      10   A. Sheriff Poulin.                                              10      undersheriff aren't very happy with you for -- they
      11   Q. Because when you testified, Poulin was not sheriff, was      11      settled that ACLU, and they are not real happy with your
      12      he?                                                          12      testimony, what you testified to.
      13   A. When I testified, no, he was not sheriff, but when the       13   Q. Anybody else present for this?
      14      deposition was done and when -- or not the deposition,       14   A. There were people over, but they were busy doing things,
      15      sorry, but when it was brought to where -- the point where   15      so there were people there. There were a couple people
      16      they made a deal with the ACLU, that would be at that        16      running the boards and stuff and letting inmates in and
      17      point.                                                       17      out and so forth, but I had -- we weren't close enough to
      18   Q. So is it your testimony that you believe that when the       18      them that -- I don't think they would have been able to
      19      case was settled with the ACLU, Poulin was sheriff?          19      hear.
      20   A. He was either sheriff or going to be, because when the       20   Q. So it's your testimony that Lieutenant Burns just pulled
      21      other sheriff lost, then he just quit coming to work,        21      you aside and said, hey, the undersheriff and sheriff
      22      so -- and neither did the undersheriff, came to work, very   22      aren't happy with your testimony; is that what you are
      23      rarely.                                                      23      saying happened?
      24   Q. When did Burns tell you that -- you said -- let me           24   A. Yes.
      25      rephrase this.                                               25   Q. Okay. Do you have any other reason to believe the sheriff


                                                              Page 63                                                                 Page 64
       1      even knew about your testimony?                               1   Q. So you believed that he told you to lie because they
       2   A. I just believed that because the sheriff was the sheriff      2      always lie?
       3      or going into being the sheriff or in the interim, or         3   A. I don't -- I just think he told me to tell -- and in fact,
       4      whatever they wanted to call him, that he would have had      4      the fact of the matter is, it would have been a lie, but
       5      to have known.                                                5      they schmooze it over to just, well, you don't recall and
       6   Q. Did anybody else testimony in that matter?                    6      you didn't hear and you didn't see. To me that's lying,
       7   A. I'm sure there were. I know that Lieutenant Burns was         7      and that's what I called it as, so yes.
       8      after my deposition, and I recall they had a -- I'm not       8   Q. So your testimony is that he told you to say you didn't
       9      sure exactly what deputies, but they did have another, a      9      really recall what went on?
      10      couple, three to my memory, that did testify in it at some   10   A. He said just say I have not heard that or I don't recall
      11      point after Lieutenant Burns.                                11      hearing that or seeing that. Just a vague, you know, type
      12   Q. Do you know who else testified?                              12      of answer, that I really don't know what you are talking
      13   A. I can't recall, no.                                          13      about, but without saying that.
      14   Q. Do you know if anybody else was retaliated against for       14   Q. Did anybody talk to you about your testimony after you
      15      their testimony?                                             15      gave the testimony other than what you have already said?
      16   A. Not to my knowledge.                                         16   A. Talk about my testimony as far as after it was done, no,
      17   Q. Is it your testimony that Lieutenant Burns told you to       17      not that I recall.
      18      lie?                                                         18   Q. So when I started down this path, when I asked you about
      19   A. Yes, it is.                                                  19      making a recording of other people on their cellphones,
      20   Q. Did anybody else hear that?                                  20      and you said you did that because you thought you were
      21   A. No.                                                          21      being retaliated against, and you -- through your attorney
      22   Q. Do you -- did Lieutenant Burns tell you why he was telling   22      we have been provided with four videos. Are you familiar
      23      you to lie?                                                  23      with those, four videos that you made?
      24   A. Because that's what they always do. He didn't tell me,       24   A. Yes, I am, I'm aware. I thought it was three, but it may
      25      but that's what they always do.                              25      have been four.



                                                                                                 16 (Pages 61 to 64)
                                        Chapa & Giblin Court Reporters
                                                (248) 626-2288
Case 1:19-cv-00940-PLM-PJG ECF No. 40-5, PageID.211 Filed 12/10/20 Page 18 of 134
     LORI LYNN HEETHUIS, 9-25-2020
                                                               Page 65                                                                Page 66
       1   Q. Okay. And one of those was a February 13, 2019 video of a     1   Q. Okay. Anyway, so I think we left off, we were talking
       2      deputy in their office using an electronic device. Do you     2      about the video that was made on February 13th of the
       3      recall making that?                                           3      deputy who had his feet up, and you said his name was
       4   A. Yes. It was a very quick one. It just shows his legs and      4      what, please?
       5      a little bit of his phone. He had his legs up.                5   A. Deputy Greg Lynn, L-Y-N-N.
       6   Q. Who was that deputy that you were recording?                  6   Q. Okay. And now I have got a little bit of a delay because
       7              (Technical difficulties).                             7      of the phone. I hope that doesn't result in us talking
       8              MS. AMTSBUECHLER: We have some serious                8      over one another. We will do our best.
       9      feedback.                                                     9             Did you report that to anyone?
      10              VIDEO TECHNICIAN: Off the record, 10:48 a.m.         10   A. I had said things several times, especially the male
      11              (Recess taken at 10:48 a.m.)                         11      deputies being on their phone.
      12              (Back on the record at 11:04 a.m.)                   12   Q. No, my question was did you report this incident?
      13              VIDEO TECHNICIAN: We are back on the record,         13   A. I told my union rep.
      14      11:04 a.m.                                                   14   Q. Did you report it to command?
      15              MS. AMTSBUECHLER: Okay. I think we can all           15   A. I had said something, but it was kind of not really like a
      16      hear each other now.                                         16      sit down and report. I said: How come you let all these
      17              Mr. Drew, did you change rooms? Are you in the       17      guys sit around with their phones playing, you know, games
      18      same room with her now?                                      18      and stuff while they should be doing their stuff, you
      19              MR. DREW: I'm in the same room. I'm in my same       19      know, they should be doing their duties?
      20      separate room, yes.                                          20   Q. Did you report the incident on February 13, 2019 to
      21              MS. AMTSBUECHLER: Oh, okay. I didn't know if         21      anyone?
      22      that's what started the echo or if you had moved or not.     22   A. Not formally, no. I did speak about it.
      23      I was a little confused.                                     23   Q. How about informally?
      24              MR. DREW: No, I was there the whole time.            24   A. Informally, yes.
      25   BY MS. AMTSBUECHLER:                                            25   Q. Okay. What about what you just said should have told


                                                               Page 67                                                                Page 68
       1      anybody in command that Deputy Lynn had done this on          1   Q. How did he know it was Deputy Lynn on the 13th?
       2      February 13?                                                  2   A. I told him it was Deputy Lynn.
       3   A. I told them it was Deputy Lynn at that point, but that        3   Q. On the 13th?
       4      there were several others.                                    4   A. Not on the --
       5   Q. Who did you tell that Deputy Lynn had done this and when      5   Q. Did you specifically say to Griswold that on February 13th
       6      did you tell that person?                                     6      Deputy Lynn was on his -- on his phone with his feet up,
       7   A. I believe it was -- I believe it was Sergeant Griswold, if    7      and I have video of it?
       8      I recall right.                                               8   A. I didn't probably say that it was the 13th or whatever. I
       9   Q. When did you have this conversation with Griswold about       9      probably said on Tuesday or whatever it was, you know,
      10      Deputy Lynn being on his phone?                              10      this is what I get. I got this guy that I'm with, and he
      11   A. Probably within a week after that, a couple days. I don't    11      is sitting there with his feet kicked up talking on -- or
      12      know if I had a couple days off in between or what, but it   12      texting on the phone or whatever he was doing, I said, and
      13      wasn't right that exact day, no.                             13      I just don't get it. I don't get why they watch me every
      14   Q. And what did you say to Griswold about Lynn being on the     14      second of the day, but they don't let -- they let the
      15      phone?                                                       15      other guys, you know, deputies run around with their
      16   A. I said: Why is it that all these guys can be on their        16      phones in their hands constantly, and that's when he said
      17      phones, whether it be in the office or out while they are    17      he didn't know.
      18      with inmates doing different things, whether it be serving   18   Q. Was Sergeant Griswold -- Sergeant Griswold your sergeant?
      19      dinner or what? And he said: I don't know, Lori, I don't     19   A. He was there. He's not normally my sergeant. Well, they
      20      know.                                                        20      all are, but sometimes they work dayshift. He was a
      21   Q. That is what you -- is there anything else that you told     21      nightshift mainly, and then he went to day, and then while
      22      him that you believe should have let him know that Lynn      22      people were away they would -- you know, we would get some
      23      had done this on February 13?                                23      road sergeants that would come in and cover the jail, so
      24   A. He knew that that was Deputy Lynn on the 13th, and then I    24      at that point that's who I was working with.
      25      said, you know, he's not the only one.                       25   Q. He was not the sergeant on your shift at that time; is



                                                                                                 17 (Pages 65 to 68)
                                          Chapa & Giblin Court Reporters
                                                  (248) 626-2288
Case 1:19-cv-00940-PLM-PJG ECF No. 40-5, PageID.212 Filed 12/10/20 Page 19 of 134
     LORI LYNN HEETHUIS, 9-25-2020
                                                              Page 69                                                              Page 70
       1      that correct?                                                 1      they are trying to discipline me for it. I said I don't
       2   A. I don't recall, because they did move him to first shift      2      understand it.
       3      at some point, but I don't recall if it was at that point     3   Q. What did Burns say in response?
       4      or not.                                                       4   A. He said, well, you know, they probably share -- I will
       5   Q. Okay. You have also got a video of Jason Thielbar,            5      have a word with him, yeah, you know, you are right, and
       6      T-H-I-E-L-B-A-R, using an electronic device when he was       6      you know, don't worry about it. I will have a talk with
       7      passing meals on March 23rd; is that correct?                 7      Thielbar and, you know, just we will see if we can't, you
       8   A. I'm not sure if it was Jason or not. It could have been,      8      know, all work together.
       9      but I haven't --                                              9   Q. Did you show Burns the video?
      10   Q. Did you tell --                                              10   A. I couldn't get it to go at that time. I got it up, but it
      11   A. I haven't really looked at it again, and yeah, he was --     11      was frozen, so he knew there was a video, but he didn't
      12   Q. Did you tell anybody -- did you tell anybody in command      12      actually -- and he could see that the phone -- he was on
      13      about that?                                                  13      the phone, and it was frozen to that frame, but he didn't
      14   A. Yes, I did.                                                  14      get to see the whole thing, because at that time I
      15   Q. Who?                                                         15      couldn't get it to unfreeze on my phone.
      16   A. Lieutenant Burns.                                            16   Q. So you had a conversation with Lieutenant Burns where you
      17   Q. When?                                                        17      showed him your phone, and you let him know you were
      18   A. The next time I saw him, which I don't recall. It was --     18      recording other deputies engaged in misconduct; is that
      19      it wasn't months or anything, but within probably, I would   19      your testimony?
      20      guess, within a couple weeks.                                20   A. I --
      21   Q. What did you say?                                            21             MR. DREW: Wait a minute. Wait, wait.
      22   A. I just told him that, I said look it, here he is on his      22      Objection, form of the question. That's a compound
      23      phone, and nobody does a thing, but let me just slide it     23      question.
      24      out so I can see the time because my watch is broke or I     24   BY MS. AMTSBUECHLER:
      25      don't have my watch on that day, and I'm upstairs, and       25   Q. My question stands. Can you answer it?


                                                              Page 71                                                              Page 72
       1             MR. DREW: Well, read it back.                          1   A. Yes, that it was a video.
       2             MS. AMTSBUECHLER: I'm not asking to have it            2   Q. And that you just couldn't get it to play?
       3      read back.                                                    3   A. At that point, no, I couldn't.
       4             MR. DREW: I am.                                        4   Q. Okay.
       5             MS. AMTSBUECHLER: It's my deposition.                  5   A. I went in --
       6             MR. DREW: Okay. Do you remember the question?          6   Q. Where were you -- okay. Where were you when you showed
       7             THE WITNESS: No.                                       7      this to Burns?
       8             MS. AMTSBUECHLER: Let me rephrase the question         8   A. In his office.
       9      then, and I would appreciate not having interference.         9   Q. In the jail?
      10   BY MS. AMTSBUECHLER:                                            10   A. His office was in the old jail, yes.
      11   Q. Is it your testimony that you showed Lieutenant Burns a      11   Q. So you went to him and you -- specifically to show him
      12      video of another deputy involved in misconduct?              12      this, is that your testimony?
      13             MR. DREW: Objection, form of the question.            13   A. Yes, because I felt I was being retaliated against once
      14             Go ahead.                                             14      again for --
      15   A. Yes, but it was frozen so he didn't see the video. He saw    15   Q. Okay. All right. I'm not asking you why. I'm just
      16      a photo of the start, a frozen frame, that's what he saw.    16      asking you if you did that.
      17   BY MS. AMTSBUECHLER:                                            17   A. Yes.
      18   Q. On your phone, correct?                                      18   Q. Was there anybody else there?
      19   A. Yes.                                                         19   A. No.
      20   Q. So is it your testimony, that you believed anyway, that      20   Q. Okay. How long were you in his office having this
      21      Lieutenant Burns knew that you had taken a video recording   21      conversation?
      22      of Thielbar?                                                 22   A. I don't recall.
      23   A. Yes.                                                         23   Q. Did you make an audio recording of the conversation?
      24   Q. Okay. And that you told Burns that you had this video,       24   A. No.
      25      correct?                                                     25   Q. Did you make audio recordings of any conversations with



                                                                                                  18 (Pages 69 to 72)
                                        Chapa & Giblin Court Reporters
                                                (248) 626-2288
Case 1:19-cv-00940-PLM-PJG ECF No. 40-5, PageID.213 Filed 12/10/20 Page 20 of 134
     LORI LYNN HEETHUIS, 9-25-2020
                                                              Page 73                                                                Page 74
       1      anybody from the sheriff's office?                            1             MS. AMTSBUECHLER: Yes.
       2   A. I really don't recall. I mean you are talking the entire      2               THE WITNESS: Okay. I'm sorry about that.
       3      span of my career, am I understanding that right?             3     Thank you for clarifying.
       4   Q. That's right.                                                 4   BY MS. AMTSBUECHLER:
       5   A. I don't recall ever doing that until after the 2017, when     5   Q. All right. So did you audio record any conversations with
       6      all the retaliation started, and then I may have done a       6     anybody that you worked with at the sheriff's office? I
       7      couple, but I'm not -- I don't recall at this time. I'm       7     think your testimony was at least not before 2017. Did
       8      sorry.                                                        8     you do any audio recordings after 2017?
       9               I don't know whether to look at the phone or the     9   A. I don't really recall if I did. There may have been a
      10      screen, so please correct me if I'm supposed to look         10     couple that I did, and it would just be to show, again,
      11      straight ahead or over there.                                11     how I was being retaliated against and others weren't that
      12               THE VIDEOGRAPHER: We just lost --                   12     I worked with.
      13               (Technical difficulties).                           13   Q. Where are those audio recordings?
      14               MS. AMTSBUECHLER: I'm back on computer audio.       14   A. I don't know if I have them. I have not looked on my
      15      Can you hear me?                                             15     phone for that type of thing. It would be on my phone if
      16               VIDEO TECHNICIAN: Yeah, I was just going to         16     I did have it. I can look at it and get back through my
      17      stop the dep because we lost your audio. That's fine. We     17     attorney with you on that, but at this time there may be
      18      can hear you well.                                           18     nothing. I'm just -- I don't really recall.
      19               MS. AMTSBUECHLER: I don't know what happened        19   Q. How long have you had the phone that you currently have?
      20      here, so I'm just going to continue with the computer        20   A. Probably going on four years, if I'm right. It's my
      21      audio.                                                       21     husband's account. I get my phone through him, so I would
      22               THE WITNESS: Okay. I just asked if I should be      22     estimate it sometime around four years ago probably.
      23      looking -- I'm tending to look at the phone over here.       23   Q. So you have had the same actual device for approximately
      24      Should I be looking straight ahead?                          24     four years?
      25               VIDEO TECHNICIAN: Yes. Thank you.                   25   A. Yes.


                                                              Page 75                                                                Page 76
       1   Q. What kind of phone is it?                                     1   A. I'm not really sure. I'm just saying that I don't really
       2   A. It's a Samsung.                                               2      recall on the specifics that you are asking me on, if they
       3   Q. Is that the phone you used to make the video recordings       3      were all on this phone or that, or if there were some on
       4      that you have produced to us?                                 4      another phone. I'm just trying to -- trying to answer the
       5   A. Some of them maybe were on the chip that I did have on the    5      question the best that I can, and I guess the only thing
       6      other phone, maybe one or two of them. I'm not really         6      that I can say is I don't recall.
       7      sure which phone it was, but I know that there was --         7   Q. You don't recall where the chip is?
       8      there were at least two of them made while I had this         8   A. It's somewhere, but we moved. I moved twice. We moved
       9      phone.                                                        9      once. Well, I moved twice with him, too, actually from
      10   Q. What other phone are you talking about?                      10      one --
      11   A. The one I turned in to get $100 for the new phone because    11   Q. All right. Whatever. So if all your video was 2017 and
      12      our contract was up.                                         12      2018, that would be your new phone, right?
      13   Q. What kind of phone was that?                                 13   A. Yes.
      14   A. That was also a Samsung, but a later model, or earlier       14   Q. Okay. But you don't recall, you may have done something
      15      model.                                                       15      with the old phone?
      16   Q. You said something about a chip. Did you take that out of    16   A. No, I don't. I don't recall doing anything with it. I
      17      the phone before you turned it in?                           17      didn't do any kind of like a recording or a video like I
      18   A. Yes, I did. They make you take it out because they wipe      18      did.
      19      -- they wipe the phone clean at that point.                  19               This all was done to try to protect myself from
      20   Q. Where is that chip now?                                      20      being discriminated against, not only for what my
      21   A. I have no idea, to tell you the truth. I'm sure it's         21      testimony was, but because I was female, because the other
      22      somewhere, but I don't know exactly where.                   22      males were allowed to do things, and they didn't get any
      23   Q. You said you thought some of the video may have come from    23      type of write-up. They didn't get any write-up, talking
      24      that chip. Why did you think that? Where would -- how        24      to, days off, or anything. It was just directed
      25      would you have gotten it off the chip?                       25      specifically to me. You could tell it was specifically to



                                                                                                  19 (Pages 73 to 76)
                                          Chapa & Giblin Court Reporters
                                                  (248) 626-2288
Case 1:19-cv-00940-PLM-PJG ECF No. 40-5, PageID.214 Filed 12/10/20 Page 21 of 134
     LORI LYNN HEETHUIS, 9-25-2020
                                                             Page 77                                                                   Page 78
       1      me.                                                           1   Q. Who in command do you believe was aware of the violation
       2             MS. AMTSBUECHLER: Okay. Mr. Drew, can we do            2      by Herman?
       3      something so we can get answers to the questions? Because     3   A. Several sergeants.
       4      otherwise we are not going to get through this in the         4   Q. Who?
       5      seven hours required by the court rules. You're muted.        5   A. Sergeant Griswold, Sergeant Smith at the time he was the
       6      You're muted.                                                 6      sergeant, he knew about it, Sergeant Wood. Sergeant Wood
       7             MR. DREW: Listen to the question and just              7      actually chewed as well in that policy. Herman. There
       8      answer the question, Lori.                                    8      was a couple females, Brittany Miller chewed, and --
       9             THE WITNESS: Okay.                                     9   Q. Okay. That's not my question. My question was who do you
      10   BY MS. AMTSBUECHLER:                                            10      believe in command was aware of Herman?
      11   Q. So I have four videos. Two are in 2017 -- one is in '18      11   A. Oh, I'm sorry. It would have been Lieutenant Burns,
      12      and one is in '19. We just talked about two of them. The     12      Sergeant Burton-Jones, Sergeant Griswold. That's all I
      13      other two are in October of 2017. One was a Deputy Herman    13      recall off the top of my head. I'm sure there were other
      14      throwing -- allegedly you said something about throwing      14      ones.
      15      Grizzly chew into a can, and I think the video was of a      15   Q. Did you report this violation that you found on October 7,
      16      trash can. Do you recall making that?                        16      2017?
      17   A. Yes.                                                         17   A. I said something about it to Lieutenant Burns. I did not
      18   Q. Why did you make that?                                       18      actually report it because he never actually said let me
      19   A. Because that's a violation of policy.                        19      do a report on this. This is what you need to do. He
      20   Q. Do you know if command knew about this?                      20      just said, okay, Lori.
      21   A. Yes, they were aware of it. Several of them did it.          21   Q. What did you say?
      22   Q. Several of command did it?                                   22   A. I said: Isn't it funny how all these people can chew and
      23   A. Several of the deputies, one of the commands, they all       23      there is a policy that says there is no chew on the
      24      chewed, even though it was the policy that there was no      24      premises, there is no tobacco, there is no smoking on the
      25      chew or tobacco in the facility.                             25      premises. And he said: Yeah, well, you know, a lot of


                                                             Page 79                                                                   Page 80
       1      them do. And, you know, he was always just real               1      trying to show him Thielbar's video and it froze?
       2      nonchalant, nah, like, you know, they do it, don't worry      2   A. No.
       3      about it.                                                     3   Q. This would have been before that, right, because this was
       4   Q. When was this conversation?                                   4      2017?
       5   A. After I did the video.                                        5   A. Right, yes.
       6   Q. When?                                                         6   Q. So is it your testimony -- how many conversations did you
       7   A. I'm not sure of the date.                                     7      have with Lieutenant Burns about the fact that you had
       8   Q. Did you show him the video?                                   8      video of things that were going on in the jail?
       9   A. Yeah.                                                         9   A. Probably three times.
      10   Q. So you showed Lieutenant Burns the video of the Grizzly      10   Q. When was the other time?
      11      chew in the trash can?                                       11   A. When Sergeant Smith made it the policy that all of the
      12   A. I don't recall showing it to him. I know I had showed it     12      garbage had to be out of the office and had it to be
      13      to my union rep, and he said let Lieutenant Burns know, so   13      cleaned before the other shift started, but that we would
      14      that's what I did.                                           14      come in and everything would be full of garbage, and I
      15   Q. Did you show Lieutenant Burns the video?                     15      didn't feel it was fair that he, you know, basically was
      16   A. I don't recall.                                              16      yelling at us for doing something that the night half was
      17   Q. Did you tell Lieutenant Burns you had the video?             17      not doing at all, so I -- and I told him that I was doing
      18   A. Yes.                                                         18      this because I was being retaliated against with different
      19   Q. So you told Lieutenant Burns that you had video on your      19      things, and that's why I was doing it. I wasn't just
      20      phone of the chew in the trash can?                          20      videoing for the fun of it.
      21   A. Yes, I did.                                                  21   Q. And when you told Lieutenant Burns you thought you were
      22   Q. Did you tell him that you took this video, and you thought   22      being retaliated against, what did he say?
      23      it was from Deputy Herman?                                   23   A. He said: Well, Lori, you know, I don't know. I really
      24   A. Yes, I did.                                                  24      don't hear much anymore. You know, do what you have got
      25   Q. Was this the same conversation that you had where you were   25      to do, and, you know, I hope -- I hope everything works



                                                                                                 20 (Pages 77 to 80)
                                       Chapa & Giblin Court Reporters
                                               (248) 626-2288
Case 1:19-cv-00940-PLM-PJG ECF No. 40-5, PageID.215 Filed 12/10/20 Page 22 of 134
     LORI LYNN HEETHUIS, 9-25-2020
                                                                 Page 81                                                              Page 82
       1      out basically.                                                1   Q. No, other people -- no. You said that these people,
       2   Q. Where was this third conversation with Burns? We have         2      Thielbar and the other one were violating policy by being
       3      talked about two. Where was the third?                        3      on their phones so you took videos of them. Did you ever
       4   A. It was in his office.                                         4      see --
       5   Q. Okay. Were you ever disciplined for not cleaning up the       5   A. No --
       6      trash, picking up things?                                     6   Q. -- anybody else --
       7   A. No. We were given e-mails that we weren't doing our part      7   A. Oh, yes, I saw lots of people on theirs.
       8      to keep the office clean, and that was to everybody, but      8   Q. Why didn't you record them?
       9      it wasn't just directly to me, no.                            9   A. Probably because I wasn't able to do that at that time.
      10   Q. And were you ever disciplined or talked to about smoking     10      Maybe I was busy moving somebody, but I saw them, or I was
      11      or using tobacco?                                            11      doing something on my computer, glanced over, looked at
      12   A. I don't use either one, so I wouldn't be reprimanded for     12     the screen and saw them.
      13      that.                                                        13   Q. Did you tell these people you were recording them?
      14   Q. And you said other women deputies also chewed and smoked?    14   A. I didn't record them.
      15   A. Just -- just two.                                            15   Q. You were video recording them. Did you tell them you were
      16   Q. Female deputies chewed?                                      16      video recording them?
      17   A. Yeah.                                                        17   A. Deputy Lynn and -- is that what you are talking about?
      18   Q. Okay. Were they disciplined, do you know?                    18      And Deputy Thielbar, which I didn't video -- I videoed off
      19   A. I don't know. I know the males weren't disciplined.          19     the video of the screen, so I didn't actually video like
      20   Q. Did you ever make any other videos that we don't have        20      him out there. I videoed off the screen.
      21      besides the four that we have just talked about?             21               Scott Smith has videos on his device. There is
      22   A. No.                                                          22     several officers that have videos on their device that
      23   Q. Did you ever see other people on their electronic devices    23      they show.
      24      that you didn't record?                                      24   Q. So your answer is no, you didn't tell Thielbar or Lynn
      25   A. That they were videoing also?                                25      that you had video of them; is that correct?


                                                                 Page 83                                                              Page 84
       1   A. That is correct.                                              1   A. Yes, for a while I did, yes.
       2   Q. Okay. Now, you said Scott Smith has video of people on        2   Q. Were you working with him in January, February, March,
       3      his phone?                                                    3      April?
       4   A. Yes. He had Brittany Miller on his phone.                     4   A. Of 2019?
       5   Q. How do you know that?                                         5   Q. Correct.
       6   A. Because he showed me.                                         6   A. Well, I was on a special unit. I just did certain things,
       7   Q. What did he have of Brittany Miller on his phone?             7      but I would have to ask them to open doors and so forth so
       8   A. How she told the trustees to bring the trays out. They        8      that I could do my job, so I did interact with him, but I
       9      missed a bunch of trays. He explained that he had to pick     9      didn't like work side by side with him at that point.
      10      up 27 more and that she doesn't ever do her job, and she     10   Q. Did there come a time when you learned that he thought
      11      is -- there is a big bag of garbage out by the -- when       11      that you had reported that he was sleeping on the job?
      12      they let them through the first door, the trustees, there    12   A. Yes.
      13      is a big bag of garbage there, and when she comes out of     13   Q. And how did you learn that?
      14      the office and she grabs and --                              14   A. Because he wouldn't open the doors to allow me to bring in
      15   Q. How do you know this, is my question. Did he show it to      15      commissary to the floor, and I had asked him a couple
      16      you?                                                         16      times, I ran back, you know -- there is a little
      17   A. Yes, he showed me it.                                        17      pass-through window. I went back, I believe, once and
      18   Q. Did he tell you -- did he tell you why he had it?            18      said: Hey, Nate, can you open -- pop key up and open the
      19   A. Yeah, he was -- he was upset because she didn't pick up 27   19      door so I can do commissary? And he didn't respond, and
      20      trays, and that how dare she, instead of go down, take       20      then the trustee went over there a couple times on his own
      21      that garbage down and out like she should, because she was   21      and says: Hey, Stephenson, can you open the door for
      22      a night officer, that she threw it back into a pile that     22      Deputy Johnson? And he said: Yeah, yeah, I will get to
      23      it didn't even come from.                                    23      it. And then later on he called me an F'ing bitch and an
      24   Q. Okay. All right. Switching gears here a little bit, you      24      F'ing snitch for saying that he was sleeping.
      25      worked with Nate Stephenson in 2019, correct?                25   Q. Okay. So if I understand you correctly, you are saying



                                                                                                   21 (Pages 81 to 84)
                                          Chapa & Giblin Court Reporters
                                                  (248) 626-2288
Case 1:19-cv-00940-PLM-PJG ECF No. 40-5, PageID.216 Filed 12/10/20 Page 23 of 134
     LORI LYNN HEETHUIS, 9-25-2020
                                                             Page 85                                                              Page 86
       1      that you learned that he thought you reported him because     1     he had called for them, and then when I came back and was
       2      he wasn't opening doors fast enough, and you thought that     2     just kind of standing with my back waiting, and I kind of
       3      that was because he thought you reported him, and then he     3     took a couple steps away, came back, he had his chin down
       4      called you a snitch and a bitch?                              4     and his eyes closed. So I actually waited about 30 more
       5   A. With the F word in front of it, yes.                          5     seconds, and I said: Nate, could you make sure through
       6   Q. Okay.                                                         6     the pass door? And he goes: Oh, yeah, yeah. They aren't
       7   A. He was told by Sergeant -- at the time he was a sergeant      7     out yet? And I said: No, they are not out yet. And so
       8      and he was going for jail administrative class, but he was    8     that's what I put in there, because they told me to note
       9      called by Sergeant Smith at that time and told not to         9     everything that I did.
      10      trust me because I had written in my daily that I think      10   Q. So you thought he was upset because he called you an F,
      11      that he appeared to be sleeping while I was waiting for      11     what was it again?
      12      those laundry trustees so that I could take them down the    12   A. He called me an F'ing snitch and an F'ing bitch.
      13      stairs to do their job. And I learned that from actually     13   Q. Where did this conversation take place?
      14      another female that was there that day, Marcie Neal, and     14   A. Well, when he called me an F'ing snitch, he was talking
      15      she is the one who told me that Matt Smith, who called       15     through the hatch. It's like a bank teller hatch, and
      16      after I left and said: You need to watch yourself. You       16     when he called me that, I had four trustees with me
      17      know, if you were sleeping or you were dosed off,            17     because they assist in doing the commissary. On the days
      18      whatever, watch yourself when she is around, because she     18     that we do clothing, they assist on changing the clothing
      19      is putting it in her dailies.                                19     out and the bedding, and so they were right there. And
      20   Q. So these dailies, should they be at the department if we     20     they said: Wow, Ms. J, what is wrong with him? And I
      21      were to go get them?                                         21     said: I have no idea. Because after he --
      22   A. They should be, yes.                                         22   Q. When was this?
      23   Q. Okay. And did you write that in your daily?                  23   A. It was during the afternoon when I was trying to pass
      24   A. I wrote that it appeared as though he possibly was           24     commissary into Pod P.
      25      sleeping or mediating, I believe I used the word, because    25   Q. Okay. Can you recall the date?


                                                             Page 87                                                              Page 88
       1   A. It was approximately around the -- I know it was a Sunday.    1      lieutenant tomorrow.
       2     I want to say around the 20 -- somewhere in the 20s, late      2   Q. Okay. And you said that he also called you a fucking
       3     20s of March, maybe the 24th, 23rd, somewhere in there.        3      bitch. When was that in relation to the other comment?
       4   Q. 2019?                                                         4   A. That was when I came back up to the floor to start my job
       5   A. Yes.                                                          5      again; however, they were starting to feed the lunch to
       6   Q. And when he said F'ing snitch, did he say fucking or did      6      the inmates, so I had to stop. So I went into the office
       7      he say F'ing?                                                 7      to get my commissary paperwork that had been signed so
       8   A. He said fucking.                                              8      that I could put it in a box for Kathleen, because she did
       9   Q. Okay. And did you tell anybody he had said this to you,       9      -- or not Kathleen, I'm sorry, for Jeanie, because she did
      10      anybody in command?                                          10      all of the paperwork for that. So when I walked in, he
      11   A. Yes, I went down -- I had asked him to put the trustees      11      turned his head, and he goes: You fucking bitch. And I
      12     away and let me through the door so I could go on to the      12      went all righty, so I went over, got my stuff, and I said:
      13     elevator. I went downstairs. Sergeant Griswold had left       13      Could you let me out, please?
      14     early, so it was Sergeant Stevens, and I told him I wanted    14   Q. And did you go home from there or did you continue
      15     to make a complaint about the unbecoming conduct, and the     15      working?
      16     words he used to me in front of the trustees, that it's       16   A. No, I didn't go home, no. I went down and put the stuff
      17     not appropriate, and I was told that there was nothing he     17      in the old jail where it needed to be under Jeanie's
      18     could do about it, when he went like this, there is           18      stuff, and made sure it was all in alphabetical order and
      19     nothing I can do about it. You will just have to tell the     19      so forth, because at that point in time I could not do
      20     lieutenant tomorrow. And I said: What do you mean you         20      anything on the floor because of the mail being done.
      21     can't do anything about it? Do I have to sign --              21   Q. Okay. So let me make sure I understand this. I think it
      22     handwrite something, do I need to go on the computer, are     22      was March 24th, you said it was sometime in the late 20s,
      23     there forms? Do I need to go through the union? What do       23      March 2019, he called you a fucking snitch. You went to
      24     I need to do? And he said: I don't know. There is             24      Stephens, you came back, and he called you a fucking
      25     nothing I can do about it. You will have to talk to the       25      bitch; is that how it happened?



                                                                                               22 (Pages 85 to 88)
                                        Chapa & Giblin Court Reporters
                                                (248) 626-2288
Case 1:19-cv-00940-PLM-PJG ECF No. 40-5, PageID.217 Filed 12/10/20 Page 24 of 134
     LORI LYNN HEETHUIS, 9-25-2020
                                                               Page 89                                                            Page 90
       1   A. Well, I came back, and I -- because I actually got to do J    1   A. Yes.
       2      and I believe K pod before the meal came up, and then I --    2   Q. What happened then?
       3   Q. I'm just trying to understand the order of things. Was        3   A. I told him I wanted to make a formal complaint. He said:
       4      that the order of things?                                     4     Oh, Lori, you know, we are just like family, like brothers
       5   A. Yes, that is the order of things. I came back, and when I     5     and sisters. There is going to be fights and
       6      came into the office, because they were starting their        6     disagreements, and, you know, we see each other sometimes
       7      meals, I had to come in, and I thought, well, I will just     7     more than we do our own families, and I will talk to Nate.
       8      get the stuff and I will run it down. I didn't realize he     8     Don't worry about it. I will talk to Nate.
       9      was going to call me a fucking bitch when I walked in, and    9   Q. And when you talked to Burns, I think you told him that
      10      so I just grabbed it and went downstairs.                    10      Nate had also made a comment, I have got you now. Did
      11   Q. Okay. So let me ask you another question. Again, we will     11      Nate make that comment?
      12      get through this a lot more quickly if we proceed with       12   A. Yeah.
      13      questions and answers. If you want to just talk, that's      13   Q. When did Nate --
      14      fine. I can let you do that, but --                          14   A. Yes, he did.
      15   A. I don't want to just talk, ma'am. I am not trying to do      15   Q. When did Nate make that comment in the order --
      16      that. I apologize.                                           16   A. Directly after he called me an F'ing snitch or a fucking
      17   Q. Okay. All right.                                             17     snitch, if you want me to say the word for the record.
      18   A. I just want you to be able to understand the answer,         18     I'm sorry, I don't like to really say that too much. So
      19      because some of them aren't just a yes or no, so I           19     yeah, when he said that to me, he went, I got you, I got
      20      apologize.                                                   20     you, I got you, like he was 12, and I'm like, okay.
      21   Q. Did you believe that Stephenson called you these names       21   Q. Okay.
      22      because he thought you had reported or written in your       22   A. I was just trying to do my job.
      23      daily that he was sleeping?                                  23   Q. How long were you talking to Burns that day on the 25th?
      24   A. Yes, I do.                                                   24   A. I could estimate it at maybe 10 to 20 minutes.
      25   Q. Did you meet with Lieutenant Burns the next day?             25   Q. Was that around 2 o'clock that you went to talk to him?


                                                               Page 91                                                            Page 92
       1   A. I don't recall the time. I knew it was when I had a           1   Q. I think I mis --
       2      chance to be able to meet with him and that he was            2   A. The heat or the registers are on in here, so it's hard to
       3      actually in his office.                                       3      hear at this point.
       4   Q. Was it the afternoon?                                         4   Q. All right. I'm going to -- can you hear me better now?
       5   A. Possibly early afternoon maybe when they were -- maybe        5   A. Yes, I can.
       6      when we were doing chow, so it could have been, yeah. It      6   Q. Okay. I will make sure I'm clear.
       7      could have been anytime between 12:15 and 2:00-ish            7   A. Okay.
       8      probably.                                                     8   Q. So when in relation to your conversation with Lieutenant
       9   Q. Had you gotten along with Nate prior to this incident         9      Burns did you make the phone call that was recorded by
      10      where he did this presumably because he thought you were     10      Deputy Boike?
      11      sleeping? Or I'm sorry, could --                             11   A. Well, I wasn't aware at that time that I was recorded by
      12   A. Yeah, we got along fairly well, yes, I would say, you        12      Deputy Boike.
      13      know. I mean we had a little bit of a discussion sometime    13   Q. When did you make the, in relation to the conversation
      14      prior to that where I didn't agree with what he was          14      with Lieutenant Burns did you make the recording -- I mean
      15      saying, and we got -- he wasn't understanding what the       15      make the phone call?
      16      deputy was trying to -- trying to give him as information    16   A. I made the phone call prior -- after talking with Sergeant
      17      at shift change, so I was trying to clarify it, and so we    17      Stephens and knowing that I had to go up and try to get my
      18      kind of talked over each other and got a little bit --       18      job done on the floor.
      19   Q. You got through that?                                        19   Q. Okay. So you had the phone call that was recorded. That
      20   A. Yeah, we got through that, yeah.                             20      was after you talked to Stephens, and that was on the
      21   Q. Okay. And I misspoke in my last question, but apparently     21      24th, correct?
      22      you were tracking with me anyway. I didn't mean to say       22   A. I believe it was on the 24th, yes, the 23rd, 24th,
      23      that he thought you were sleeping. He thought you            23      somewhere in there.
      24      reported that he was sleeping, but --                        24   Q. It was the same day you talked to Stephens?
      25   A. I'm sorry. I can't --                                        25   A. The same day that Stephens -- Sergeant Stephens said,



                                                                                                 23 (Pages 89 to 92)
                                          Chapa & Giblin Court Reporters
                                                  (248) 626-2288
Case 1:19-cv-00940-PLM-PJG ECF No. 40-5, PageID.218 Filed 12/10/20 Page 25 of 134
     LORI LYNN HEETHUIS, 9-25-2020
                                                                   Page 93                                                             Page 94
       1      yeah, he couldn't do anything. I would have to talk to          1   A. I walked in the door of the office, and I directly turned
       2      the lieutenant. It was very frustrating.                        2      left and went into the bathroom shutting the door behind
       3   Q. Were you upset?                                                 3      me.
       4   A. Yes. It was very frustrating.                                   4   Q. What room was that?
       5   Q. You were frustrated and upset when you left your                5   A. A bathroom.
       6      conversation with Stephens; would that be accurate?             6   Q. The room that the bathroom was in was what room?
       7   A. Yes, it would be.                                               7   A. It would -- I think it would be called the bathroom. It's
       8   Q. So did you go directly into the control area from the           8      right to the left as you walk in, and then you go up two
       9      conversation with Stephens, the area where Boike was?           9     steps, and there is -- it's quite a large room, and there
      10   A. Boike was not in that area when he recorded me, he was on      10      is the command with all the -- it's what we call the
      11      the third floor, and that was during the time that they        11     command spot where you had all the computers in front of
      12      were down for feeding. He was at the command post where        12      you, and you were running, opening doors and closing doors
      13      the other officer was out doing the feeding of the             13     and so forth like that, and then there is another
      14      inmates, and I went up there because I had to use the          14      probably, approximately, I would say six to eight feet to
      15      restroom, so I used the restroom, and then I made a call.      15      the left there is another station for officers.
      16      The door was shut. It was 12 foot away from the where          16   Q. All right. Stop for a second. The bathroom was in the
      17      Boike was. There were buzzers going off. There were            17      room that was the command room; is that accurate?
      18      alarms going off. He was asking people to lockdown. I          18   A. It was in the office. I don't know. I called them
      19      had the door shut, went to the bathroom, and made a phone      19      offices. There is a master control in the new jail, and
      20      call.                                                          20      then there is a receiving, and then there is a first
      21   Q. All right. Let's try to go question and answer here if we      21      floor -- or, I'm sorry, the second floor and the third
      22      could. So you left the conversation with Stephens. Where       22      floor, and I went to the third floor at that time. He
      23      did you go?                                                    23      opened the door for me to enter. I said: Hi, Boike --
      24   A. To the third floor office.                                     24   Q. Please, let's go question and answer, okay? I was just
      25   Q. What room in the third floor did you go to?                    25      trying to get a common term that we could use to describe


                                                                   Page 95                                                             Page 96
       1      the room. So we can refer to it --                              1   A. Correct, yes.
       2   A. So it's a bathroom from what I understand, it would be a        2   Q. Did you have any other conversation with Boike before you
       3      bathroom, but it is within the office.                          3      went into the bathroom other than to say I just have to
       4   Q. Within the office where the command desks are located, is       4      use the bathroom?
       5      that a good way to describe it?                                 5   A. No, because Deputy Boike normally works nightshift, so I
       6   A. Yes.                                                            6      don't see him unless I happen to be there while the
       7   Q. Okay. And Boike was at one of the command desks --              7      officers on duty on that particular floor are briefing
       8   A. Yes.                                                            8      him, but I was just being polite and saying: Hey, Boike,
       9   Q. -- is that accurate?                                            9      thank you. I am just going to use your bathroom.
      10        And it's your testimony that you went right into the         10   Q. Did he respond?
      11       bathroom; is that accurate?                                   11   A. No, he was actually answering buzzers. There were
      12   A. That is correct.                                               12      intercom calls, and he was answering those and trying to
      13   Q. Did you see Boike before you went into the bathroom?           13      lock the upper tier down so the lower tier could eat, or
      14   A. Yes. As I walk in, I can see him at the control. He            14      whichever tier was supposed to be out, so he was pretty
      15      looked at me, and I said: Thanks, Boike. I just have to        15      busy.
      16      use the bathroom.                                              16   Q. So he was busy working at that desk, right?
      17   Q. So you knew he was there, right?                               17   A. Yes.
      18   A. Correct, he was running the controls, yes.                     18   Q. All right. Did you have on a duty belt?
      19   Q. And had you been in that bathroom before?                      19   A. No. I don't wear a -- I never wore a duty belt. I just
      20   A. Several times.                                                 20      always wore my belt to my trousers, and that's where I put
      21   Q. So you are familiar with the bathroom, you are familiar        21      my things. Some of the deputies did have duty belts that
      22      with the door, and the layout and all that, right?             22      are clip-ons so that -- but it wasn't -- I don't think it
      23   A. Yes, I am.                                                     23      was necessary. There were several of us, especially --
      24   Q. Okay. And you went into the bathroom and you shut the          24   Q. Okay. I just was asking if you had it, that's all.
      25      door, right?                                                   25   A. Yeah, no, I didn't have one, no.



                                                                                                  24 (Pages 93 to 96)
                                        Chapa & Giblin Court Reporters
                                                (248) 626-2288
Case 1:19-cv-00940-PLM-PJG ECF No. 40-5, PageID.219 Filed 12/10/20 Page 26 of 134
     LORI LYNN HEETHUIS, 9-25-2020
                                                               Page 97                                                                      Page 98
       1   Q. So when you went into the bathroom, what did you do?          1      doing?
       2   A. I went to the bathroom, flushed the toilet, turned on the     2   A. No, I couldn't hear what he was doing. I could hear
       3      water. While I was washing my hands, I made a phone call.     3      buzzers and things like that in the distance, but I had
       4   Q. When did you start making the phone call, before you went     4      the door shut, so I don't know really -- I couldn't tell
       5      to the bathroom or after you went to the bathroom?            5      you what he was doing at what time.
       6   A. I believe it was while I was -- while I was using the         6   Q. Could you hear him talking at all?
       7      bathroom, and then through that point.                        7   A. Not really. I think I heard him a couple times say, you
       8   Q. So you started making the call before you started going to    8      know, come on, lockdown, guys, what are you doing. That
       9      the bathroom?                                                 9      was about it, otherwise it was we have an intercom call
      10   A. Yes.                                                         10      and we have a door breach, a lot of noise like that.
      11   Q. So you were holding onto the phone while you were going to   11   Q. Did you give any thought to whether he could hear you in
      12      the bathroom?                                                12      the bathroom?
      13   A. Yes.                                                         13   A. I felt an expectation of privacy while I was in the
      14   Q. And you were holding onto the phone while you were washing   14      bathroom with the door shut, and I was talking in my
      15      your hands?                                                  15      regular voice, like I am with you right now, and I don't
      16   A. I had it crimped on my neck.                                 16      believe that through everything else that -- unless he was
      17   Q. How long did that all take?                                  17      right up at the door of the bathroom, that he would be
      18   A. I really don't know for sure.                                18      able to hear me.
      19   Q. Were you -- would it be fair to say you were talking loud?   19   Q. My question was when you were in there, were you thinking
      20   A. No, I was talking normal.                                    20      at all about whether or not he could hear you?
      21   Q. Okay. Were you upset --                                      21   A. I wasn't specifically thinking of that, no. I had an
      22   A. I mean I do -- I have a loud voice. I'm not soft spoken,     22      expectation of privacy, so I wasn't thinking, oh, I wonder
      23      but I wasn't like yelling or anything.                       23      if Boike can hear this. I assumed he couldn't because the
      24   Q. While you were in there, could you hear Deputy Boike         24      door was shut. The water was running. The toilet was
      25      outside in the outside area doing the work that he was       25      flushed. You know, I'm -- so I guess --


                                                               Page 99                                                                 Page 100
       1   Q. When is the last time you have heard -- when is the last      1      have an intercom call, you have a door breach, and him
       2      time you listened to that video?                              2      saying, you know, lockdown, and door is shutting and
       3   A. They only gave me a two-minute clip of it, and that was       3      locking, and there is a click when they lock them, and he
       4      after the Loudermill meeting by about a week, I think, or     4      said I know that -- I didn't know it was you at the time,
       5      a week-and-a-half, because first the sergeant said -- or      5      but I knew somebody was talking, but I couldn't make
       6      the captain said he didn't have any type of recording, it     6      anything out, so there is nothing to this, Lori. This
       7      was just a deputy that was concerned, and then at the end     7      is -- this video, it doesn't show anything.
       8      he said: Well, I better tell you there is a recording.        8   Q. Where is that two-minute clip? Did you get to take one
       9      And I said: Well, can I get a copy of that recording?         9      with you or did you just listen to it at the sheriff's
      10      And he said: Well, I don't have it, but I will talk to       10      office?
      11      the sheriff about it.                                        11   A. The two-minute clip -- the two-minute clip he sent to an
      12   Q. Did you listen to it?                                        12      e-mail at work for me.
      13   A. The two-minute clip that he sent me?                         13   Q. Do you still have that?
      14   Q. Have you listened to the audio, have you listened to it or   14   A. Yeah, I have the actual clip because they let me transfer
      15      not?                                                         15      it to my phone so that I could have it, I guess.
      16   A. Not the complete thing, no, just a two-minute clip of it.    16   Q. When is the last time?
      17   Q. Why do you think there is more than what you have?           17   A. On that phone.
      18   A. Because -- or when this all was going on, when they          18   Q. When is the last time you listened to that?
      19      decided to make an issue of this, and didn't do anything     19   A. Probably a year ago.
      20      about Nate Stephenson, I was told by Deputy Riddle that it   20   Q. Okay. Now, you said that you could hear on that that
      21      was probably almost a seven-and-a-half, eight-minute         21      Boike was at the command desk doing command?
      22      recording, and that he could hear somebody in the            22   A. No, no, I couldn't hear where he was. I had the door shut
      23      background, but he could not make out anything. The thing    23      with the water running. I assumed he was somewhere around
      24      that he heard was like it was close to the command video     24      where he should be, but I have no idea where he was
      25      or the main video where Boike would be working saying you    25      because the door was shut.



                                                                                               25 (Pages 97 to 100)
                                        Chapa & Giblin Court Reporters
                                                (248) 626-2288
Case 1:19-cv-00940-PLM-PJG ECF No. 40-5, PageID.220 Filed 12/10/20 Page 27 of 134
     LORI LYNN HEETHUIS, 9-25-2020
                                                              Page 101                                                             Page 102
       1   Q. All right. So if he was right up next to the door with        1   A. When I walked out of the bathroom, he was at the smaller
       2      his phone recording you, would he be able to be typing on     2      desk. He was walking -- he was getting up to walk, it
       3      the keyboards at the control desk?                            3      looked like to me, so there is the desk where he stands
       4   A. He doesn't have to type at a keyboard on a control desk.      4      up, and then right alongside of it there is a shorter
       5   Q. Were there keyboards right up next to the door that he        5      desk, where if he had time once lunch was over or dinner,
       6      could be typing on at the same time he was --                 6      whatever it may be, where he had time, he types in some of
       7   A. He didn't -- at that time -- you are misunderstanding.        7      his activities or maybe looks at some parts for sale for
       8      I'm sorry. He would just click the button, and then he        8      his car or any number of things.
       9      would click it to talk if he needed to, and I don't know      9   Q. All that when you walked out of the -- all that -- you saw
      10      if there was a time where he let that just go and then       10      all that when you walked out of the door?
      11      went somewhere else in the area or not, because again, the   11   A. When I walked out of the door, he was -- he looked like he
      12      door was shut. I was near the running water. I did not       12      was getting up from that smaller area, and I said:
      13      go in like close to the door at that time or anything.       13      Thanks, Boike. And he got up the rest of the way. He
      14   Q. I'm asking you a different question. I'm asking you a        14      ended up to the left so that he could open the door for
      15      different question.                                          15      me, because that's the only way I could get out it.
      16   A. Okay. I'm sorry.                                             16           MARKED FOR IDENTIFICATION:
      17   Q. Do you think it would be physically possible for him to be   17           DEPOSITION EXHIBIT 12
      18      standing near the door and also working the desk?            18           11:59 p.m.
      19   A. The answer would be no, but he doesn't -- it doesn't -- he   19   BY MS. AMTSBUECHLER:
      20      doesn't type or anything, so he could have walked away       20   Q. Okay. So let's back up and go through this with this
      21      from the desk, yes, most definitely, and been at the door    21      drawing, which I have marked as Exhibit Number 12. I will
      22      possible. I don't know. He's not just stuck to that          22      represent to you that it was drawn for me by Boike. Okay.
      23      area. I mean I don't know how else to explain it. I'm        23      So at the bottom of this you see there is a main door. Do
      24      sorry.                                                       24      you see that? It says main door. It's kind of faint.
      25   Q. When you walked out of the bathroom, where was he?           25   A. Well, there is a thing that says from Jodie Chapa in the


                                                              Page 103                                                             Page 104
       1      way.                                                          1      screens?
       2   Q. Really?                                                       2   A. He was on the right with the screens.
       3   A. So yeah, I do see it now, main door.                          3   Q. So he was over here on the right-hand side?
       4   Q. Okay. And that's where you walked in and you walked into      4   A. Yes.
       5      the bathroom; is that your testimony?                         5   Q. Okay. So you walked in, you went to the bathroom. He was
       6   A. Yes.                                                          6      there. You, while you were in there --
       7   Q. Okay. And you shut the door, right?                           7   A. What's the square?
       8   A. Yes.                                                          8   Q. I'm sorry?
       9   Q. What was the door made out of?                                9   A. I'm not sure what that square is right there.
      10   A. Some type of metal. I have no idea.                          10   Q. I don't know. Let's continue on.
      11   Q. It's a metal door then, right?                               11   A. Maybe it's a pillar. I think it's a pillar. Thank you.
      12   A. Yes.                                                         12      I was just trying to figure out --
      13   Q. Okay. Heavy metal door?                                      13             MR. DREW: Can we get some clarification,
      14   A. It wasn't light, no, but --                                  14      because I see both desks on the right-hand side, one upper
      15   Q. You shut it all the way, right, you shut it tight?           15      right and one lower right. Which right is she talking
      16   A. Yes, I shut it and locked it.                                16      about?
      17   Q. And then you went over to the toilet, you took down your     17             MS. AMTSBUECHLER: I think she said the one with
      18      pants, and you started to go to the bathroom?                18      the three, but we can clarify that.
      19   A. Yes.                                                         19   BY MS. AMTSBUECHLER:
      20   Q. And on the way in, by the way, I missed this, but you        20   Q. Are you talking about the one with the three, I think
      21      acknowledged Boike, you said, hey, I'm here, I'm going to    21      those are three screens, is that what it was?
      22      the bathroom, right?                                         22   A. Yeah, but I do have to say this drawing is
      23   A. Yes.                                                         23      disproportionate, because that is over more to the left.
      24   Q. And which desk was Boike at, he was this big one over here   24      The computer to the left is over much more than what he
      25      on the left or the one on the right with the three little    25      has it. He has them almost like they are touching. They



                                                                                            26 (Pages 101 to 104)
                                         Chapa & Giblin Court Reporters
                                                 (248) 626-2288
Case 1:19-cv-00940-PLM-PJG ECF No. 40-5, PageID.221 Filed 12/10/20 Page 28 of 134
     LORI LYNN HEETHUIS, 9-25-2020
                                                             Page 105                                                          Page 106
       1      are along -- I don't know. I don't know how he's trying       1   Q. Could you hear him or could you not hear him?
       2      to depict that actually.                                      2   A. No, no, I really couldn't hear his voice, no. I heard the
       3   Q. Well, I didn't ask him to do it to scale. I'm just trying     3      noises.
       4      to get an idea of where everything was in the room so we      4   Q. Okay. So you heard noise out there, but you could not
       5      had a point of reference.                                     5      hear what he was doing; is that accurate?
       6   A. Okay.                                                         6   A. That is accurate, yes.
       7   Q. All right. So --                                              7   Q. All right. So you went over to the toilet. You took down
       8   A. Sure.                                                         8      your pants to go to the bathroom, right?
       9   Q. -- you walk in the main door. On your way in, you say to      9   A. Yes.
      10      him, hey, I'm here, I'm going to the bathroom, right?        10   Q. Okay. And at some point there you started making the call
      11   A. No, I didn't say hey, I'm here. I just said: Hey,            11      or did you do it before you started taking down your pants
      12      thanks. I'm going to use your bathroom. I didn't say         12      to go to the bathroom?
      13      hey, I'm here.                                               13   A. Before I sat down, I started making the call that is in
      14   Q. All right. And then you go into the bathroom, right?         14      question.
      15   A. Yes.                                                         15   Q. You sat down, you started making the call, right?
      16   Q. You shut the metal door, the heavy metal door?               16   A. Yes.
      17   A. Yes.                                                         17   Q. And you continued that call as you got up and did up your
      18   Q. Okay. And you could not hear what he was doing out there     18      pants and went to wash your hands, right?
      19      while you were inside the bathroom, right?                   19   A. Yes.
      20   A. Not really. Sometimes you can hear -- it depends on their    20   Q. And so you said -- I think you testified you tucked your
      21      voice and -- but I really couldn't make out what he was      21      phone under your chin so you could do that; is that what
      22      saying. I knew he was trying to talk to -- I knew he was     22      you did?
      23      trying to do his dinner, and I know what happens during      23   A. Yeah, kind of the crook of your neck like this, and then
      24      dinner, that he has to talk to them to lock down so the      24      it's kind of right here, you know, a little bit towards
      25      other one can, too --                                        25      the mouth, so I have a long -- the phone is longer, so I


                                                             Page 107                                                          Page 108
       1      can tuck this top part up and have the speaker to the         1      it down with the paper towel, and then rinse the paper
       2      phone or what I am talking into, I guess, I call it a         2      towel if I needed to and then swish some more.
       3      speaker, pretty close to the edge of my mouth.                3   Q. And so you grabbed a couple paper towels while the water
       4   Q. And you washed your hands, and then what did you do?          4      was running so you could do that?
       5   A. I left the water running because I was not done with the      5   A. Yes.
       6      call yet.                                                     6   Q. All right. And then at some point you turned the water
       7   Q. Okay.                                                         7      off?
       8   A. So I just stood by the sink with the water running.           8   A. Yeah, I --
       9   Q. I'm sorry, you stood by the sink with the water running       9   Q. At some point turned the --
      10      while you were on the call?                                  10   A. Yes, I did turn the water off.
      11   A. Yes, yes.                                                    11   Q. Then what happened?
      12   Q. And so the water kept running after you washed your hands?   12   A. I turned the water off. I ended my conversation. I
      13   A. Yes.                                                         13      opened the door, and that's when Boike was like he was
      14   Q. Why did you do that?                                         14      getting up from the computer, the small computer, and he
      15   A. Because I was actually trying to clean the sink out, I       15      said -- I think he said something like are you all set
      16      guess, is what I -- you know, and I washed my hands, and     16      then? And I go, yep, you can let me out, and that was the
      17      then I took a piece of paper toweling, and I was wiping      17      extent of it, and then I left the floor.
      18      around the top and the handles, and it was pretty grody,     18   Q. So he was getting up from, you say, the small computer.
      19      so I was kind of doing the bowl of it.                       19      Where was that, which one was it, the same one he was at
      20   Q. And the water was still running?                             20      when he came in -- when you came in?
      21   A. Yeah, so that I could keep everything flowing because it     21   A. No, he was at the larger, the three computers, and then
      22      was pretty -- it had some stuff in it, and I didn't want     22      there is a computer over here on this little part, yeah,
      23      to just shut the water off, turn it back on and shut the     23      right in there, not quite that far. The computer is more
      24      water off, turn it back on. While I was doing it, I just     24      like around there.
      25      left it running so that I could kind of, you know, swish     25   Q. All right. So let me make sure I understand this. When



                                                                                          27 (Pages 105 to 108)
                                          Chapa & Giblin Court Reporters
                                                  (248) 626-2288
Case 1:19-cv-00940-PLM-PJG ECF No. 40-5, PageID.222 Filed 12/10/20 Page 29 of 134
     LORI LYNN HEETHUIS, 9-25-2020
                                                              Page 109                                                          Page 110
       1      you came in, he was at the one we see on this drawing with    1     door. He could have been. I have no idea because the
       2      the three, and when you came out he was -- and again, I       2     door was shut, and obviously I wouldn't know that he was
       3      understand it's not to scale, but you're saying he was        3     out there.
       4      down in this area, which there is just one little one off     4   Q. Who were you talking to on the phone?
       5      on the right-hand side?                                       5   A. I was talking to my husband at the time.
       6   A. Uh-huh.                                                       6   Q. What was -- what is your phone number now?
       7   Q. Okay.                                                         7   A. 231-457-3661.
       8   A. He was getting up from that, and when I came out, he said,    8   Q. And that's the same cellphone you had then, correct?
       9     you all set, and I said, yeah, from what I recall.             9   A. Yes, I believe so. There is times that I take my
      10   Q. You are saying the area that I marked in yellow is where     10     husband's. We have the same exact phone, same exact case,
      11      he was when you came out; is that right?                     11     but that day I believe I was on my phone, to the best of
      12   A. Yeah. That's not a correct drawing, but yeah, he was in      12     my knowledge, yes, it wasn't his.
      13     kind of that area just a little closer to the other way --    13   Q. What phone number did your husband have at the time?
      14   Q. Was there a computer there?                                  14   A. 457, same area code, 3669.
      15   A. -- yes.                                                      15   Q. You said sometimes you would take your husband's phone by
      16   Q. Was there a computer there?                                  16     accident?
      17   A. There was a computer there, yes. Yes, there is a small       17   A. Yeah. We have the same exact phones with the same exact
      18     computer -- well, it's a regular-sized computer. This one     18     cases, and sometimes in the morning he would be up
      19     is a large screen and then there is two smaller screens,      19     throwing some stuff into my lunchbox for me, because he's
      20     and it picks up the whole floor. It was schematics where      20     a great husband, and he would lay his close or on the
      21     you can see into the security cells and so forth, so          21     other side of my lunchbox, and I would think it was mine,
      22     that's where he started out when I first came in.             22     and I would grab it and I would throw it in my pocket, and
      23   Q. Did you ever -- do you know whether or not he was ever up    23     off I would go.
      24      next to the door? Did you ever observe him --                24   Q. Do you have any reason to believe you had his phone on
      25   A. I have -- I have no idea whether he was up next to the       25     this day?


                                                              Page 111                                                          Page 112
       1   A. No, I didn't, I didn't have his phone on this day. I          1   A. Okay.
       2      don't have any reason to believe I did, no.                   2   Q. Do you recall being asked by anybody in the sheriff's
       3   Q. If you called him, you would have had trouble calling? I      3      command who you were talking to during this phone call in
       4      mean it wouldn't have made sense, right?                      4      the bathroom?
       5   A. Right, it would wouldn't have went through.                   5   A. Captain Brown.
       6   Q. So are you sure you were talking to him?                      6   Q. Okay. Did you tell Captain Brown that you did not recall
       7   A. Well, I had talked to -- I had talked to Chris Riddle. He     7      who you were talking to?
       8      was up -- he was not in the office that day. He was up        8   A. Yes, because I did not at that time.
       9      north, and I had left him a voicemail, and then I had text    9   Q. How is it that you now know that it was your husband that
      10      him, and he called me later on in the day. I did try to      10      you were talking to?
      11      call --                                                      11   A. Because he was talking about the entire day, is how I
      12   Q. My question was are you sure it was your husband you were    12      understood it, and so I just said several people, probably
      13      talking to --                                                13      maybe my mom. I said maybe -- I said I know I talked to
      14   A. Yeah, I'm sure it was.                                       14      Chris Riddle. I know I tried to call my attorney, and I
      15   Q. Let me finish the question.                                  15      talked to several -- you know, sometimes I talk to my --
      16   A. Okay. I'm sorry.                                             16      my daughter would call. She lives up north.
      17   Q. Are you sure it was your husband you were talking to while   17   Q. All right. So you never -- you never -- would it be
      18      you were in the bathroom?                                    18      accurate to state that there was never a point in time
      19   A. Yes.                                                         19      where you didn't recall who you were talking to when you
      20   Q. Okay. Now, do you recall being asked about who you were      20      were in the bathroom on this day?
      21      talking to at some point by command?                         21   A. Okay. On the day that I was talking in the bathroom, I
      22   A. By Captain Brown, he asked me who I had talked to that       22      had made a text to Riddle, so I did not call him, but yes,
      23      day, and I said I talked to a lot of people, you know. I     23      I did call -- I knew I had called my husband, but in that
      24      mean when, how, where?                                       24      meeting he had asked me for my phone, and that's --
      25   Q. Let me be more specific, let me be more specific.            25   Q. Okay. Let's focus on the question. Was there ever a time



                                                                                          28 (Pages 109 to 112)
                                         Chapa & Giblin Court Reporters
                                                 (248) 626-2288
Case 1:19-cv-00940-PLM-PJG ECF No. 40-5, PageID.223 Filed 12/10/20 Page 30 of 134
     LORI LYNN HEETHUIS, 9-25-2020
                                                               Page 113                                                             Page 114
       1      that you did not remember who it was when you were -- that    1   A. Oh, okay.
       2      you were talking to when you were in the bathroom at the      2   Q. We are going to get to the other stuff later.
       3      time we just discussed?                                       3            So your testimony is that you always remembered
       4   A. At first I did not recall because I didn't know where all     4      that it was your husband that you talked to; is that what
       5      this questioning was coming from and why it was happening.    5      you are saying?
       6   Q. Why would that impact your not being able to recall? Is       6   A. At first I didn't, but then I did recall, yes.
       7      it just that you didn't want to say?                          7   Q. Okay. What did you say on this phone call?
       8   A. No, it's just -- there was so many -- first of all, it        8   A. I told him that Nathan had called me a fucking bitch and a
       9      started out me and the thing with Sergeant Vanderlaan that    9      fucking snitch, and I went down and talked to Sergeant
      10      the bathroom was in disarray, and then all of a sudden I     10      Stephens, and he said there was nothing that I could do,
      11      got this notice from the, I believe the undersheriff, and    11      that I couldn't make a complaint, that I had to wait until
      12      he said, well, we have -- you know, you don't have to go     12      Mark came in, the lieutenant, the next day, and I was
      13      to that meeting with Sergeant Vanderlaan. You are now to     13      discussing how it made me feel, how I was being treated
      14      go to a meeting with Captain Brown, and that's what          14      and constantly retaliated against, how it made me feel
      15      happened. So it was just a -- everything was being           15      going back to when I was sexually assaulted multiple times
      16      changed, so I'm trying to -- I was trying to stay focused    16      by a sergeant, and nothing was done, and that maybe if
      17      on what was happening. Why all of a sudden did it go from    17      they understood through their families that something had
      18      a laundry thing to something that the captain needed to be   18      happened to that -- similar to maybe their wife, child,
      19      involved in?                                                 19      whatever, and then child I meant not a four-year-old, I
      20            At the time we had went back and forth.                20      meant a child that was old enough to work, and they had to
      21      Sergeant Vanderlaan had said, yeah, I would like to have     21      be put right back into that same situation every single
      22      the opportunity to tell you, because they were overpassing   22      day to work with that person, maybe they'd understand how
      23      me. I told the lieutenant that I couldn't get --             23      I felt. So I was explaining that.
      24   Q. Again, we have gone way beyond my question, so I'm going     24   Q. Did you say that you wished that Nate Stephenson's wife
      25      to stop you.                                                 25      and daughter would get raped?


                                                               Page 115                                                             Page 116
       1   A. No. I said: Maybe if Nate's wife or daughter almost got       1      this -- if I can find it, I would rather do that after, so
       2      raped multiple times by somebody they worked with, then       2      that we are done with the topic. I think what I might
       3      maybe he'd understand.                                        3      have done is accidently deleted my quote, unquote,
       4   Q. Well, I guess the recording speaks for itself, right?         4      "shortcut" to this, and now I'm totally -- I can't find
       5   A. I would assume it does, yes, and not if you can clearly       5      it. Oh, wait a minute. Here we go. I think I found it
       6      hear me say --                                                6      now. Open. Can you hear it? No. I can hear it, but you
       7   Q. Well, I wasn't going to play it, but maybe we ought to.       7      can't hear it, right?
       8      Let's see. Well, you know what, maybe we should --            8             MR. DREW: I'm not hearing anything.
       9             MS. AMTSBUECHLER: It's 12:15. Let's see. Let           9             MS. AMTSBUECHLER: Let me try something else. I
      10      me see if I can get it here.                                 10      think if I put this on -- and I don't know, Jodie, as the
      11             And while I play this, Sharon, I don't think you      11      videographer, if there is something you can do to make
      12      need to record it. I know that it would be hard for you      12      this easier, but I have a Dictaphone, and sometimes when I
      13      to do, unless you think you can. I don't really expect       13      put that on to the computer, the sound comes through that,
      14      that you will try to do that, okay, unless Mr. Drew thinks   14      which is lot easier to hear.
      15      otherwise.                                                   15             VIDEO TECHNICIAN: Right. I wish there was
      16             MR. DREW: I don't think it needs to be                16      something I could do. There isn't actually anything I can
      17      recorded.                                                    17      do actually, unfortunately.
      18             MS. AMTSBUECHLER: Okay. Thank you.                    18             MS. AMTSBUECHLER: Now it's coming from the
      19             THE REPORTER: Thank you.                              19      speaker on here, sometimes it will work better.
      20             MS. AMTSBUECHLER: That didn't work. Okay. Let         20             (Audio playing).
      21      me try another way. All right. I can't find it right         21   A. I have to believe that that's enhanced. I have never
      22      now, so --                                                   22      heard this complete call of it, and I believe it is an
      23             MR. DREW: Are you planning on taking a lunch          23      illegal tape, because I was in the bathroom with the door
      24      break?                                                       24      shut with -- expecting to have my privacy.
      25             MS. AMTSBUECHLER: Yeah, but I would rather get        25   BY MS. AMTSBUECHLER:



                                                                                           29 (Pages 113 to 116)
                                          Chapa & Giblin Court Reporters
                                                  (248) 626-2288
Case 1:19-cv-00940-PLM-PJG ECF No. 40-5, PageID.224 Filed 12/10/20 Page 31 of 134
     LORI LYNN HEETHUIS, 9-25-2020
                                                            Page 117                                                            Page 118
       1   Q. Okay.                                                         1      early September, and they took me off for over -- just
       2   A. So I have never heard that whole thing.                       2      over two months saying I was mentally unfit for the job
       3   Q. Do you not want to hear the rest of it now, or not? It        3      with no circumstances evident except for one conversation
       4      was playing. Could you hear it when I was playing it?         4      I had with the chaplain, and after that that was in --
       5   A. Yeah, but I have never heard it, and it's got to be           5      they took me off in December of '18. I came back in late
       6      enhanced, because at the time I'm talking there is nothing    6      February.
       7      until just now where it said you have an intercom --          7   Q. Yeah, can you stop, please? That's not really responding
       8      whatever it just said.                                        8      to a question.
       9   Q. All right. I'm not going to bother trying to play it          9   A. Uh-huh. I'm just saying that --
      10      then. It's two minutes and 25 seconds long, the one that     10   Q. Stop, stop, stop.
      11      I have.                                                      11             MR. DREW: Lori, just let her ask the question.
      12   A. Okay. I don't have that one. I have a two-minute long        12             THE WITNESS: Okay.
      13      one.                                                         13   BY MS. AMTSBUECHLER:
      14   Q. Well, whatever. So you heard -- you have heard one before    14   Q. I mean this is really going beyond all -- so did you say
      15      that was two minutes?                                        15      that maybe Stephenson's daughter could get -- wife and
      16   A. Yes, and I clearly say almost.                               16      daughter could get almost raped at work?
      17   Q. So you --                                                    17   A. Yes.
      18   A. I said maybe they can get, and then I started to say         18   Q. Okay. Why did you say that, other than how you felt, did
      19      raped, and I said almost raped, and that goes to my state    19      you have some -- you were upset with Stephenson, right?
      20      of mind from going back to what I had happen to me being     20   A. Yes, I was upset with Stephenson.
      21      sexually assaulted by a sergeant multiple times and          21   Q. And that's why you said that?
      22      nothing being done. I still had to work with him every       22   A. I said maybe he would understand, yes. I was trying to
      23      day. The retaliation that was evident from my testimony      23      explain why maybe he would understand if his family had
      24      in late 2016 for the settlement in 2017, because they --     24      gone through that, that the way he's treating me is
      25      that was done in like, I want to say late August, possibly   25      hostile, it's demeaning, it's humiliating, and maybe he


                                                            Page 119                                                            Page 120
       1      would understand why I get upset when somebody says           1     command to do that.
       2      something like that to me.                                    2   Q. Who in command do you think would do that?
       3   Q. Did you call Boike an asshole to anybody?                     3   A. I would think that possibly the sheriff, the undersheriff,
       4   A. No.                                                           4     because they already were mad about my testimony, so they
       5   Q. Did you call Boike an asshole to his face?                    5     were -- continued retaliation, and obviously they couldn't
       6   A. I don't recall ever even really speaking to Boike on          6     charge me with a felony. I was brought back to work. I
       7      anything other than let me in and let me out.                 7     have three letters from doctors stating that I was fine to
       8   Q. Did you think Boike had any reason to want to retaliate       8     work, that I had always been fine to work, and then I get
       9      against you?                                                  9     back to work, and then they started slowing down different
      10   A. From what I understood is he -- he was not comfortable       10     things where I couldn't get my job done because I didn't
      11      with being in a room with me because he had heard that I     11     have the items to get the job done (inaudible).
      12      made allegations in the past, and so I don't know whether    12   Q. Okay. My question was --
      13      that's true or not. That's just what I heard.                13             (Speaking simultaneously).
      14   Q. Okay. Did you think that Nate had any reason to want to      14   BY MS. AMTSBUECHLER:
      15      retaliate against you other than because he thought that     15   Q. My question was who, my question was who, and you said the
      16      you reported him sleeping?                                   16      sheriff --
      17   A. No. Nate wanted to be a sergeant really bad, so I            17   A. I would imagine either the sheriff or the undersheriff or
      18      wouldn't put it past the command to say, hey, mess with      18     both, or possibly Matt Smith. He was in training at that
      19      her so that we can get her to -- you know, get her on        19     time, but he was back and forth every once in a while, so
      20      something so we can fire her. I wouldn't put it past         20     it could have been any one of them. I'm not saying for
      21      command --                                                   21     sure it did, but it could have very well happened that
      22   Q. Do you have any evidence that that happened?                 22     way.
      23   A. Evidence that what happened?                                 23             MS. AMTSBUECHLER: All right. I think now is a
      24   Q. That command told --                                         24      good time to take a lunch break.
      25   A. No, no, but it wouldn't -- I wouldn't put it past the        25             THE WITNESS: Sounds good.



                                                                                           30 (Pages 117 to 120)
                                        Chapa & Giblin Court Reporters
                                                (248) 626-2288
Case 1:19-cv-00940-PLM-PJG ECF No. 40-5, PageID.225 Filed 12/10/20 Page 32 of 134
     LORI LYNN HEETHUIS, 9-25-2020
                                                           Page 121                                                               Page 122
       1             VIDEO TECHNICIAN: We are off the record, 12:27         1      asked you about whether you had audio recordings of
       2      p.m.                                                          2      telephone -- I'm sorry, not telephone, audio recordings of
       3             (Off the record at 12:27 p.m.)                         3      conversations with people at the sheriff's office, and you
       4             (Back on the record at 1:10 p.m.)                      4      said you didn't know, maybe you would have to look at your
       5             VIDEO TECHNICIAN: Back on the record at 1:10           5      phone. You also testified that you had sometimes taken
       6      p.m. after a lunch break.                                     6      your husband's phone to work by accident. Do you know
       7             (Mr. Boike left the Zoom deposition).                  7      whether or not there are any audio recordings or video
       8   BY MS. AMTSBUECHLER:                                             8      recordings on your husband's phone that pertain to
       9   Q. Okay. All right. We are back, and as the videographer         9      anything going on at the sheriff's office?
      10      mentioned to you, Ms. Heethuis, we don't want to talk at     10   A. No, there are none.
      11      the same time, and so there are two things. One is you       11   Q. Now, what I want to switch to talk about now is the
      12      need to stop, when I'm asking you a question, don't          12      discipline that you got in April of 2019. So let's take
      13      interrupt, and sometimes I have been stopping you because    13      your brain into that time period, all right?
      14      you have been going on and not really answering the          14   A. Yes.
      15      question, and I understand that there is a lot that you      15                 MARKED FOR IDENTIFICATION:
      16      might want to say, but, you know, the deposition is          16                 DEPOSITION EXHIBIT 14
      17      question and answer, so please do your best to answer the    17                 1:12 p.m.
      18      questions that I'm asking you. It will help us get           18   BY MS. AMTSBUECHLER:
      19      through this today in a lot more efficient manner. Okay?     19   Q. Okay. And just for your reference, let's pull up the
      20   A. Okay. I apologize.                                           20      document to share. Do I have screen sharing going on?
      21   Q. And if you don't understand what I am asking you, then let   21      Can you see it? No. All right. Let me do screen
      22      me know, and I will make sure that it's clear so you don't   22      sharing.
      23      feel you just have to talk. Okay?                            23             All right. I'm showing you -- I'm a little out
      24   A. Okay. Thank you.                                             24      of order here, this is Exhibit Number 14, which is a
      25   Q. All right. Before we broke you were talking about -- I       25      notice of suspension on April 23, 2019. I'm just showing


                                                           Page 123                                                               Page 124
       1      that to you for reference at this point. We will come         1   Q. Okay. As I understand it, there were three meetings
       2      back and talk about it. Do you recall getting that?           2      leading up to the April 23rd discipline. Do you recall
       3      Yeah, I'm just skimming through it quickly. Do you recall     3      the meetings leading up to the April 23rd discipline?
       4      receiving this discipline?                                    4   A. Yes.
       5   A. I'm trying to recall exactly which one it was.                5   Q. Do you recall that there were three meetings?
       6   Q. Okay. We can go through it, April 23 -- I'm sorry, what?      6   A. Yes, I do.
       7   A. I'm sorry. Yes, I do remember.                                7   Q. All right. And the first one I show is occurring on April
       8             MARKED FOR IDENTIFICATION:                             8      11, which was a Loudermill hearing. The next one was on
       9             DEPOSITION EXHIBIT 13                                  9      April 17, which was a second Loudermill hearing, and the
      10             1:13 p.m.                                             10      next one was on April 22nd with the undersheriff. Do you
      11   BY MS. AMTSBUECHLER:                                            11      recall that those were the dates or do you have any reason
      12   Q. Okay. All right. And at the same time you also received      12      to dispute that those were the dates?
      13      this memo, which is Exhibit 13 from the sheriff. Do you      13   A. No, I recall those were the dates.
      14      recall that?                                                 14   Q. Okay. So let's talk about April 11th first. When you
      15   A. That was after the -- I do, yes.                             15      were asked about the phone call, do you recall saying at
      16   Q. Okay. And these were on April 23, 2019. Did you receive      16      that time that you were on the phone with Riddle when you
      17      them both on the same day?                                   17      were in the bathroom?
      18   A. Yes.                                                         18   A. I said I may -- I may have been on the phone with Riddle.
      19   Q. Okay. Now, leading up to that is what I want to talk         19      I tried to text him and call him.
      20      about for a minute here, so let's stop -- we will go away    20   Q. So did you tell them -- I'm sorry, go ahead.
      21      from the document for now, and we will come back to it.      21   A. I'm sorry. No, go ahead.
      22   A. You are going kind of in and out. I'm sorry.                 22   Q. So did you tell the people at the Loudermill hearing on
      23   Q. All right. Let's talk about what led up to the April 23rd    23      April 11th that when you were in the bathroom on the phone
      24      events. Can you hear me now?                                 24      call, the one that Boike recorded, that you were talking
      25   A. Okay. Yes, I can hear you good now.                          25      to Riddle?



                                                                                          31 (Pages 121 to 124)
                                       Chapa & Giblin Court Reporters
                                               (248) 626-2288
Case 1:19-cv-00940-PLM-PJG ECF No. 40-5, PageID.226 Filed 12/10/20 Page 33 of 134
     LORI LYNN HEETHUIS, 9-25-2020
                                                            Page 125                                                             Page 126
       1   A. At that time I said I was not sure, that I had called         1     with Sergeant Vanderlaan, and he was upset because there
       2      three people, and I wasn't sure at that point what he was     2     was clothes that had got put in there because there was a
       3      going to with this, with this questioning, so I didn't        3     lot of releases and stuff, and so we were supposed to
       4      know for sure what times we were talking, and I did try to    4     meet, and then all of a sudden it said disregard the
       5      get ahold of Riddle quickly on the phone while I was          5     meeting with Sergeant Vanderlaan. You are going to meet
       6      there, and he didn't answer, so I left him a voicemail,       6     with Captain Brown.
       7      and then I made another call.                                 7   Q. So you went to this meeting with Captain Brown on April
       8   Q. Did you tell them on -- when you talked to them on April      8      11th. You weren't sure what it was about?
       9      11th at the Loudermill hearing, did you tell them that you    9   A. No, I wasn't sure what it was about.
      10      were talking to your husband on the phone?                   10   Q. Who else was there?
      11   A. No, I didn't.                                                11   A. Ed Fox.
      12   Q. Okay. Did you understand that they were asking you about     12   Q. So when you were asked about being on the phone, did you
      13      the phone call that you made where you were talking about    13      have any idea what they were talking about or when?
      14      Nate Stephenson's wife and daughter maybe getting raped?     14   A. They gave me the date and said was I talking on the phone,
      15   A. No, I didn't realize that at that time. That was not         15     and at that point the captain had said that there was no
      16      brought up. At that time we didn't know there was any        16      recording, but that somebody was concerned, so I was just
      17      kind of recording.                                           17     trying to get it all in perspective of what was happening
      18   Q. Well, what did you think you were called into a Loudermill   18     and why these questions were coming out.
      19      hearing for on April 11th?                                   19   Q. So they specifically told you there was no recording?
      20   A. I didn't realize it was a Loudermill meeting, number one.    20   A. Yes. Captain Brown -- I asked him, I said: I understand
      21      They just said I had to meet with the captain, and I         21      there may be a recording of this. And Ed Fox said:
      22      didn't know because it -- I thought it was to do with the    22     That's what I heard, too. And he said: I can assure you
      23      laundry situation.                                           23      there is absolutely no recording. We had a concerned
      24   Q. You mean the situation with Nate?                            24     fellow co-worker come in with some allegations that you
      25   A. No, no, the laundry situation with the -- it started out     25     supposedly said, and I'm just trying to find out what was


                                                            Page 127                                                             Page 128
       1      actually said.                                                1      there was a recording and that he had listened to it.
       2   Q. Did they tell you what the allegations that you supposedly    2   Q. So when they asked you who you were talking to when you
       3      said were?                                                    3      made that statement, you knew what they meant, didn't you?
       4   A. Later, yes.                                                   4   A. When I made that statement, yes, when they explained that
       5   Q. No, I mean during this conversation, we are talking --        5     oh, this isn't about the laundry, this is about this. We
       6   A. Oh, during the meeting?                                       6     talked about a few other things, too, prior to that, but
       7   Q. Yeah.                                                         7     yes, I did realize when he said that.
       8   A. During the meeting, yes.                                      8   Q. Okay. So at that point did you say you didn't know who
       9   Q. Okay. So during the meeting they told you that these were     9      you were talking to when you made that statement or did
      10      the allegations about what you said about Nate, right, and   10      you say it was Riddle? This is all on April 11th I'm
      11      his wife and daughter?                                       11      still asking you.
      12   A. They said there were allegations about a co-worker, me       12   A. I'm not sure for sure what I said, because I thought I
      13      saying something about a coworker's wife and child.          13     said something to the approximately -- like I talked to a
      14   Q. Did you know that that's what they were talking about, the   14     few people. I know I talked to Riddle. I said I know I
      15      comment you had made?                                        15      talked to my attorney. I think I talked to my mom. I
      16   A. When he explained to me that it was -- the date it was on    16     said I don't know, you know. I really don't know who
      17      and so forth, then yes, I did realize.                       17     else. There were probably other people, too. And he
      18   Q. So while you were there on April 11, you were talking        18     said: Well, let me -- you know, try to think, Lori, and,
      19      about it, you knew what they were talking about?             19     you know, try to think of everything. And then as we got
      20   A. Eventually, yes.                                             20     later into the meeting, he said: Oh, and by the way, I
      21   Q. Okay. And you -- at that point you had heard rumors that     21     probably should tell you, we do have a recording of it.
      22      there was an audio recording?                                22     And I thought, well, wow, why did you lie and say that?
      23   A. Yes.                                                         23     But I just said: Oh, okay. Can I have a copy? Ed said:
      24   Q. From where?                                                  24     Can I have a copy? He said: I don't have it. I will
      25   A. Chris Riddle told me that there was -- that he had heard     25     have to talk to the sheriff, and I will get it to you when



                                                                                          32 (Pages 125 to 128)
                                       Chapa & Giblin Court Reporters
                                               (248) 626-2288
Case 1:19-cv-00940-PLM-PJG ECF No. 40-5, PageID.227 Filed 12/10/20 Page 34 of 134
     LORI LYNN HEETHUIS, 9-25-2020
                                                              Page 129                                                           Page 130
       1      I can. So that was it.                                        1   Q. Where was your phone?
       2   Q. This is all on April 11th, right?                             2   A. My phone was at home.
       3   A. Yes.                                                          3   Q. Did you have any phone with you?
       4   Q. Okay. And then the next meeting was on April 17th. Do         4   A. I had my husband's phone with me, yes.
       5      you recall that?                                              5   Q. So later on when they saw you in the elevator pull out a
       6   A. Yes.                                                          6      phone, you are saying that was your husband's phone and
       7   Q. About six days later. Who was there?                          7      not yours?
       8   A. I know Ed Fox was there and the captain. I think it was       8   A. Yes, that was his phone. I quickly looked at it and stuck
       9      just us three again in that meeting. I don't really           9      it in my pocket. I was in the elevator by myself.
      10      recall. I know it was those, but I don't really recall       10   Q. Did you make a phone call with that phone that day?
      11      anybody else at this time.                                   11   A. I may have. I don't recall.
      12   Q. Captain Brown and Ed Fox, you recall them?                   12   Q. Well, if you used your husband's phone to make a phone
      13   A. Yes, I do recall them.                                       13      call, you would notice it as soon as you opened it up,
      14   Q. And did they ask you again about who you were on the phone   14      right?
      15      with?                                                        15   A. Well, I noticed it when I took it out of my pocket because
      16   A. Yes.                                                         16      it made a noise, and I looked at it, and it went on, and I
      17   Q. And did you tell them maybe your attorney?                   17      went, oh, this is Damon's phone. So I stuck it back in my
      18   A. I said maybe it was Mr. Drew I was trying to reach at that   18      pocket.
      19      time. I said I'm not really sure.                            19   Q. When you were in the meeting with Brown and Riddle on the
      20   Q. Did they ask you then to look at your phone?                 20      17th before you got in the elevator and they said do you
      21   A. They did.                                                    21      have your phone, and you said I don't have it with me, why
      22   Q. Did you tell them you didn't have the phone with you?        22      didn't you reach in and pull out the phone where you would
      23   A. I did not have my phone with me, yes.                        23      have said to them that it was your husband's phone?
      24   Q. Did you tell them you did not have your phone with you?      24   A. I didn't -- they were asking for my phone. I knew at that
      25   A. Yes, I said I don't have my phone with me.                   25      point that I didn't want to give them my phone because I


                                                              Page 131                                                           Page 132
       1      didn't think it was appropriate for them to try to            1      didn't feel that they needed to look at my phone. That
       2      re-track who might have been called when or whatever they     2      was something that I didn't feel that they had the right
       3      were going to do. I had no idea what they were going to       3      to do, is get on my phone and try to look back, and -- you
       4     do with the phone. So that's why. I knew -- thought I          4      know, I'm telling them I don't have any. I just took a
       5     had Damon's because I heard it do the little astro noise       5      bunch of stuff off it because it's almost up to the 64
       6     that it did while it was in there, and it was very light,      6      gigs, and it's off. The only things on there is Mr.
       7     because I would turn mine all the way down, and I probably     7      Drew's, so I have the dates of when I talked to him.
       8      turned his almost all the way down. And I thought, oh, I      8   Q. Well, why wouldn't it be in your best interest just to
       9     probably don't even have my phone, so even if I do I'm not     9      tell them who you were talking to when you were having
      10     going to say, because I don't think it's right that they      10      that phone call? Why did you care?
      11     can sit there and say, well, let me see your phone and see    11   A. Why did I care? Because they tried to set me up for a
      12     if I can -- there is a place you can go back, and I tried     12      felony. My husband and the sheriff and undersheriff had
      13     to explain to them, I said, listen, I'm running out of        13      spoken in the hallway, and Damon was pretty blunt with
      14     space on my phone, so my husband just said to delete all      14      them, and I felt that since they already had tried to set
      15     of the calls. You keep way too many of them on there,         15      me up for a felony for bringing drugs into the jail that
      16      delete all of them. So I deleted them, and so there          16      they may be trying to set me up and my husband up for
      17     wouldn't have been anything on there except Mr. Drew's        17      something. So I didn't feel that they had any right to
      18      calls, no matter what, whether it was mine or not, but I     18      even -- once I explained that I took everything off, why
      19      just didn't feel like it was an appropriate thing for them   19      they wanted it again. That should be a warrant that they
      20      to ask to see my phone.                                      20      want it.
      21   Q. So are you saying that while you were in there you didn't    21   Q. Did you understand that they were trying to find out who
      22      give them your phone, you told them you didn't have it       22      you were talking to when you were having that
      23      because you didn't think they had the right to look at it?   23      conversation?
      24   A. Well, if it was mine, but I had a good sense that it was     24   A. Yes, and my fear was that they were trying to set us up
      25     my husband's because of that noise, so no, I didn't -- I      25      for a crime.



                                                                                            33 (Pages 129 to 132)
                                         Chapa & Giblin Court Reporters
                                                 (248) 626-2288
Case 1:19-cv-00940-PLM-PJG ECF No. 40-5, PageID.228 Filed 12/10/20 Page 35 of 134
     LORI LYNN HEETHUIS, 9-25-2020
                                                            Page 133                                                                Page 134
       1   Q. All right. So when did you discover that -- during that       1   A. I would have assumed so, yes.
       2      day when was it that you discovered that you had your         2   Q. Okay. So the next meeting you had was on April 22, 2019.
       3      husband's phone and not yours?                                3      Do you recall that, with the undersheriff?
       4   A. Well, in the meeting, as I said, it made a little noise, a    4   A. Yes.
       5      light noise, an astroid type sound, and I thought, hmm, is    5   Q. What happened then?
       6      that Damon's phone or is that mine, you know, because         6   A. He showed us a video, and he said: Do you know what you
       7      people's phones were bleeping and stuff in there. And I       7      are doing? And I said: Yeah. And he goes: Do you know
       8      got in the elevator and it bleeped again, and I picked it     8      what day that is? And I go: Yeah, it was after a meeting
       9      up and I looked at it, and I saw what it said, and I was      9      with Captain Brown on the 17th. And he said: Well, I
      10      like I have got his phone. I can't believe I have got his    10      thought you said you didn't have your phone. I said: I
      11      phone again. It was like the third time I have had his       11      didn't. I had my -- and he goes how -- he slammed down on
      12      phone.                                                       12      the table. He said: How would you -- how would you do
      13   Q. So did you make any phone calls with his phone that day?     13      that? And I explained it to him, and he said he didn't
      14   A. Yes, I did.                                                  14      believe it.
      15   Q. Who did you call?                                            15   Q. So you told him it was your husband's phone, and he said
      16   A. I called my mom to let her know and see if she could call,   16      he didn't believe it?
      17      but I ended up sending a text to my phone so that Damon      17   A. Yes.
      18      had my password so that he could unlock the phone, and       18   Q. Did he say why he didn't believe it?
      19      then we did speak later that -- later after that.            19   A. For some reason he didn't listen to what I was saying, and
      20   Q. And this was all on the 17th, the day of the second          20      he thought I said that I had left -- I had got in the car
      21      meeting that you had?                                        21      and I ran back in, and I took his phone like on purpose,
      22   A. Yes.                                                         22      is what he was kind of putting together, that way, so that
      23   Q. So presumably if we got the phone records for that day,      23      it would make sense that he didn't believe me, I guess.
      24      the detailed records from your husband's phone, it would     24      And I said: No, no, no. I grabbed it because I thought
      25      show exactly what you are talking about, right?              25      it was mine. I said I grabbed it, and that's how I got


                                                            Page 135                                                                Page 136
       1      his, but he stated that I said that I was out in the car      1   A. To the best of my knowledge, yes, what I recall.
       2      and I ran back and that I got my husband's phone on           2   Q. Did you talk to your attorney from the bathroom during the
       3      purpose, so...                                                3      day that we now know Boike has -- was audio recording?
       4   Q. All right. So during this conversation on the 22nd, did       4   A. No.
       5      he ask you again to look at the phone, to see who you         5   Q. So if it says that in the Complaint you filed, that's not
       6      called on the day that you were having the conversation?      6      accurate?
       7   A. I don't recall. I don't recall at all actually on that.       7   A. No. I said it could have been my attorney. He didn't
       8      I'm sorry.                                                    8      answer. It could have been Riddle. It could have been
       9   Q. Do you recall telling him that the day before, which would    9      anybody at that point.
      10      have been April 21st, that you ran updates and lost          10   Q. Okay. Let's go back to -- all right, so the April 23,
      11      everything on your phone?                                    11      where did that go? I seem to have lost another document.
      12   A. No, because that's not what I had said. That's not true.     12      Exhibit 14, what did I do with it? All right. Can you
      13   Q. What did you say?                                            13      see that? We talked about this earlier. It's Exhibit 14.
      14   A. I said my husband said delete some of these contacts in      14   A. Yes.
      15      here. You know you have got your mom a million times, me     15   Q. Right.
      16      a million times. That's eating up data, too, so get rid      16   A. That -- I was given a Last Chance Agreement, and then the
      17      of that, and maybe that will give you a little bit more      17      other one.
      18      room.                                                        18   Q. So everything was given to you -- let me rephrase that.
      19   Q. So it's your testimony that the day before, on the 21st,     19      So on April 23rd, you were given this notice of suspension
      20      you went through and deleted the call records to give        20      which we marked as Exhibit 14, right?
      21      yourself more room on your phone; is that what you are       21   A. Yes.
      22      saying?                                                      22   Q. And you were notified there of the violations that are
      23   A. Yes.                                                         23      written in there and the suspensions, correct?
      24   Q. Okay. And is it your testimony that that's what you told     24   A. Yes.
      25      the undersheriff?                                            25   Q. Okay. You also received the direction from the sheriff,



                                                                                            34 (Pages 133 to 136)
                                        Chapa & Giblin Court Reporters
                                                (248) 626-2288
Case 1:19-cv-00940-PLM-PJG ECF No. 40-5, PageID.229 Filed 12/10/20 Page 36 of 134
     LORI LYNN HEETHUIS, 9-25-2020
                                                           Page 137                                                            Page 138
       1      which is in the memo form we talked about earlier, right?     1   Q. Tell me the best you can what happened that day.
       2      Right?                                                        2   A. Well, I went up there and I thought that it was going to
       3   A. The memo for the phone and the comments?                      3      be nothing, because Deputy Riddle had told me a couple
       4   Q. Yes.                                                          4     days before that that he had heard the recording and it
       5   A. Yes.                                                          5     was inaudible, and so it was basically just probably going
       6   Q. And -- that's not what we want. Technology is great when      6     to be a close out, no warning, and I walked in -- well,
       7      it works.                                                     7     they were in together before that, and then I walked in
       8   A. I know.                                                       8     when they came out and got me, and they said: Well, we
       9                  MARKED FOR IDENTIFICATION:                        9     were going to terminate you, but the union talked us into
      10                  DEPOSITION EXHIBIT 15                            10     giving you a Last Chance Agreement, and then they put it
      11                  1:33 p.m.                                        11      in front of me.
      12   BY MS. AMTSBUECHLER:                                            12   Q. And then what happened?
      13   Q. Let's see. I have got too many documents. Okay. Let's        13   A. The sheriff and the undersheriff said we are going to give
      14      go back to -- okay. Exhibit 15, the Last Chance              14     you some time to talk -- read it and talk to your union
      15      Agreement, do you see that?                                  15     reps about it and what would be best, so we will be -- we
      16   A. Yes.                                                         16     are going to be outside for a little bit, and then we will
      17   Q. So your testimony -- I will just kind of quickly buzz        17      come back in.
      18      through here so you can see. If you need to read any of      18   Q. So how long were you in talking with your union rep about
      19      it, you can, but the pages 10 and 11-D Bates stamped, does   19      it?
      20      this look like what you got?                                 20   A. Well, I really didn't get a chance to talk to them about
      21   A. Yes.                                                         21     it for fifty-some minutes. Ed Fox kept going on and on
      22   Q. Okay. Who was present at this meeting on the 23rd?           22     about how I should sign it, and that it would be really
      23   A. Deputy Riddle and Deputy -- or I'm sorry, Deputy Riddle,     23     hard to prove that it was my husband's phone and not my
      24      Deputy -- or I mean business agent, I'm sorry, Fox, Ed       24     phone, and that it would be a battle and that, you know,
      25      Fox, and the sheriff and the undersheriff.                   25     if I didn't sign it, that they could go and do a grievance


                                                           Page 139                                                            Page 140
       1      about how hard it was going to be, and I needed to be sure    1     yeah, but they know -- they know your minutes are up, and
       2      if I understood that, and I was trying to read it while he    2     then as I'm walking back, I'm saying: You know, can I
       3      was saying that, but it was kind of difficult to read         3     have some extra time? I haven't gotten all the way
       4      that, and he's saying: Did you hear me? And I'm saying:       4     through this. I have only gotten up to 6. And he said:
       5      Yes, I heard you. I'm just trying to read this thing.         5     Well, I can ask. And I said: Can I just get until like
       6      And so then Deputy Riddle said: Well, maybe she wants to      6     3? Because the sheriff and undersheriff were not in the
       7      call somebody. Maybe she wants to call her attorney. And      7     room at that time when we went in and sat down, and he
       8      Ed Fox said: Well, why would she want to call her             8     said: Well, I can go ask. So I said: Okay, well, thank
       9      attorney? And he says: Well, I don't know, maybe she          9     you. And he went out, he asked for 24 hours, and the
      10      wants to make a call to some people and ask or something.    10     sheriff said: No, no. Her five minutes are up. So he
      11      And so he goes: Well, you can go ahead and do that.          11     came back in, and he said: I asked for 24 hours, and the
      12             So and I called and I tried to get ahold of Mr.       12     sheriff said no, we are not giving her any more time. She
      13      Drew to let him know what was going on, and then I tried     13     needs to sign it or she is terminated.
      14      another attorney friend of mine and left a message for       14            So then probably, I don't know, approximately
      15      him, and then I called my husband, and he said: Well, try    15     three minutes after that, they came in and said, you know,
      16      to give Drew a phone call again. So then I called a          16     have you made a decision? And I said: Well, I really
      17      couple more times for Drew. I tried a couple more times      17     would like a little more time because I didn't get to read
      18      for the attorney, and then Ed Fox came in, and he said:      18     all of these. I'm up to number 8, and could I have a
      19      Listen, your time is up. They want you to sign it or they    19     little more time? And he said: No, we can't give you any
      20      are terminating you. And I said: Ed, just let me finish      20     more time on it. You know, we need an answer now.
      21      this. This is when I was finishing up. He walked in when     21            So I went to Deputy Riddle, and I said: Deputy
      22      I was talking to my husband, and I really didn't get a       22     Riddle, you know what I have been through all these years
      23      chance to talk to him that long, and I said: Could you       23     with different things. I said: If you were me, would you
      24      just give me a minute to just say, okay, you know, that      24     sign it without reading the rest of it? Because I know
      25      they are making me go back in? And he's like: Yeah,          25     you have read it, and he shook his head yes, and all I



                                                                                          35 (Pages 137 to 140)
                                       Chapa & Giblin Court Reporters
                                               (248) 626-2288
Case 1:19-cv-00940-PLM-PJG ECF No. 40-5, PageID.230 Filed 12/10/20 Page 37 of 134
     LORI LYNN HEETHUIS, 9-25-2020
                                                            Page 141                                                            Page 142
       1      could think of was that my husband was going to lose the      1      said that it was going to be three days for this and seven
       2      insurance he needed because he has cancer, that I wasn't      2      days for that, and that they were going to run it
       3      going to have insurance, and I just kind of saw my life       3      concurrent, which was just kind of -- you know, I thought
       4      flash before me, and under duress, as tears rolled down my    4      what, concurrent? It was like we were at court. And he
       5      eyes, I signed it.                                            5      said: So it will just be seven days, it will be from
       6             And then they said, well, okay, that is great,         6      today, and then you will come back, and you can't bring
       7      but now we have this direct order, and he put that            7      your phone or any electronic devices other than what the
       8      forward, and it said that I couldn't bring my phone in, I     8      sheriff's department gives you, and you cannot talk about
       9      couldn't bring any electronic device in, and so forth, and    9      anything that has happened to you with the sergeant that
      10      I could not bring up any past unbecoming conduct for what    10      you allege did things. And I just said -- I was kind of
      11      had happened to me because people just didn't want to hear   11      just overwhelmed, and I said: Okay. And I said: Thank
      12      it, and so that was verbally said to me. And he said: I      12      you. Because I'm always polite because no matter what,
      13      need you to sign this too. And I looked at Riddle and I      13      they are my superiors, so I said thank you, I got up. I
      14      said: Do I have to sign this? I said: I can't bring my       14      walked out. Ed talked to me a minute, the sheriff and
      15      phone in, and I have an 82-year-old mother who is ill and    15      undersheriff stayed in there, and he said: You know, do
      16      not in good shape. I have a daughter that lives three        16      you want to grieve it, this and that? I said: I really
      17      hours away. I have a husband who is ill, and I can't         17      don't know. I haven't -- I didn't even get to read all of
      18      bring my phone in but everybody else can? And I said:        18      this. I said: Let me just let it sink in. He said:
      19      You know, this is like a gag order. Oh, no, no, it's a       19      Well, if you do, we will have to subpoena the records, and
      20      direct order, it's a direct order. And Riddle said: You      20      it will be a hard fight, but we could do it. And I said:
      21      are going to have to, Lori, as part of that. And so I        21      Why don't you just let me get back with you, Ed. I said:
      22      signed it under duress because I didn't know what else to    22      I just -- I just want to go. And so I thanked both of
      23      do.                                                          23      them. Riddle said take it easy. Don't worry about
      24   Q. Do you recall anything else happening during that meeting?   24      anything, Lori, we will see you, you know, soon. They
      25   A. They just read -- the undersheriff, Rodney [phonetic],       25      walked me down and I walked out, and that's what started


                                                            Page 143                                                            Page 144
       1      my seven-day suspension.                                      1   Q. Okay. So as I understand from looking at your testimony
       2   Q. So who told you you would be terminated if you didn't sign    2      at the unemployment hearing, it looks like you became
       3      it?                                                           3      concerned at some point about paragraph number 9, and I'm
       4   A. Ed Fox, and on the Last Chance --                             4      scrolling to that. Do you see that?
       5   Q. Because --                                                    5   A. Yes.
       6   A. And on the Last Chance Agreement, like they pointed out       6   Q. When did you first read that?
       7      that I was signing that -- I was signing it, the Last         7   A. I think it was the next day. I just kind of threw it
       8      Chance Agreement and in lieu of being terminated, and that    8      down. I was very dishevelled. My husband was trying to
       9      I would be on a two-year -- I think the sheriff was saying    9     comfort me, and I just said I can't believe this is
      10      at that time that it would be in my file for two years,      10     happening. And so the next day we started to read it, and
      11      and that if I violated any of the things in this Last        11     my husband actually said: They are trying to take away
      12      Chance Agreement, and not barring any other policy           12     all of your rights, Lori, in number 9. They are trying to
      13      violations that I would be fired.                            13     take that away. They are trying to -- why do they have
      14   Q. So when you left there after signing the Last Chance         14     the union and their agents in there? That shouldn't
      15      Agreement, you were aware you were not fired, right?         15     even -- they sure shouldn't even be concerned about that,
      16   A. No, because I had signed it, but I signed it under duress    16      and it's saying that basically from the past to the
      17      without reading the whole thing because they wouldn't let    17     present to the future, touching upon my employment, that I
      18      me finish reading it.                                        18      would not do any litigation. I would not hold anybody
      19   Q. And --                                                       19     liable, and that they were taking away my civil rights.
      20   A. I had asked.                                                 20   Q. Did you talk to anybody from the union about that
      21   Q. -- you were aware that the union was available to file a     21      paragraph?
      22      grievance if you wanted, correct?                            22   A. I don't recall talking to anybody from the union. What I
      23   A. Yes.                                                         23      did was -- my husband -- he was in the union for a long
      24   Q. Did you ever pursue a possible grievance with the union?     24     time. He was the head of it, and he said: You need to go
      25   A. No, I didn't.                                                25     down and you need to -- you need to tell them you want to



                                                                                          36 (Pages 141 to 144)
                                        Chapa & Giblin Court Reporters
                                                (248) 626-2288
Case 1:19-cv-00940-PLM-PJG ECF No. 40-5, PageID.231 Filed 12/10/20 Page 38 of 134
     LORI LYNN HEETHUIS, 9-25-2020
                                                               Page 145                                                         Page 146
       1      revoke that and let them terminate you. He said: Tell         1      of the phone, and I said: Riddle, you asked him verbally
       2      them you want to revoke the Last Chance --                    2      about that. And right away, he goes: Oh, yeah, we will
       3   Q. I'm going to stop you for a second, because my question       3      take that out, no problem, we will take that out. And
       4      was whether you talked to anybody from the union.             4      they took it out, so -- and then reprinted it, and that
       5   A. No.                                                           5      was one that was actually signed.
       6   Q. All right. So do you know whether or not this paragraph       6   Q. During this meeting, how were you treated?
       7      is something that the union always puts in the Last Chance    7   A. I don't believe fairly. I don't believe I was represented
       8      Agreements?                                                   8      by the union. I felt ambushed.
       9   A. No.                                                           9   Q. Did anybody raise yell -- did anybody raise their voice at
      10   Q. If sheriff's administration were to say that this is         10      you?
      11      something that the union puts in there when they draft       11   A. The undersheriff got a little bit loud at one point,
      12      these with them, would you have any basis to disagree with   12      but -- and Ed, he got a little bit loud when he was trying
      13      that?                                                        13      to tell me, because I was trying to read it, and I wasn't
      14   A. No, because I have never seen a Last Chance Agreement --     14      answering enough, so he got a little loud.
      15   Q. Okay.                                                        15   Q. When the undersheriff got loud, what was he saying?
      16   A. -- in 21 years.                                              16   A. It was something about the direct order not being a gag
      17   Q. Now, when you went through this Last Chance Agreement on     17      order, and it's a direct order, and that's how he was
      18      the 23rd, was there a paragraph taken out of it at your      18      getting kind of tense and snippy, like argumentative over
      19      request; do you recall that happening?                       19      it, because I go: Well, that's more of a like gag order
      20   A. Yes. It had something to do with cellphone use. I think      20      for like the second part. And he said: No, it's not.
      21      it was out of number 8, if I recall correctly.               21      It's a direct order. That's when I left the room and I
      22   Q. What do you recall being removed at your request?            22      said do I have to sign it.
      23   A. Something about the cellphone.                               23   Q. Did you understand they were telling you not to continue
      24   Q. Okay. Do you remember anything more specific?                24      to talk about that while you were at work?
      25   A. Not really, no, just that it said something about the use    25   A. Yes.


                                                               Page 147                                                         Page 148
       1   Q. All right. Were you walking around talking about that a       1   Q. Okay.
       2      lot while you were at work before this happened, before       2   A. Because the sheriff, undersheriff weren't there at that
       3      this April 23rd --                                            3      time.
       4   A. Not a lot.                                                    4   Q. So what was your conversation with Kathleen -- what did
       5              MARKED FOR IDENTIFICATION:                            5      you say her name was, Kathleen?
       6              DEPOSITION EXHIBIT 16                                 6   A. Julien, yes, Kathleen Julien.
       7              1:48 p.m.                                             7   Q. Okay. What was the conversation that day besides the
       8   BY MS. AMTSBUECHLER:                                             8      issue of the copy and the original?
       9   Q. Okay. Okay. Let's go to Exhibit 16. You said you went         9   A. She said: Oh, Lori, I'm so sorry. I don't know what's
      10      back and you revoked it. Is this what you turned in?         10      going on anymore. They kind of cut me out of the loop
      11   A. Yes, that's what I turned in, but the copy you have is not   11      once he started being the sheriff, once Sergeant -- or I
      12      correct, because -- unless you scroll down. Yeah, there      12      mean Sheriff Poulin was put in office. I had no idea
      13      we go, but that's still not the one that she signed,         13      about this. This is just horrible. Are you sure you want
      14      because she also put the date as 10:30 on it.                14      to do this? And I said: I have no other choice because
      15   Q. Well, all right. It looks like it's signed by Kay. Who       15      they are trying to take away my civil rights in number 8
      16      is that?                                                     16      of the last chance agreement. And she said: Oh, I just
      17   A. Kathleen Julien. I called her the administrative             17      wish there was something else. I said: Well, I don't
      18      secretary to the sheriff.                                    18      know if there is anything else or not. She goes: Well,
      19   Q. So you are saying your copy has a time of 10:30 written on   19      let's call Ann James over at HR and see if maybe you can
      20      there?                                                       20      retire or there is something that we can do, because I
      21   A. Yes, the original does.                                      21      just think it would look so bad if you are trying to find
      22   Q. Okay. Was that given back to you then, you took a copy       22      another job, then you would have to put you were fired.
      23      with you that was signed with a time on it?                  23      And I said: Well, that's what I am once I sign this, it
      24   A. She said: You take the original, Lori. I will take the       24      reverts back to the original signature saying I take my
      25      copy.                                                        25      signature off this, so I'm terminated. Well, let's just



                                                                                           37 (Pages 145 to 148)
                                         Chapa & Giblin Court Reporters
                                                 (248) 626-2288
Case 1:19-cv-00940-PLM-PJG ECF No. 40-5, PageID.232 Filed 12/10/20 Page 39 of 134
     LORI LYNN HEETHUIS, 9-25-2020
                                                                Page 149                                                           Page 150
       1      see. So she made a call.                                      1      sign it, it was in lieu of termination. So therefore if I
       2   Q. Who did she call?                                             2      revoked my signature, in my mind it meant that I was
       3   A. She called Ann James.                                         3      terminated, so I didn't feel like I had to contact the
       4   Q. Were you there when she called Ann?                           4      union for that.
       5   A. Yes.                                                          5   Q. But the union would have grieved it for you, right?
       6   Q. And what did you hear her say to Ann?                         6   A. I don't know whether they would have or not. Ed said they
       7   A. She said: Hi, Ann, this is -- actually the first call she     7      would try. He said we would have to see. He said several
       8      made, they referred -- I think it was Sara Hough, and she     8      things. I assumed that they would, but they hadn't
       9      said: Well, I don't handle that. You would have to talk       9      grieved anything else for me, so I didn't --
      10      to Ann James. And then she said: Hi, Ann. I'm here with      10   Q. Did you ever try to talk to him about that, did you ever
      11      Lori Heethuis. I have you on speakerphone. We are trying     11      go back to them and say I want to file a grievance on
      12      to figure out something. She had a Last Chance Agreement.    12      this?
      13      She got -- she is into a couple days of -- a day or so of    13   A. On this particular thing?
      14      her seven-day suspension, and we are just looking to see     14   Q. Yes.
      15      if she can retire at this time or what she can do, because   15   A. No.
      16      she is revoking her Last Chance Agreement signature, which   16   Q. And at this point you had not talked to the sheriff to
      17      would make her terminated, so I'm just trying to figure      17      find out whether or not this revocation actually meant you
      18      out if we can -- we can retire her out basically. And        18      were terminated, had you?
      19      that's what she said to her.                                 19   A. No. I just know that that's what it said. That's how
      20   Q. Did you talk to anyone from the union on the 23rd at or      20      they explained it, but if I did not sign it, that it was
      21      around the time you turned this revocation in to find out    21      in lieu of termination, and that was it.
      22      whether or not it actually turned into a termination when    22                MARKED FOR IDENTIFICATION:
      23      you turned in this letter?                                   23                DEPOSITION EXHIBIT 17
      24   A. No. I didn't feel I needed to because it was quite clear     24                1:53 p.m.
      25      in the last couple sentences that, you know, if I did not    25   BY MS. AMTSBUECHLER:


                                                                Page 151                                                           Page 152
       1   Q. Okay. On April 26th -- I marked as Exhibit 17 a document      1      paperwork for MERS and stuff, and we will go ahead and
       2      that you wrote to the sheriff. Do you see that?               2      put --
       3   A. Yes.                                                          3               (Technical interruption).
       4   Q. Okay. Did you write that on April 26th?                       4               MS. AMTSBUECHLER: I lost her. I lost her
       5   A. Yes. It was in the same day that I brought in the             5      audio. Stop.
       6     revocation of my signature, because Ann James told me that     6               MR. DREW: Yes. Let me go in there and see.
       7     I could retire over the phone.                                 7               VIDEO TECHNICIAN: Off the record, 1:56 p.m.
       8   Q. The revocation of what signature?                             8               (Off the record at 1:56 p.m.)
       9   A. Revocation of my signature of the Last Chance Agreement at    9               (Back on the record at 1:58 p.m.)
      10      10:30 that day. This was a little bit later on.              10               VIDEO TECHNICIAN: Back on the record, 1:58 p.m.
      11   Q. Okay. I thought that was on the 23rd. I have got to pull     11   BY MS. AMTSBUECHLER:
      12      the document back up. Are you saying you turned in the       12   Q. Okay. Honestly I don't know where we left off, so let's
      13      revocation of the Last Chance Agreement and the retirement   13      make one thing clear. I was wrong about my understanding
      14      all on the 26th?                                             14      of the dates. I see now that you went on the 26th. You
      15   A. I turned in the revocation on the 26th at 10:30, and then    15      turned in the resignation, and you say that was 10:30, and
      16     later in the afternoon, probably about, I don't know,         16      then on the 26th you took this note later in the day,
      17      12:30, 1:00, I'm guessing -- I'm not guessing, but I'm       17      which we have marked as Exhibit 17.
      18     assuming it was -- I can't really recall the exact time on    18               What I would like to clarify is what happened in
      19      it. Then that's when we had talked to her, and she said:     19      between those times on that day? Will you please explain
      20     Yeah, she can retire. And Kathleen Julien said: When?         20      what happened in between those visits to the sheriff's
      21      And she said: Anytime she wants. And Kathleen looked at      21      office?
      22      me and goes: When do you want to retire? And go: I           22   A. Sure.
      23      don't know. And she goes: How about this Friday? And I       23               THE WITNESS: Just so you know, there is like a
      24     said: Okay. And she said: Ann, is that good? And she          24      chat thing from Jodie Chapa like right in the middle of
      25     goes: Yeah, I just need Lori to come over and get the         25      that. There is an X. Can I hit that or no?



                                                                                             38 (Pages 149 to 152)
                                           Chapa & Giblin Court Reporters
                                                   (248) 626-2288
Case 1:19-cv-00940-PLM-PJG ECF No. 40-5, PageID.233 Filed 12/10/20 Page 40 of 134
     LORI LYNN HEETHUIS, 9-25-2020
                                                            Page 153                                                               Page 154
       1           THE VIDEOGRAPHER: Yes. I did not send you                1     sorry. I checked some things out. She goes: Well, I
       2     anything, so that had to be from before.                       2     have Lori here again. I have got you on speakerphone.
       3           MR. DREW: I hit the chat to get the number, so           3     And she goes: Okay. I checked some things. And she
       4     yeah, hit the X to get rid of that.                            4     can't retire because she is short by eight months. And
       5           THE WITNESS: Okay. There we go. Thank you.               5     Kathleen goes: Oh, I sent the e-mail out. I ordered the
       6   BY MS. AMTSBUECHLER:                                             6     cake. I got the room for the jury room. And she goes:
       7   Q. All right. So you can see the document now, right?            7     Okay. Well, what else can she do? And Ann James said:
       8   A. Yes, I can see it.                                            8     What is she trying to do? And I said: I really would
       9   Q. So what happened between the first note and returning with    9     just like to be able to know that I'm going to be able to
      10     this retirement note?                                         10     keep my insurance if I am terminated. And she said: You
      11   A. We left. I wrote that. We left to go get the paperwork.      11     can keep your insurance. What we do, and we do it for a
      12      I'm sorry. I left after she asked me all the questions       12     lot of people, Lori, we can freeze your insurance benefits
      13      about what kind of party I wanted, so forth and so on,       13     for you and your husband until you turn 55, and then when
      14      when, and then I went down and I talked to my husband. We    14     you -- when we get your insurance back, the -- yours will
      15      had planned on going out of town that day. So he said:       15     be sixty-six something and Damon's will be two twenty-two
      16      Okay, so you are retiring then? And I go: Yes. And then      16     something per month, however, you have to resign. And I
      17      he said: Well, we better -- we better have you go back up    17     go: Resign? And Kathleen said: Resign? Well, what do
      18      and see really what's going on, because can you retire?      18     you mean? And she goes: We do it all the time. We just
      19      And I said: I don't know if -- I don't think so, because     19     have people resign, and then we will have Lori pick up the
      20      I don't turn 55 until January. And he said: Well, go up      20     MERS paperwork, and then just probably two weeks before
      21      and let Kathleen know that so she can let Ann James know     21     her 55th birthday, she needs to come down so we can start
      22      that and see if this is actually what's going to happen      22     getting things into motion to get her back on the county's
      23      before we go.                                                23     insurance and her husband back on. They called it the
      24            And so then I went back upstairs, and I was            24     Cadillac of Medicaid -- or Medicare, I mean. And, shoot,
      25      talking to Kathleen, and James called and said: I'm          25     I go: Are you sure, Ann, I go, that I have to resign?


                                                            Page 155                                                               Page 156
       1      And she goes: Yeah, that's the only way you can do it.        1            So then he came, got in the car, had the MERS
       2      We do it all the time, Lori. No big deal. And Kathleen        2      stuff, and he said: She is cock sure, so I guess she
       3      goes: Well, Ann would know, Lori. And I said: Okay.           3      needs to resign. And I think that's actually when I went
       4            And so then I went back down, talked to my              4      back over and did the resignation at that point. So I
       5      husband. He's like: Are you sure? I have never heard of       5      misspoke myself. It didn't happen before the resolution,
       6      resigning. Went back up. She said: Well, you have got         6      it happened before -- it happened after Damon talked with
       7      to write a thing saying that you resigned. So then I did      7      her, and I went up and revoked the retiring. We changed
       8      that. To the best of my knowledge, it was the same day.       8      that and we changed it to resign. And Kathleen came out,
       9      It was later in the day. I'm going to say it was anywhere     9      gave me a hug, said she is so sorry that this was
      10      from around 2:30 to 3:30 at that point. We went over to      10      happening to me, and that, you know, at least you are
      11      get the stuff for MERS.                                      11      getting your insurance. We know you are getting your
      12            I said: Damon, will you go in? I'm just beyond         12      insurance. And I said -- I got a little tear, and I said:
      13      myself at this point, you know, that this is happening.      13      You have always been kind, Kathleen. I appreciate you
      14      So he went in, and he talked to Ann James, and he said:      14      trying to help me out of this, I said, and make it a
      15      Are you sure, Ann, that she has to resign? Are you           15      little easier landing, I said, but the fact is that I
      16      positive the word is resign in order to freeze her           16      don't even know if this is going to go because I am
      17      benefits until she turns 55 in eight months? And she         17      actually terminated at this point. So I'm going to go
      18      said: Yes, I am sure. And I hope I don't -- I'm not          18      with what Ann James says because she is the specialist,
      19      going to offhand any of you ladies, but my husband is from   19      and so here is this. So she had all three of them.
      20      a different era, like he's from Oak Ridge. And he says:      20   Q. So did you have any conversation with Ann James about your
      21      This is -- okay, I'm going to ask you one more time, Ann.    21      years of service or was it only about whether you were
      22      This is what Oak Ridge guys say. Are you cock sure she       22      eligible by age?
      23      has to use the word resign in order to get her benefits      23   A. She said: It has to be years of service, and if you don't
      24      when she turns 55? And she said: Yes, Damon, I am            24      have years of service, it can be by your age, but it will
      25      absolutely sure. We do it all the time.                      25      take a big hike -- you have to take a big cut, a big cut,



                                                                                          39 (Pages 153 to 156)
                                          Chapa & Giblin Court Reporters
                                                  (248) 626-2288
Case 1:19-cv-00940-PLM-PJG ECF No. 40-5, PageID.234 Filed 12/10/20 Page 41 of 134
     LORI LYNN HEETHUIS, 9-25-2020
                                                              Page 157                                                            Page 158
       1      Lori, on your pension. And then Kathleen said: Isn't it       1      caught you Lori. And he says: Can I talk to you? And I
       2      like two-and-a-half percent every month that she is short?    2      said: Sure. I'm really not -- I'm not of -- I just don't
       3      So they were kind of going back with numbers back and         3      know what I want to say to you. I don't know if there is
       4      forth, and I was listening, and I go: Okay. As long as I      4      anything I can say to you. I go, I would rather just not.
       5      can keep my insurance, then, you know, I said, I'm going      5      And he said: Oh, come on. I'm not going to bite. He
       6      to run over and get the MERS stuff from you and stuff, and    6      said: I will even leave the door open. And there was a
       7      then we will get this done, and so I went over there --       7      lady that was in there that was trying to pay a bill, and
       8   Q. Okay, okay, okay. You knew you had -- you did not have 25     8      he said: She can even come in if she wants to. I just
       9      years of service, right?                                      9      want to talk to you for a minute. And so against my
      10   A. Yeah, I knew I didn't, but I didn't know if there was        10      better judgement, I did go into the office with the door
      11      something -- because she said something about it being       11      open and speak with him.
      12      a (inaudible) clause --                                      12   Q. The sheriff?
      13   Q. Okay. The question was --                                    13   A. Yes.
      14   A. -- so I don't know.                                          14   Q. In his office?
      15   Q. Did you talk to anyone besides Kathleen and your husband     15   A. Yes.
      16      and Ann James before making all these decisions?             16   Q. Okay. Was this after you had turned in the retirement
      17   A. No.                                                          17      note but before you turned in the resignation note?
      18   Q. At some point that day did you talk with the sheriff?        18   A. I may have been going down to write it. I don't recall
      19   A. Yes. The guy that does the accounting called him and         19      actually on if it was before or after.
      20      said: Hey, Lori is in here. She is trying to do this,        20   Q. All right. But you talked about whether you were going to
      21      that, and you might want to come on back.                    21      retire?
      22            So as I was leaving after all of the hugs and          22   A. He said: I saw that you were going to retire, and then I
      23      talking to Kathleen and her telling me it was going to be    23      saw that you weren't. And he goes: I just wanted to ask
      24      okay, I was opening the door while he was pulling the door   24      you, do you have enough -- are you financially set enough,
      25      open on the other side, and he goes: Hey, I'm glad I         25      is what I am trying to say, he said, to retire? And I


                                                              Page 159                                                            Page 160
       1      said: Not really. He said: Well, you are a good worker.       1      when you were in there talking about whether you were
       2      You know, we just have to iron some things out, that's        2      going to retire or resign?
       3      all. You have been here what, 21 years? And then he           3   A. Yes.
       4      jumped from that to was I involved in that thing with         4   Q. Okay. Did he encourage you not to retire or resign during
       5      Gilchrist? I remember hearing about it, and I don't know      5      this conversation?
       6      if I came in while you were in talking to the undersheriff    6   A. He just said: I don't think you should retire. You have
       7      or if I just heard it passing through, or do you remember     7      only got three years left, Lori. You can do that with
       8      me being there at all? And I go: You came in and you          8      standing on your head basically. And he said: I think it
       9      walked past, but you didn't -- you didn't come in. And he     9      would be better if you stay. And I said: I will stay if
      10      goes: Yeah, that's right. I don't think I did come in.       10      you will take number 11 out of the Last Chance Agreement.
      11      I thought for a minute I did come in, he says, but I do      11      Even though I don't feel this is right, I will stay if you
      12      know that after you left, I said, well, this needs to be     12      take number 11 out of the -- and before I could get it out
      13      investigated. She is making a complaint. And the             13      the second time, he said: I just can't do that, Lori. I
      14      undersheriff said: Oh, no, no, it's not going to be          14      said: Then I can't stay.
      15      enough, and she doesn't want to pursue it, which was a       15   Q. Number 11 was what?
      16      lie, and he said, so I -- that's about as much as I knew     16   A. It was taking away all my rights, all my civil rights for
      17      at that point that something had happened, but he said we    17      any litigation from before, during or after.
      18      weren't going to pursue it, and I said: Well, yeah,          18   Q. All right. So you are telling me that he told you no, and
      19      that's what happened when all of a sudden I was under all    19      you told him therefore you weren't going to stay, you were
      20      of these investigations because they made Sergeant           20      still going to retire or resign?
      21      Gilchrist the interim jail administrator while the new       21   A. No, I told him I wasn't going to stay, and he says: Oh,
      22      jail was being built.                                        22      come on, come on. And I just felt like he was cornering
      23   Q. So is it your testimony that you had this conversation       23      me, because he was coming at me, oh, come on, you can
      24      with the -- oops. I lost my picture of you -- with the       24      stay, you can stay, and all I can think of is I can't stay
      25      sheriff -- there you go -- with the sheriff on that day      25      if you leave that 11 in there because I'm not going to



                                                                                             40 (Pages 157 to 160)
                                         Chapa & Giblin Court Reporters
                                                 (248) 626-2288
Case 1:19-cv-00940-PLM-PJG ECF No. 40-5, PageID.235 Filed 12/10/20 Page 42 of 134
     LORI LYNN HEETHUIS, 9-25-2020
                                                             Page 161                                                             Page 162
       1      have that in there. I'm not going to agree to it. And so      1   A. It was late afternoon, probably --
       2      just to get out of there, I said: Fine, I will come back.     2   Q. So was this -- I'm trying to put this in order. Was this
       3      I will just do the stuff. I just wanted out. I felt like      3      before you talked to Ann James for the second time that
       4      I was just caught like a rabbit in a corner, so I just        4      day or not?
       5      said it so I could get out of his office.                     5   A. It was -- after I talked the second time to Ann James, I
       6   Q. Okay. So you didn't really mean it; you were still not        6      believe, because I was leaving to go get the MERS
       7      planning on staying?                                          7      paperwork and talk to her and then bring the -- bring it
       8   A. No, I knew I couldn't stay, but every time I said no, he      8      back -- bring the -- excuse me, I'm sorry, my tongue is
       9      was, well, come on, you can -- you know, it's just seven      9      getting tied -- to do the resignation at that point.
      10      days, and you are a good worker, and, you know, we have      10   Q. All right. I'm still trying to understand the order of
      11      got Dan Stout on a Last Chance Agreement, too. We have       11      these. I'm looking at some of the documents to see if it
      12      got other people, Lori. It's just -- you know, and he has    12      helps, so let's --
      13      done really good with his. His whole altitude has            13   A. Okay.
      14      changed. And you just need to not be as friendly. You        14   Q. We have got the retirement note on April 26th, right, that
      15      are too familiar with the inmates. And you just need to      15      was after you turned in the revocation of the last chance
      16      not talk about what happened, because people just don't      16      at 10:30?
      17      want to hear it. It's just -- you know, they don't like      17   A. Yes, yes.
      18      hearing stuff like that. And I said: Well, you know, I       18   Q. In between the revocation of the last chance and this
      19      don't like things like that happening to me, and nobody      19      retirement, you had not talked to anybody but your
      20      doing anything either.                                       20      husband?
      21             So it was just a -- we were at an impasse, I          21   A. No, I talked to Ann James -- I talked to Kathleen who
      22      felt. He was just going to keep saying you need to stay.     22      called Ann James.
      23      In my mind I was saying I can't stay because you won't       23   Q. Okay. That was then. All right.
      24      take that out.                                               24                 MARKED FOR IDENTIFICATION:
      25   Q. What time of day was this?                                   25                 DEPOSITION EXHIBIT 18


                                                             Page 163                                                             Page 164
       1               2:15 p.m.                                            1      talked to the sheriff?
       2   BY MS. AMTSBUECHLER:                                             2              MR. DREW: Counsel, the 4:20, 164-D seems to
       3   Q. And then, by the way, then Exhibit 18 there was a memo        3      indicate that it was on April 29th.
       4      from Kathleen putting out a retirement party notice at        4              MS. AMTSBUECHLER: Thank you. That may be why
       5      2:15. Did you see that?                                       5      I'm confused.
       6   A. Yes.                                                          6              MR. DREW: Right.
       7   Q. Okay. And then I have got notes here from Ann James that      7              MS. AMTSBUECHLER: Right.
       8      show a phone -- or a conversation with you at 4:20 and a      8   BY MS. AMTSBUECHLER:
       9      conversation at 2:26. So the first one at 2:26 would have     9   Q. Okay. So let me make sure I'm clear. I'm going to go
      10      been after the retirement party notice. Of course that       10      back to the beginning.
      11      could have been when she made it, I don't know, but you      11              On April 26 you turned in the revocation, and
      12      are saying that you talked to her before the retirement      12      then you had --
      13      party notice went out or not?                                13   A. Correct.
      14   A. I talked to her, and that's when she said that I could       14   Q. -- a conversation with Kathleen, and you and Kathleen
      15      retire, and that's why Kathleen sent that notice out that    15      talked to Ann James, and that was all on the 26th, and
      16      I was retiring, because she said I could, and she said:      16      then you turned in the retirement note, right, on the
      17      Well, what date can she, Kathleen said, what date can Lori   17      26th?
      18      retire? And she said: Any day she wants to. She could        18   A. Yes.
      19      retire tomorrow if she wants to. And Kathleen looked at      19   Q. And then she put out the notice of a party around 2:15.
      20      me and goes, when do you want to retire? And I said, I       20      You talked to the sheriff at some point on the 26th after
      21      really don't care because I really was stunned at what was   21      that?
      22      going on, and I was like --                                  22   A. After -- I talked to him when we thought it was still a
      23   Q. I'm still just trying to focus on the order. So then you     23      retirement, I believe, because he asked me: Are you
      24      talked to her again at 4:20. Was this after you had          24      really -- financially can you retire at this point, Lori?
      25      already talked to the sheriff or was this before you         25      So I have to believe it was his response of that that the



                                                                                            41 (Pages 161 to 164)
                                        Chapa & Giblin Court Reporters
                                                (248) 626-2288
Case 1:19-cv-00940-PLM-PJG ECF No. 40-5, PageID.236 Filed 12/10/20 Page 43 of 134
     LORI LYNN HEETHUIS, 9-25-2020
                                                                Page 165                                                          Page 166
       1      only thing we had done at that point was the retirement,      1             MARKED FOR IDENTIFICATION:
       2      and that I had talked to her about the resign part, but he    2             DEPOSITION EXHIBIT 19.
       3      hadn't brought that up.                                       3             2:19 p.m.
       4   Q. All right. So then after that you talked to Ann James         4             MARKED FOR IDENTIFICATION:
       5      again, and you decided to turn in a resignation; is that      5             DEPOSITION EXHIBIT 20.
       6      what you are saying?                                          6             2:19 p.m.
       7   A. Well, she had called back. When she called back to tell       7   BY MS. AMTSBUECHLER:
       8      Kathleen that I could not retire because I was eight          8   Q. Exhibit 20, the first page of that has a note that you
       9      months short, and that -- and then she said: Well, what       9      wrote again on the 26th saying that you are resigning. Do
      10      do you -- what do you really want to do, Lori? I said:       10      you see that?
      11      Well, you know, I was hoping that I could retire, but        11   A. Yes.
      12      obviously I can't. And I said: You know, I don't know.       12   Q. Is that what you wrote after that second conversation with
      13      I just wanted to somehow be able to freeze my insurance or   13      Ann James?
      14      still have my insurance with the county. I said: You         14   A. Yes, because I was told that I would be able to freeze my
      15      know, at this point of the game without the retirement,      15      insurance, so yes, that's correct.
      16      I'm back to being terminated, so I'm not really sure. And    16   Q. And the reason you switched from retire to resign was
      17      that's when it was talked about, about her being able to     17      because you thought you could freeze your insurance?
      18      freeze it if I did a resigning of the position.              18   A. Exactly, yes.
      19   Q. So this conversation was on the 26th while you were still    19   Q. What did that mean to you, did that mean that you would
      20      over talking with Kathleen. Was it over the phone again?     20      get your insurance in January?
      21   A. Yes, it was over the phone, and she was made aware that I    21   A. Yes. The way I understood it is we just had to hold on
      22      was there, and she was on speakerphone.                      22      until January, and it meant the world to me because my
      23   Q. So this was the second conversation with Ann James while     23      husband was diagnosed with cancer, and I knew that he had
      24      you were with Kathleen on the 26th; is that right?           24      medical treatments and surgeries coming, and I knew that I
      25   A. Yes.                                                         25      was having -- I had some medicine I had to be on for


                                                                Page 167                                                          Page 168
       1      posttraumatic stress disorder and anxiety disorder and so     1   A. I was left a voicemail, I believe the 26th, if I'm -- if
       2      forth, and that I needed it, and that if we could just get    2      I've got my dates right. I think that was a Thursday
       3      it -- if they could freeze it until my birthday, and I        3      possibly, and anyways, the very next day at like 4:46, I
       4      come in two weeks before, that I was willing to forego        4      had a call that I missed from the county, human resources,
       5      everything that they had done to me over the last almost      5      and on it it stated that -- that there had been an error,
       6      11 years if I could just have insurance for my husband who    6      that I would not be getting any insurance at any time when
       7      needed these treatments.                                      7      I turned -- either now or when I turned 55 in January, and
       8   Q. Do you need a break?                                          8      neither would my husband, and that the date of my
       9   A. No, I'm fine. I'm sorry.                                      9      insurance terminated as of midnight on the 26th, and that
      10   Q. Okay. So when you turned in this resignation on the 26th,    10      to give them a call. When I tried to call, it was too
      11      you believed, your testimony is you believed that your       11      late, because I had to listen to it, and then I got my
      12      health insurance would pick back up in January?              12      husband, and I said listen to what they are saying now.
      13   A. Yes.                                                         13             So then I went down there, I believe it was on
      14   Q. When you turned 55?                                          14      Monday, and I said: I have got to resign, Kathleen. And
      15   A. Yes, that's correct.                                         15      she goes: Resign? Why? Or I have got to revoke it, and
      16   Q. And this was based on what you are saying the telephone      16      I said: They called me, and said I can't get my
      17      conversation was with Ann James while you were in there      17      insurance. And she goes: What? What? She goes she said
      18      with Kathleen?                                               18      you could get your insurance. And I said: I know, but I
      19   A. Yes.                                                         19      got this voicemail, and I played it for her, and she goes:
      20   Q. And Ann James was on the speaker?                            20      I can't believe this. I go: So I have to give you this
      21   A. Yes.                                                         21      revocation of my resignation because I was led to believe
      22   Q. But presumably Kathleen would have heard the same stuff?     22      that if I did this, I would get my insurance for my
      23   A. Yes.                                                         23      husband and myself, and it's not going to happen, so I'm
      24   Q. Okay. And when did you find out that you would not get       24      revoking this, which will revert me back to the
      25      the health insurance when you turned 55?                     25      termination. I said: I appreciate everything you have



                                                                                           42 (Pages 165 to 168)
                                        Chapa & Giblin Court Reporters
                                                (248) 626-2288
Case 1:19-cv-00940-PLM-PJG ECF No. 40-5, PageID.237 Filed 12/10/20 Page 44 of 134
     LORI LYNN HEETHUIS, 9-25-2020
                                                             Page 169                                                              Page 170
       1      done. And she goes: Oh, this is terrible, this is             1   A. So I probably was at the sheriff's office at about, I
       2      terrible. She said: I already sent your paperwork over        2      would say somewhere between probably 3:50 to 4:00 -- I
       3      for resigning. She said: I will take a copy of this. I        3      believe 4:10, 4:12, something like that, and then when I
       4      want you to take a copy and bring it over to human            4      left there I directly went over to human resources across
       5      resources and tell them to put it in your file because        5      the street.
       6      they have your file. And I said: Okay. So go over there       6            MR. DREW: Just one minutes, Laura. What
       7      and tell them? And then she said: Well, don't tell them       7      exhibit number was that last one? Because I think 20 was
       8      I said to do it. She said: Just go over there and tell        8      the resignation.
       9      them that you dropped one off here and you wanted to drop     9            MS. AMTSBUECHLER: 20 was a multi-page document
      10      one off to them because you were told that your packet,      10      that had the resignation and that in it. It's Bates stamp
      11      your resignation and your whole packet of your information   11      pages 3-D through 156-D. I sent you those yesterday.
      12      was brought over there. So I thanked her again. She          12            MR. DREW: I didn't see the bottom part, that's
      13      hugged me. She said: I really hope it turns out, Lori.       13      all. Okay.
      14      I just don't know. And I went over, and they time stamped    14            MS. AMTSBUECHLER: Yeah, yeah. Okay.
      15      it and initialed and said they would put it in my file,      15   BY MS. AMTSBUECHLER:
      16      and I said thank you.                                        16   Q. All right. So that was on the 30th. This note from Ann
      17   Q. Exhibit -- again, we are looking at Exhibit 20, Bates        17      James says you talked to her on 4-29-19 at 4:20 p.m. Did
      18      stamp page 153-D. Is that the document you are talking       18      you actually talk to her at that date and time, which
      19      about?                                                       19      would have been the day before you turned in that
      20   A. Yes.                                                         20      revocation of your resignation?
      21   Q. And that's 4:16 p.m. Is that around the time you dropped     21   A. I talked to -- I did have a conversation. I don't recall
      22      it off on April 30th?                                        22      it being Ann James. I thought it was Sara Hough, but I
      23   A. That was when I -- that's when they time stamped it at       23      could be wrong on that. I just know I did talk to
      24      human resources.                                             24      somebody, because I didn't get a chance prior.
      25   Q. Right.                                                       25   Q. Was that conversation on the 29th, with whoever it was,


                                                             Page 171                                                              Page 172
       1      after you had gotten the message about the fact that the      1      said it would be, if I stayed to 25 years, it would be
       2      original information was wrong?                               2      approximately thirty-six -- thirty-six hundred, and some
       3   A. Yes, that is correct.                                         3      odd. I don't remember the -- I know it was thirty-six, so
       4   Q. Do you still have that voicemail message that you played      4      it was basically cut like in half almost.
       5      for Kathleen?                                                 5   Q. When did you have that conversation with Sara Hough?
       6   A. I'm not sure. I would have to check. I really am not          6   A. Oh, I went in I want to say -- I really can't recall. I
       7      sure.                                                         7      know it was prior to that, prior to everything happening,
       8   Q. It was on your cellphone?                                     8      so I want to say in the spring, because I wanted to see
       9   A. It was on my cellphone, but my -- the messages, they only     9      when I could actually do it, and Sarah said she would have
      10      stay for so long, and then they delete by their selves,      10      to talk to Ann, but that to her calculation, it would be
      11      you know, automatically. The settings are set for so many    11      approximately that if I stayed to 25, but it would be
      12      of them to be kept, and then they delete some of the older   12      reduced if I retired any earlier than that, if I retired
      13      ones, so I'm not sure if it has been deleted or if it's      13      21, 22, 23, it would be lessened by so much of a
      14      still on there.                                              14      percentage.
      15   Q. Well, please check.                                          15   Q. It was in the spring of what year?
      16              So as things stand now, when you turned 55 in        16   A. It might have been the summer. I know it was before that,
      17      January, did you get -- start getting any retirement?        17      so it would be maybe in '20 and maybe in '21. No, it
      18   A. Yes, I did.                                                  18      wouldn't have been '21. I'm sorry, I have got my dates
      19   Q. What are you getting now?                                    19      mixed up here. I want to say 2018, but I really, really
      20   A. I have a partial pension of approximately $1,668 and some    20      don't recall. I know it was before all of the other
      21      change a month.                                              21      things started happening.
      22   Q. Have you done any calculations on what it would be if you    22   Q. Before what, the fitness for duty?
      23      would have stayed for your 25 years?                         23   A. Yeah, before all of that started happening, because with
      24   A. I believe Ms. Hough did it at one time, because I had        24      my husband being sick, I wanted to see exactly what I
      25      checked earlier before all of this had happened, and she     25      could do, when I could do it, because I wanted to



                                                                                          43 (Pages 169 to 172)
                                        Chapa & Giblin Court Reporters
                                                (248) 626-2288
Case 1:19-cv-00940-PLM-PJG ECF No. 40-5, PageID.238 Filed 12/10/20 Page 45 of 134
     LORI LYNN HEETHUIS, 9-25-2020
                                                             Page 173                                                             Page 174
       1      hopefully be -- from my understanding, I would be able to     1      radiologist.
       2      purchase at a reduced rate my insurances for both of us,      2   Q. So how do you get your health bills paid, if you need
       3      when I talked to Sara, because I just wanted to spend some    3      them?
       4      time with my husband because they had said he would die by    4   A. My health bills paid? My one med that's very expensive, I
       5      Thanksgiving that year.                                       5      was able to make a call to the company that actually makes
       6   Q. So it was the year you thought he might die, and you          6      the Vyvanse, and they put me on a hardship, and I have had
       7      wanted to spend time with him, so you went in to see what     7      -- been able to get it for free. That's coming up to
       8      your options were about retirement and health care; is        8      where I have to re-call them and see if I can reapply for
       9      that what you are saying?                                     9      it. My other meds are not really expensive, so we can
      10   A. Yes, and my husband went with me as well.                    10      afford to do that between my 1,600 and my husband's 1,600
      11   Q. All right. And that's when you talked to Sara?               11      that he gets for his Medicare.
      12   A. Yes.                                                         12   Q. Do you get -- how do you pay any doctors bills? Have you
      13   Q. Okay. What are you doing now for health insurance?           13      gone to the doctor at all since you were (inaudible) --
      14   A. I have no health insurance.                                  14              (Speaking simultaneously).
      15   Q. Well, how do you get your health bills paid, or your         15   A. I do, I do -- I'm sorry, I didn't mean to speak over you.
      16      husband's? Are you on Medicaid?                              16      I apologize. I do go to Dr. Powell every three months
      17   A. My husband has had to beg and plead and go into clinical     17      because I have to because of the meds that I'm on, and I
      18      trials, and he did pick up a Part D on his Medicare, which   18      just have to pay with cash.
      19      does help somewhat, that so far like the radiation, and      19   BY MS. AMTSBUECHLER:
      20      special testing at U of M, he was considered a case study.   20   Q. And what about the therapist, Dr. Strang or Strang?
      21      He had to wait four months for that because he had           21   A. I can't afford to see her. I haven't seen her since all
      22      exhausted all of his medical treatments at that point.       22      this happened. Well, just prior to, because my shift
      23      There was nothing more they could do, and then they came     23      changed, and she only worked in the afternoons, and I had
      24      up with this case study, where it shows exactly where the    24      to work in the afternoons at that point, so I couldn't see
      25      cancer is, and so that they can send it back to the          25      her for a couple months. Then I couldn't see her again


                                                             Page 175                                                             Page 176
       1      because I didn't have the money.                              1      bad to the point where he said I needed to have the
       2   Q. So is it your testimony then that the only doctors or         2      surgery.
       3      psychiatrists or therapists that you have seen since April    3   Q. All right. And the way I know that is you posted about
       4      of 2019 would be actually Dr. Powell; is that right?          4      him online and said he was a great doctor?
       5   A. Yes, Dr. Powell.                                              5   A. Yeah.
       6   Q. And you've paid cash to him?                                  6   Q. Okay.
       7   A. Yes.                                                          7   A. I gave him a review.
       8   Q. And for any medications other than the Vyvanse you have       8   Q. Any other -- so that was paid for by Medicaid?
       9      paid cash?                                                    9   A. Yes.
      10   A. Yes.                                                         10   Q. Okay. And that's the only other medical that you have
      11   Q. So you have not got any Medicaid for anything?               11      had, right?
      12   A. I was eligible for one month. I had to have a surgery, an    12   A. Yes.
      13      outpatient surgery, and I had been working with a Ms.        13                 MARKED FOR IDENTIFICATION:
      14      Davis on that, and she said you can't use your six months    14                 DEPOSITION EXHIBIT 21
      15      prior because you made too much money at the department,     15                 2:35 p.m.
      16      and after six months you can reapply, and I did, and I got   16   BY MS. AMTSBUECHLER:
      17      it for exactly 30 days. I was able to have the outpatient    17   Q. Okay. I'm going to show you Exhibit Number 21, which is
      18      surgery, it was successful, and it ended. It was 30 days     18      the 2019 EEOC filing that you submitted. Do you see that?
      19      exactly that I had it.                                       19   A. Yes.
      20   Q. Was that surgery by a Dr. T-O-M-A-S-C-Z-Y-K?                 20   Q. Okay. Is that your signature there?
      21   A. Yes, Dr. Tomasczyk.                                          21   A. Yes, it is.
      22   Q. February 8th of 2020?                                        22   Q. Did you have any help writing this?
      23   A. Yes.                                                         23   A. No. I mean --
      24   Q. What surgery was that?                                       24   Q. Okay. Did your lawyer write it for you or did you write
      25   A. I had exterior and interior hemorrhoids, and it was very     25      it?



                                                                                            44 (Pages 173 to 176)
                                          Chapa & Giblin Court Reporters
                                                  (248) 626-2288
Case 1:19-cv-00940-PLM-PJG ECF No. 40-5, PageID.239 Filed 12/10/20 Page 46 of 134
     LORI LYNN HEETHUIS, 9-25-2020
                                                              Page 177                                                          Page 178
       1   A. I had to write it, and then I believe it was -- I'm not       1      said, okay, well, no, that wasn't the situation, but I'm
       2      really sure, but I believe Carla typed it up and said read    2      back.
       3      this and make sure that I have it correct, and then you       3   Q. So who told you that a statement was made specifically on
       4      will need to sign it.                                         4      April 5?
       5   Q. Most of this we've talked about. In the third paragraph       5   A. From the sergeant? I really can't remember. It was
       6      that says around April 5, 2019, it goes into your             6      either the sergeant -- or I mean, I'm sorry, Deputy Riddle
       7      discussion about a sergeant wrongfully telling co-workers     7      or -- I want to believe it was either Sergeant
       8      that you were mentally unfit. Who were you talking about      8      Burton-Jones or Deputy Arends. I really can't recall.
       9      there?                                                        9      I'm sorry. Those are the ones that come to mind, but I
      10   A. The sergeant that said I was mentally unfit? There was       10      don't know.
      11      several of them, but to my understanding, it was Sergeant    11   Q. Is there an audio recording of anybody making the
      12      Smith at that time.                                          12      statements about you being mentally unfit?
      13   Q. It's a very specific date, April 5. How did you know that    13   A. Not that I'm aware of.
      14      date?                                                        14   Q. So you said that Sergeant Smith made this statement.
      15   A. I was told.                                                  15      Somebody told you it was made on April 5, 2019. Again, I
      16   Q. By who?                                                      16      would like to know how you know that date specifically.
      17   A. By some of my co-workers and some of the inmates.            17      Did you make a note of it? I mean where does that date
      18   Q. Who, who told you --                                         18      come from?
      19   A. I think it was Deputy Riddle. It was, I want to say,         19   A. Yes, I made a note of it, I made a note of it when I was
      20      Deputy Arends possibly. I can't recall. There were just      20      told that.
      21      a couple of people, and then most of the inmates were        21   Q. Where is that note?
      22      saying we can't believe you are back. They said that you     22   A. I wrote it with just a -- it was on -- we have these
      23      were mentally unfit, that you had a nervous breakdown, and   23      datebooks that I keep in our pocket, and I just jotted it
      24      that you would never be back. And I said, who is saying      24      on the date, and I don't any longer have any of the small
      25      that? And they said the sergeant and the deputy. And I       25      notebook things from year to year that we bought for a


                                                              Page 179                                                          Page 180
       1      dollar.                                                       1              VIDEO TECHNICIAN: We are back on the record,
       2   Q. Were those notebooks supplied by the sheriff's office or      2      2:55 p.m.
       3      you made that -- you kept that notebook?                      3                 MARKED FOR IDENTIFICATION:
       4   A. The sheriff's office, they sold them for a dollar, and --     4                 DEPOSITION EXHIBIT 22
       5      for printing them, and they were just generic little books    5                 2:55 p.m.
       6      that fit in our pocket so we could note things or we could    6   BY MS. AMTSBUECHLER:
       7      X out if we were doing vacations at a certain time or if      7   Q. All right. I've got up on the screen here a portion of
       8      we changed shifts with somebody and we were going to work     8      your answers to Defendants' first discovery request, which
       9      for somebody, and they were going to pass back, just          9      I have marked as Exhibit Number 22. Do you see this where
      10      things like that.                                            10      you have listed the jobs you have applied for?
      11   Q. What did you do with that notebook?                          11   A. Yes, some of the jobs I've applied for, yes.
      12   A. Well, every year I get rid of them, because I don't need     12   Q. Okay. And then it goes on to the second page, see all
      13      them. It's just a little tiny datebook, is what it is.       13      that, it goes through Shoreline Vision?
      14   Q. What did you do with the one from 2019 after you left        14   A. Yes.
      15      work?                                                        15   Q. Have you applied for any other jobs since then?
      16   A. I threw it away. I didn't need it anymore.                   16   A. Yes, I did. If you can scroll back down for me just for a
      17   Q. Okay. Did you -- do you have any more specifics about        17      moment, I want to make sure. All right. I worked for La
      18      what Sergeant Smith said about you being mentally unfit?     18      Fiesta. It's a chip making manufacturer up in Whitehall.
      19      Do you know more specifically what he said?                  19   Q. I'm going to stop you for a second. Hold on a minute,
      20   A. Not that I can recall.                                       20      because I have, in another answer, I have got the places
      21   Q. I think now might be a good time to take a break.            21      that you actually worked, so --
      22              VIDEO TECHNICIAN: We are off the record, 2:40        22   A. Oh, okay.
      23      p.m.                                                         23   Q. -- I'm asking you about where you have applied, not gotten
      24         (Recess taken at 2:40 p.m.)                               24      work.
      25         (Back on the record at 2:55 p.m.)                         25   A. Right, and I had more, but I just felt -- I had those



                                                                                           45 (Pages 177 to 180)
                                         Chapa & Giblin Court Reporters
                                                 (248) 626-2288
Case 1:19-cv-00940-PLM-PJG ECF No. 40-5, PageID.240 Filed 12/10/20 Page 47 of 134
     LORI LYNN HEETHUIS, 9-25-2020
                                                                  Page 181                                                          Page 182
       1      right at hand, so that's why I did those. I also used           1   Q. What kinds of jobs have you been looking for? When you
       2     Indeed in the unemployment office, even though I wasn't          2      look, what are your parameters?
       3     getting unemployment, I could still go to Michigan Works,        3   A. Well, I wanted to get into maybe a lateral position in
       4     so that's part of that and part of Indeed. I am sorry,           4      another county or possibly like in the Friend of the Court
       5      yes.                                                            5      or District Court, Circuit Court worker type thing, but I
       6   Q. Did you keep a record of your applications for other            6      found out quickly that that was not going to be an option,
       7      employment?                                                     7      so I just started applying everywhere. I applied from
       8   A. Other than most of them had to be gone through Indeed, and      8      attorney's offices to gas stations just trying to get a
       9     I didn't keep the e-mails, but I'm sure that I could             9      job.
      10      message them and ask for a history of all of the places        10   Q. So let's break this down a little bit the jobs that you
      11      that I went through with them.                                 11      say you applied everywhere, were you looking for a
      12             MR. DREW: Counsel, she brought in some records          12      particular type of job, like a secretary job, an office
      13      today that look like something she filled out for              13      job? Did you have some kind of way to narrow down what
      14      unemployment. It's about fifteen pages, maybe more, of         14      you were looking for?
      15     all of the places I believe she applied or some of them or      15   A. Yes. I wanted to be in like an office job if I could not
      16      more of them or something.                                     16      continue with a lateral move, but eventually I just kind
      17             MS. AMTSBUECHLER: All right.                            17      of went anywhere to see if I could get any kind of job,
      18             MR. DREW: We can copy those and send them to            18      because I wasn't getting any responses from almost a
      19      you.                                                           19      hundred percent.
      20             MS. AMTSBUECHLER: All right.                            20             I got a response from the Van Tubergen, Treutler
      21             MR. DREW: And she can discuss what they are,            21      & Hayes, they interviewed me, and then they called me
      22      but I think they are different places for some forms she       22      about, I want to say three days later and said, I'm sorry,
      23      filled out for unemployment.                                   23      you know, you did a great interview. We wish you luck,
      24             MS. AMTSBUECHLER: Okay.                                 24      but we have hired somebody with a little bit more
      25   BY MS. AMTSBUECHLER:                                              25      experience --


                                                                  Page 183                                                          Page 184
       1   Q. Okay.                                                           1   A. I did -- I did some of them through Indeed, but I also
       2   A. -- that they wanted.                                            2      called and asked if they had any openings available or if
       3   Q. What kind of job was that?                                      3      I could bring down a resume.
       4   A. That would have been like a front desk person who handles       4   Q. Who did you call?
       5      the clients' phone calls, took in information, did the          5   A. I called the Ottawa, just in their general -- I think she
       6      mail that came in the day and disburse that, make               6      was just a receptionist, and I asked if there was anything
       7      appointments, and greet people that were there to see them      7      at that time available, told her that I had worked for 21
       8      for appointments.                                               8      years at Muskegon County, and she said there was nothing
       9   Q. What other jobs did you apply for that you say were             9      at that time, but if I wanted to get on Indeed or if I
      10      lateral, court or county type jobs?                            10      wanted to get on their site and do it, that I could do it
      11   A. I went through Indeed, but I don't know if they did them,      11      that way, and then if something became available, they
      12      because Indeed said something about if you don't have your     12      would have my resume on file.
      13      words specifically, that it may not get through the            13   Q. What did you apply for with 911, in what county was that
      14      screening, I guess, but like New Era, Ottawa, there was        14      or what 911 was that?
      15      one other one. I'm trying to think. I have done so many,       15   A. Well, are you talking about the -- I tried to fill out the
      16      it's hard to recall all of them. Central dispatch, they        16      application for central dispatch in Ottawa County.
      17      had their own, and it linked me in, and I think it said        17   Q. And that was on the Indeed platform?
      18      that they never sent me anything back because it took me       18   A. Yes, Indeed, but then it flipped me over to their website.
      19      off Indeed and flipped me to their link, and I don't have      19      From Indeed it said you are leaving Indeed and it put me
      20      a laptop or a computer, I only had my phone, so I'm not        20      on their site.
      21      sure if they ever got that.                                    21   Q. You have stated somewhere, I have read, in something that
      22   Q. You tried to do all of this on your phone?                     22      has been written, that you believe that someone from the
      23   A. Yes.                                                           23      county or the sheriff's office has somehow interfered with
      24   Q. And you are trying to do the applications for other            24      your ability to get another job. Is that your belief?
      25      counties or courts, you said you did those through Indeed?     25   A. That is my belief, yes.



                                                                                            46 (Pages 181 to 184)
                                          Chapa & Giblin Court Reporters
                                                  (248) 626-2288
Case 1:19-cv-00940-PLM-PJG ECF No. 40-5, PageID.241 Filed 12/10/20 Page 48 of 134
     LORI LYNN HEETHUIS, 9-25-2020
                                                              Page 185                                                             Page 186
       1   Q. Why, on what basis?                                           1   Q. Who?
       2   A. Because I can't even get a job at a gas station.              2   A. Corey Meyer.
       3   Q. Who do you think is interfering and what do you think they    3   Q. Who? I'm sorry. Spell that.
       4      have done?                                                    4   A. I'm sorry, Corey Meyer. And Shawn Derrick, he's not there
       5   A. I think HR is telling them you don't want to hire her.        5     anymore, but I was friends with him, and I believe Eric
       6      She has got a lawsuit against us, you know, any number of     6     Anderson.
       7      things. She is a bad egg. I don't know, but it's just I       7   Q. Did you message with them about what's -- anything that
       8      have applied for so many jobs and not even gotten a call,     8     was going on at the sheriff's office?
       9      not an e-mail, not anything from places that I'm -- you       9   A. I don't really recall messaging them on anything, but I
      10      know, I mean I would even be happy with a you are            10     just don't know at this point if I did or not.
      11      overqualified, we would love to hire you, but you are        11   Q. Do you use Facebook Messenger to exchange messages with
      12      overqualified.                                               12     people?
      13   Q. Has anybody told you that anybody from the county or the     13   A. Yes, I do.
      14      sheriff's office has said anything negative about you when   14   Q. Okay. Did you exchange Facebook messages with people
      15      they have called?                                            15     about any of the ways you were being mistreated at the
      16   A. No. I didn't ask anybody, and nobody called me, so I         16     office?
      17      think I'm understanding your question like you are saying    17   A. I don't understand why my Facebook is coming into play
      18      like Van Tubergen, Treutler & Hayes?                         18     here, because I -- that's my personal, private account,
      19   Q. Right.                                                       19     and I -- I believe that I have the right to speak to
      20   A. Like they called me back, but on this list they are the      20     anybody on Messenger, because it's Messenger, about
      21      only ones who called me back, or even e-mailed me -- no      21     anything, and that that should not be able to be put into
      22      e-mails, no calls, no nothing.                               22     the realm of things because it is a private, personal
      23   Q. Okay. I know you have Facebook. Were you friends with        23     thing with personal pictures on there of different people
      24      anybody from the sheriff's office on Facebook?               24     and of my grandchildren through my husband, and so I'm not
      25   A. Yes.                                                         25     sure why I'm being questioned about this.


                                                              Page 187                                                             Page 188
       1   Q. Well, I'm asking you the questions, and I am asking for an    1      that would be a physical injury or not.
       2      answer. I'm not asking about your grandchildren. Did you      2   Q. Since when?
       3      exchange Facebook messages with people about the goings-on    3   A. Probably -- I have struggled with it back and forth since
       4      at the sheriff's office?                                      4      I left and with the pandemic obviously, so it has been
       5   A. I may have. I don't recall. I don't recall when. I            5      awhile. I go back and forth and up and down, and now I'm
       6      don't recall the specifics of it if I did.                    6      pretty regularly going up, up, up, so...
       7   Q. Have you deleted anything from your Facebook Messenger        7   Q. Anything else?
       8      account?                                                      8   A. As a physical ailment, no.
       9   A. Yeah. I deleted a lot of stuff when it gets too full          9   Q. We talked about retirement. When were you planning to
      10      because I'm always on the high end of 64 gigabytes, so...    10      retire if you hadn't had this stuff happen and you ended
      11   Q. Why do you believe that what's on your Facebook account      11      up, you know, leaving?
      12      goes towards the gigabytes of what's on your phone?          12   A. I would have worked at the very minimum until I was 59. I
      13   A. Because it does.                                             13      would have worked until I was 66 if I could. I was that
      14   Q. So when is the last time you deleted from your Facebook      14      committed to my job.
      15      account messages?                                            15   Q. How is your husband's health right now?
      16   A. I really don't know. I'm sorry.                              16   A. He just got done doing twenty rounds of radiation about
      17   Q. Well, I'm asking you now not to delete anything else         17      five months ago after the PSMA special case study where
      18      pending our sorting this out in this lawsuit.                18      they found it in his lymph nodes. It did knock the cancer
      19             Are you claiming that you've got any physical         19      down, but the cancer is 11.9, and it's a very aggravated,
      20      injuries as a result of anything that happened to you at     20      very fast moving cancer. So the doctors says that it has
      21      the sheriff's office, and I'm not talking about things       21      knocked it back to a point, I believe, a .061, if I
      22      that you had work comp for, but anything as a result of      22      understood it right, which is excellent, because it was
      23      any of the stress or anything like that, are you claiming    23      going up by triple every time he had a PSA test, and so
      24      you have been physically injured?                            24      it's knocked it back, but it's not gone. From my
      25   A. I have gained a lot of weight since then. I don't know if    25      understanding, that he will never survive cancer, that all



                                                                                            47 (Pages 185 to 188)
                                         Chapa & Giblin Court Reporters
                                                 (248) 626-2288
Case 1:19-cv-00940-PLM-PJG ECF No. 40-5, PageID.242 Filed 12/10/20 Page 49 of 134
     LORI LYNN HEETHUIS, 9-25-2020
                                                           Page 189                                                               Page 190
       1      these things that they have done are to prolong his life.     1   A. Yes.
       2      He will never be a survivor of cancer.                        2   Q. Do I understand if you find an employment with somewhere
       3   Q. Are you working currently?                                    3      that has MERS, you can continue under the MERS system?
       4   A. Yes, I am working currently at America's Best --              4   A. I am not aware of that, no.
       5   Q. What do you do?                                               5   Q. Where do you get your scripts filled?
       6   A. -- Eyeglasses and Contacts.                                   6   A. From Hometown Pharmacy in north Muskegon.
       7   Q. I'm sorry?                                                    7   Q. Is that the same pharmacy you have used for several years?
       8   A. The whole name is Contacts and Eyeglasses, I'm sorry,         8   A. Well, it was Keith's prior to that, and then Hometown
       9      America's Best.                                               9      actually bought them out when they were still Keith's, and
      10   Q. What do you do there?                                        10      then they moved down, so yes, I would say for several
      11   A. I'm a optician.                                              11      years.
      12   Q. Do you work full-time?                                       12   Q. So from say 2016 to the present it has been what was
      13   A. Yes, I do.                                                   13      Keith's and is now called Hometown?
      14   Q. So what hours?                                               14   A. Yes.
      15   A. Anywhere from 8:30 to -- it's nine-hour days, so if it's     15   Q. Have you gotten prescriptions filled anywhere else?
      16      10:15, it's 7:15 in the evening, because we close at 7:00,   16   A. I did one at Target because it was supposed to be a little
      17      a lot of 9:15s to 6:15s, usually between the two of those.   17      less expensive on that app that you can go on. It's
      18      I don't really get anything -- they don't get -- give me     18      supposed to give you better places where they can give you
      19      anything other than like that. Like some of them come in     19      the same meds for better deals, but I couldn't use it
      20      at 8:30, but it's usually like the upper staff.              20      because I have a high --
      21   Q. Okay. What do you get paid?                                  21             I'm sorry, my nail is bleeding a little bit.
      22   A. $10 an hour.                                                 22      Let me just get a Kleenex.
      23   Q. Any benefits?                                                23             I am very highly sensitive to medication because
      24   A. No.                                                          24      of the material that they put in with the medication, and
      25   Q. Are you still looking for other employment?                  25      so I have to have certain brands, because otherwise they


                                                           Page 191                                                               Page 192
       1      don't work at all. So for the ones that could be generic,     1      guess my idea was worse. I'm not doing this as eloquently
       2      I have to have a particular one. It has to take few tries     2      as I thought.
       3      of different stuff to make sure that I can use it.            3               MS. AMTSBUECHLER: All right.
       4   Q. All right. Let's see. I'm going to try to find a              4               VIDEO TECHNICIAN: Let me just see.
       5      document now, so let's see.                                   5               MS. AMTSBUECHLER: This really isn't actually
       6            While I'm looking, let me ask you another               6      that important actually, but I have already marked it.
       7      question. Do you feel like you were treated fairly on         7               VIDEO TECHNICIAN: I'm so sorry.
       8      your evaluations that were done, your annual evaluations?     8               MS. AMTSBUECHLER: It's all right.
       9   A. Throughout the time at the first part of my career, I         9                   MARKED FOR IDENTIFICATION:
      10      don't feel I was by Lieutenant Mangioni (Phonetic), but      10                   DEPOSITION EXHIBIT 23
      11      other than that, from what I can recall at this point, I     11                   3:17 p.m.
      12      think it was fair, the evaluations were pretty fair.         12   BY MS. AMTSBUECHLER:
      13   Q. I totally cannot find a document that I have a copy of.      13   Q. Exhibit 23, let me just get it on screen sharing. Okay.
      14            MS. AMTSBUECHLER: Sharon, I know I sent you            14      There we go. This is a series of an e-mail, a series of
      15      some of these. Do you have what I premarked as Exhibit       15      e-mails, 2017, July, related to keeping the area clean. I
      16      23? I don't know why I can't find it now.                    16      think we talked about this earlier in the deposition. Do
      17            VIDEO TECHNICIAN: I just saw a way that I can          17      you recall -- and I will stroll it down as you want. Just
      18      actually give you permission to scroll, and I can pull       18      tell me when you want me to move it down. You weren't on
      19      this up. Let me get back to my screen share. This might      19      this first part. Let me find where you were.
      20      be a good option. Can you see it? Laura, you are on mute     20   A. Wait.
      21      somehow. I'm sorry.                                          21   Q. There we go. Do you recall receiving this?
      22            MS. AMTSBUECHLER: Oh, okay. It's small. Can            22   A. I do recall that, yes. I don't know that I saw it at that
      23      we make it any bigger?                                       23      point in time, though.
      24            VIDEO TECHNICIAN: Let me see. Yes. Give me a           24                 MARKED FOR IDENTIFICATION:
      25      second here. Oh, dear. Now I am going backwards. I           25                 DEPOSITION EXHIBIT 24



                                                                                            48 (Pages 189 to 192)
                                       Chapa & Giblin Court Reporters
                                               (248) 626-2288
Case 1:19-cv-00940-PLM-PJG ECF No. 40-5, PageID.243 Filed 12/10/20 Page 50 of 134
     LORI LYNN HEETHUIS, 9-25-2020
                                                                Page 193                                                          Page 194
       1                 3:18 p.m.                                          1   Q. Okay. What do you recall happening?
       2   BY MS. AMTSBUECHLER:                                             2   A. There was a fight on another floor. The deputy I was
       3   Q. All right. Exhibit 24, which is up on the screen, Notice      3      working with left the floor to assist. It was very busy
       4      of Written Reprimand, 11-27-17, do you recall receiving       4      at that time. They had two classes in. One was trying to
       5      that?                                                         5      go out. I had two, I think they were probation officers
       6   A. Yes, I believe I did receive that, yes.                       6     seeing different people in their little rooms that they
       7   Q. Okay. I can scroll down so you can see the whole thing,       7      have on there, and I had to get the people from the
       8      page 19-D. Do you need to see it any longer or do you         8      visits, at the prior visits that were done with their
       9      recall receiving that?                                        9      visits back into their rooms and locked down if they were
      10   A. Yes, I do recall.                                            10      down at that time for whatever reason, and had to get the
      11   Q. All right. So it's a written reprimand. One of the           11      next set of visitors out for their visits.
      12      things relates to November 17, 2017, an allegation that      12            And the chaplain hit the buzzer, the second
      13      you used obscene language in dealing with Chaplain           13     buzzer way down by the elevator of the floor, and he
      14      Peoples. Let's start with that one.                          14      says -- (inaudible) -- book cart. You are going to have
      15   A. Okay.                                                        15      to wait a minute, Chaplain (inaudible) -- there is a lot
      16              MR. DREW: Counsel, can we just get the Bates         16      of stuff going on. I will get to you when I can.
      17      stamp of that just for the record?                           17            THE REPORTER: I'm sorry. You have to -- could
      18              MS. AMTSBUECHLER: Sure, 19-D.                        18      you hear me? Could you just please repeat? You were
      19              MR. DREW: Thank you.                                 19      talking too fast. I couldn't make it out. I'm sorry.
      20   BY MS. AMTSBUECHLER:                                            20            THE WITNESS: Oh, I'm sorry.
      21   Q. What do you recall happening with Chaplain Peoples that      21            THE REPORTER: It was right after the buzzer by
      22      led up to this?                                              22      the elevator floor, and he says.
      23   A. I don't believe it was on the 17th. I thought it was on      23   A. Yes. And he said I have the book cart here, and I said,
      24      the 14th, only because it was my mother's birthday, and I    24      yes, I see Chaplain Peoples. I said it's going to be a
      25      was leaving early.                                           25      minute. I have a lot of things going on up here, and it's


                                                                Page 195                                                          Page 196
       1     going to be a few minutes, actually, I said, because I'm       1      the glass, and I was on the -- on the -- it's just a --
       2     the only one up here, so I said I will get you as soon as      2      it's a voice box, him to me, and I said, Chaplain, will
       3     we can. And then I went off that, and I was trying to get      3      you please stop? I said you make me feel like a caged dog
       4     the people out of the class, and you have to be careful        4      -- I'm sorry, a fucking caged dog that you keep kicking --
       5     because there may be people going into the other class         5      similar to this, that you keep kicking because you want me
       6     that's trying to come in, the class that's trying to come      6      to do something. I can only go as fast as I can go.
       7     out, or if you let them both at the same time, they could      7   Q. Okay. And then after that you were called in, and you had
       8     be on me, they could be involved in gangs that don't like      8      a meeting with the undersheriff about this?
       9     each other.                                                    9   A. No. After that happened I apologized because he said --
      10              I'm sorry, I was looking at the phone.               10      young lady, I don't talk that way, and I said I know you
      11              So it's very -- it's a very -- it was a very         11      don't. I normally don't either. I profusely apologize,
      12     high stress situation with that, and so I was trying to do    12      sir, it's just that you keep hitting, knocking, buzzing,
      13     my best to clear everything and get everybody out and get     13      and I said I know you are there, and he said, well, I'm
      14     the probation agents out and the people that they were        14      sorry, too, he said, because I know that I get that way
      15     seeing back to their pod without having any incidents         15     because some of the other officers act like I'm not there,
      16     between inmates that may be commingling.                      16     so I apologize as well, and I said, well, apologize
      17              So then I did let him through. I didn't say          17      profusely because that's not normally me. I normally
      18     anything. I just clicked the door for him and got him         18      don't say things like that, I said, so will you please
      19     into the next door, and I said, okay, it's going to be a      19     accept my apology? And he said, yes, if you will accept
      20     minute. I have almost got everything situated, just hang      20      mine, and I said, I do, sir. I said let me get you
      21     on. And so he hit the button again, and I was still           21      through, just give me just a second.
      22     trying to move people in and out. People were trying to       22            And then my sergeant came up on the floor, which
      23     go in somebody else's room, so I was trying to get them       23      is Sergeant Burton. I told her of the situation. I said,
      24     situated and tell them to get in their own room and lock      24      look it, I apologized to him. It just was a mess up here,
      25     down. And he hit the buzzer again, and then he knocked on     25      and I'm sorry, and I wanted you to know. And she said:



                                                                                          49 (Pages 193 to 196)
                                          Chapa & Giblin Court Reporters
                                                  (248) 626-2288
Case 1:19-cv-00940-PLM-PJG ECF No. 40-5, PageID.244 Filed 12/10/20 Page 51 of 134
     LORI LYNN HEETHUIS, 9-25-2020
                                                              Page 197                                                            Page 198
       1      Well, I'm going to talk to him when he comes down, because    1      going, and it was muted. I couldn't get it to shut off.
       2      you're not the first officer that says he beats on the        2      I couldn't get it to do anything.
       3      windows, he wraps with his keys, he hits the buzzer           3   Q. You asked -- did you ask one of the inmates for assistance
       4      multiple times. And I said, well, we have agreed that we      4      in turning it off?
       5      had accepted apologies.                                       5   A. No. He tried to -- he said: Let me see it, Ms. J, and
       6   Q. I'm going to stop you now, because again I think we are       6      see if I can fix it. And I said: No, no, no, no. Just
       7      going way beyond, so --                                       7      let me try and get this fixed. And I was trying to have
       8   A. I'm sorry.                                                    8      it to where -- they obviously could hear it, but I was
       9   Q. Did you talk to anybody in command before you were issued     9      trying to have it like out of view and hit buttons and
      10      the written reprimand for this? Did you have a Loudermill    10      turn it off on each side, and it was a mess. I ended up
      11      hearing?                                                     11      having to go over and get it rebooted.
      12   A. I don't recall.                                              12   Q. Was it playing music at that time?
      13   Q. Did you feel like a written reprimand was not justified      13   A. Yeah, it was really loud -- I don't even know what kind of
      14      for this?                                                    14      music it was, but it was really loud, very inappropriate,
      15   A. Yes, I didn't feel it was justified because we had           15      I thought, and I couldn't figure out how to get it to
      16      apologized to each other.                                    16      stop.
      17   Q. The other written reprimand was for an event on November     17   Q. Did you feel that a written reprimand was not justified
      18      19, 2017, regarding you being distracted by your cellphone   18      for this?
      19      relating to inattention to duty. I believe this had to do    19   A. I do feel that it wasn't justified.
      20      with a situation where you said your phone, you couldn't     20   Q. Why?
      21      turn it off, it was a new phone or something like that.      21   A. It was something out of my control. I had to address it.
      22      Do you recall that incident?                                 22      I thought maybe I could get the phone to shut off, turn
      23   A. Yes, it was my phone. I don't know if it hit something in    23      off, or mute or something, and I said he could understand
      24      my pocket, because I carry a couple of different things in   24      that, but that he still felt that this was necessary.
      25      my pockets and stuff or what, but it had this like screen    25   Q. Who is he?


                                                              Page 199                                                            Page 200
       1   A. The undersheriff.                                             1      and so I --
       2   Q. Did you file a grievance over either of these?                2   Q. What meeting was this?
       3   A. No. I was told not to by Deputy Riddle.                       3   A. It was supposed to be a meeting on the inattentive to
       4   Q. Did Deputy Riddle say why you should not file a grievance?    4      inmates and the situation with the chaplain.
       5   A. Not really. He just said: I don't feel it could go            5   Q. All right. So this related to that discipline we just
       6      anywhere, Lori. You know, I said: Well...                     6      looked at, it was a meeting for that?
       7   Q. Do you recall an incident on -- on or around -- let me put    7   A. It was.
       8      it this way, in early December of '17, where you and your     8   Q. So maybe my date in December was incorrect. It may have
       9      husband ran into the sheriff and the undersheriff in the      9      been November, but in any event, you had this happen, the
      10      lobby?                                                       10      meeting got changed. Then what happened?
      11   A. Yes.                                                         11   A. Well, John Jenkins, the union rep said -- I talked to Nate
      12   Q. What happened with that?                                     12      the night before. He said, yep, you are on for 10:00. He
      13   A. I had been given an e-mail back and forth. They kept         13      checked his thing. He was the union rep also. So John
      14      cancelling the time because of different things, their       14      said: Just give me a text when you get here. I will be
      15      meetings, John Jenkins, who was one of the union reps at     15      working, and I will come up. So I got there about ten to
      16      that time, had to take his daughter to therapy, so this      16      10:00, and waited until about seven minutes to, and I
      17      has been quite awhile of ongoing back and forth. And I       17      talked to him, and I said: John, I'm up here. Where are
      18      got an e-mail, and it said we are going to do it 10:00 on    18      you? And he goes: Where are you? And I said: I'm on
      19      Monday, and apparently the undersheriff had sent that to     19      the sixth floor. So he said: I will be up in just a
      20      everybody, like he always had, but ten minutes after I       20      minute. He came up, and he said: You missed the meeting.
      21      read that, he had sent an e-mail just to me stating that     21      And I said: No, I didn't. It was for 10:00. And he
      22      the time was changed to 8:30, which I didn't view because    22      goes: They told me it was for 8:30. And go: I didn't
      23      I didn't have time to go back to my e-mails. Normally we     23      get anything that said that there was a change. The last
      24      read them right away in the morning, and if we get a         24      thing I got was from the undersheriff at like 8:10 stating
      25      chance to check, we can, but I just hadn't had a chance,     25      that it was going to be at 10:00. And I said: And



                                                                                           50 (Pages 197 to 200)
                                         Chapa & Giblin Court Reporters
                                                 (248) 626-2288
Case 1:19-cv-00940-PLM-PJG ECF No. 40-5, PageID.245 Filed 12/10/20 Page 52 of 134
     LORI LYNN HEETHUIS, 9-25-2020
                                                             Page 201                                                             Page 202
       1     everybody was involved. And he goes: I don't know. I           1      He didn't know about it. And he said: Well, now you know
       2     don't know what's going on. And I said: Well -- I said:        2      about it. And he went into a conversation, and they shook
       3     This is crazy, John. I said: Am I going to get in              3      hands, and said that it was just going to be considered a
       4     trouble for this now, too? And he said: Yeah, probably.        4      miscommunication in times and that I would not be getting
       5     You will probably get a failed to comply with a direct         5      a violation of a direct order, and then we left.
       6     order. And I said: But it wasn't a direct order for that       6   Q. Was anybody -- were you and your husband, you and/or your
       7     time. It was for 10:00. And he said: Well, we will have        7      husband upset during this?
       8     to figure it out, Lori. Don't worry about it. I will be        8   A. Not really upset, but just not -- we couldn't figure out
       9     in touch.                                                      9      what was going on, because they were saying that no, it
      10           And we went down the elevator, and it opened up,        10      was for this time, and I'm like, no, I even checked with
      11     and I saying thank you to John and looking at him this        11      Nate.
      12     way, and I heard my husband say, hey, Mike, and I knew        12   Q. Okay. But during the time you were down in the lobby
      13     that when he said, hey, Mike, he was talking to the           13      talking to the sheriff and the undersheriff, was your
      14     sheriff, so I turned around. And John said: I'm going to      14      husband raising his voice? Was he yelling?
      15     get out of here. And he went the other way.                   15   A. No, he wasn't yelling. He was using a stern voice, but he
      16   Q. And then what happened?                                      16      wasn't yelling.
      17   A. My husband asked him why they were playing a game, that we   17   Q. Were you yelling?
      18     were there for the meeting, and then the sheriff said:        18   A. No, I wasn't yelling at all.
      19     No, you weren't. We changed it. She should have read her      19   Q. Were you or your husband using vulgarities?
      20     e-mail. And he said: No, no, no. He said: This isn't          20   A. I don't recall any. I was -- when my husband said about
      21     right. He said: This isn't right, what you are doing to       21      how he was trying to -- stuck his hand down my pants and
      22     her. He basically told them that they have allowed a          22      tried to stick his fingers up me, I don't know if that's
      23     predator to roam the halls of the Hall of Justice doing       23      considered vulgar language, but he was just saying the
      24     what he did to me, to probably other women, and the           24      truth, and I said -- I made a motion, that I put my hand
      25     sheriff said that he didn't have anything to do with that.    25      in my crotch begging him not to do this, and the sheriff


                                                             Page 203                                                             Page 204
       1      said -- the undersheriff said: Lori, don't do -- don't do     1      He was trying to dig his fingers up me, and thank God I
       2      those motions, don't do those motions. So I stopped, you      2      could get my hand up there to block it and squeeze my
       3      know.                                                         3      thighs together so that he did not penetrate me.
       4   Q. Isn't it true you were grabbing your crotch, and to show      4   Q. Were there other people in the lobby -- were other people
       5      that, while you were down there in the lobby?                 5      in the lobby during this discussion?
       6   A. I wasn't grabbing it. I said I put my hand between here,      6   A. Yes, there were people going in and out and in and out of
       7      and it wasn't like I was grabbing it. I just put it in        7      courtrooms and paying bills and so forth, so it was a
       8      between my thighs. I said -- I actually put my hand in        8      regular day down there.
       9      between my thighs so I could block his fingers because he     9   Q. Why was this brought up then?
      10      was trying to dig them off me.                               10   A. My husband had brought it up. He said: You know, why
      11   Q. During that -- during that issue, that meeting, that         11      haven't you done anything about this? You saw her in the
      12      whatever, that event in the lobby, isn't it accurate to      12      bank when they put you on third shift, and you said both
      13      state that you were talking loudly, if not yelling, and      13      of you were going to be okay, and now you are allowing
      14      that you had your hands down by your crotch?                 14      this -- this guy to stay a sergeant, who did this to my
      15   A. I can't hear. I'm sorry, I can't hear you. You are going     15      wife? You know, why wasn't anything done? Why weren't
      16      in and out.                                                  16      charges sought? Why was there no investigation?
      17   Q. Wouldn't it be accurate to state that you were -- had your   17              And so that's how that got brought up, was
      18      hand down by your crotch during this meeting in the lobby    18      through that. You know, why are you playing this game
      19      and that you were rubbing around on your hand and moving     19      with these little itty-bitty things over here where there
      20      it around and saying things about it?                        20      is big things that you really need to take care of.
      21   A. No, that's not correct.                                      21   Q. Why was your husband there that day?
      22   Q. Were you upset during that part of the meeting, when you     22   A. He had asked if he could come along and just sit in the
      23      were talking about that?                                     23      lobby to make sure I was okay when I came out, and I said
      24   A. Not really. I was actually talking quite quietly to them     24      I don't mind if you just sit there, you know, and come out
      25      saying, you know, look, this is what he was trying to do.    25      with me. That would be fine.



                                                                                            51 (Pages 201 to 204)
                                         Chapa & Giblin Court Reporters
                                                 (248) 626-2288
Case 1:19-cv-00940-PLM-PJG ECF No. 40-5, PageID.246 Filed 12/10/20 Page 53 of 134
     LORI LYNN HEETHUIS, 9-25-2020
                                                                Page 205                                                         Page 206
       1   Q. Okay. So do you recall then having a meeting on December      1      I never had an emotional outburst, sir. I had a stern
       2     7, 2017 to discuss your mental state before they sent you      2      talking to the chaplain, but it was not an outburst. I
       3     for a fitness for duty?                                        3      said: There were things going on. It was busy, and
       4   A. I don't know. I believe it was the 7th or 8th of              4      things were said, and we both agreed to accept the
       5     December, one of the two. They had reprimanded me for          5      apologies of each other. And I said: So who came up?
       6     the -- they called it an emotional outburst, and then I        6      What did I supposedly say? Where did I supposedly have
       7     was working Master Control that day, and I was coming out      7      this emotional outburst? Because I said: If I was going
       8     of the bathroom of Master Control, and then I heard the        8      to have an emotional outburst, probably the entire first
       9     sheriff say: Lori, can I talk to you a minute out here?        9      floor would know it. I said: So I don't understand this.
      10     And I kind of looked one way, and then I looked the other     10      And they said -- Mike said: We would rather not say, just
      11     way and I go: Oh, sure. Just a second. And I just             11      like that. And I said: Okay.
      12     bunched up my shirt, and -- as I was walking to him, and I    12             So then the undersheriff unfolded this paper and
      13     go: Yeah, that's no problem. And then he got me outside       13      said: We would like you to go see Joe Auffrey for a
      14     there, and then he said: Well, let's go into the              14      psychological evaluation. And I said: Well, I already
      15     sergeants's office. So we went to the sergeants's office,     15      see a psychologist once a week, ever since I was sexually
      16     which is just a few feet away, and my sergeant, Teresa        16      assaulted, so why can't I just continue to go to her. If
      17     Jones-Burton, she looked at me like a deer in the             17      you would like her records, I can sign a release. He
      18     headlights, and he's like: Is it okay if we move your         18      goes: No, no. We want you to go to our guy, and we want
      19     purse, Theresa, and shut the door? And she was: Like          19      you to leave now. And we were short staffed, so I said:
      20     yeah, whatever you want to do. And she is standing up and     20      Can I just work through the day? No, no. We are going to
      21     looking to the left, and the undersheriff was in the          21      put you on administrative leave, and you are going to
      22     corner of the room, and that's not a very big room. And       22      leave, and then you are going to have this appointment
      23     he goes: We just want to talk to you because we had           23      with Joe Auffrey, and then we will be back in touch with
      24     another deputy come up concerned about you and your mental    24      you.
      25     health. You had another emotional outburst. And I said:       25   Q. So is it your testimony that they didn't tell you what the


                                                                Page 207                                                         Page 208
       1      outburst was?                                                 1   A. No. That was when they gave me the outcome of what Dr.
       2   A. No, they didn't tell me.                                      2      Auffrey had said about me. It was in that meeting that
       3   Q. Do you recall discussing --                                   3      that was brought up. It was brought up by me. So, you
       4   A. They would rather not say.                                    4      know, I still don't know why this is happening. What did
       5   Q. Okay. Do you recall discussing an outburst where you were     5      I say and what did I do, and who -- who said I said it?
       6      frustrated trying to do some training, a training             6      And they never did tell me. They just said this is what
       7      certificate, and there was too much noise?                    7      Dr. Auffrey finds, and so we are going to do this. We
       8   A. There wasn't too much noise. It kept freezing, and I          8      have already done that.
       9      couldn't -- and it would time out, but I wasn't having an     9                MARKED FOR IDENTIFICATION:
      10      emotional outburst about it. I just said: I'm so tired       10                DEPOSITION EXHIBIT 25
      11      of this. I have done this so many times. I know the          11                3:41 p.m.
      12      answers without even looking at them. It was not an          12   BY MS. AMTSBUECHLER:
      13      emotional outburst.                                          13   Q. All right. I'm putting on the screen the first report
      14   Q. Who was around when you were doing that training             14      from Dr. Auffrey, December 12, 2017. Exhibit 25, Bates
      15      certificate?                                                 15      stamp 646-D through 648-D. Have you ever seen that
      16   A. Scott Smith. I'm not really sure. It seems like somebody     16      report?
      17      else had come up for a few minutes, because at that point    17   A. They handed it to me at the meeting where they said that
      18      we were doing the new -- they made it so that we could see   18      they were taking me off for being mentally unfit, and that
      19      our overtime. Instead of posting it, they did it online,     19      I had to go see a psychiatrist because Dr. Auffrey had
      20      and we had to hook it up to our phones through Google and    20      stated in that letter that he thought I was having tirades
      21      make an account for it, and I can't recall who was up        21      because I was on too much medication, too many
      22      there, but they were helping Scott on this phone.            22      barbiturates, I believe he said.
      23   Q. Wasn't this discussed with the undersheriff that you were    23   Q. So you have seen it?
      24      talking to before you were sent for the fit for duty,        24   A. I have seen it, yeah. I didn't read it right at that
      25      wasn't that incident discussed?                              25      point because they were already saying what they had --



                                                                                             52 (Pages 205 to 208)
                                         Chapa & Giblin Court Reporters
                                                 (248) 626-2288
Case 1:19-cv-00940-PLM-PJG ECF No. 40-5, PageID.247 Filed 12/10/20 Page 54 of 134
     LORI LYNN HEETHUIS, 9-25-2020
                                                            Page 209                                                                Page 210
       1      what they were going to do.                                  1      years?
       2               MARKED FOR IDENTIFICATION:                          2   A. From what I recall approximately, yes.
       3               DEPOSITION EXHIBIT 26                               3   Q. Where was her office?
       4               3:42 p.m.                                           4   A. It was on Henry, the corner of Henry and Seminole --
       5   BY MS. AMTSBUECHLER:                                            5   Q. What city?
       6   Q. I'm putting up on the screen records from Dr. Beyer,         6   A. -- and it was upstairs. In Muskegon, it's located in
       7      B-E-Y-E-R, which I'm marking as Exhibit 26. Do you recall    7      Norton Shores.
       8      then going to Dr. Beyer after the fitness for duty?          8   Q. How is it that you stopped going to see her, what happened
       9   A. Yes.                                                         9      that you stopped going to see her?
      10   Q. And let's go to pages -- starting at page 14, and these     10   A. She moved. She stopped doing what she was doing, and she
      11      were Bates stamped by the doctor's office when they         11      moved up, I want to say to Traverse City or Pentwater
      12      produced them. There is a page mental health history. Is    12      somewhere.
      13      that your writing on there?                                 13               MS. AMTSBUECHLER: Okay. We've asked -- we are
      14   A. Yes, that is.                                               14      trying to order her records, so you should have an
      15   Q. And you list Amy Bergman or Borgman?                        15      authorization, Mr. Drew, to get signed by your client
      16   A. Borgman, yes.                                               16      perhaps while she is there so we can get those.
      17   Q. You said -- this is the one you say that you started        17   BY MS. AMTSBUECHLER:
      18      seeing after you were sexually assaulted?                   18   Q. Okay. That's the first page, and then the second page of
      19   A. Yes, but she was an ex to the prosecutor, and she didn't    19      this is a medical summary. Did you fill out that?
      20      seem very interested in --                                  20   A. For who?
      21   Q. Okay. Wait a minute, wait a minute. See, here you are       21   Q. Is this your handwriting? This is Dr. Beyer's --
      22      again, you are going way beyond my question.                22   A. It is my handwriting. I just don't know what -- why --
      23   A. Sorry.                                                      23      where I was writing this, for who.
      24   Q. And I really want to get through this if we can today.      24   Q. This is all part of the Dr. Beyer's records. Is this your
      25             Okay. So you saw Borgman for five-and-a-half         25      handwriting on the next page?


                                                            Page 211                                                                Page 212
       1   A. Yes, it is, yes.                                             1   Q. All right. So his notes are kind of difficult to read,
       2   Q. And is this your handwriting on the next page?               2       but what I have deciphered from them is it looks like you
       3   A. Yes.                                                         3       told him, and I'm looking at the first line, about
       4   Q. Okay. Is this your -- did you check these boxes here         4       two-thirds of the way over. Can you see my little arrow?
       5      about symptoms?                                              5       I will highlight this right here. It says dual officer
       6   A. Yes.                                                         6      certified for road in correction unit. Did you tell him
       7   Q. Oops, I just lost it.                                        7       that?
       8   A. I can't see it.                                              8   A. When I first hired in, that's what we were told when we
       9   Q. I lost it. I know. I lost it because I was trying to get     9      were sworn in, and then it changed some years after. So
      10      rid of some stuff on the screen.                            10       originally, yes, that's what we were sworn in as.
      11   A. Okay.                                                       11   Q. Did you tell him that you just wanted to work five more
      12   Q. So do you recall going to see Dr. Beyer?                    12      years to get to 25 years?
      13   A. Yes, I do. I had to. They were asking me to.                13   A. I said if I had to do it, just how I could retire out,
      14   Q. All right. Good.                                            14      that I would like to, because of the stress at that point
      15             VIDEO TECHNICIAN: That answer, for the video,        15      of what they had been putting me through.
      16      it didn't make sense.                                       16   Q. Did you tell him that you feel that they wanted to get rid
      17   BY MS. AMTSBUECHLER:                                           17      of you before you could retire?
      18   Q. Okay. Go ahead. You recall going to see Dr. Beyer?          18   A. I don't recall, but I -- I may have. It was a
      19   A. I was told at the meeting where I was taken off, I was      19      conversation. It was a lengthy conversation.
      20      mentally unfit, that I had to seek out a psychiatrist to    20   Q. Do you recall him asking why, and you saying the
      21      check my medication to make sure that it was proper and     21       department has, it looks like there is a monetary number
      22      that I was not getting too much or too little of it.        22       here, 378,000 something, down at the next line? I'm
      23   Q. Okay. Again, my question was only if you recall this. Do    23       trying to highlight it, but I can't. Underneath it says
      24      you recall going to see him?                                24       husband has cancer, and then it says why, and then it says
      25   A. Oh, yes, yes. I am sorry.                                   25       department, and there is $378,000, 400,000. Did you have



                                                                                            53 (Pages 209 to 212)
                                       Chapa & Giblin Court Reporters
                                               (248) 626-2288
Case 1:19-cv-00940-PLM-PJG ECF No. 40-5, PageID.248 Filed 12/10/20 Page 55 of 134
     LORI LYNN HEETHUIS, 9-25-2020
                                                              Page 213                                                            Page 214
       1      a discussion about the cost to the county of your             1   A. I don't recall really what it was, because it's -- I know
       2      retirement?                                                   2      it started with a P, Parrier or Parrett, something to that
       3   A. No. I don't understand what he is saying there on the         3      effect. I would have to look it up.
       4      300,000, 400,000, whatever.                                   4   Q. Can you look her up, please, and provide your attorney
       5   Q. Down below it talks about you said you had PTSD from 2009     5      with that information?
       6      through 2014. Who diagnosed that?                             6   A. Yes.
       7   A. Dr. Pierce did.                                               7   Q. Okay. When was it that Dr. Pierce died?
       8   Q. And Dr. Pierce, I understand, you say is now deceased,        8   A. I don't recall. I'm sorry.
       9      right?                                                        9   Q. Okay. It says in here that you said you had trouble
      10   A. He is deceased, yes.                                         10      sleeping, and you were getting a sleep study. Did you get
      11   Q. Where was his office?                                        11      that done?
      12   A. On Third Street in Fruitport, Michigan.                      12   A. Yes, I did.
      13   Q. And was he in a practice with anybody else?                  13   Q. Where did you get that done?
      14   A. I think towards the end he had a PA, but basically I had     14   A. It was at General Hospital at their sleep study. They
      15      never seen anybody but him or his nurse, Pat.                15      wanted to see -- that was Dr. Powell that, I believe, did
      16   Q. Is the practice still there?                                 16      that, my doctor, to see if I had apathy [sic], sleep
      17   A. No. I mean it has been -- it was sold, the lot was sold,     17      apathy.
      18      and it was sold to Dr. -- I can't think of her name, a       18   Q. Sleep apnea?
      19      female doctor anyway. The last time I knew, that's what's    19   A. Yes.
      20      there. I don't know.                                         20   Q. What did you find out? Do you have it?
      21   Q. Did you ever go see the other doctor?                        21   A. No, I don't.
      22   A. Dr. -- I think it was Dr. Parrett or Parrier (Phonetic).     22   Q. Okay. General Hospital, is that in Muskegon?
      23      I think I saw her a couple of times, because I was looking   23   A. Yes, it is. It's -- you can see it from the highway. I
      24      for another doctor.                                          24      want to say it's Oak Street --
      25   Q. And can you spell her name?                                  25   Q. Okay.


                                                              Page 215                                                            Page 216
       1   A. -- possibly that runs --                                      1   Q. Did they ever follow up with you?
       2   Q. All right. So this also says, you talk about sexually         2   A. -- you know, it was a criminal offense.
       3      assaulted by a sergeant, went to authorities. It says         3            No.
       4      state police. Did you go to the state police?                 4   Q. Who was the sheriff at that time?
       5   A. The state police came and took my statement, along with       5   A. Sheriff Roesler, I believe.
       6      some questions they were asking me about another deputy,      6   Q. For the court reporter, I think that's R-O-E-S-S-L-E-R.
       7      and just nothing ever happened. I --                          7      Is that right?
       8   Q. Okay. Where were you when the state police came and took      8   A. I think it's just one S, R-O-E-S-L-E-R.
       9      your statement?                                               9   Q. Did you talk to the state police more than once about your
      10   A. In the old part of the jail in one of the conference rooms   10      situation?
      11      right off of the command --                                  11   A. No.
      12   Q. What did you think --                                        12   Q. Do you remember the name of the state police officer who
      13   A. I'm sorry.                                                   13      you talked to?
      14   Q. What did you -- what were they investigating?                14   A. No, I don't.
      15   A. Another deputy that they, I guess they suspected of          15   Q. When were you diagnosed with ADHD?
      16      abusing the females, the inmates, I guess, and had I ever    16   A. With Dr. Pierce, along with the PTSD, and then he said
      17      noticed him being real touchy-feely and stuff like that,     17      that that's probably why I got the onset of adult ADHD,
      18      and I said: No, but I will tell you who has, and I would     18      and then he passed away, so then I needed to be
      19      like to make a statement.                                    19      reevaluated. Dr. Powell wanted a reevaluation, so that's
      20   Q. Okay. Did you make a statement to them then about what       20      when I saw Diane Strang originally was to get her
      21      you had experienced?                                         21      professional opinion on if I did suffer from posttraumatic
      22   A. Yes.                                                         22      stress disorder.
      23   Q. Did you have some belief that they were going to pursue      23   Q. Okay. Some of these other notes regarding Dr. Beyer's
      24      that as a criminal manner?                                   24      notes regarding his meeting with you on January 29, 2018,
      25   A. I thought maybe somebody would. It was --                    25      it looks like in here -- where did I see that? It says



                                                                                          54 (Pages 213 to 216)
                                         Chapa & Giblin Court Reporters
                                                 (248) 626-2288
Case 1:19-cv-00940-PLM-PJG ECF No. 40-5, PageID.249 Filed 12/10/20 Page 56 of 134
     LORI LYNN HEETHUIS, 9-25-2020
                                                               Page 217                                                         Page 218
       1      here not fought for her because she doesn't -- I can't       1      oral sex, making graphic statements about that; do you
       2      read what it says -- maybe not fit in, or the debauchery,    2      recall that?
       3      brought up something about other employees, something her    3   A. No, I don't recall saying that at all.
       4      for being a Christian, quote, "God bless," end quote.        4   Q. What do you recall saying?
       5              Did you talk with Beyer about you being a            5   A. I recall telling Deputy Longmire that we all know how she
       6      Christian and not liking the debauchery of other             6      got there, because she wasn't certified to be a deputy.
       7      employees?                                                   7      She worked in the courts, I believe district courts, and
       8   A. I spoke with him about being a Christian and that they       8      they were going to fire her, so they allowed her to do a
       9      would kind of make fun of me by going God bless, God         9      lateral move, they did that, and sent her to school later.
      10      bless, and I felt as though --                              10   Q. Do you recall saying anything to her about oral sex?
      11   Q. Who made -- go ahead.                                       11   A. No.
      12   A. I just felt as though that was very -- made me              12   Q. Do you recall what I am talking about, that meeting?
      13      uncomfortable, because I felt like I was being attacked     13   A. Yeah, I recall the meeting, yes.
      14      because of my religion.                                     14   Q. You deny -- you would deny it if Ryan said that you had
      15   Q. Who did that?                                               15      made statements about oral sex accusing this deputy of
      16   A. Several officers.                                           16      getting there by giving oral sex?
      17   Q. Names, please?                                              17   A. Yeah, I don't recall saying that. I don't recall it, so I
      18   A. Deputy Lynn, Deputy Herman, Deputy Stephenson, Deputy       18      guess I can't speak on that, of saying anything like that.
      19      Thielbar, that's all that come to mind.                     19             I don't recall Deputy Boike being out there with
      20   Q. Okay. I have a note, kind of digressing here for a          20      a child. Normally -- normally children didn't go, but
      21      minute, but do you recall an incident where you were at a   21      there was several children there that day, and I'm not
      22      union meeting and you were talking to a deputy, I think     22      sure why it was allowed.
      23      Carrie was her first name. Ryan Boike was there with his    23   Q. Well, maybe I have the wrong person, but there was a
      24      son in the hallway, and you were talking with the other     24      14-year-old child in the hallway who overheard this. You
      25      deputy accusing her to getting to her position by giving    25      recall seeing children?


                                                               Page 219                                                         Page 220
       1   A. No.                                                          1      forth. He said: Well, I can't bring you back until we
       2   Q. You just said you did?                                       2      get a clearance from Dr. Auffrey.
       3   A. I don't recall.                                              3               MARKED FOR IDENTIFICATION:
       4   Q. I thought you just said --                                   4               DEPOSITION EXHIBIT 28
       5   A. I saw them in the meeting, because they had them in the      5               4:00 p.m.
       6      meeting, but I don't recall seeing anybody in the hallway    6   BY MS. AMTSBUECHLER:
       7      that was a child. I don't recall.                            7   Q. And I put up on the screen Exhibit 28, February 13, 2018
       8   Q. Okay. I put on the screen -- can you see that? Can you       8      report of Auffrey, Bates stamp 157, 158. Do you recall
       9      see the screen? Can you see that?                            9      receiving a copy of this?
      10   A. I don't see anything, no.                                   10   A. It was a whole letter. They kind of read it to me. I did
      11                    MARKED FOR IDENTIFICATION:                    11      get a copy of it, though. I did give a copy of it to Dr.
      12                    DEPOSITION EXHIBIT 27                         12      Beyer. I'm pretty sure I gave it to Dr. Beyer and Dr.
      13                    3:59 p.m.                                     13      Powell, I believe, a copy.
      14   BY MS. AMTSBUECHLER:                                           14   Q. So you were allowed to return to work after that, correct?
      15   Q. Okay. Sorry. Then it must be off. All right. Exhibit        15   A. Yes.
      16      27, Bates stamp page 162-D, December 18, 2017, a note to    16   Q. And during the time you were off during this fitness for
      17      you about Dr. Auffrey's report. Do you recall receiving     17      duty examination time period, you were paid, right?
      18      that?                                                       18   A. I was put on the 480 hours of the --
      19   A. Yes.                                                        19             I hear sirens in the background. It's just
      20   Q. And this probably was before you went to see Beyer, now     20      distracting me.
      21      that I'm reading it, right?                                 21   Q. Were you on paid administrative leave?
      22   A. Yes, that's correct.                                        22   A. No, I wasn't. I was until they got this, and then they
      23   Q. All right. And did you go back to Auffrey a second time?    23      used my time, which ran concurrently together with the
      24   A. Yes. They made me go back after I had brought all my        24      Family Leave Act, so there was 480 hours of Leave Act, but
      25      stuff in from my doctors, from the psychiatrists, and so    25      it also took off every sick day that I had, and then once



                                                                                          55 (Pages 217 to 220)
                                          Chapa & Giblin Court Reporters
                                                  (248) 626-2288
Case 1:19-cv-00940-PLM-PJG ECF No. 40-5, PageID.250 Filed 12/10/20 Page 57 of 134
     LORI LYNN HEETHUIS, 9-25-2020
                                                              Page 221                                                           Page 222
       1      it got through all my sick days, then it started with my     1     come out favorably for them, and so there were things that
       2      vacation time. And so I was being paid, but it -- I was      2     happened, one after another, that I believe that they
       3     being paid because I had the time that they -- that they      3      were -- they were going to punish me for telling the truth
       4     hadn't paid me because I had the time to use.                 4     and costing the county money.
       5   Q. Do you know how much of that sick and vacation time was      5   Q. For the reasons we talked about this morning?
       6      used?                                                        6   A. Pardon me?
       7   A. All of my sick time, I believe, and part of my -- part of    7   Q. For the reasons we talked about this morning? I don't
       8      my vacation time. I can't recall how much of the             8      want to rehash all that.
       9     vacation. I know that they ran through my sick time, and      9   A. Yes, yes, ma'am.
      10      the FMLA ran concurrently with it --                        10   Q. Okay. Do you believe anybody else was harassing or
      11   Q. I'm just asking if you know how much this time was.         11      retaliating against you by sending you for the fitness for
      12   A. Pardon me?                                                  12      duty exam?
      13   Q. Do you know how much time it was, how many days?            13   A. I don't really know. They could have been -- the captain
      14   A. How many days of vacation I had?                            14     could have been in on it, I'm not sure, but to my
      15   Q. Okay. Never mind.                                           15     knowledge, it was just those two that were bringing this
      16              So are you claiming that this fitness for duty,     16     whole situation about. There wasn't other people in the
      17     being sent for the fitness for duty was harassment or        17     room those times.
      18     retaliation or discrimination by anybody?                    18   Q. What captain are you talking about?
      19   A. Yes.                                                        19   A. Well, there was Captain Christianson for a while, and then
      20   Q. All right. Who do you believe was harassing or              20     he retired out, and then there was Captain Brown. They
      21     discriminating or retaliating against you by doing this?     21     elevated him to a -- Captain Brown.
      22   A. The sheriff and the undersheriff.                           22   Q. Were you aware of the relationship between Sheriff Poulin
      23   Q. Why do you believe the sheriff would want to harass or      23      and the previous sheriff who he ran against, Roesler?
      24     discriminate or retaliate?                                   24   A. I don't understand what you mean by relationship.
      25   A. Because I had testified in the ACLU case, and it didn't     25   Q. Do you know if they got along, if they were --


                                                              Page 223                                                           Page 224
       1   A. I don't -- I don't think they got along too well, no.        1   Q. Okay. Do you recall talking to Lieutenant Burns in 2009
       2   Q. Bear with me.                                                2      about an issue related to you and Heidi?
       3              MR. DREW: If this is a good time, I need a           3   A. I believe she was one of the workers for Canteen or the
       4      restroom break.                                              4      service that does the food. I faintly remember talking to
       5              MS. AMTSBUECHLER: That's fine. Yeah, that's          5      him about it. I --
       6      fine. Let's do that.                                         6   Q. Do you recall that there was an investigation into
       7              MR. DREW: Okay.                                      7      statements that you made about Heidi?
       8              VIDEO TECHNICIAN: Off the record, 4:06 p.m.          8   A. No, I was not aware if there was an investigation. I
       9          (Recess taken at 4:06 p.m.)                              9      think we had a talk, but I didn't feel like it was an
      10          (Back on the record at 4:15 p.m.)                       10      investigation.
      11              VIDEO TECHNICIAN: We are back on the record,        11   Q. We meaning you and who?
      12      4:15 p.m.                                                   12   A. I think Mark and I had a -- I'm not sure. I can't recall.
      13                 MARKED FOR IDENTIFICATION:                       13      This is all...
      14                 DEPOSITION EXHIBIT 29                            14   Q. All what?
      15                 4:15 p.m.                                        15   A. Unfamiliar. I'm trying to really kind of get a grasp on
      16   BY MS. AMTSBUECHLER:                                           16      it as you are scrolling.
      17   Q. I have put up on the screen a June 19, 2009 document that   17   Q. I'm just asking you what you remember right now. I am not
      18      I have marked as Exhibit 29. It's from, I think the Bates   18      asking you to read this. I'm trying to find sections.
      19      stamp documents provided through plaintiff's counsel,       19   A. Oh.
      20      starting at page 266 through -- it's a long one -- 277.     20   Q. What do you remember about the situation with you and
      21      Okay? So this is back from 2009, so put your brain back     21      Heidi in 2009?
      22      there, if you can go back that far. It looks like there     22   A. I don't really recall. I know there was some type of
      23      was a meeting that you had with Lieutenant Burns on June    23      situation, but I don't recall what it was.
      24      19, 2009. Do you recall that?                               24   Q. Do you recall Heidi reporting that she had been advised by
      25   A. I don't recall it specifically at this point, but...        25      trustees that you and Jessica, and possibly Deputy Lewis,



                                                                                         56 (Pages 221 to 224)
                                          Chapa & Giblin Court Reporters
                                                  (248) 626-2288
Case 1:19-cv-00940-PLM-PJG ECF No. 40-5, PageID.251 Filed 12/10/20 Page 58 of 134
     LORI LYNN HEETHUIS, 9-25-2020
                                                              Page 225                                                              Page 226
       1      were talking bad about her in front of them?                  1      past, Lori said that she has a history of it, when the
       2   A. I recall something about a problem where she thought that     2      "real her" gets cornered she starts to fight. Do you
       3      some of us were talking about her. I don't really recall      3      recall having that discussion with Lieutenant Burns?
       4      it that well, though.                                         4   A. I may have had it with him. I see it, but I don't really
       5   Q. Do you recall that Sergeant Gilchrist was assigned to         5      recall what -- what this is.
       6      investigate this?                                             6   Q. Do you recall going off on other staff?
       7   A. Yeah. I know at that time that that were some of the          7   A. No.
       8      investigations he was trying to bring up on me, yes.          8   Q. Is there a real you that gets -- you know, that goes off
       9   Q. My question is do you recall him being assigned to            9      when you get cornered when you feel like you have to
      10      investigate this?                                            10      fight?
      11   A. I know he ended up being the one that handled it, yes, I     11   A. I would say that in any -- anything, if a person gets
      12      do.                                                          12      pushed in a corner too far, their instinct is to come out
      13   Q. Do you recall Lieutenant Burns telling you -- see, he is     13      fighting, yes.
      14      noted here, I have got it right here, this section I'm       14   Q. I'm asking about you, not other people. Can you answer my
      15      pointing to right here. Do you see that?                     15      question?
      16   A. Uh-huh.                                                      16   A. I would imagine that if I got pushed and pushed and
      17   Q. He notes he told Deputy Johnson that the complaint was       17      pushed, because I'm a pretty calm person, that I may come
      18      founded based on witness statements, and that he asked you   18      out fighting if I feel like they are attacking me to the
      19      to help by making sure that hurtful statements stop. Do      19      point where I can't get any type of resolution talking to
      20      you recall that discussion with him?                         20      them, others.
      21   A. With Lieutenant Burns?                                       21   Q. Are you saying that you believe that Gilchrist started
      22   Q. Yes.                                                         22      this investigation on you or somebody else? Do you know
      23   A. I don't recall exactly, no.                                  23      who started it?
      24   Q. And then he says he had a frank discussion including         24   A. I have no idea who started it. I know he was involved
      25      examples of Lori, quote "going off" on other staff in the    25      with it.


                                                              Page 227                                                              Page 228
       1   Q. Okay. It says here that Jessica Fordham, F-O-R-D-H-A-M,       1   Q. I'm sorry, what did you say? A union rep said it's
       2      had a complaint on you that you referred to Heidi as a        2      ridiculous, who, what union rep?
       3      bitch. Does that help jar your memory?                        3   A. Yes. Eric Anderson was the union rep at that time, I
       4   A. I never said that she was a bitch that I recall. I don't      4      believe, if I'm recalling correctly. I just really don't
       5      recall this, so -- I have never seen this.                    5      recall what these 17 pages of things -- I don't know if I
       6   Q. You do not recall being --                                    6      have ever seen it at this point.
       7   A. So far I don't recall seeing it, no.                          7   Q. So you do recall something, because you recall a union rep
       8   Q. You may not, but do you recall being investigated for         8      being there?
       9      calling Heidi a bitch?                                        9   A. Well, yeah, at the end of -- of it, if I'm remembering
      10   A. I don't recall being investigated for calling somebody       10      right. There was multiple investigations upon that time,
      11      something, but I know that he was trying to drum up as       11      so there were a lot of things that were going on.
      12      many investigations as he could so that it could go in my    12      Sometimes I was under investigation at three at a time or
      13      file.                                                        13      close to three at a time two, sometimes one.
      14   Q. So you are saying that you believe this was all started by   14   Q. But did you complain about Gilchrist in 2009 being part of
      15      Gilchrist?                                                   15      an investigation into your alleged misconduct?
      16              MR. DREW: Objection, that mischaracterizes her       16   A. I probably talked to the lieutenant about it, yes.
      17      testimony.                                                   17   Q. And what was your --
      18              MS. AMTSBUECHLER: Well, she says he is trying        18   A. I don't recall it being misconduct or anything of that
      19      to drum up stuff to go in her file.                          19      sort, but I probably -- usually I did talk to Mark about
      20   BY MS. AMTSBUECHLER:                                            20      anything.
      21   Q. Is it your testimony that this 2009 matter that we are       21   Q. What was your complaint about Gilchrist at that point?
      22      talking about was something that Gilchrist drummed up?       22   A. Probably was that he was making up these investigations on
      23   A. I don't recall. I just know that he was involved in it,      23      me that were senseless, that I felt were retaliations
      24      and I know that Eric Anderson was the union rep at that      24      because that I tried to stand up and tell him and make him
      25      time and said this is ridiculous.                            25      account -- tell people and make him accountable for what



                                                                                            57 (Pages 225 to 228)
                                         Chapa & Giblin Court Reporters
                                                 (248) 626-2288
Case 1:19-cv-00940-PLM-PJG ECF No. 40-5, PageID.252 Filed 12/10/20 Page 59 of 134
     LORI LYNN HEETHUIS, 9-25-2020
                                                            Page 229                                                            Page 230
       1      he had done to me, yes. I had talked to Mark quite a bit.    1   Q. Did anybody witness that?
       2      I don't know that I was under investigation when I spoke     2   A. Not that I'm aware of, no.
       3      with him on that type of stuff or whether it was just in     3   Q. You said this was when he first became your sergeant?
       4      common speaking.                                             4   A. I'm remembering at that --at that point of him being
       5              I had been over it and over it with the              5      sergeant starting to initiate that, from what I recall.
       6      lieutenant. In fact, he apologized a couple years prior      6   Q. Did it start when he first became your sergeant?
       7      to me leaving saying that he should have handled it          7   A. I truly can't recall at this moment. I'm sorry. It has
       8      differently.                                                 8      been a long day. I just -- I'm sorry, I don't recall.
       9   Q. So is it your -- when are you claiming that Gilchrist        9   Q. Was he your sergeant when he did this, grabbing your butt,
      10      first assaulted you?                                        10      for the first time?
      11   A. I believe it was back in 2009.                              11   A. I just am not -- I'm not sure. I'm not sure if it started
      12   Q. When in 2009?                                               12      just before he got the position and then he got the
      13   A. I really can't recall the actual month or time. I just      13      position. I'm not sure.
      14      know it was -- it had started at that time.                 14   Q. Did you work with him before this started to happen?
      15   Q. How did it start? What was the first thing he did?          15   A. I had worked with him at -- on some level when he was
      16   A. He grabbed my butt as I was walking down, because he        16      deputy yet, and we were assigned together on different
      17      always -- he was a new sergeant. He wanted to be able to    17      things and different floors and that type of thing, but --
      18      brief us in the basement of where we had our lunches and    18      so I did have interaction with him because he was a
      19      stuff, or the fridge was there and microwave, and that's    19      deputy.
      20      how it started, was him grabbing my butt, and he would      20   Q. During that time did he ever do anything that you
      21      hold his -- his clipboard kind of out. There were no        21      considered to be inappropriate?
      22      cameras there at that time, but receiving was to the back   22   A. Yeah, he had done stuff, what I thought was inappropriate.
      23      of us, when I was trying to go down the hallway to the      23   Q. Like what?
      24      front, and go down the stairs and take the elevator down    24   A. He would say things about my butt. He would say things
      25      to do the briefing, so that's how it started.               25      about me, just very -- made me very uncomfortable with


                                                            Page 231                                                            Page 232
       1      verbal stuff. He would brush up --                           1      because she told you about it?
       2   Q. Did he --                                                    2              MR. DREW: Counsel, let me --
       3   A. He would brush up against you and say, oh, I'm sorry, I      3   A. She --
       4      was just trying to get through here, because he's a quite    4              MR. DREW: Wait a minute, wait a minute.
       5      large man, and so...                                         5              Let me say something on the record. You are
       6   Q. Did anybody ever hear or see any of that?                    6      getting a bit far afield, and I'm not sure why, but let me
       7   A. I don't -- to my knowledge, no, but I don't know.            7      say this. I did not object about you asking what this
       8   Q. Did you know if he ever did anything like this to anybody    8      man -- I'm not going to say what I think -- did to her
       9      else?                                                        9      while she was there, because part of her comment about the
      10   A. Yes, he had done -- he had done, and it was ongoing, and    10      rape and what had happened to her is relevant, but now
      11      then stopped and ongoing, with one of the deputies there,   11      when you are asking questions about him doing it to others
      12      a female deputy.                                            12      and how many and things of that nature.
      13   Q. Who?                                                        13              So I want to be clear about one thing. We are
      14   A. Sherry Ogren.                                               14      not going to go up, and then you are going to stop to go
      15   Q. How do you spell her name, please?                          15      to your dinner, and I'm not going to be able to ask
      16   A. O-G-R-E-N. She quit after 19 years. She said she            16      questions, and then come back. I --
      17      couldn't take it anymore.                                   17              MS. AMTSBUECHLER: No, no. I'm sorry, but no.
      18   Q. Did she tell you that?                                      18      Look, this is totally relevant. Your client's credibility
      19   A. After she was gone, yeah.                                   19      is very relevant. What she says about what other people,
      20   Q. Do you know where she is now?                               20      I was going to corroborate it, is extremely relevant. I
      21   A. No, I don't. I don't believe she is doing really a whole    21      am going as fast as I can, and I'm already sacrificing my
      22      lot of anything, and I think they moved. She was married,   22      dinner. I have got friends in from out of state who I
      23      so they moved to a different location from where I knew     23      will never get to see unless I get there, and I am
      24      she was at.                                                 24      prepared to go through this tonight if I have to. I will
      25   Q. Did you see any of this happen to her or do you know it     25      text my husband to go ahead without me. I'm not going to



                                                                                          58 (Pages 229 to 232)
                                       Chapa & Giblin Court Reporters
                                               (248) 626-2288
Case 1:19-cv-00940-PLM-PJG ECF No. 40-5, PageID.253 Filed 12/10/20 Page 60 of 134
     LORI LYNN HEETHUIS, 9-25-2020
                                                             Page 233                                                                Page 234
       1      quit. Okay. We are going to go through this as long as        1      got to say, which is directly relevant to her whole story
       2      we need to, but you are not going to stop me from asking      2      here. I mean that's nuts that you are telling me it's not
       3      questions that I believe are spot on.                         3      relevant, and that's not even a reason for an objection.
       4               MR. DREW: I didn't say I was going to stop you.      4      We are wasting time with this.
       5      What I said was we are not going to up to a point and then    5              MR. DREW: Go ahead. We will be here awhile.
       6      you stop it, and then I don't get to ask my questions.        6              MS. AMTSBUECHLER: Fine.
       7               MS. AMTSBUECHLER: I don't think we have time to      7   BY MS. AMTSBUECHLER:
       8      get done today. It's 4:30, and I can tell we are not          8   Q. Did Sherry tell you that she was assaulted or harassed or
       9      going to get done with my questioning in an hour given the    9      did you witness it?
      10      way we are going. So you decide what you want to do. I       10   A. I did not witness it.
      11      am here for the duration.                                    11   Q. Do you know of anyone else who was assaulted or sexually
      12               MR. DREW: I will talk to my client, but if she      12      harassed by Gilchrist?
      13      wants to end this today so she doesn't have to come back,    13   A. There were two road officers, and one of them had made the
      14      then we will finish it today, no matter how long it takes.   14      comment to me that she knew exactly where I was coming
      15               MS. AMTSBUECHLER: Because she just said she is      15      from because it was happening to her, and then I believe
      16      tired and doesn't remember, and I don't want that to be an   16      she got scared because she was young and just starting her
      17      issue.                                                       17      career and did not want to be blacklisted as an officer.
      18               MR. DREW: Well, you have seven hours, and I         18   Q. Did you see -- I'm sorry, go ahead.
      19      understand some of the questions she hasn't answered, but    19   A. No, that's fine.
      20      you have thirty different things to go through. Part of      20   Q. Did you see Gilchrist sexually harass or assault anybody
      21      that gets beyond the reasonableness of seven hours --        21      else?
      22               MS. AMTSBUECHLER: No, it's not, no, it's not.       22   A. No, I did not witness him sexually assaulting anybody. I
      23               MR. DREW: -- with that question as well.            23      think he was quite keen on how he did it.
      24               MS. AMTSBUECHLER: You tell me what is               24              I do know that Deputy Grillo did say that she
      25      unreasonable about asking who can corroborate what she has   25      was aware, and he knew that he was touching Sherry Ogren,


                                                             Page 235                                                                Page 236
       1      and he kept telling her to say no, and that is another        1      pants trying to dig his finger up me.
       2      reason I know what was happening to Sherry, because he        2   Q. Okay. Did this get witnessed by anybody?
       3      corroborated that.                                            3   A. Not that I am aware of. Back in the old jail, there were
       4   Q. Who is he?                                                    4      just cameras in certain areas of the jail, and of course
       5   A. It would be Deputy Grillo. He is no longer there. He was      5      he was aware of that, so not to my knowledge.
       6      there when Roesler was there.                                 6   Q. Where did it happen that he grabbed -- reached his hand in
       7   Q. How do you spell that name?                                   7      your shirt and grabbed your breast, where were you when
       8   A. G-R-I-L-L-O.                                                  8      that happened?
       9   Q. Okay. All right. So when I started this questioning --        9   A. There were multiple times he did it. I was in the
      10   A. I believe.                                                   10      elevator once. I was in the -- on the second floor in the
      11   Q. -- I asked you about 2009, and -- well, actually I asked     11      west end dayroom, downstairs. He did it again going down
      12      you when this started with Gilchrist. You said in 2009       12      from the floor to the main floor, so a lot of places where
      13      grabbed your butt when he was a new sergeant. I think we     13      there weren't cameras, is where he chose to do those
      14      clarified you didn't really know if he was a sergeant yet    14      things.
      15      or not; is that right?                                       15   Q. Same thing would be true for putting his hand in your
      16   A. I know that he -- I know that he was a sergeant when it      16      pants?
      17      started getting more aggressive, so...                       17   A. Yes.
      18   Q. What happened -- what happened when he started getting       18   Q. This is all in the old jail?
      19      more aggressive?                                             19   A. Yes.
      20   A. He followed me. He put his foot in the elevator door. He     20   Q. When did you change to the new jail?
      21      forcibly tried to kiss me and stick his tongue in my         21   A. Well, it was being built -- I don't recall the dedication
      22      mouth. He reached in my top grabbing my breasts and          22      to it. I'm sorry.
      23      fondling them while I was trying to pull his hands out       23   Q. I'm sorry, what?
      24      begging him not to. Multiple times that happened.            24   A. I said I'm sorry, I don't recall the dedication of the new
      25      Multiple times he shoved his hand down the front of my       25      jail, which would have meant we would have been in the new



                                                                                             59 (Pages 233 to 236)
                                          Chapa & Giblin Court Reporters
                                                  (248) 626-2288
Case 1:19-cv-00940-PLM-PJG ECF No. 40-5, PageID.254 Filed 12/10/20 Page 61 of 134
     LORI LYNN HEETHUIS, 9-25-2020
                                                            Page 237                                                             Page 238
       1      jail.                                                         1   Q. Who was the sheriff then?
       2   Q. Do you recall what year you changed?                          2   A. Sheriff Roesler.
       3   A. I believe it was 2016, and that is -- for some reason that    3   Q. And who was the EEO then?
       4      comes to mind, but I can't plausibly identify that time.      4   A. Mr. Nash.
       5   Q. How many times did Deputy Gilchrist touch you, your           5   Q. What did you talk about with Mr. Nash?
       6      breasts, or put his hands down your pants?                    6   A. I told him what had happened to me with Sergeant
       7              MR. DREW: What is the relevance of this?              7      Gilchrist. He said it wasn't the first time that he had
       8      Objection, relevance.                                         8      had his name come up over the years, and that he was
       9              MS. AMTSBUECHLER: That's not a basis to object        9      definitely going to do a full investigation, and he would
      10      in a deposition. My question stands. I will take an          10      be in contact with me, and he asked me if I wanted to do a
      11      answer.                                                      11      complaint. I said yes. I signed for the complaint, and
      12   BY MS. AMTSBUECHLER:                                            12      he said that he was going to get a list of the employees
      13   Q. How many times did this happen?                              13      and would speak with them, and he would be in touch with
      14   A. What I recall is at least three times of going down my       14      me.
      15      pants, and approximately four, four times down the front     15   Q. This was in 2010?
      16      of my shirt, and then just multiple times with the           16   A. Approximately. I don't know.
      17      grabbing of the butt and probably -- I'm trying to --        17   Q. Did you ever hear from Nash again?
      18      approximately two to three times with him trying to          18   A. No. He retired abruptly.
      19      forcibly kiss me.                                            19   Q. Do you know why?
      20   Q. When did you first complain about this?                      20   A. I have no idea why.
      21   A. I first complained about it I believe in -- early 2010, or   21   Q. Did you hear anything else about the investigation after
      22      possibly 2010. I'm not sure of the timeframe. I told two     22      that?
      23      sergeants, I told the lieutenant, I told the undersheriff    23   A. I called almost every single day to his female assistant
      24      and the sheriff contacted the lieutenant and said I want     24      who had taken over in the interim, and she said that they
      25      Lori to see the EEO, so I saw the EEO.                       25      had lost the paperwork, she could not find it, and


                                                            Page 239                                                             Page 240
       1     therefore there would be nothing that she could do about       1   Q. It looks like you are thinking. I don't want to interrupt
       2     it. And so I kept checking back to see if she found the        2      you. Let me know when you are finished.
       3     paperwork, and when I did get to speak with her on the         3   A. No, that's fine. I'm just trying to -- those are the ones
       4     times about leaving a message for her, she just kept           4      that I recall.
       5     saying that it had to be lost, that she could not find it.     5   Q. Okay. Did you give them specifics at that time, that he
       6   Q. What was her name?                                            6      was sticking his hands down your pants and touching your
       7   A. I don't recall her name.                                      7      breasts and grabbing your butt and trying to kiss you?
       8   Q. So did you try to talking to somebody else at the EEO         8   A. Yes, I did.
       9     office to say that you wanted to pursue it and refile your     9   Q. So if Lieutenant Burns is called on to testify, he will
      10     complaint?                                                    10      say that you told him those things in 2010?
      11   A. From what I understand, it was this lady that was interim.   11   A. I don't know if he will say it. That's what I said to
      12     When they got Mr. Bracey, I did go to him, and he said I      12      him, though --
      13     can't find it either, so we will open a new one.              13   Q. All right.
      14   Q. That was in 2014, right?                                     14   A. -- explained to him.
      15   A. Yes.                                                         15   Q. So what happened after that in 2010, did this -- did it
      16   Q. Okay. So still back in 2010 timeframe, were you talking      16      just get dropped or did you hear any more about it?
      17     to anybody from the sheriff's office about your complaint     17   A. Apparently it was dropped. I didn't hear any more from
      18     at that time when you were also talking with Mr. Nash?        18      the EEO. Mark told me that basically these things happen.
      19   A. John Jenkins, who was the union rep at that time. He came    19      You have just got to pull your big girl pants up and go
      20     up with me initially, I believe, and then I kept asking       20      on. So I didn't really get any support from any of the
      21     him what I should do.                                         21      command that I had went to.
      22   Q. Okay. Who else besides your union rep were you talking to    22              Sergeant Pabek said, okay, make sure you are
      23     about this complaint in 2010 from the sheriff's office?       23      documenting and let him do it a few more times, and we
      24   A. It would have been Sergeant Pabek, Sergeant Wood,            24      will be able to fire him, and that was about as much help
      25     Lieutenant Burns.                                             25      as I got from anyone.



                                                                                            60 (Pages 237 to 240)
                                         Chapa & Giblin Court Reporters
                                                 (248) 626-2288
Case 1:19-cv-00940-PLM-PJG ECF No. 40-5, PageID.255 Filed 12/10/20 Page 62 of 134
     LORI LYNN HEETHUIS, 9-25-2020
                                                              Page 241                                                               Page 242
       1   Q. So this conversation in 2010, Sergeants Pa, what?             1     upstairs trying to set the stage to have all these
       2      Sergeant Pabek it sounds like you are saying, but I don't     2     different paperworks in there so they could fire me.
       3      know who that is.                                             3   Q. All right. So what happened with Gilchrist, was he
       4   A. Yes, Pabek.                                                   4      continuing to do these things between 2010 and 2014 or did
       5   Q. Spell that name, please.                                      5     he stop at all?
       6   A. P-A-B-E-K, I believe.                                         6   A. Oh, he quit, because I told a deputy about it, a male
       7   Q. Okay. And the undersheriff, who was Stout at the time?        7     deputy, so he would wait for me to come in, and he would
       8   A. The undersheriff would have been, yes, Stout, and because     8     walk me down to there and he would get me to the floor
       9      Roesler was the sheriff at that time, and that was his        9     that I was working on if he could.
      10      undersheriff, yes.                                           10   Q. So are you saying the Gilchrist touching you and the
      11   Q. And Burns, you keep referring to somebody by the name of     11      things you have talked about stopped after you complained
      12      Mark. Is that Burns?                                         12      in 2010?
      13   A. Oh, I'm sorry, yes, Lieutenant Mark Burns.                   13   A. No. I'm saying that I talked to a male officer, and he
      14   Q. All right. And was there anybody else that was part of       14     said: I will look out for you, Lori. I will wait until
      15      the discussion at that time that was from the sheriff's      15     you get here. We will walk down together. I will try to
      16      office, besides your union rep?                              16     get you to the floor. Then he went on vacation, and
      17   A. Not that I recall other than those that I named, Sergeant    17     unbeknownst to me, he asked another male deputy to watch
      18      Wood, Sergeant Pabek, Lieutenant Burns.                      18     out for me, who went to the sergeant and said: I heard
      19   Q. Okay. And then so the next thing that I see in this,         19     you are touching Lori. You are going to lose your job if
      20      about this is in 2014. What happened between 2010 and        20     you don't stop, so you might want to stop because she will
      21      2014? Did this just continue?                                21     take your job from you.
      22   A. I was put under several investigations that were just, I     22   Q. Who are these two male deputies? Who is the first one
      23      called them witch hunts, because I had tried to stand up     23     that was walking with you?
      24      and let them know what he was doing to me. And               24   A. The first one was Deputy Steve Farkas.
      25      unbeknownst to me he was putting things in my file           25   Q. How do you spell that last name, F-A-R-K-A-S?


                                                              Page 243                                                               Page 244
       1   A. Yes.                                                          1   Q. I'm trying to understand what happened between 2010 and
       2   Q. Okay. And then who was the other one that went to             2      2014. In 2010 you said you had this conversation with the
       3      Gilchrist and told him you better cut it out?                 3      command and with Vern Nash, and then you are telling me
       4   A. Dr. Ivan Morris.                                              4      that at some point you had this officer who walked you,
       5   Q. When was it that Morris told Gilchrist that he needed to      5      and the other officer, Ivan Morris, who told Gilchrist
       6      stop it?                                                      6      that it needed to stop.
       7   A. I don't really recall the dates that it was or anything, I    7            Maybe a better way to ask this would be how long
       8      just know that Steve went on vacation, and unbeknownst to     8      after you had the discussion with command and EEO in 2010
       9      me, he had told -- he was the only one I had told at that     9      was it that Ivan Morris told Gilchrist to stop?
      10      point that was a deputy, that was a co-worker type thing,    10   A. It was -- I had talked to the command staff prior to that
      11      that I explained everything to, and he went on vacation,     11      and got nowhere, and so I believe that is when that
      12      and unbeknownst to me he talked to Deputy Morris, and        12      happened.
      13      Deputy Morris felt that he should probably warn --           13   Q. Let me ask you a different question then. Did Gilchrist
      14   Q. My question was when, when. What year was this?              14      stop after 2010?
      15   A. I don't recall when, when it was. I'm sorry.                 15   A. It was sometime between 2010, 2000 -- early 2012 maybe.
      16   Q. So was it -- can you say that it was before -- we have got   16      I'm not sure.
      17      a big timeframe between 2010 and 2014. You can't give        17   Q. And what happened that caused him to stop in 2012, if you
      18      me --                                                        18      know? Was this when the Ivan person told him to stop or
      19   A. I realize that, and that's what's a little confusing         19      was something else -- did something else --
      20      because you are going back and forth and back and forth,     20   A. It was sometime in between there. I'm not exactly sure
      21      and it's -- it's just causing some anxiety, I guess I        21      when, but I believe that's why he stopped. I don't know
      22      would say, to answer these, because we are going back and    22      for a fact that's why he stopped, but that's what Steve
      23      forth between years, and it seems like you are asking me     23      Farkas had told me, and Ivan Morris had told me, that he
      24      some of the same, similar questions over again. I don't      24      had done that because he didn't think it was right, and he
      25      know if you are. It just seems that way.                     25      was giving him the opportunity to stop.



                                                                                          61 (Pages 241 to 244)
                                         Chapa & Giblin Court Reporters
                                                 (248) 626-2288
Case 1:19-cv-00940-PLM-PJG ECF No. 40-5, PageID.256 Filed 12/10/20 Page 63 of 134
     LORI LYNN HEETHUIS, 9-25-2020
                                                             Page 245                                                            Page 246
       1   Q. Okay. When you talked to the command staff about this in      1     sure.
       2      2010, the people we have talked about earlier, did any of     2   Q. All right. And when you went to the undersheriff, do you
       3      them indicate to you that they were upset with you for        3      recall what you said?
       4      bringing forward this complaint?                              4   A. I told him of the whole entire situation from back, and
       5   A. I wouldn't say they said they were upset with it. I just      5     what had happened, the retaliation with the different
       6      didn't think they -- I just think they didn't want to deal    6     things being put into my file and that I just didn't
       7      with it actually.                                             7     feel -- I felt like something needed to be done. I said
       8   Q. So when you -- when it was brought up again in 2014, we       8     this has happened. It's -- I feel like I'm being treated
       9      will talk about that in a minute, we are bringing up the      9     differently. I said because I brought it out, I said I
      10      stuff that had happened before 2012; is that right?          10     have been under a few investigations that I don't think
      11   A. Yes.                                                         11     were warranted.
      12   Q. All right. So that's where I did not understand that from    12             I just need this to stop. I can't have people
      13      what I read before. Now I do.                                13     that are sexually assaulting me walk around still being my
      14             So when you brought it up in 2014, do you recall      14     sergeant, still being my training officer, and I can't
      15      going to the undersheriff and having a discussion with him   15     have co-workers being emboldened because I got divorced
      16      in his office?                                               16     and was a single woman again at that time, for quite
      17   A. I first went to Sergeant Wood because I was being sexually   17     awhile actually, that they get emboldened and want to grab
      18      harassed by Deputy Geoghan, physically touching me and       18     my waist and pull me back into them making grunt noises
      19      making noises, sexual noises, and I had had enough, so I     19     and calling me, you like it, She Nay Nay, also grabbing my
      20      went to Sergeant Wood, and he said you are going to have     20     head and trying to shove it into his crotch and making
      21      to go see the undersheriff, so that's how that ended up      21     ogling noises such as I was doing something sexual.
      22      happening.                                                   22   Q. Was this Geoghan that was doing this, Geoghan?
      23   Q. How do you spell Geoghan for the court reporter? Can you     23   A. Geoghan, it's like Geoghan, that's the pronunciation.
      24      spell that?                                                  24   Q. Is he the one?
      25   A. Oh, I think it's G-E-O-G-H-E-N [sic]. I'm not really         25   A. Yes.


                                                             Page 247                                                            Page 248
       1   Q. When you went to tell the undersheriff about this, was        1   Q. Did you document the first day you went in to see the
       2      that when then Captain Poulin was also in the room?           2      undersheriff?
       3   A. Captain Poulin was never in the room with me.                 3   A. The first time I saw the undersheriff?
       4   Q. Not when you were talking to the undersheriff about it?       4   Q. Yeah, did you talk about Geoghan, when you first went to
       5   A. No. He thought he was in the discussion that we had later     5      complain about it, did you make a record of that?
       6      after the last chance letter and stuff, but then I told       6   A. I may have written it down on something, but I didn't -- I
       7      him, no, you weren't in the room, and he says, that's         7      didn't formally like write something down and give it as a
       8      right, I think I was coming back from lunch, and I just       8      complaint at that time because I wasn't able to due to the
       9      happened to be walking by and hearing part of it, and         9      investigations I was under. I was instructed not to speak
      10      after you got there I spoke with the undersheriff about      10      to any other command officer about the investigation,
      11      it.                                                          11      other than Sergeant Ridout and Sergeant Gilchrist.
      12   Q. Okay. So what happened after you talked to the               12   Q. Did you -- do you have a way of pinpointing the date that
      13      undersheriff about Geoghan?                                  13      you first went to the undersheriff in 2014?
      14   A. He asked me if I wanted to do a complaint, and I said,       14   A. I may have. Not at this time, that I'm aware of.
      15      yes, I did, but I wanted to get my facts around, and could   15   Q. What would you look at to find that out?
      16      I come back on -- this was, I believe, a Friday. Could I     16             MS. AMTSBUECHLER: We lost her audio.
      17      come back on Monday and give him everything that I may       17             VIDEO TECHNICIAN: We lost her audio. Let's go
      18      have or any recounts that I could recall besides what I      18      off the record, 4:56 p.m.
      19      talked to him about, and he told me that he was opening a    19         (Recess taken at 4:57 p.m.)
      20      contract on Tuesday. Monday wasn't going to be a good day    20         (Back on the record at 5:09 p.m.)
      21      because he had some meetings of some sort, that I could      21             VIDEO TECHNICIAN: And we are back on the
      22      get back with him Thursday on it, and I never got the        22      record, 5:09 p.m.
      23      opportunity to because I was immediately put under an        23             MS. AMTSBUECHLER: All right. Can you tell us
      24      investigation and a second investigation and a third         24      where we left off, Sharon?
      25      investigation, I think, almost all at once.                  25             THE REPORTER: Sure. One second.



                                                                                           62 (Pages 245 to 248)
                                        Chapa & Giblin Court Reporters
                                                (248) 626-2288
Case 1:19-cv-00940-PLM-PJG ECF No. 40-5, PageID.257 Filed 12/10/20 Page 64 of 134
     LORI LYNN HEETHUIS, 9-25-2020
                                                               Page 249                                                          Page 250
       1              (The following record was read by the reporter        1      couldn't hear you, Witness.
       2      at 5:09 p.m.                                                  2              THE WITNESS: Yes, I said approximately twice a
       3              "QUESTION: Do you have a way of pinpointing the       3      week.
       4      date that you first went to the undersheriff in 2014?         4   BY MS. AMTSBUECHLER:
       5              ANSWER: I may have. Not at this time, that I'm        5   Q. For how long?
       6      aware of.                                                     6   A. Probably almost a year, I am estimating at this point,
       7              QUESTION: What would you look at to find that         7      somewhere approximately between eight months and a year.
       8      out?")                                                        8   Q. Was this all off areas where there would be no cameras?
       9   BY MS. AMTSBUECHLER:                                             9   A. Yes, that would be in the receiving area actually, the
      10   Q. All right. Can you answer that question?                     10      receiving.
      11   A. No. I really don't know.                                     11   Q. How long had it been going on before you complained to the
      12   Q. When you went to the undersheriff to complain about          12      undersheriff?
      13      Geoghan, and you may have covered this, but I need to go     13   A. I had complained to Sergeant Wood several times, with it
      14      back because we've kind of -- I'm a little confused. What    14      falling on deaf ears with him. I would say roughly
      15      did you -- what was Geoghan doing that you were              15      anywhere from six months to ten months.
      16      complaining about, what specifically was he doing?           16   Q. After you complained to the undersheriff, did it stop?
      17   A. He would grab my waist and pull me back and forth into his   17   A. No. They retired him out quickly.
      18      groin area making sexual noises and saying you know you      18   Q. So he was no longer there to do it to you?
      19      like it, She Nay Nay.                                        19   A. Correct, yes.
      20   Q. How many times did he do that?                               20   Q. When you talked to Sergeant Wood about it, what did he
      21   A. Multiple times. Every time he had a chance to.               21      say?
      22   Q. Can you give me some idea of what that means?                22   A. He just basically shrugged his shoulders and said: Well,
      23   A. Probably, my estimate would be at least two a week.          23      there is not really much I can do about it. You know how
      24   Q. For how long?                                                24      it is around here.
      25              THE REPORTER: Did you say two a week? I              25   Q. Did either the undersheriff or Sergeant Wood -- is it


                                                               Page 251                                                          Page 252
       1      Woods or Wood? I don't know.                                  1      circumstance, and --
       2   A. Wood, W-O-O-D.                                                2   Q. What was it?
       3   Q. Did either of them indicate that they were upset with you     3   A. I don't really recall. I would have to look at my notes
       4      for bringing this forward?                                    4      to see, you know, if I have notes on it. I think I -- I
       5   A. They didn't say, wow, we are really upset with you, no, if    5      think I gave dates possibly to Mr. Drew. I am not sure.
       6      that's what you are asking.                                   6      I'm not sure. I would have to really sit down and be able
       7   Q. Well, did they give some indication that they were unhappy    7      think about which one came first, second, third, fourth,
       8      with you for bringing it forward?                             8      fifth. So I'm sorry, I don't know.
       9   A. Well, I believe the undersheriff wasn't really happy to       9   Q. You told me about a Taser, and I really am trying to
      10      hear it, just by his body language and, you know, well, I    10      understand what you are talking about. Do you remember
      11      can't get with you Monday, and Tuesday we are opening the    11      any of the other things that you were being investigated
      12      contract, so by Thursday or Friday, and then he never came   12      for in 2014?
      13      to me and said, hey, how come you didn't come back to me     13   A. They were things that were basically just made up, so I
      14      or what's going on? He had to know that they had me under    14      don't -- at this time I don't recall exactly. I would
      15      three investigations, and one of them said that I could      15      have to be able to sit down and think of each individual
      16      not speak to any other command, other than Sergeant Ridout   16      lie.
      17      and Sergeant Gilchrist, so therefore it meant any command,   17   Q. You received a notice of suspension for the Taser
      18      sheriff, undersheriff, sergeant, lieutenant.                 18      incident, right? Do you remember?
      19   Q. What were the three investigations you were under at that    19   A. I think that was a write-up. I don't think it was a
      20      time?                                                        20      suspension. I could be wrong, though, because they were
      21   A. I think -- I really -- there were like nine of them within   21      both kind of one right after the other, the one where I
      22      ten months, so I know one was about -- I think one was       22      was under investigation for allowing an inmate to use
      23      about a Taser incident. The other one was something very,    23      their phone in the confines of the jail.
      24      very silly, the one that they said I couldn't speak with     24              VIDEO TECHNICIAN: I don't see Mr. Drew, and I
      25      anybody except those two individuals about the               25      sent him a personal message, and he hasn't replied.



                                                                                            63 (Pages 249 to 252)
                                           Chapa & Giblin Court Reporters
                                                   (248) 626-2288
Case 1:19-cv-00940-PLM-PJG ECF No. 40-5, PageID.258 Filed 12/10/20 Page 65 of 134
     LORI LYNN HEETHUIS, 9-25-2020
                                                              Page 253                                                           Page 254
       1            MR. DREW: I'm here.                                     1      that charge was not valid?
       2            VIDEO TECHNICIAN: Okay. Thank you. Fantastic.           2   A. Well, when it was investigated, I told him what had
       3      I apologize.                                                  3      happened, and he said: Well, I don't have any sound, but
       4             MR. DREW: No problem.                                  4      I believe that you were on a group talk. And I said:
       5               MARKED FOR IDENTIFICATION:                           5      There was no bars on there. He said: Well, I really
       6               DEPOSITION EXHIBIT 30                                6      can't see that, so I'm just going to make the judgement
       7               5:17 p.m.                                            7      call that I believe that you were -- she had it on
       8   BY MS. AMTSBUECHLER:                                             8      speakerphone, and you were talking to her as well as
       9   Q. I put up on the screen Exhibit 30, which is a group of        9      whoever was on the speakerphone. And I said: That is not
      10      pages starting at 36-D through 47-D, okay? Do you            10      what happened.
      11      recognize that Notice of Suspension Without Pay on the       11   Q. Page 38-D from Exhibit 30, a July 30, 2014 written
      12      front page as relating to the group of offenses that you     12      reprimand for the Taser incident. Do you recall receiving
      13      received?                                                    13      that?
      14   A. That was the one with the cellular phone, yes.               14   A. Yes.
      15   Q. Is this the one that you said you allowed her to use the     15   Q. Okay. And this relates to an incident that occurred on
      16      charging cord?                                               16      April 19, 2014. Do you have any reason to dispute that
      17   A. I allowed -- her phone was dead, yes, and I allowed her      17      that was the date of the Taser incident?
      18      to -- the prints didn't come over for some reason, so I      18   A. Not at this time, I don't have any way of knowing, unless
      19      was reentering them. Sergeant Wood was aware of it. He       19      I were to actually go and get my written reprimands and
      20      came through and asked what I was doing. I said: She has     20      look at them.
      21      no charge at all, and she doesn't know her mom or dad's      21   Q. Did you taze that inmate?
      22      phone number. 21 years old, and I didn't want her have to    22   A. I did taze an inmate, yes, I did, and Sergeant Wood said
      23      try to walk all the way from where we are located to clear   23      it was a good taze, and we went to court. She waived up
      24      out in north Muskegon.                                       24      to circuit, and she pled guilty, so --
      25   Q. So it's your position -- are you testifying that these --    25   Q. My question was did you taze her? That was my question.


                                                              Page 255                                                           Page 256
       1   A. Yes, I did, yes, I did.                                       1      So I called out, and I said: She will not obey and lock
       2   Q. Okay. Let's stick with my questions.                          2      down. I'm going to taze her. And Sergeant Wood said: Go
       3             Do you dispute the validity of this written            3      ahead.
       4      reprimand? Do you believe that you should not have been       4   Q. I think he said okay, right?
       5      reprimanded for tazing her?                                   5   A. Okay, go ahead, it was something to the -- to that effect,
       6   A. I do dispute it.                                              6      that, yes, you may.
       7   Q. Did you taze her to try to get her to move?                   7   Q. That's how you interpreted what he said. Do you know if
       8   A. She would not move, but I tazed her because of a prior        8      he said he thought you had already done it when he said
       9      incident with her, and she -- when I walked up to her,        9      okay?
      10      stay calm, just go in your room, she asked me if she         10   A. No.
      11      wanted -- if she wanted to do that a second time.            11   Q. All right.
      12   Q. Why did you taze her?                                        12   A. I hadn't done it. I explicitly said that I was going to
      13   A. Because at that point I felt that she may engage me. She     13      taze her.
      14      had bit me through the skin till it bled. She broke          14   Q. Do you recall who investigated the Taser incident?
      15      another officer's hand trying to get her under control,      15   A. I believe it was Captain Poulin.
      16      and -- a couple months prior to that, and I finished out     16   Q. Did you believe that he treated you unfairly during that
      17      the -- I called out the taze to Sergeant Wood, and he said   17      investigation?
      18      go ahead.                                                    18   A. Yes, I did.
      19   Q. Well, did you taze her to get her to move? That was the      19   Q. In what way?
      20      reason you tazed her, isn't it?                              20   A. In twisting things and saying that there was a policy.
      21   A. Not exactly, no. It was the threat that she had stated to    21      There was not a policy at that time on Tasers. We had had
      22      me when I was near her, and she was quite a quick young      22      shotty training on the Tasers. Most of the guys were just
      23      lady, wiry, and I just -- between what she said, I didn't    23      ha-ha and talking and cackling downstairs when we were
      24      feel comfortable, and she would not budge, and she would     24     supposed to be learning about it, and just come up and
      25      not follow direction after multiple times of asking her.     25      let's see how to shoot, and that was the extent of it.



                                                                                            64 (Pages 253 to 256)
                                         Chapa & Giblin Court Reporters
                                                 (248) 626-2288
Case 1:19-cv-00940-PLM-PJG ECF No. 40-5, PageID.259 Filed 12/10/20 Page 66 of 134
     LORI LYNN HEETHUIS, 9-25-2020
                                                               Page 257                                                          Page 258
       1             And he said there was a policy. My sergeant,           1   A. Yes, Sheriff Poulin.
       2      Sergeant Burton-Jones had wrote her team an e-mail stating    2   Q. What did Poulin say that caused you to think --
       3      that there was not a policy at that time, so to be careful    3   A. When he talked to me -- when he talked to me, he insisted
       4     and make sure that it was absolutely necessary. I was not      4      that this was this and that was that, and that was the way
       5      on her team at that time, however.                            5      it was going to be, and he was just very, very agitated
       6   Q. Did Captain Poulin at that time say or do anything to         6      while he was speaking to me about it, and that's what I
       7      cause you to believe that he was discriminating against       7      took offense to, and that's why I feel that he was coming
       8      you or retaliating against you as part of this                8      after me.
       9      investigation?                                                9   Q. Did he mention anything about your sexual harassment
      10   A. I believe just the way he spoke, that he was coming after    10      complaints when you were doing this?
      11      me, even though the sergeant who was on duty said it was a   11   A. No.
      12     good shoot, and what they did was they gave him a coaching    12   Q. Did he seem to be genuinely upset with the whole -- the
      13      session, and then went after me.                             13      fact that you tazed this inmate?
      14   Q. Okay. My question -- my question was -- my question was      14   A. No.
      15      did Captain Poulin say or do anything to you during the      15   Q. What did he seem to be agitated about, if you know?
      16      course of this investigation that would cause you to think   16   A. I don't know. I think that he was just on autopilot on --
      17      he was discriminating or retaliating?                        17      that he was told to do these things, and that he was just
      18             MR. DREW: She was answering your question,            18      going to do them. I -- just the way he talked about it
      19      Counsel.                                                     19      and the way he talked to the union reps, it just was like
      20             MS. AMTSBUECHLER: About -- she was talking            20      a hostile thing.
      21      about -- no, she wasn't.                                     21   Q. How did he talk to the union reps?
      22   BY MS. AMTSBUECHLER:                                            22   A. He told them not to advise me on anything and that they
      23   Q. Did he say or do anything, did Poulin?                       23      weren't to talk to me. They weren't to counsel with me.
      24   A. Yes.                                                         24      They were just to sit there.
      25   Q. What did Poulin say?                                         25   Q. When was that, during what phase of this?


                                                               Page 259                                                          Page 260
       1   A. I'm going to say the very last time that we met before he     1   A. I think so.
       2      did the reprimand.                                            2   Q. Are these all of the witnesses that you provided to the
       3   Q. Okay.                                                         3      county EEO?
       4   A. I don't really recall.                                        4   A. Let me just look here. I don't remember what was the top
       5                 MARKED FOR IDENTIFICATION:                         5      list. I see these.
       6                 DEPOSITION EXHIBIT 31                              6   Q. Let me see.
       7                 5:27 p.m.                                          7   A. Yes.
       8   BY MS. AMTSBUECHLER:                                             8   Q. So you gave them all the witnesses you knew about at the
       9   Q. I put up on the screen, I have got two documents that look    9      time; is that right?
      10      similar, 31, this is Exhibit 31. It's Plaintiff's Bates      10   A. Yes, that I knew about at that time.
      11      stamp 253, 254, 255. Okay? Is this your complaint form       11               MARKED FOR IDENTIFICATION:
      12      that you filled out?                                         12               DEPOSITION EXHIBIT 32
      13   A. If it says that that was the complaint form that I filled    13               5:29 p.m.
      14      out, I would have to agree. That's my handwriting on it.     14               MARKED FOR IDENTIFICATION:
      15   Q. Was it on July 11, 2014 that you filled this out?            15               DEPOSITION EXHIBIT 33
      16   A. That's what it says.                                         16               5:29 p.m.
      17   Q. And it's also -- down toward the bottom of this document,    17   BY MS. AMTSBUECHLER:
      18      again, did you submit it on that date, submit it to the      18   Q. Then I'm going to show you what I have marked as Exhibit
      19      county EEO office on that date?                              19      Number 33 [sic], which starts out the same, it starts out
      20   A. If I sent it on that date, then that was the date, yes.      20      at Defendants' Bates stamp page 171-D, and it goes through
      21   Q. Okay. And there is list of witnesses. It says continued,     21      page 180-D, this is Exhibit 32. And I'm just going to
      22      but I don't have another page. Did you submit witnesses?     22      kind of quickly go through and ask you, as I am scrolling
      23   A. Yes, I did submit witnesses.                                 23      through, do you recognize that this is your handwriting?
      24   Q. Maybe it's because it's continued from up on this page,      24   A. It is my handwriting.
      25      page 254, right?                                             25   Q. Do you have a recollection without going through and



                                                                                          65 (Pages 257 to 260)
                                         Chapa & Giblin Court Reporters
                                                 (248) 626-2288
Case 1:19-cv-00940-PLM-PJG ECF No. 40-5, PageID.260 Filed 12/10/20 Page 67 of 134
     LORI LYNN HEETHUIS, 9-25-2020
                                                              Page 261                                                            Page 262
       1      reading all of these that you wrote down statements on        1   A. You are moving it too fast. I can't tell what it is.
       2      this at different times? I mean tell me how this happened     2   Q. Okay.
       3      that all these different statements are here, if you          3   A. I don't recall, but apparently that's my writing, so I
       4      remember.                                                     4      don't recall.
       5   A. I guess just remembering them, and then in 2014, he told      5   Q. Another one, July 21, 2014, is this something that you --
       6      me not to put certain things that he couldn't find the        6      that happened on the 21st or that you are writing about on
       7      first one to the EEO, so he said -- Mr. Bracey guided me      7      the 21st that you recalled happening earlier?
       8      on what should be in there, what shouldn't. I was just        8   A. I don't recall it, but if I wrote it, this must be what
       9      trying to do the best that I could at recalling the           9      happened on that day.
      10      things.                                                      10   Q. During the time that Bracey was doing this investigation,
      11   Q. You said Bracey told you not to put things in there. What    11      how many times did you talk to him?
      12      did he tell you not to --                                    12   A. To who?
      13   A. He told me to streamline it. He said streamline it so        13   Q. Bracey, from the EEO office.
      14      that it's not -- you know, just get to the meat of the       14   A. I don't know the exact amount of times. I know it was
      15      matter of things.                                            15      more than just a few. It was several times, but I don't
      16   Q. Okay. So we are back at the top where it starts out.         16      remember the exact amount of days that I talked to him
      17      There is one July 18, 2014. There is Addendum to Original    17      about it at times.
      18      Complaint. So do you recall writing this out and             18   Q. Were you interviewed by anyone else during that
      19      providing it to Bracey as an addendum?                       19      investigation?
      20   A. Yes.                                                         20   A. During the EEO investigation?
      21   Q. Okay. And then we go to, let's see, Bates stamp page         21   Q. Yes.
      22      178-D. There is a July 17, 2014 note. Do you recall if       22   A. Not that I recall, not with Mr. Bracey. I don't recall.
      23      you were writing about something that happened that day or   23   Q. Did anybody from the sheriff's department, to your
      24      is this something that you remembered and you were giving    24      knowledge, were they involved in the EEO investigation,
      25      him another note about what happened?                        25      other than being asked to be witnesses?


                                                              Page 263                                                            Page 264
       1   A. I have no idea.                                               1   A. -- I didn't know.
       2   Q. So you don't know whether they were involved in making the    2   Q. The first time you learned about the county EEO was in
       3      decision that Bracey eventually told you about?               3      2010, right?
       4   A. No, I don't. I do know that some people were not talked       4   A. When I talked to the EEO, that was in two thousand -- I
       5      to, they told me, that they were never talked to, and then    5      don't recall the date, but anyways, it was the first time
       6      he came back and said he brought it to the (inaudible) --     6      with Mr. Nash --
       7             THE REPORTER: Brought it to the what? I'm              7   Q. Rights.
       8      sorry. I couldn't hear you.                                   8   A. -- and I was told that there was an EEO at that time, and
       9   A. I think he said he brought it to the commission, the          9      then he left, and then I didn't even know Bracey was there
      10      county commission, and he said that there wasn't -- they     10      for quite awhile, I mean a couple months at least, and
      11      said there wasn't enough to act on it.                       11      then I realized, so then I went back and said: Listen,
      12   BY MS. AMTSBUECHLER:                                            12      they have a file. And he said: Well, let me look. There
      13   Q. The county Board of Commissioners, do you know?              13      is a lot of things in boxes and so on. And he said that
      14   A. That's what I recall.                                        14      it must have been lost, just like the lady said that it
      15   Q. All right. Do you know if Captain Poulin was involved at     15      was lost, because he could not find it. So that I needed
      16      all in this 2014 investigation?                              16      to come in and do a new complaint with him.
      17   A. I have no idea.                                              17   Q. Putting up the screen sharing, the October 7, 2014 memo to
      18   Q. Do you know if he knew about it?                             18      you from Tim Bracey, plaintiff -- starting plaintiff's
      19   A. I would have to believe he knew about it, because it was     19      Bates stamp page 256 through 263. Did you get this memo
      20      with the EEO, so I would assume that he was aware about      20      from Tim Bracey?
      21      it.                                                          21   A. I don't recall, but if it says it was to me, I would have
      22   Q. The EEO was a separate county department, correct?           22      to assume I did get it.
      23   A. I don't know. I didn't even know there was an EEO when       23   Q. Did you have an attorney at that time?
      24      they told me to go see the EEO, so --                        24   A. The October of 2014? Yes, I did have an attorney at that
      25   Q. The first time you learned about it --                       25      time.



                                                                                           66 (Pages 261 to 264)
                                          Chapa & Giblin Court Reporters
                                                  (248) 626-2288
Case 1:19-cv-00940-PLM-PJG ECF No. 40-5, PageID.261 Filed 12/10/20 Page 68 of 134
     LORI LYNN HEETHUIS, 9-25-2020
                                                             Page 265                                                            Page 266
       1   Q. Was that Mr. Drew's office?                                   1   A. Yes, I see it.
       2   A. Yes, it was.                                                  2   Q. Okay. So are you saying here that the physical conduct by
       3                MARKED FOR IDENTIFICATION:                          3      Gilchrist continued through February and/or May of 2014?
       4                      DEPOSITION EXHIBIT 34                         4      Because that's not really what you said to me earlier
       5                      5:38 p.m.                                     5      today.
       6   BY MS. AMTSBUECHLER:                                             6   A. I don't really recall the dates of it. That's when we
       7   Q. Putting up Exhibit 34, which is the 2014 EEOC filing that     7      were going back and forth, so I don't really -- I don't
       8      you did, there are two pages. One was in October, on          8      really have an answer.
       9      October 8th, one was on November 10th. Do you recall          9   Q. The co-worker deputy that we are talking about, is that
      10      submitting two separate statements?                          10      Geoghan that we just talked about?
      11   A. I don't recall --                                            11   A. Yeah, Deputy Geoghan, yeah.
      12   Q. Go to the --                                                 12   Q. And then you say here that in retaliation for making
      13   A. -- without being able to sit here and read it.               13      complaints about this, you have been subjected to written
      14   Q. Okay. There is an October 8 one. Is that your signature      14      disciplinary actions, unpaid suspension in September of
      15      on there?                                                    15      '14. You say one of the management employees that is a
      16   A. Yes, it is.                                                  16      decision-maker on the disciplinary actions is the
      17   Q. That's plaintiff's Bates stamp 291. And looking at --        17      aforementioned Sergeant that physically harassed me.
      18      looking at the second paragraph, because I think we have     18               Are we talking about Gilchrist?
      19      covered the first paragraph, it says: The verbally           19   A. Yes.
      20      offensive environment by employees continued and in          20   Q. What decision did he make?
      21      2013-2014 I was again subjected to physical inappropriate    21   A. They said that they had talked to him on the amount of
      22      grabbing, touching and other physically sexually offensive   22      time I should get off for this three-day suspension that
      23      conduct by the aforementioned Sergeant and a co-worker       23      ended up being like six days, because something -- he said
      24      Deputy, the last physical incidents occurring in February    24      something to the fact, well, she's on vacation, and then
      25      2014 and/or May 2014. Do you see that?                       25      that's her off weekend, so we will do this, and then we


                                                             Page 267                                                            Page 268
       1      will do that.                                                 1      decision-maker on whether you were disciplined or not in
       2            And so I know he was involved with it because I         2      2014?
       3      was told that he was involved with it, that they had          3   A. I felt he was, yes.
       4      talked to him and that's how they came about with the date    4   Q. Do you have any facts to support that feeling?
       5      of the suspension.                                            5   A. The fact that he was putting things in my file that I
       6   Q. Who told you that?                                            6      wasn't aware of and setting the stage for a dismissal,
       7   A. Sergeant Wood.                                                7      with these constant investigations because I was given --
       8   Q. Sergeant Wood told you that Gilchrist had input on what       8      I was sent a letter by the county because two major
       9      dates you would serve your suspension?                        9      incidents had happened within six months, that if I even
      10   A. Yeah, that they had spoke about it and came up with the      10      got a minor incident after that I would be terminated. I
      11      number of days that they said they wanted me to do.          11      would be separated is what it said, I believe, separated
      12   Q. What other decision-making role do you believe that          12      from the county as an employee.
      13      Gilchrist had in any of the 2014 discipline?                 13   Q. Do you still have that letter?
      14   A. I think he had decisions in a lot of it or input in a lot    14   A. I probably do.
      15      of it. He was the interim jail administrator, I believe,     15   Q. Who sent it?
      16      at that time.                                                16   A. I believe Mr. Drew may have it as well. I don't know for
      17            THE REPORTER: I couldn't hear what you said.           17      a fact that he does, but...
      18      Sorry. He was the what?                                      18   Q. Who sent it?
      19   A. I believe that was at the point where he was the interim     19   A. Somebody in HR.
      20      jail administrator, I believe.                               20               MR. DREW: What letter is that that she is
      21   BY MS. AMTSBUECHLER:                                            21      talking about?
      22   Q. Other than the fact that you believe he was interim jail     22               THE WITNESS: After the two -- when Poulin found
      23      administrator, do you have any reason to believe that he     23      me guilty of the Taser, found me guilty of the phone, the
      24      was a decision-maker in the -- let me rephrase that. Do      24      county HR sent me a letter stating that because I had two
      25      you have any factual basis for the belief that he was a      25      major incidents within six months, that if I had any



                                                                                            67 (Pages 265 to 268)
                                          Chapa & Giblin Court Reporters
                                                  (248) 626-2288
Case 1:19-cv-00940-PLM-PJG ECF No. 40-5, PageID.262 Filed 12/10/20 Page 69 of 134
     LORI LYNN HEETHUIS, 9-25-2020
                                                             Page 269                                                              Page 270
       1      other, even minor incidents, that I could be separated or     1      is outdated, so we should really just get rid of some of
       2      would be separated from the county as an employee, and        2      it. What do you want to keep? So I kept some things that
       3      that was when I -- it was when my husband said --             3      were -- from what I recall, they were like reviews and,
       4              MR. DREW: I just wanted to know -- I just             4      I'm trying to think, a couple letters from outside sources
       5      wanted to know what letter that you said I might have. I      5      that had been inside the jail that wrote the command on
       6      would have to look for it.                                    6      our performance.
       7              THE WITNESS: Yeah, it was a letter from the HR        7   Q. Okay. My question was what did -- my question was what
       8      department, and it said that because I had gotten two         8      did Gilchrist --
       9      major incidents within six months, that if I got any other    9   A. He took several things from there. I don't recall at this
      10      incidents, that I would be separated, something along -- I   10      time because I haven't seen the file in quite -- several
      11      would be separated as an employee of Muskegon County.        11      weeks. I can't tell you when I have actually looked at
      12              MR. DREW: All right.                                 12      that again, but I do know that he was putting things in
      13   BY MS. AMTSBUECHLER:                                            13      it, because when we copied it, that's when I realized that
      14   Q. What did -- what did Gilchrist -- you keep mentioning that   14      he was putting things in there that were derogatory, that
      15      he put stuff in your file. What did he put in your file?     15      were not true to make it look like I was a bad employee
      16   A. I have the original file. Dan Stout shredded most of it      16      and set the stage for termination.
      17      after the fact of that, so I believe Mr. Drew has a copy     17   Q. This copy of the file, you said you and your attorney made
      18      of it. We were able to go up and get that, and they          18      a copy of file with the sheriff's permission?
      19      allowed us to copy it, so we copied everything in it, and    19            MR. DREW: I'm going to object.
      20      then I think it was approximately two days later that Dan    20   A. Not my attorney.
      21      Stout called me and asked me if I could meet him up on the   21            MS. AMTSBUECHLER: I'm trying to understand
      22      floor. They wanted to talk about my file. I got up           22      where this file is and what it is. If you could help me,
      23      there, and he was already shredding a few things, and he     23      Steve, that would be great, because it would save us some
      24      said, you know, we should really go through you guys'        24      time. What are we talking about here?
      25      files. Yours is this thick, and the -- some of the stuff     25            MR. DREW: I think she is talking about she was


                                                             Page 271                                                              Page 272
       1      allowed to copy part of her file --                           1      and what actually happened was Sergeant Wood had
       2              THE WITNESS: The entire file.                         2      Lieutenant Burns come in, and they called me in, and they
       3              MR. DREW: -- at the time, and so I don't know         3      said we believe that the team has turned against you, and
       4      if we have that or not, but I will look, but I think she      4      they are not taking your calls as -- that that's what they
       5      is saying she was entitled -- or they let her copy her        5      base it on, because they could hear. There were times
       6      file.                                                         6      that Sergeant Wood would say: Would you answer Deputy
       7              MS. AMTSBUECHLER: I just want to know where it        7      Johnson? And so then they would answer, but that's how I
       8      is so I can get a copy of it. If you are going to look        8      actually found out that they both felt that I was in a
       9      for it, that would be great, because I don't have that.       9      hostile situation and that my team had turned against me,
      10              MR. DREW: I will look for it. All right.             10      and they were going to move me to Sergeant Jones -- or
      11              THE REPORTER: And I missed the person's name         11      Burton-Jones, I'm sorry, it's hyphenated, anyways, her
      12      that was doing the shredding.                                12      married name is Burton, her maiden name is Jones. So I
      13              MS. AMTSBUECHLER: Undersheriff Stout,                13      was changed to that team after several years of being with
      14      S-T-O-U-T.                                                   14      that team because they felt that it was in their best
      15              THE REPORTER: Thank you.                             15      interest to do that because the team had turned against
      16   BY MS. AMTSBUECHLER:                                            16      me.
      17   Q. Right?                                                       17   Q. Who in particular had turned against you?
      18   A. Yeah, correct.                                               18   A. They said the team. I know that Geoghan had several times
      19   Q. It also says here: In retaliation from making complaints,    19      called me a stupid bitch, and other things of that nature,
      20      some officers have also failed to respond to my calls for    20      demeaning nature. Lori Lewis had said some demeaning
      21      assistance, further creating a hostile environment -- work   21      things to me, not answering calls.
      22      environment.                                                 22            There were several of them on that team that
      23              Who failed to respond to calls for assistance        23      were doing that, and it was actually brought to my
      24      and when?                                                    24      attention by Sergeant Wood and Lieutenant Burns, saying we
      25   A. There were several deputies that were involved in that,      25      believe your team, you know, had turned against you.



                                                                                          68 (Pages 269 to 272)
                                           Chapa & Giblin Court Reporters
                                                   (248) 626-2288
Case 1:19-cv-00940-PLM-PJG ECF No. 40-5, PageID.263 Filed 12/10/20 Page 70 of 134
     LORI LYNN HEETHUIS, 9-25-2020
                                                               Page 273                                                          Page 274
       1      These things happened sometimes, and we care about --         1      wasn't interested in following what I was saying about
       2   Q. I just asked you who.                                         2      what was happening. She was more interested in that I was
       3   A. Yeah.                                                         3      a single mother raising a daughter on my own, working
       4   Q. When was this?                                                4      full-time, and her father not being involved with her
       5   A. Those are the ones that I recall them doing.                  5      life. So that's what she, I think, felt was important. I
       6   Q. When, when, when, when was it?                                6      just kind of went along with it just so that maybe at some
       7   A. I would have to look at the paperwork on it. I don't          7      point in time she would realize that it was her duty to
       8      recall at this time. I know it was when Robert Johnson        8      listen to me as a psychologist and to counsel me on what
       9      was being tried for the murder of a Nexus Realtor.            9      had happened to me.
      10   Q. And this stopped after you got changed to Burton's shift?    10   Q. If you thought she wasn't really receptive, why didn't you
      11   A. Sergeant Theresa Burton-Jones or Jones-Burton. I'm sorry.    11      go to somebody else?
      12      I think the Burton comes at the end. It's a hyphenated       12   A. I don't really know why I didn't do -- I just kept
      13      name.                                                        13      thinking maybe she will handle this. I had a good --
      14   Q. Did it stop when you went to her shift?                      14            MR. DREW: All right. You have answered it.
      15   A. Yes. People did answer my calls, and they did answer me      15      Let's try to move on. Just listen to the question and
      16      and they did call me, and I answered them, and so, yeah.     16      answer without adding things so we can get done.
      17      It was much better at that point in time.                    17   A. I don't know why. I don't know why. I don't know why.
      18   Q. You said earlier that Amy Borgman was not receptive to you   18   BY MS. AMTSBUECHLER:
      19      in some way because she used to be involved with the         19   Q. Do you have any other reason -- let me ask you -- well,
      20      prosecutor. What were you talking about there?               20      let me ask a different question. Is there anything else
      21   A. She was married to Tony Tague, and she felt that             21      that you believe that now Sheriff Poulin has done to you
      22      discussing those things with me would be not beneficial to   22      that was retaliatory or discriminatory or harassment that
      23      her as a person. I believed that she may -- she made it      23      you haven't talked about today?
      24      sound like that he -- there would be retaliation against     24   A. Do I think at any point after I was -- after I was
      25      her, I don't know in what form, but she really didn't --     25      terminated that he has done anything, is that the


                                                               Page 275                                                          Page 276
       1      question?                                                     1     handled myself in any way, so I just really couldn't
       2   Q. No. Is there anything else that he has done wrong to you      2     understand why they were coming after me like that about
       3      that we haven't talked about today? Let me make it very       3     the familiarity.
       4      basic.                                                        4            I was told by other deputies, other people that
       5   A. I don't recall at this time.                                  5     they thought it was good how I could handle things and
       6   Q. Do you have any other reason to believe that he -- let me     6     keep things calm. They would call me up on a floor
       7      ask you a better question. Why do you think Sheriff           7     because they were having a problem so that I could assist
       8      Poulin would want to retaliate against you?                   8     with getting it under control, because they said I had a
       9   A. Because of my testimony at the ACLU.                          9     good way of speaking with the inmates and calming them. I
      10   Q. Any other reason?                                            10     don't believe Sheriff Poulin liked that. I don't believe
      11   A. Well, he was probably even more upset when my husband        11     that he liked that it was made aware that I was a
      12      spoke with him.                                              12     Christian and that I would pray for an individual if they
      13   Q. You mean the incident in the lobby?                          13     asked me to. I just don't -- I think he wanted a
      14   A. Yes.                                                         14     different type of -- I call it the God syndrome, where
      15   Q. I'm sorry, did you say yes? I couldn't hear you.             15     they because they wear that uniform, they are God. I
      16   A. Yes.                                                         16     never felt that way.
      17   Q. Any other reason that you think he would want to retaliate   17   Q. Did you ever go to Sheriff Poulin and complain about sex
      18      against you?                                                 18     harassment?
      19   A. I don't think he liked how I did my job, because it was      19   A. Did I ever go to him when he was a sheriff and complain
      20      always about being too familiar. They are animals. You       20     about it?
      21      shouldn't be that close to that trustee. It was just a       21   Q. Yes, right.
      22      constant, you are too familiar, you are too familiar, and    22   A. Well, I told him about it when we were having that
      23      I -- all I could think was I have never been attacked by     23     discussion.
      24      any of the trustees. I have never had them do anything       24   Q. The last day when you were talking about retirement, you
      25      that was considered not right, I guess I would say, or       25     are talking about that, right?



                                                                                          69 (Pages 273 to 276)
                                        Chapa & Giblin Court Reporters
                                                (248) 626-2288
Case 1:19-cv-00940-PLM-PJG ECF No. 40-5, PageID.264 Filed 12/10/20 Page 71 of 134
     LORI LYNN HEETHUIS, 9-25-2020
                                                               Page 277                                                           Page 278
       1   A. No, no, no, no, no. The last -- when -- my thought just       1      office with the undersheriff then.
       2      went out the window here.                                     2   Q. When you said --
       3   Q. Let me -- let me back up. I asked you if you ever             3   A. I'm talking about --
       4      complained to Sheriff Poulin about sexual harassment. You     4   Q. Let me ask a question.
       5      said you had a conversation with him about the Gilchrist      5   A. Go ahead.
       6      stuff.                                                        6   Q. When you said he was made aware of it that day, that day
       7   A. Yeah, after -- yes.                                           7      meaning the day after the elevator incident where you had
       8   Q. And then I asked you --                                       8      the discussion in the lobby, is that the day you are
       9   A. I'm talking about when -- when the meeting was supposed to    9      talking about?
      10      be and it wasn't, and then he had told my husband, well, I   10   A. That is the day I'm talking about.
      11      wasn't in charge then, and my husband said: Well, you are    11   Q. And when you say he was made aware of it, what are you
      12      in charge now. Are you going to do something about it?       12      talking about?
      13      So at that point he knew about it. I don't know that the     13   A. The sexual assault.
      14      undersheriff had knew about it until that point because he   14   Q. Back in -- from Gilchrist?
      15      was new. He was from a different -- he was a captain in      15   A. From Gilchrist, yeah.
      16      the township, and so --                                      16   Q. Did you complain to Sheriff Poulin during the time he was
      17   Q. Other than --                                                17      sheriff about any sexual harassment that occurred while he
      18   A. -- he hadn't been there.                                     18      was sheriff?
      19   Q. Other than the discussion, which it is what it is, did you   19   A. Not that I recall, no.
      20      go to the sheriff, Sheriff Poulin, and complain about        20   Q. Did you complain to anybody about sexual harassment that
      21      sexual harassment?                                           21      occurred while Sheriff Poulin was sheriff?
      22   A. He was made aware of it, yes, that complaint that day,       22   A. Not that I -- not that I can recall. I don't recall. I'm
      23      yes.                                                         23      sorry.
      24   Q. You are talking about it being the incident in 2014?         24            THE REPORTER: Laura, can you stop screen
      25   A. No, I didn't speak with him in 2014. He wasn't in the        25      sharing if you are done?


                                                               Page 279                                                           Page 280
       1               MS. AMTSBUECHLER: Yes. Thank you.                    1     two incidents to on the phone, while they were --
       2               THE REPORTER: Thank you.                             2   Q. No, no, my question -- that's not my question. What other
       3               MS. AMTSBUECHLER: Sure. Sorry.                       3     male officers were as familiar with the inmates? You said
       4   BY MS. AMTSBUECHLER:                                             4     that the sheriff criticized you for being too familiar.
       5   Q. Did you -- did Sheriff Poulin ever say anything to you        5     What male officers were also as familiar and were not
       6      that made you to believe that he didn't think that women      6     criticized for it?
       7      should be corrections officers?                               7   A. Several of the officers that were in the upper, upper
       8   A. He never said anything directly to me about women should      8     tier. There were about six of us, Deputy Riddle at the
       9      be correction officers, no.                                   9     time; it was Deputy Herman, while he was there; Deputy
      10   Q. Did he ever say --                                           10     Lynn; Deputy Thielbar, who is there now. Those are the
      11   A. Not that I recall.                                           11     ones that I recall on different things that really should
      12   Q. Did he ever say anything that made you think he didn't       12     have been addressed with them that were never addressed,
      13      think women should be corrections officers?                  13     and they were aware of.
      14   A. Just the way that I was scrutinized under the scope, and     14   Q. What were they aware of that should have been addressed
      15      there were deputies that were male officers doing very       15     and wasn't addressed? Can you give me anything specific?
      16      wrong things at the time, and they were never scrutinized    16   A. The chew, the way they spoke to inmates, the way they
      17      the way that I was.                                          17     neglected inmates, the way they put the mute button on
      18               I was put under a microscope. I was watched. I      18     when they would hit -- you have an intercom call in
      19      was harassed almost every other day by having to go up       19     receiving.
      20      there and listen to them about how I was too familiar with   20   Q. Can you give me any specific example of anything that
      21      people, how that wasn't good. They were animals. They        21     anybody did that they knew about, anything specific?
      22      could kill me.                                               22   A. They knew about them putting the mute button on. They
      23   Q. What male officers were as familiar as you and were not      23     knew about them on how they reacted towards inmates that
      24      talked to, if you know?                                      24     were asking for things or asking questions, and the
      25   A. There were several of them. They were ranging from the       25     derogatory things that were said back to them. They knew



                                                                                            70 (Pages 277 to 280)
                                         Chapa & Giblin Court Reporters
                                                 (248) 626-2288
Case 1:19-cv-00940-PLM-PJG ECF No. 40-5, PageID.265 Filed 12/10/20 Page 72 of 134
     LORI LYNN HEETHUIS, 9-25-2020
                                                             Page 281                                                              Page 282
       1      about the chew. They knew about the phones. They chose        1      out.
       2      to ignore everything but focus on me, and everything that     2             They put black, thin magnetic type material,
       3      I did was scrutinized.                                        3      they would cut it, and they would put if over the windows
       4   Q. They told people to focus on you? Who was told to focus       4      so that they didn't have to be looked at because they
       5      on you?                                                       5      said --
       6   A. I don't -- I don't know that they told them, ma'am. I         6   Q. Let's stick with the -- let's stick with the mute button
       7      didn't say that they actually said look at her. I was         7      for a minute.
       8      told that they had a sergeant at night watching me and        8   A. Okay.
       9      going over tapes to see if he could find any policy           9   Q. What policy did that violate?
      10      violations, that's what I was told.                          10   A. I don't know if there was a policy, but it was a duty as
      11   Q. Who told you that?                                           11      an officer to respond to those call buttons in case there
      12   A. I was told that by the union rep, John Jenkins. I was        12      was an emergency. It would come under doing the job.
      13      told that by a couple of the -- I want to say Sergeant --    13   Q. The chew, you said women did the chew as well as men?
      14      Corey Meyers, he is a sergeant now. I was told by            14   A. There was one girl that did chew, yes.
      15      probably, I mean I would estimate it at three to four        15   Q. Okay. And the cellphones, you have got some video, we
      16      people told me that, that knew that that was happening.      16      have talked about earlier. Can you give me an example of
      17   Q. So the mute button, who put the mute button on and when?     17      somebody else who used their cellphone and was not
      18      What are you talking about?                                  18      disciplined, something specific?
      19   A. The deputies, the male deputies would a lot of times put     19   A. Jason -- Jason Thielbar muted his phone out there. I saw
      20      mute buttons on so that they didn't have to listen to that   20      Deputy Lynn out there using his phone, he was not
      21      when they were trying to book or do paperwork so that they   21      disciplined --
      22      didn't have to hear you have an intercom call, you have an   22   Q. Those are the two -- hold on a minute.
      23      intercom call, you have an intercom call, so it would mute   23   A. -- to my knowledge.
      24      that. It would put a line across it, and it would just       24   Q. Those are the two videos we've already talked about?
      25      blink yellow, I believe, and they would mute all of them     25   A. Deputy Lynn also talked outside on his phone while he was


                                                             Page 283                                                              Page 284
       1      with trustees and out in the mix of inmates.                  1      why is it that I am being called up constantly by them
       2   Q. Do you know if command knew --                                2      when Lynn and Herman and Thielbar and Smith and several
       3   A. So it wasn't the exact particular time of sitting in the      3      other male officers were on their phones literally, not
       4      office.                                                       4      just trying to look at the times. So I was just trying to
       5   Q. Do you know if command knew about Lynn doing that?            5      get -- I guess trying to talk to him about it so that
       6   A. They were aware.                                              6      maybe he could get an answer from the upper "enchalant,"
       7   Q. How do you know?                                              7      which would be the sheriff and the undersheriff, on why
       8   A. Because the lieutenant, at least to the lieutenant area,      8      this was happening.
       9      they knew.                                                    9   Q. You said you were constantly scrutinized, constantly
      10   Q. How do you know?                                             10     called up there. Were there any other times you were
      11   A. Because Lieutenant Burns and I had talked about it several   11     called up or talked to that we haven't talked about today?
      12      times.                                                       12   A. There were times that I was called up there just to talk
      13   Q. So you and Burns talked about the fact that he knew that     13      about being too familiar.
      14      other people used their cellphones?                          14             There was a time that I was called up at 6:00,
      15   A. He said he knew. I told him. I said: Why am I being          15      and a complaint had been made by Deputy Pete Nelson. He
      16      scrutinized like this, and every other minute for just       16      was working over, and he witnessed a female deputy having
      17      looking at the time, because I didn't have a watch at the    17      sexual favors with a trustee, and I was called up because,
      18      time? And he said: I know there is other people that do      18      as it was, one of my friends was the grandmother of the
      19      that, Lori.                                                  19      two boys of the trustee that this was happening with, and
      20   Q. When was this conversation?                                  20      she had given me the name and the incident, and I know
      21   A. It was sometime in between the thing that happened with      21      that Keith was -- Keith did a formal complaint with the
      22      Nate Stephenson calling me those names and prior to that     22      Sergeant Burton, and then Sergeant Burton took it to the
      23      several times, because I was being scrutinized at that       23      captain, which was Captain Christianson at the time, and
      24      time for every breath I took. So I had went to him           24      from what I understand from Deputy Nelson, they said she
      25      because I had worked with him for so long and asked him      25      was a cutter, that they had put her into counseling, that



                                                                                             71 (Pages 281 to 284)
                                        Chapa & Giblin Court Reporters
                                                (248) 626-2288
Case 1:19-cv-00940-PLM-PJG ECF No. 40-5, PageID.266 Filed 12/10/20 Page 73 of 134
     LORI LYNN HEETHUIS, 9-25-2020
                                                             Page 285                                                               Page 286
       1      she had to go to counselling, and that she had issues         1      that one.
       2      because she was a single mother of an autistic son.           2   Q. Have you ever been sexually assaulted or sexually abused,
       3   Q. Okay. Just a few more questions. Have you had any             3      other than what you have testified to today that you
       4      psychological treatment or psychiatric treatment prior to     4      believe that Gilchrist and Geoghan did?
       5      Amy Borgman?                                                  5   A. Sexually assaulted or sexually abused by --
       6   A. Psychological treatment prior to what? I'm sorry. The         6   Q. Anyone.
       7      heater came on.                                               7   A. Are we talking about work or what are we -- are we talking
       8   Q. Have you seen a counselor or a psychologist, a                8      about when I was 21, when I was 30? I'm not sure what you
       9      psychiatrist, anybody like that before Amy Borgman?           9      are trying to say.
      10   A. Yes.                                                         10   Q. I'm talking --
      11   Q. Who?                                                         11             MR. DREW: Objection. Wait a minute.
      12   A. I want to say Dr. Haight. It was when I was in my            12      Objection, relevance.
      13      twenties.                                                    13             Go ahead.
      14   Q. How do you spell that name?                                  14   BY MS. AMTSBUECHLER:
      15   A. I really don't know. I know it's like H-E-I or I-E-G-H-T.    15   Q. I'm talking about at any time in your life.
      16      I'm not sure. I went to him on totally unrelated things.     16   A. At any time in my life was I sexually assaulted or
      17      I wasn't even at the sheriff's department at that time. I    17      sexually abused by somebody, is that the question?
      18      had a boyfriend that was cheating on me, and I went to him   18   Q. Yes.
      19      to seek counsel on how to handle it and how to be able to    19   A. No, not -- not in those terms, not in the two terms that
      20      walk away from that particular thing. So had it nothing      20      you used.
      21      to do with the sheriff's department. It had nothing to do    21   Q. Were you sexually mistreated by anybody? And I don't want
      22      with really anything other than some guidance on how to      22      to -- I don't want to put too fine a point on this.
      23      handle something like that.                                  23   A. I was not treated very well by my first husband. He was a
      24   Q. Any other time you have sought treatment like that?          24      Muskegon police officer.
      25   A. That was the only time that I do recall at this point, is    25   Q. City of Muskegon?


                                                             Page 287                                                               Page 288
       1   A. City of Muskegon, yeah.                                       1      back in just a second.
       2   Q. When did you get divorced from him?                           2              VIDEO TECHNICIAN: Off the record 6:16 p.m.
       3   A. 2006.                                                         3           (Recess taken at 6:16 p.m.)
       4   Q. Did you seek treatment at all during that time,               4           (Back on the record at 6:19 p.m.)
       5      psychological treatment?                                      5              VIDEO TECHNICIAN: We are back on the record,
       6   A. No. I didn't feel I needed to get psychological treatment     6      6:19 p.m.
       7      at that point.                                                7                         EXAMINATION
       8   Q. Was he physically abusive?                                    8   BY MR. DREW:
       9   A. Not physically abusive in the ways that I believe that you    9   Q. Lori, the ACLU deposition that you talked about, you gave
      10      are saying, no.                                              10      testimony in that deposition; is that right?
      11              I don't -- I don't understand the relevance of       11   A. Yes.
      12      what my relationship was with my husband, my ex-husband      12   Q. And you said that before that deposition Lieutenant Burns
      13      now for years.                                               13      had had some conversations with you, and I think you said
      14              MR. DREW: I have objected to the relevance, but      14      no one else was present at that time; is that right?
      15      in a discovery dep sometimes you can go into that.           15   A. That is correct.
      16              THE WITNESS: So then I have to answer, correct?      16   Q. Had you received the notice of the deposition at that
      17              MR. DREW: I'm not instructing you not to             17      time, that he talked to you?
      18      answer, put it that way.                                     18   A. No, I hadn't received it yet. I think I received it late
      19              THE WITNESS: Okay.                                   19      after he had stated that.
      20   A. He wanted to do certain things that were quite odd in our    20   Q. Do you have any idea as to how he knew that your
      21      sexual part of the marriage, yes.                            21      deposition was going to be taken?
      22              MS. AMTSBUECHLER: All right. That's all I            22   A. Apparently he had got a list from the ACLU attorney
      23      have.                                                        23      stating that the girls had asked for me to be subpoenaed
      24              MR. DREW: I had some questions, but I'm going        24      to the deposition to answer questions on how they were
      25      to use the restroom. You can stay there, Lori. I will be     25      treated.



                                                                                           72 (Pages 285 to 288)
                                         Chapa & Giblin Court Reporters
                                                 (248) 626-2288
Case 1:19-cv-00940-PLM-PJG ECF No. 40-5, PageID.267 Filed 12/10/20 Page 74 of 134
     LORI LYNN HEETHUIS, 9-25-2020
                                                            Page 289                                                               Page 290
       1   Q. Did he mention anything -- and I guess quickly summarize      1      somewhere between maybe -- this would be an approximate --
       2      again what he told you or what you told him.                  2      I would think by July, between July and the end of August
       3   A. He told me that he -- he wanted me to say that I hadn't       3      or the first of September, I believe.
       4      seen anything, that I hadn't heard anything of that, I        4   Q. And at that time that the settlement was made, and I think
       5      hadn't secondhand heard anything about the things that        5      -- was it made public, do you know?
       6      they had made the complaint about. And I said: I'm not        6   A. I don't believe it was made public. It may have been, you
       7      going to lie for you, Mark. You have known me for 21          7      know, because I don't know how the -- I had never been in
       8      years. I'm not going to lie to you. I'm not going to lie      8      a deposition with the ACLU, so I don't know what --
       9      to them. If it's something that I heard or saw or both, I     9   Q. How did you find out that the case had been settled?
      10      am going to tell the truth if it's a direct question. If     10   A. Lieutenant Burns came to me.
      11      it's a general question, I will answer it accordingly.       11   Q. And was that the conversation you talked about earlier?
      12   Q. Did you meet with an attorney prior to the deposition?       12   A. The conversation that he had -- yeah, that he said that
      13   A. Yes, I did.                                                  13      the sheriff was not very happy with you.
      14   Q. And then you gave the deposition; is that right?             14   Q. And at that time the sheriff was who, at that time?
      15   A. Yes, I did.                                                  15   A. Sheriff Poulin.
      16   Q. Did you answer the questions truthfully?                     16   Q. Did -- and so Lieutenant Burns said to you that the
      17   A. Yes, I did.                                                  17      sheriff was not happy with you?
      18   Q. Were there questions asked that you feel your answers were   18   A. Yes.
      19      not in favor, were the truth, but not in favor of the        19   Q. Did you have an understanding about which sheriff he was
      20      sheriff's department?                                        20      referring to?
      21   A. Yes, I did.                                                  21   A. Yes. That was right during the time where Roesler had
      22   Q. You mentioned that there was a settlement later that next    22      lost the election, and then at some point he quit coming
      23      year; is that right?                                         23      to work, so they just kind of -- they didn't do the formal
      24   A. Yes, to the best of my knowledge, there was a settlement     24      swearing in until, I believe, January 11th of 2017, I
      25      sometime in maybe mid to late 2017, like I would say         25      believe. So he was like an acting sheriff coming in, but


                                                            Page 291                                                               Page 292
       1      he wasn't -- he hadn't been, you know, inducted into that     1   A. Yes, that is correct.
       2      position formally.                                            2   Q. And had that occurred before you were disciplined for
       3   Q. And if the settlement was in, as you said, mid to late        3      that? Had you buried the hatchet before the county
       4      2017, I'm forgetting when it was, was Poulin, Sheriff         4      disciplined you for this emotional outburst?
       5      Poulin already the sheriff at that time?                      5   A. Yes. We did it within minutes of the exchange of what I
       6   A. Oh, I'm sorry. I think I misspoke myself. It was 2017.        6      said to him and he said to me, and I told him that I was
       7      I do know that it was at that time, and then he -- when it    7      very sorry and that I would like to apologize to him for
       8      was settled, he would have been sworn in as the sheriff.      8      the words that I used, because it was not something that I
       9   Q. Lieutenant Burns said that to you. Did Sheriff Poulin         9      was proud of saying to a chaplain. And he said: Yes, if
      10      ever say directly to you he was unhappy with you with your   10      you will accept my apology, because I know I get -- I feel
      11      testimony?                                                   11      like you guys don't see me, other deputies, and so I tend
      12   A. No, he did not speak with me directly on it.                 12      to hit the buzzer a lot, and I shouldn't. I should just
      13   Q. You were then -- and you have indicated that after that      13      be patient, and I shouldn't knock on windows and so forth
      14      you feel things started happening or more things started     14      with keys and stuff, he said, so I apologize for that.
      15      happening in retaliation for that because you had            15      And he said: Would you accept my apology? And I said:
      16      testified; is that right?                                    16      Yes, I would, sir.
      17   A. Yes.                                                         17   Q. And who made -- who made the decision that you should see,
      18   Q. And was one of those things the -- being cited and being     18      if you know, that you should see their psychologist, Dr.
      19      taken off for the mental, emotional outburst regarding the   19      Auffrey, regarding your -- these emotional outbursts? Was
      20      chaplain?                                                    20      it somebody from the county or somebody from the sheriff's
      21   A. Yes, and the other person, whoever it was.                   21      department?
      22   Q. I'm not going to take you through it, but you have           22   A. I believe it was the undersheriff and the sheriff made
      23      described what happened with the chaplain and how you        23      that decision.
      24      apologized to him and he had apologized to you, and the      24   Q. You did not make that decision to go seek -- go see Dr. --
      25      two of you had buried the hatchet; is that right?            25      or if he's a doctor -- Psychologist Auffrey; is that



                                                                                           73 (Pages 289 to 292)
                                          Chapa & Giblin Court Reporters
                                                  (248) 626-2288
Case 1:19-cv-00940-PLM-PJG ECF No. 40-5, PageID.268 Filed 12/10/20 Page 75 of 134
     LORI LYNN HEETHUIS, 9-25-2020
                                                             Page 293                                                              Page 294
       1      correct?                                                      1   Q. From your understanding, did Dr. Beyer feel in no
       2   A. No, I did not make that decision. I told them I have my       2      uncertain terms that you were able to work during this
       3      own psychologist, and if you would like a release of the      3      entire course of time?
       4      records, you could. They said they would like you to see      4   A. That is what he told me when I met with him.
       5      their psychologist.                                           5   Q. Were you aware of male officers that would have what they
       6   Q. And was that psychologist or person, or one of them, Dr.      6      are determining you as a female, emotional outbursts, that
       7      Beyer or Beyer?                                               7      were bad or worse of the kind of thing they were accusing
       8   A. No. They told me that I had to go see Joseph Auffrey, and     8      you of?
       9      then he sent the letter, and then they told me at the time    9   A. Yes.
      10      of the meetings, stating they were taking me off mentally    10   Q. Can you give us some examples? And I'm going to ask you
      11      unfit because of the letter from Dr. Auffrey, that in        11      did management know about any of these, and if you know,
      12      that, in order to get back and be able to work again, that   12      then you can indicate that just to save some time. So
      13      I had to continue to see my psychologist and that I had to   13      what men had emotional outbursts that management knew
      14      seek out a psychologist due to the fact that Dr. Auffrey     14      about?
      15      had stated in his letter that he felt that I was possibly    15   A. Nate Stephenson had, Deputy Jared Herman. I should put
      16      having tirades because I was on a large amount of            16      deputy in front of all of them, they were deputies.
      17      barbiturates.                                                17      Deputy Thielbar.
      18   Q. And Auffrey is a psychologist that they sent you to, not a   18   Q. And that's three -- go ahead.
      19      medical doctor, correct?                                     19   A. Yes. That's the ones I recall right off the top of my
      20   A. No, he's just a psychologist.                                20      head.
      21   Q. And who was the psychologist that you were seeing?           21   Q. And all three of these were deputies in the corrections
      22   A. I was seeing Diane Strang. It's S-T-R-A-N-G.                 22      just like you were?
      23   Q. Dr. Beyer, the medical doctor, felt in no uncertain terms    23   A. Yes.
      24      that you were able to work; is that correct?                 24   Q. But these are men?
      25   A. Yes. He was a psychiatrist. I'm sorry.                       25   A. They are men, yeah.


                                                             Page 295                                                              Page 296
       1   Q. So what kind of things, outbursts did Deputy Nate             1      it, in your judgement, was he yelling it in a way that
       2      Stephenson have and do that you are aware of?                 2      this was an outburst as well?
       3   A. He would call -- if they kept hitting the buzzer, he would    3   A. I believed so, because I think that he was just stressed
       4      tell them -- he would say stop hitting the fucking button,    4      out with all the -- everything that goes on in receiving
       5      you idiot. He called the girls bitches and told them they     5      and all the noise on top of the intercom button. There
       6      weren't getting anything, they weren't getting anything       6      would be people who were maybe not mentally all there, and
       7      more from him, and that -- he yelled at them on other         7      then they would yell to another person, and they would go
       8      occasions for asking the same question over and over          8      back and forth, and there was just a lot of noise levels
       9      again. What are you, F'ing stupid, which he said fucking      9      there, so I could see the stress when he was screaming and
      10      stupid. You need to just fucking stop right now. I'm         10      yelling at them about it.
      11      done hearing it. I'm going to put you in the rubber room     11   Q. So this type of stress was similar to your stress reacting
      12      if you don't, different things like that, and he would --    12      to the chaplain?
      13      he would be yelling. It was in receiving where these         13   A. Yes.
      14      things happened.                                             14   Q. Did management know about Stephenson's yelling and
      15   Q. So he would be yelling it emotionally?                       15      outbursts?
      16   A. Yes, very emotionally, like loud yelling.                    16   A. Yes.
      17   Q. Louder -- if you compare how he was yelling loudly, how      17   Q. What --
      18      would it compare to how you talked to the chaplain that      18   A. Sergeant Wood had witnessed it, Sergeant Wood had
      19      time?                                                        19      witnessed it, and Sergeant Matt Smith had witnessed it.
      20   A. Like a hundred times more, but he was yelling it,            20      Those are the --
      21      obviously because there is noise in the receiving area,      21   Q. Sergeant who?
      22      and he is yelling at them through the door in holding        22   A. Sergeant Matt Smith. He's the jail administrator now, and
      23      where they were, so he was yelling at them loud enough so    23      Sergeant Wood.
      24      that they can hear through the door what he is saying.       24   Q. Sergeant Wood and Sergeant Matt Smith witnessed it?
      25   Q. Was he yelling -- I think you answered. Was he yelling       25   A. Yes.



                                                                                            74 (Pages 293 to 296)
                                         Chapa & Giblin Court Reporters
                                                 (248) 626-2288
Case 1:19-cv-00940-PLM-PJG ECF No. 40-5, PageID.269 Filed 12/10/20 Page 76 of 134
     LORI LYNN HEETHUIS, 9-25-2020
                                                            Page 297                                                              Page 298
       1   Q. And staying with Stephenson, had Lieutenant Burns ever        1      to have heard it. I didn't ask them, hey, did you hear
       2      witnessed -- well, let me ask you something first. When       2      that, but I would have to believe they heard it.
       3      you say they witnessed it, did you directly witness what      3   Q. Have you been in the area you saw them in the area, and as
       4      you talked about with --                                      4      loud as Stephenson was talking, would you have been able
       5   A. Yes, I directly witnessed them, yes.                          5      to hear it from the area they were in?
       6   Q. And the profanity that Stephenson was using?                  6   A. Yes.
       7   A. Yes.                                                          7   Q. What about Lieutenant Burns, was he ever in the area that
       8   Q. Did you witness that? And are you saying --                   8      you directly recall when Stephenson was using profanity
       9   A. Yes, I did witness that.                                      9      and having the outbursts?
      10   Q. Are you saying that Sergeant Wood and Sergeant Matt Smith    10   A. Yes, Lieutenant Burns had been through the area different
      11      were there to hear it when you did it, the times you         11      times when these outbursts would arise, and it was just
      12      witnessed it?                                                12      like, I don't know, he just went on his -- went about his
      13   A. They were in the receiving area. I would have to believe     13      stuff, didn't really say anything. Nobody ever really
      14     they heard it, as loud as he was speaking and yelling.        14      said anything to them for the way that they screamed and
      15   Q. Why do you say that?                                         15      yelled at people.
      16   A. I would have to believe that.                                16   Q. So as far as you know, Deputy Stephenson was never
      17   Q. How far away were you, how far away were they?               17      suspended, reprimanded or written reprimand for emotional
      18   A. Well, I was sitting probably only four feet from him, and    18      outbursts?
      19     they were walking through different areas of the bookings     19   A. Not that I'm aware of.
      20     quite large, the booking area where we book is quite          20   Q. Anything else -- and this -- give me a timeframe for this.
      21      confined. There is nothing around us except that open        21      Is this all what you identified with Stephenson, was this
      22     desk and two swing doors, so they were in the area of the     22      all after you testified in the ACLU case?
      23     receiving where I would have to believe that at the level     23   A. Yes.
      24      he was yelling at these people, with the outbursts that he   24   Q. You mentioned Deputy Jason Thielbar. What -- would he
      25     was having, calling them different things, that they had      25      have emotional outbursts? And if so, describe those.


                                                            Page 299                                                              Page 300
       1   A. He -- they would be yelling back on forth, the inmates        1      start yelling at them, and then when he got done, he was
       2     would, from one pod to the other cell. There were single       2      done, and sometimes the girls would still ring the buzzer.
       3     cells, there were -- I think the men had twenty-four,          3   Q. Were these done with just the females or males as well?
       4     twenty-eight. There were nine people in certain cells, so      4   A. He did males as well. It wasn't just females, but it was
       5     they had different size cells, and they would get yelling      5      more the females that he called bitches. The other ones
       6     back and forth, whether they were drunk or whether they        6      he would just tell them to stop. He was going to cut
       7     were just not quite there, or coming off of drugs, and he      7      the -- cut them off, and he just yelled profanities toward
       8     would go: (Indiscernible noise) Will you dumb fuckers          8      them, to -- you know, fucking, you need to stop, you need
       9      just shut up? I'm so sick of hearing your ignorant asses.     9      to stop. I have other people to deal with. You need to
      10      Just shut up. And that would be one of the things that he    10      F'ing stop, and this was kind of a --
      11     would do when there was a commotion like that.                11   Q. Were these those that you viewed yourself as well,
      12   Q. You mentioned -- anything else that you would hear that      12      firsthand, would Deputy --
      13      Thielbar would say or do?                                    13   A. Did management view it?
      14   A. He would say like you stupid bitches quit hitting that --    14   Q. No, I'm asking -- were these incidents that you talked
      15      that buzzer or I'm just going to just shut it off and        15      about things you have viewed firsthand?
      16      nobody is getting out tonight. So if you are waiting for     16   A. Yes. I was working in the receiving with them.
      17      a release, you're not getting out. You need to fucking       17   Q. Did management, which is sergeants on up, were they
      18     stop. So he would say things like that as well, calling       18      present during any of these that you viewed?
      19      the females inmates bitches and that they needed to F'ing    19   A. There were sergeants that would walk through and hear at
      20      stop or he was going to make sure that they didn't get out   20      different points in times of these individuals screaming
      21      because the paperwork got lost.                              21      obscenities and shut up and everything else under the sun,
      22   Q. Were these things yelled emotionally?                        22      bitches, everything. And it just was like it fell upon
      23   A. Yeah, he would yell. He would just -- all of a sudden it     23      deaf ears, I felt, because it was like there was no
      24      was just -- all of a sudden it was just -- all of a sudden   24      reaction, like what are you doing? Why are you screaming
      25     he would go (indiscernible noise), and then he would just     25      like that? You know, that's not appropriate.



                                                                                          75 (Pages 297 to 300)
                                         Chapa & Giblin Court Reporters
                                                 (248) 626-2288
Case 1:19-cv-00940-PLM-PJG ECF No. 40-5, PageID.270 Filed 12/10/20 Page 77 of 134
     LORI LYNN HEETHUIS, 9-25-2020
                                                            Page 301                                                             Page 302
       1   Q. And who in management, sergeant on up, did you see be in a    1   A. Yes.
       2      position to hear and see these outbursts by Thielbar?         2   Q. The incidents with Deputy Thielbar, were these also after
       3   A. Who would be in fear?                                         3     you testified in the case?
       4   Q. No, who would have seen it --                                 4   A. Yes.
       5   A. Oh, again, there were several sergeants that would walk       5   Q. Now, Matthew Smith, did you see him do any emotional
       6      through. Sometimes it was sergeant -- it would be             6      outbursts?
       7      Sergeant Griswold. It would be Sergeant Smith. It would       7   A. Yes. He was talking to one of the deputies, and the
       8      be the lieutenant at times.                                   8      deputy was razzing him. He was -- I could tell that he
       9   Q. What lieutenant?                                              9      was kidding, and so could one other person that spoke
      10   A. Lieutenant -- Lieutenant Burns.                              10     about it, and he got very belligerent. There is a railing
      11   Q. And these sergeants and lieutenants would be there and       11      that's made out of pipe in the Master Control, and he was
      12      physically see and hear these profanity and outbursts --     12     beating on it, and he was telling the deputy that if he
      13   A. They would be.                                               13     didn't like the way things were run that he could just
      14   Q. Let me finish -- outbursts by Thielbar?                      14     quit, he could walk out, or he could get his papers ready,
      15   A. Yeah.                                                        15      and that he was tired of hearing him cry about not being
      16   Q. What did you say?                                            16      promoted as a sergeant, and that if he didn't like how the
      17   A. Yes, yes.                                                    17     things were handled and how the command staff was awarded
      18   Q. Are you aware of them ever reprimanding, suspending          18      things, then he had the choice to leave or he could make
      19      these -- or Deputy Thielbar for any of these outbursts?      19      sure he left. And that deputy kept trying to say I was
      20   A. No, I'm not aware of any actions to curve his behavior.      20      just joking, you know. I was just ripping you. I don't
      21   Q. You mentioned Sergeant Matt Smith. Have you seen him or      21      know why you are getting like this, and he got louder and
      22      been there when he made any emotional outbursts?             22     said more things to him that were not appropriate, I don't
      23   A. In Master Control at one point --                            23     think, for a sergeant to act like.
      24   Q. I'm sorry, let me ask you one question before I move         24   Q. Were you there?
      25      there.                                                       25   A. I was there, yes.


                                                            Page 303                                                             Page 304
       1   Q. What inappropriate things -- first of all, was he saying      1      know, you went off work in late 2017, I think, and came
       2      it in a loud, yelling emotional voice, Sergeant Smith?        2      back in 2018, February, I think --
       3   A. He just said: You can -- he said: You can fucking leave       3   A. Right.
       4      anytime. If you don't like how we do shit around here,        4   Q. -- for the emotional outburst. So when was that? Was it
       5      you can just fucking leave and quit being a crying bitch      5      before or after that?
       6      about it. He said: Why don't you just leave if you are        6   A. It was after I came back.
       7      going to act like this? You are always -- you are always      7   Q. Okay. And were there -- other than you, were there other
       8      crying like a girl. You are crying and whining and            8      people around?
       9      bitching because you didn't get picked as a sergeant.         9   A. There were other people in the Master Control at that
      10      There is a reason why you didn't get picked for a            10      time. I don't recall exactly who. For some reason a
      11      sergeant.                                                    11      deputy's name comes to mind, but it would be --
      12   Q. Was that said emotionally?                                   12   Q. But this was done not just --
      13   A. It was said emotionally, yes, I mean it was emotionally      13   A. -- an opinion.
      14      charged by both. I mean it got emotionally charged first     14   Q. There were more than -- I mean you were there, and who was
      15      by the sergeant, and then I could feel the tension in the    15      the deputy?
      16      emotional charge from the officer trying to explain and      16   A. The deputy was Deputy Lane. We were switching shifts, so
      17      say, hey, you don't got to go this far, Man. You don't       17      there were people in there because they were being
      18      got to be calling me names and stuff, you know. I'm          18      assigned there, and we were trying to brief, and then this
      19      just --                                                      19      occurs.
      20   Q. Was this -- go ahead. Was this done in front of people?      20   Q. Did you say Lane, L-A-N-E or Lang, L-A-N-G?
      21      Where was this again?                                        21   A. Yes, L-A-N-E. Jamal is his first name. I believe that's
      22   A. This was in Master Control.                                  22      J-A-M-A-L.
      23   Q. And was this after your testimony?                           23   Q. So this was an outburst to another employee, not an
      24   A. Yes.                                                         24      inmate?
      25   Q. When do you think this was, time wise? We have got -- you    25   A. Right.



                                                                                          76 (Pages 301 to 304)
                                        Chapa & Giblin Court Reporters
                                                (248) 626-2288
Case 1:19-cv-00940-PLM-PJG ECF No. 40-5, PageID.271 Filed 12/10/20 Page 78 of 134
     LORI LYNN HEETHUIS, 9-25-2020
                                                                  Page 305                                                          Page 306
       1   Q. Do you know if Sergeant Smith was ever suspended,               1      through, it guess is the best way to explain it, is the
       2      reprimanded in writing, or otherwise for this emotional         2      pipe kind of radiated through that.
       3      outburst?                                                       3   Q. Did you -- anything else about this outburst that you
       4   A. Not that I'm aware of, no.                                      4      remember that you think is important that we haven't
       5   Q. You mentioned that he used profanity. How -- was it just        5      talked about?
       6      one time or how many times during this outburst did he use      6   A. Not that I can recall. It was quite a -- it was a good --
       7      profanity?                                                      7      it seemed like it was a good three to five minutes
       8   A. Several times, about every couple words there would be the      8      approximately, and it just was a lot of -- he was very
       9      F or the -- you know, why are you being a bitch. You are        9      loud, very yelling, never stopped yelling really, and then
      10      just a whiny ass bitch. Just if you don't like how we do       10      Jamal, he started to try to explain --
      11      things, you can leave or I can make sure you leave, which      11   Q. When you say he, who do you mean?
      12      to me was threatening. Like, you know, I mean that was         12   A. Pardon me?
      13      like, well, is he physically going to make him leave, or       13   Q. When you say he, who do you mean?
      14      was he going to charge him with something to get him           14   A. Sergeant Smith was yelling throughout the entire thing,
      15      fired? I didn't know what that meant, but to me it was         15      and he was getting louder and louder because Deputy Lane
      16      hostile and uncalled for.                                      16      was trying to explain his situation, that look, Man, I was
      17   Q. You mentioned pounding -- or you mentioned a railing.          17      just kidding. You don't got to get all like that. Come
      18      What was his physical, his being Sergeant Smith's physical     18      on, Man. What's wrong with you, Matt? And he called him
      19      actions during this time that he was yelling?                  19      by his first name instead of Sergeant Smith, because they
      20   A. He pounded on it. He pounded on it, and it makes a hollow      20      had worked together prior for some time prior to that, so
      21      noise because it's just -- it is hollow. It is just a          21      they were familiar with each other, and --
      22      handrail made out of metal, and when you pound on it, it       22   Q. Did you report that --
      23      just has this -- just this sound of really just going          23   A. -- he called him Matt.
      24      through something, you know, like a pound that wasn't          24   Q. Did you report that incident to anybody higher up or
      25      muffled or anything. It was just -- it kind of radiated        25      anything like that?


                                                                  Page 307                                                          Page 308
       1   A. No. No one did because they were afraid because he was a        1      deputy died. One was made about how drunk the one gets
       2      sergeant, that it was just kind of like a good old boy          2      and maybe he could get in an accident and kill somebody or
       3      hookup, so whatever they did was okay, and then you would       3      kill himself.
       4      be on what we call the wheel of misfortune, they used to        4   Q. I'm sorry. Okay. You said that there was one about a
       5      call it, you will be on the wheel of misfortune if you did      5      deputy dying?
       6      that, which meant you will be under scrutiny.                   6   A. They said why don't you just do us all a favor and die,
       7   Q. Did you report the outburst of Nate Stephenson or Deputy        7      something very similar to that. And then the other one
       8      Thielbar, and if not, why not?                                  8      was --
       9   A. No, because I had already been retaliated against multiple      9   Q. Let's stay on that. Yeah, go ahead, what was the other
      10      times, and I just felt like the command was there, they        10      one?
      11      heard it. No one else tried to report it either because        11   A. The other one was where they said that they hoped that --
      12      they were scared for their jobs.                               12      they were so drunk all the time, they hoped that they got
      13   Q. Have you -- strike that.                                       13      in an accident and either killed their selves or killed
      14             You were also, I guess, criticized for the              14      somebody else and went away to prison.
      15      comments you made about the tape, the rape comment and         15   Q. Okay. Let's start with the first one. This is one
      16      that type of thing, almost rape. Are you aware of any          16      officer of the Muskegon County Sheriff's Department
      17      situations where male officers have said things against        17      talking about do us a favor and die and talking about
      18      other officers and nothing has happened?                       18      another officer of the department?
      19   A. Yes.                                                           19   A. Yes.
      20   Q. Can you give some -- and are these things that you are         20   Q. Give me more detail. What are you talking about? Give me
      21      aware of after you came back from the -- in 2018, up until     21      the context, give me the names, if you remember.
      22      when you were discharged?                                      22   A. The names that I remember were Deputy Thielbar and
      23   A. Yes.                                                           23      Sergeant Smith.
      24   Q. What type of examples do you have about that?                  24   Q. This is just about the one about do us a favor and die,
      25   A. Well, one -- one comment was made that they hoped that the     25      who are you talking about?



                                                                                              77 (Pages 305 to 308)
                                          Chapa & Giblin Court Reporters
                                                  (248) 626-2288
Case 1:19-cv-00940-PLM-PJG ECF No. 40-5, PageID.272 Filed 12/10/20 Page 79 of 134
     LORI LYNN HEETHUIS, 9-25-2020
                                                             Page 309                                                             Page 310
       1   A. The do us a favor and die?                                    1      co-worker would say something that horrid, you know. I
       2   Q. Yes.                                                          2      mean that probably wasn't his word, but that was the word
       3   A. That was directed at, I believe, Deputy Harrison.             3      that came to my mind as I was hearing that.
       4   Q. By who?                                                       4   Q. Okay. Just so we know, both Nate Stephenson and Harrison
       5   A. By another deputy, a co-worker.                               5      are males; is that right?
       6   Q. Okay. Who was that co-worker?                                 6   A. Yes, they are.
       7   A. Nate Stephenson.                                              7   Q. Are you aware of Stephenson being disciplined at all,
       8   Q. So did you hear this comment or did you hear that it was      8      written reprimanded, suspended, any type of discipline,
       9      made?                                                         9      termination or anything for saying that about a fellow
      10   A. I heard that it was made on that particular one, because     10      officer?
      11      the deputy spoke about it.                                   11   A. No, not that I'm aware of.
      12   Q. What deputy spoke about it?                                  12   Q. You mentioned -- and when in the context of that did you
      13   A. Deputy Harrison spoke about it.                              13      hear about that or talk -- did Harrison mention it, if you
      14   Q. Deputy Harrison?                                             14      can give me a general time reference?
      15   A. Yes.                                                         15   A. I would estimate, from my just estimate of time, it was
      16   Q. Okay. And did he speak about it either to you or where       16      within a day of it happening. It could have been the same
      17      you were so you could hear him speaking about it?            17      day, but I know it was within just -- if it wasn't that
      18   A. He was directing the conversation to me. There were -- I     18      same day, it was just within like a day.
      19      believe there was another person there at the time, and I    19   Q. And do you remember what year or how long had you been
      20      just said, you know, Darrell, I don't know what to say.      20      back to work when this happened or a reference that way?
      21   Q. What was he saying? What was Deputy Harrison saying?         21   A. I had -- I had been back to work at that point in time,
      22   A. He said that -- you know, they were in a disagreement,       22      and I was -- excuse me, I have a frog in my throat. I was
      23      and the guy popped off and said, which was Nate, and said    23      back from being taken off for mentally unfit, and I was
      24      why don't you just do us a favor and die? And he said it     24      back from the investigation, where they thought I was
      25      just kind of threw him aback, you know, that another         25      bringing drugs into the facility and tried to get the


                                                             Page 311                                                             Page 312
       1     laundry girls to lie.                                          1   A. I was in the area that it was being said, so I could
       2   Q. You mentioned somebody talking about I hope he gets drunk     2      actually hear what was being said.
       3     and ends up getting killed or something like that. Can         3   Q. Oh, you heard it. Okay. You were in the area and you
       4     you give us some detail about that, what you are referring     4      heard it being said?
       5     to?                                                            5   A. Yes.
       6   A. Yes. It was about Corey Meyers, and Corey had went on to      6   Q. And you heard it being said by Deputy Herman?
       7     be a sergeant, so it was about him, because Deputy Herman,     7   A. Yes.
       8     I believe it was, was mad at him for something, and that's     8   Q. Were you able to see him or did you know his voice or
       9     when he stated as drunk as he gets, maybe he can get drunk     9      what?
      10     enough to where he drives and either kills himself or         10   A. I knew his voice.
      11     kills somebody else or both. He said: I'm so sick of          11   Q. Do you know one way or the other, and if you don't, fine,
      12     him, and I just -- it would just be a world of favor,         12      whether Deputy Meyers ended up hearing of those
      13     something to that extent, if that's what happened to him.     13      statements?
      14   Q. And that was one Muskegon County deputy talking about        14   A. I don't know if he heard of those things or not.
      15     another Muskegon County deputy?                               15   Q. Do you know who Deputy Herman was talking to when he made
      16   A. Yes.                                                         16      those statements?
      17   Q. And was it -- are you indicating you believe it was Herman   17   A. I don't -- I don't recall. I am sorry, I don't recall.
      18     talking about Meyers or who, or vice versa, or what?          18   Q. But he was talking to somebody --
      19   A. I believe it was Corey. Corey does drink, and I believe      19   A. (Inaudible).
      20     Herman and him had some type of disagreement, and that was    20   Q. -- he wasn't just saying it nobody --
      21     said, not in front of Corey, but behind his back.             21   A. Yeah.
      22   Q. Okay. How did you learn of that? Did you hear it             22   Q. -- to a wall?
      23     directly, did somebody tell you, or what?                     23   A. No. He wasn't talking to a wall. He was talking to a
      24   A. I heard that one.                                            24      deputy that he was working with.
      25   Q. From who?                                                    25              THE VIDEOGRAPHER: Lori, please make sure you



                                                                                            78 (Pages 309 to 312)
                                        Chapa & Giblin Court Reporters
                                                (248) 626-2288
Case 1:19-cv-00940-PLM-PJG ECF No. 40-5, PageID.273 Filed 12/10/20 Page 80 of 134
     LORI LYNN HEETHUIS, 9-25-2020
                                                            Page 313                                                                Page 314
       1      wait until he finishes the question. Thank you.               1                THE WITNESS: What's on the screen? Is it that?
       2             THE WITNESS: I'm sorry.                                2      I don't know what number it is.
       3   BY MR. DREW:                                                     3                MR. DREW: I'm sorry?
       4   Q. Do you know one way or the other whether that came to         4                MS. AMTSBUECHLER: Wait. How much longer are
       5      management's attention, sergeant or above, those              5      you planning on going?
       6      statements?                                                   6                MR. DREW: About 15 minutes.
       7   A. I don't know of any, no.                                      7                MS. AMTSBUECHLER: Okay. I mean I'm just
       8   Q. Any other comments like that where one deputy is talking      8      feeling bad for the court reporter. I mean I am here for
       9      about -- or one employee is talking about, you know,          9      the duration, but I don't -- it's really not fair to have
      10      harming another employee or things of that nature that you   10      her keep going. Are you doing okay, Sharon?
      11      can recall at this time?                                     11                THE REPORTER: Oh, you can hear me. I'm not
      12   A. Not at this time. I'm sure there were other times. I         12      muted. You know, I am getting very fatigued. It's been a
      13      just -- I don't recall at this time.                         13      long day. If it's 15 minutes, I think that's fine.
      14             MR. DREW: Could you -- Reporter, I'm forgetting       14                MS. AMTSBUECHLER: All right. Let me try to
      15      what exhibit it was, Dr. Beyer's handwritten notes that      15      find the exhibit. Let me see.
      16      was an exhibit. I would like to pull that exhibit up.        16                THE REPORTER: Yeah, I am trying to search for
      17             THE VIDEOGRAPHER: I would need to know the            17      it too.
      18      number.                                                      18                THE VIDEOGRAPHER: I put it on. Can you see it?
      19             MR. DREW: Laura, do you remember the number? I        19      Is this the one?
      20      think it was Exhibit, was 20 or 21?                          20                THE WITNESS: Sheriff Poulin is what I see.
      21             THE WITNESS: It was in the early 20s. I               21      Just a minute.
      22      thought it was 21 or 23 maybe.                               22                MS. AMTSBUECHLER: Exhibit 26.
      23             MR. DREW: I think it was 21. Is that the              23                MR. DREW: Right. I just found it.
      24      handwritten notes that's about twenty-something pages? It    24   BY MR. DREW:
      25      has numbers, Bates numbers in the lower right-hand corner.   25   Q. Okay. I'm going to refer to the pages at the -- the Bates


                                                            Page 315                                                                Page 316
       1      stamp numbers at the bottom, which will make it easier for    1     believe. It has been some time since that, but I -- that
       2      me to go to it. So you saw this doctor while you were         2     comes to mind.
       3      off, while you were taken off by Auffrey for the emotional    3            MS. AMTSBUECHLER: What are you reading there?
       4      outburst; is that right, Lori?                                4     I don't see this.
       5            MS. AMTSBUECHLER: Objection to the form of the          5            MR. DREW: I'm reading -- it's up a little
       6      question.                                                     6     higher, right there. The paragraph that says ACLU to
       7   A. Yeah, they told me I had to see a psychiatrist before I       7     testify on behalf, verbal abuse, et cetera, then quote,
       8      could come back.                                              8     "you are a piece of shit," right there.
       9   BY MR. DREW:                                                     9   A. Okay. So --
      10   Q. Go to Bates stamp page 7 at the bottom. Is that up? It's     10   BY MR. DREW:
      11      a lot of handwritten notes.                                  11   Q. All right. Moving on, you saw Dr. Beyer, and he
      12            THE VIDEOGRAPHER: Can you see it?                      12     absolutely felt that you had been able to return to work;
      13   BY MR. DREW:                                                    13     is that right, and work?
      14   Q. Can you see that? Anyway, I have a bigger copy, and the      14   A. Yes, that's what I was told by him. He also stated that
      15      notes seem to say -- there was a quote, "You are a piece     15     my mental was fine, that he didn't see anything wrong with
      16      of shit and won't ever be anything else, that you told       16     it, and that I had not exhibited any type of tirades or
      17      him, why don't you just end it." Do you recall telling       17     anything that Dr. Auffrey had stated, and that it was
      18      the doctor about that comment? Assume I read it right.       18     improper for Dr. Auffrey to talk about meds because only
      19   A. Now that -- now that that is said, I do recall saying it.    19     psychiatrists can talk about it, a person's meds or
      20   Q. Who did that, was that somebody that said something or was   20     prescribe them, psychologists cannot.
      21      that something that was said to you?                         21   Q. You were mentioning about inmates they would not answer or
      22   A. I'm trying to recall. From what I recall, it was said to     22     put the call buttons on mute. Is that a violation of
      23      me.                                                          23     policy?
      24   Q. Do you remember who it was said to you by?                   24   A. I believe it would be because of conduct, because of the
      25   A. I believe it was Deputy Herman that stated that, I           25     fact that some of those people may have needed life or



                                                                                             79 (Pages 313 to 316)
                                         Chapa & Giblin Court Reporters
                                                 (248) 626-2288
Case 1:19-cv-00940-PLM-PJG ECF No. 40-5, PageID.274 Filed 12/10/20 Page 81 of 134
     LORI LYNN HEETHUIS, 9-25-2020
                                                               Page 317                                                              Page 318
       1      death help, such as the gentleman who died on April 4th.      1      at that time in a suicide gown. So it's very imperative
       2   Q. What was that, what do you mean?                              2      that we be able to see the people who are down there for
       3   A. There was an inmate that was going through withdrawals,       3      being potentially suicidal, to be able to physically view
       4     and they were not giving him his Klonopin, and they put        4      them so that they cannot hurt their selves during that
       5      the sheet of black -- like magnetic stuff over it, and        5      time.
       6      they muted his button, and it came out with TV 8, I           6   Q. Were these males -- were these male officers that had done
       7      believe, they came out with a full version of the tape,       7      that?
       8     because the sheriff had said that they were having             8   A. Yes.
       9      trouble, the IT department was having trouble. So I'm not     9   Q. Would this be a violation of policy, and do you know if
      10      exactly sure how it happened, but you could see him, and     10      they were reprimanded? Someone died. Were they
      11      the reporter said that he had seized multiple times, I       11      reprimanded for it, do you know?
      12      can't exactly remember how many throughout the night, and    12   A. I know that they are being sued, so but to my knowledge,
      13     there was only one officer that lifted it just enough --      13      nobody has been reprimanded for that at all.
      14      the black thing just enough you could see it on the video    14              MS. AMTSBUECHLER: Foundation.
      15     to kind of say that he peeked in there, but not really,       15   BY MR. DREW:
      16      and so...                                                    16   Q. You were advised when they had the last chance that if you
      17   Q. So he muted the call buttons and put something over the      17      did not sign that, you would be terminated; is that right?
      18      window?                                                      18   A. Yes.
      19   A. Yeah, they would mute the call button, and then they would   19   Q. And who advised you of that?
      20      put this -- it's a thin like magnetic strip, and it          20              MS. AMTSBUECHLER: Asked and answered.
      21      couldn't just stick to the window, it had to stick to the    21   A. It was Ed Fox, Ed Fox, the undersheriff, and I believe the
      22     metal of the door, so that there was no way really to         22      sheriff stated it too.
      23      visually see in. I mean they could have moved the camera     23   BY MR. DREW:
      24      to that spot to watch, but they wouldn't be able to          24   Q. And the paragraph that you had a problem with, you called
      25      visually be able to see him, and they had him, I believe     25      at 9, and then at other times you called at 11.


                                                               Page 319                                                              Page 320
       1   A. I misspoke myself.                                            1      It was 9.
       2   Q. All right. The paragraph was in consideration of this         2   Q. At that time did you feel that you were still being
       3      agreement you hereby release the employer, and the Union,     3      retaliated against because you had testified in the
       4      their agents and employees, from all claims, damages,         4      inmate -- female inmates' case?
       5      liability, related to, arising from, toughing upon, or        5   A. Yes, I did feel that. I felt that they were just trying
       6      concerning your employment or the negotiation or execution    6      to take all of my rights away, my civil rights from
       7      of this agreement. Did I read that paragraph right as you     7      before, during, or to the end of my career, that I could
       8      remember it?                                                  8      not discuss or bring up any misconduct by any officer,
       9   A. Yes, that's correct.                                          9      unbecoming conduct in the officer, whether it be past,
      10   Q. And I won't pull it up to save some time.                    10      present, or future is the way I understood it when I read
      11   A. Yes.                                                         11      it, signed when I read it.
      12   Q. And --                                                       12   Q. As you understood it then, you would be giving up any
      13   A. That's it.                                                   13      claim you may have had about how they were retaliating
      14   Q. And when you -- I'm sorry, go ahead.                         14      against you if you signed this --
      15   A. That was number 11. I just wanted to clarify that I had      15              MS. AMTSBUECHLER: Objection to foundation.
      16      misspoke myself earlier for just a moment. I said, I'm       16   Q. -- if that continued; is that right?
      17      sorry, it wasn't 9. It was 11.                               17              MS. AMTSBUECHLER: Objection to foundation.
      18   Q. Well, I read what was in paragraph 9.                        18   BY MR. DREW:
      19   A. I believe you read number 11.                                19   Q. Well, let me -- you felt that you would be giving up any
      20   Q. Well --                                                      20      claim you had to the retaliation for having testified in
      21   A. I'm not -- I'm tired right now, Mr. Drew. I'm sorry.         21      all of the things that they had been doing to you up to
      22   Q. I'm looking at Exhibit 15, okay?                             22      that point; is that right?
      23   A. Okay.                                                        23   A. Yes, that is correct.
      24   Q. That's paragraph 9 in that exhibit that I read.              24   Q. And do you still feel that way reading that language, of
      25   A. Okay. Then it was 9. I'm sorry. There were 11 total.         25      you are releasing them from all claims, touching upon, or



                                                                                           80 (Pages 317 to 320)
                                         Chapa & Giblin Court Reporters
                                                 (248) 626-2288
Case 1:19-cv-00940-PLM-PJG ECF No. 40-5, PageID.275 Filed 12/10/20 Page 82 of 134
     LORI LYNN HEETHUIS, 9-25-2020
                                                                    Page 321                                                     Page 322
       1      any liability related to, arising from, touching upon, or         1     have happened after your testimony in the ACLU hearing.
       2      concerning your employment?                                       2      Would you agree that Sheriff Roesler was the sheriff from
       3   A. Yes, I still believe that today.                                  3     October of '16 through at least November of '17 when the
       4             MR. DREW: That's all I have.                               4     new sheriff was elected, although he had not officially
       5             MS. AMTSBUECHLER: Did you say you are finished?            5     taken office yet?
       6             MR. DREW: I said I'm finished with questioning             6   A. The -- Sheriff Roesler had taken off prior to actually
       7      her at this point, yes.                                           7     losing, and so I'm not quite sure --
       8             MS. AMTSBUECHLER: Okay.                                    8            MS. AMTSBUECHLER: All right. Okay. I don't
       9                        RE-EXAMINATION                                  9      have anything else.
      10   BY MS. AMTSBUECHLER:                                                10   A. -- what you are asking? Sorry.
      11   Q. Just a question on this doctor's note about the quote,           11            MR. DREW: We are done.
      12      about quote, "you are a piece of shit and you won't ever         12            VIDEO TECHNICIAN: Thank you. That concludes
      13      be anything else, why don't you just end it," it looks           13     the deposition of Lori Heethuis. We are off the record,
      14      like it is -- they are talking about your ACLU testimony.        14     7:23 p.m.
      15      Is that something that you were telling -- saying that you       15            (The deposition was concluded at 7:23 p.m.)
      16      testified that other people said to the inmates?                 16
      17   A. No. I'm not really sure. I -- it could have been -- I            17
      18      didn't really -- I wasn't able to do it real thoroughly,         18
      19      and it's really hard to read some of his notes that you          19
      20      had pulled up, so I'm not really sure if it was something        20
      21      they had said to me or something they had said to one of         21
      22      the females. I'm just not -- I'm not sure.                       22
      23   Q. Who said it?                                                     23
      24   A. At this point I don't recall. I'm sorry.                         24
      25   Q. So you were asked a lot of questions about things that           25


                                                                    Page 323
       1   STATE OF MICHIGAN )
       2                    ) SS
       3   COUNTY OF WAYNE )
       4
       5        I certify that this transcript, consisting of 323
       6     pages, is a complete, true, and correct record of the
       7     testimony of, LORI LYNN HEETHUIS was remotely sworn to tell
       8     the truth.
       9        I also certify that prior to taking this
      10     deposition, LORI LYNN HEETHUIS was remotely sworn to tell
      11     the truth.
      12        I also certify that I am not a relative or
      13     employee of or an attorney for a party, nor a
      14     relative or employee of an attorney for a party, nor
      15     financially interested in the aforementioned action.
      16
      17
      18
      19
      20
      21                  ___________________________
      22                  Sharon Bayerl, CSR 3406
      23                  Notary Public,
      24                  Wayne County, Michigan.
      25                  My Commission expires: June 9, 2025



                                                                                             81 (Pages 321 to 323)
                                           Chapa & Giblin Court Reporters
                                                   (248) 626-2288
Case 1:19-cv-00940-PLM-PJG ECF No. 40-5, PageID.276 Filed 12/10/20 Page 83 of 134
     LORI LYNN HEETHUIS, 9-25-2020
                                                                                      Page 324

              A            286:17             266:14,16        agent 43:21,22     ailment 188:8
      a.m 1:22 6:3,6     abusing 215:16       301:20 305:19      43:24 44:1,11    alarms 93:18
        17:15 20:5       abusive 287:8,9    active 39:21         44:15 45:13      allegation 48:11
        21:12 23:14      Academy 15:25      activities 102:7     137:24             48:15 193:12
        25:16 29:22      accept 196:19      actual 30:15       agents 144:14      allegations
        33:17 34:17        196:19 206:4       52:15 74:23        195:14 319:4       47:17 48:2,10
        38:6 40:15,16      292:10,15          100:14 229:13    aggravated           49:14 58:15
        40:17,19 41:6    accepted 197:5     added 54:10          188:19             119:12 126:24
        41:24 49:24      accident 110:16    addendum           aggressive           127:2,10,12
        55:21 65:10,11     122:6 308:2,13     261:17,19          235:17,19        allege 142:10
        65:12,14         accidently 116:3   adding 274:16      agitated 258:5     alleged 228:15
      aback 309:25       account 74:21      address 198:21       258:15           allegedly 77:14
      abide 26:7,9         186:18 187:8     addressed 54:15    ago 12:6 42:23     allergies 9:12
      ability 10:10        187:11,15          280:12,12,14       74:22 100:19     allow 37:2 84:14
        32:22 55:14        207:21 228:25      280:15             188:17           allowed 36:8
        184:24           accountable        adequately 44:6    agree 7:2 17:7       76:22 201:22
      able 8:22,25         228:25           ADHD 9:23            91:14 161:1        218:8,22
        62:18 82:9       accounting           216:15,17          259:14 322:2       220:14 253:15
        89:18 91:2         157:19           adhered 37:5       agreed 13:10         253:17,17
        98:18 101:2      accurate 16:17     administer 7:20      197:4 206:4        269:19 271:1
        113:6 154:9,9      17:2 93:6        administration     agreement 6:23     allowing 204:13
        165:13,17          94:17 95:9,11      145:10             6:24 42:10,17      252:22
        166:14 173:1       106:5,6 112:18   administrative       42:21 45:2       alongside 102:4
        174:5,7 175:17     136:6 203:12       50:7 85:8          136:16 137:15    alphabetical
        186:21 229:17      203:17             147:17 206:21      138:10 143:6,8     88:18
        232:15 240:24    accurately 8:25      220:21             143:12,15        altitude 161:13
        248:8 252:6,15   accusing 217:25    administrator        145:14,17        ambushed 146:8
        265:13 269:18      218:15 294:7       19:25 159:21       148:16 149:12    amended 23:19
        285:19 293:12    acknowledged         267:15,20,23       149:16 151:9     America's 189:4
        293:24 294:2       103:21             296:22             151:13 160:10      189:9
        298:4 312:8      ACLU 10:16         adult 216:17         161:11 319:3,7   amitriptyline
        316:12 317:24      58:6 59:13       advise 258:22      Agreements           10:3
        317:25 318:2,3     61:2,16,19       advised 224:24       145:8            amount 33:11
        321:18             62:11 221:25       318:16,19        ahead 71:14          50:25 262:14
      above-entitled       275:9 288:9,22   afford 174:10,21     73:11,24           262:16 266:21
        1:18               290:8 298:22     afield 232:6         124:20,21          293:16
      Abraham 13:2,3       316:6 321:14     aforementioned       139:11 152:1     Amtsbuechler
        13:6,9,15,18       322:1              265:23 266:17      211:18 217:11      2:12,13 3:7,11
      abruptly 238:18    act 27:2 196:15      323:15             232:25 234:5       7:6,6,12,16,18
      absolutely 30:25     220:24,24        afraid 307:1         234:18 255:18      8:10,14,15
        31:10 37:9         263:11 302:23    afternoon 56:11      256:3,5 278:5      17:16 20:6
        126:23 155:25      303:7              86:23 91:4,5       286:13 294:18      21:13 23:15
        257:4 316:12     acting 1:20          151:16 162:1       303:20 308:9       25:17 29:23
      abuse 316:7          290:25           afternoons           319:14             32:6,7,12,19
      abused 286:2,5     action 323:15        174:23,24        ahold 125:5          33:1,4,7,10,14
                         actions 41:9       age 156:22,24        139:12             33:20,25 34:18

                            Chapa & Giblin Court Reporters
                                    (248) 626-2288
Case 1:19-cv-00940-PLM-PJG ECF No. 40-5, PageID.277 Filed 12/10/20 Page 84 of 134
     LORI LYNN HEETHUIS, 9-25-2020
                                                                                    Page 325

       38:7 39:7,16      287:22 314:4,7    237:11 243:22       222:10 230:1      2:18 7:8
       40:12,14,20       314:14,22         249:5,10 266:8      231:6,8 234:20   application
       41:1,7,14,16      315:5 316:3       272:6,7 273:15      234:22 236:2      184:16
       41:25 49:25       318:14,20         273:15 274:16       239:17 241:14    applications
       65:8,15,21,25     320:15,17         284:6 287:16        251:25 262:23     181:6 183:24
       70:24 71:2,5,8    321:5,8,10        287:18 288:24       278:20 280:21    applied 180:10
       71:10,17 73:14    322:8             289:11,16           285:9 286:21      180:11,15,23
       73:19 74:1,4     Amy 209:15         316:21              306:24            181:15 182:7
       77:2,10 102:19    273:18 285:5,9   answered 33:9       anymore 80:24      182:11 185:8
       104:17,19        and/or 202:6       233:19 273:16       148:10 179:16    apply 183:9
       115:9,18,20,25    265:25 266:3      274:14 295:25       186:5 231:17      184:13
       116:9,18,25      Anderson 186:6     318:20             anytime 91:7      applying 182:7
       118:13 120:14     227:24 228:3     answering 14:16      151:21 303:4     appointment
       120:23 121:8     Anding 2:5         33:3,5 96:11       anyway 66:1        206:22
       122:18 123:11    animals 275:20     96:12 121:14        71:20 91:22      appointments
       137:12 147:8      279:21            146:14 257:18       213:19 315:14     183:7,8
       150:25 152:4     Ann 148:19         272:21             anyways 168:3     appreciate 71:9
       152:11 153:6      149:3,4,6,7,10   answers 77:3         264:5 272:11      156:13 168:25
       163:2 164:4,7     149:10 151:6      89:13 180:8        apartment         appropriate
       164:8 166:7       151:24 153:21     207:12 289:18       11:17,21          87:17 131:1,19
       170:9,14,15       154:7,25 155:3   Anti-Harassm...     apathy 214:16      300:25 302:22
       174:19 176:16     155:14,15,21      20:8 23:21          214:17           approximate
       180:6 181:17      156:18,20        Anti-Retaliati...   apnea 214:18       43:24 290:1
       181:20,24,25      157:16 162:3,5    21:16 23:21        apologies 197:5   approximately
       191:14,22         162:21,22        anxiety 9:23         206:5             10:8 12:6
       192:3,5,8,12      163:7 164:15      167:1 243:21       apologize 89:16    22:21 39:18
       193:2,18,20       165:4,23         anybody 22:18        89:20 121:20      44:3 56:24
       208:12 209:5      166:13 167:17     25:7 31:25          174:16 196:11     74:23 87:1
       210:13,17         167:20 170:16     32:8,14 45:1,6      196:16,16         94:14 128:13
       211:17 219:14     170:22 172:10     47:22 59:21         253:3 292:7,14    140:14 171:20
       220:6 223:5,16   announce 6:25      62:13 63:6,14      apologized         172:2,11 210:2
       227:18,20        annual 191:8       63:20 64:14         196:9,24          237:15,18
       232:17 233:7     answer 8:25        67:1 69:12,12       197:16 229:6      238:16 250:2,7
       233:15,22,24      14:19,22 15:10    72:18 73:1          291:24,24         269:20 306:8
       234:6,7 237:9     15:12 32:13       74:6 82:6 87:9     apology 196:19    April 84:3
       237:12 248:16     33:6 36:18        87:10 112:2         292:10,15         122:12,25
       248:23 249:9      50:23 60:25       119:3 129:11       app 190:17         123:6,16,23
       250:4 253:8       64:12 70:25       136:9 144:18       apparently         124:2,3,7,9,10
       257:20,22         76:4 77:8         144:20,22           50:11 91:21       124:14,23
       259:8 260:17      82:24 89:18       145:4 146:9,9       199:19 240:17     125:8,19 126:7
       263:12 265:6      93:21 94:24       162:19 178:11       262:3 288:22      127:18 128:10
       267:21 269:13     101:19 121:17     185:13,13,16       APPEARAN...        129:2,4 134:2
       270:21 271:7      121:17 125:6      185:24 186:20       2:1               135:10 136:10
       271:13,16         136:8 140:20      197:9 202:6        appeared 85:11     136:19 147:3
       274:18 279:1,3    180:20 187:2      213:13,15           85:24             151:1,4 162:14
       279:4 286:14      211:15 226:14     219:6 221:18       appearing 2:10     164:3,11

                           Chapa & Giblin Court Reporters
                                   (248) 626-2288
Case 1:19-cv-00940-PLM-PJG ECF No. 40-5, PageID.278 Filed 12/10/20 Page 85 of 134
     LORI LYNN HEETHUIS, 9-25-2020
                                                                                    Page 326

        169:22 175:3       255:10 262:25    assisting 45:18      99:14 116:20    165:21 178:13
        177:6,13 178:4     269:21 273:2     associates 15:23     122:1,2,7       190:4 222:22
        178:15 254:16      276:13 277:3,8   assume 15:12         127:22 136:3    224:8 230:2
        317:1              283:25 288:23      48:13 115:5        152:5 178:11    234:25 236:3,5
      area 57:10 93:8      289:18 318:20      263:20 264:22      248:16,17       248:14 249:6
        93:9,10 97:25      321:25             315:18           Auffrey 206:13    253:19 263:20
        101:11,23        asking 14:16       assumed 98:23        206:23 208:2,7  268:6 276:11
        102:12 109:4       15:4 25:4 43:1     100:23 134:1       208:14,19       277:22 278:6
        109:10,13          52:4 71:2          150:8              219:23 220:2,8  278:11 280:13
        110:14 192:15      72:15,16 76:2    assuming 13:25       292:19,25       280:14 283:6
        249:18 250:9       93:18 96:24        151:18             293:8,11,14,18  294:5 295:2
        283:8 295:21       101:14,14        assumption           315:3 316:17    298:19 301:18
        297:13,20,22       121:12,18,21       13:11              316:18          301:20 305:4
        298:3,3,5,7,10     125:12 128:11    assure 126:22      Auffrey's         307:16,21
        312:1,3            130:24 180:23    astro 131:5          219:17          310:7,11
      areas 236:4          187:1,1,2,17     astroid 133:5      August 117:25    awhile 188:5
        250:8 297:19       211:13 212:20    ate 51:25            290:2           199:17 234:5
      Arends 177:20        215:6 221:11     Ativan 10:4,5      authorities       246:17 264:10
        178:8              224:17,18        attached 3:16        215:3
      argumentative        226:14 232:7     attacked 217:13    authorization           B
        146:18             232:11 233:2       275:23             210:15         B-E-Y-E-R
      arising 319:5        233:25 239:20    attacking          autistic 285:2    209:7
        321:1              243:23 251:6       226:18           automatically    back 13:10 23:6
      arrangement          255:25 280:24    attended 24:7        171:11          31:10,16 33:15
        6:22               280:24 295:8       25:9             autopilot 258:16  35:15 37:12
      arrow 212:4          300:14 322:10    attending 24:23    available 143:21  39:9 40:17,18
      aside 62:21        ass 305:10         attention 28:7       184:2,7,11      41:2 42:23
      asked 11:20        assault 234:20       56:2 272:24      Avenue 2:6 6:12   48:6,23 50:17
        13:9 26:20         278:13             313:5            avoid 27:7        51:16 58:23
        28:16 49:9       assaulted 59:2     attentive 29:14    awarded 302:17    60:22 65:12,13
        52:9,9 64:18       114:15 117:21    attesting 24:6     aware 9:2 18:15   71:1,3 73:14
        73:22 84:15        206:16 209:18    attorney 7:1,7       18:17,21 19:1   74:16 83:22
        87:11 111:20       215:3 229:10       8:16 14:1,3,8      19:7,15 20:23   84:16,17 86:1
        111:22 112:2       234:8,11 286:2     64:21 74:17        21:24 23:20     86:2,3 88:4,24
        112:24 122:1       286:5,16           112:14 128:15      24:22 26:4,7,9  89:1,5 102:20
        124:15 126:12    assaulting           129:17 136:2,7     26:17,21,23     107:23,24
        126:20 128:2       234:22 246:13      139:7,9,14,18      27:15 28:7      113:20 114:15
        140:9,11         asses 299:9          214:4 264:23       30:1,4,8,13,15  114:21 117:20
        143:20 146:1     asshole 119:3,5      264:24 270:17      30:18 35:21     118:5 120:6,9
        153:12 164:23    assigned 225:5,9     270:20 288:22      36:10,17 37:24  120:19 121:4,5
        184:2,6 198:3      230:16 304:18      289:12 323:13      38:15 42:16     121:9 123:2,21
        201:17 204:22    assist 86:17,18      323:14             45:2 47:3       130:17 131:12
        210:13 225:18      194:3 276:7      attorney's 182:8     58:22,22 60:7   132:3 134:21
        235:11,11        assistance 198:3   audio 72:23,25       64:24 77:21     135:2 136:10
        238:10 242:17      271:21,23          73:14,17,21        78:1,10 92:11   137:14 138:17
        247:14 253:20    assistant 238:23     74:5,8,13          143:15,21       139:25 140:2


                            Chapa & Giblin Court Reporters
                                    (248) 626-2288
Case 1:19-cv-00940-PLM-PJG ECF No. 40-5, PageID.279 Filed 12/10/20 Page 86 of 134
     LORI LYNN HEETHUIS, 9-25-2020
                                                                                  Page 327

       140:11 142:6      13:25 99:23       264:19 265:17     28:21 32:17       247:16 251:9
       142:21 147:10     220:19            313:25 314:25     35:3 43:6,7,10    254:4,7 255:4
       147:22 148:24    backwards          315:10            43:14 44:1,6      256:15,16
       150:11 151:12     191:25           bathroom 9:16      44:11,15,18,20    257:7,10
       152:9,10         bad 119:17         55:10,11 93:19    44:21 45:10,17    263:19 267:12
       153:17,24         148:21 176:1      94:2,5,6,7,16     46:20 47:2,7      267:15,19,20
       154:14,22,23      185:7 225:1       95:2,3,11,13      47:19 49:3        267:22,23
       155:4,6 156:4     270:15 294:7      95:16,19,21,24    50:16,17,20       268:11,16
       157:3,3,21        314:8             96:3,4,9 97:1,2   51:5,18 54:9      269:17 272:3
       161:2 162:8      bag 83:11,13       97:5,5,7,9,12     54:21 55:16       272:25 274:21
       164:10 165:7,7   bank 86:15         98:12,14,17       56:10 58:3,8      275:6 276:10
       165:16 167:12     204:12            101:25 102:1      58:13,24 59:4     276:10 279:6
       168:24 173:25    banks 47:22        103:5,18,22       59:12 61:18       281:25 286:4
       177:22,24        barbiturates       104:5 105:10      62:1,25 67:7,7    287:9 290:3,6
       178:2 179:9,25    208:22 293:17     105:12,14,19      67:22 78:1,10     290:24,25
       180:1,16         Bargaining 42:9    106:8,12          84:17 85:25       292:22 297:13
       183:18 185:20     42:17,21 45:2     111:18 112:4      89:2,21 92:22     297:16,23
       185:21 188:3,5   barring 143:12     112:20,21         97:6 98:16        298:2 304:21
       188:21,24        bars 254:5         113:2,10          110:9,11,24       309:3,19 311:8
       191:19 194:9     base 272:5         116:23 124:17     111:2 113:11      311:17,19,19
       195:15 199:13    based 167:16       124:23 136:2      116:21,22         315:25 316:1
       199:17,23         225:18            205:8             133:10 134:14     316:24 317:7
       206:23 219:23    basement          battle 138:24      134:16,18,23      317:25 318:21
       219:24 220:1      229:18           Bayerl 1:19 6:15   144:9 146:7,7     319:19 321:3
       223:10,11,21     basic 275:4        6:17 323:22       162:6 164:23     believed 19:8
       223:21,22        basically 45:24   Bear 17:22         164:25 168:1      21:25 58:3
       229:11,22         58:16 60:16       49:18 223:2       168:13,20,21      63:2 64:1
       232:16 233:13     80:15 81:1       beating 302:12     170:3 171:24      71:20 167:11
       236:3 239:2,16    138:5 144:16     beats 197:2        177:1,2,22        167:11 273:23
       243:20,20,22      149:18 160:8     bedding 86:19      178:7 181:15      296:3
       246:4,18 247:8    172:4 201:22     beg 173:17         184:22 186:5     belligerent
       247:16,17,22      213:14 240:18    begging 202:25     186:19 187:11     302:10
       248:20,21         250:22 252:13     235:24            188:21 193:6     belt 96:18,19,20
       249:14,17        basis 59:4        beginning          193:23 197:19    belts 96:21
       251:13 261:16     145:12 185:1      164:10            205:4 208:22     beneficial
       263:6 264:11      237:9 267:25     behalf 2:10,18     214:15 216:5      273:22
       266:7 277:3      Bates 18:1 20:9    316:7             218:7 220:13     benefits 154:12
       278:14 280:25     21:16 23:17      behavior 301:20    221:7,20,23       155:17,23
       288:1,4,5         25:19 30:1       beings 27:24       222:2,10 224:3    189:23
       293:12 296:8      38:10 50:1       belief 47:19       226:21 227:14    Bennett 12:3
       299:1,6 304:2     137:19 169:17     184:24,25         228:4 229:11     Bergman
       304:6 307:21      170:10 193:16     215:23 267:25     231:21 233:3      209:15
       310:20,21,23      208:14 209:11    believe 9:8 10:9   234:15 235:10    best 13:19 27:3
       310:24 311:21     219:16 220:8      11:3 13:19        237:3,21          27:13,14 32:21
       315:8             223:18 259:10     14:15 18:9,22     239:20 241:6      34:14 35:3
      background         260:20 261:21     22:6,15,21        244:11,21         43:6 55:14

                           Chapa & Giblin Court Reporters
                                   (248) 626-2288
Case 1:19-cv-00940-PLM-PJG ECF No. 40-5, PageID.280 Filed 12/10/20 Page 87 of 134
     LORI LYNN HEETHUIS, 9-25-2020
                                                                                      Page 328

        56:24 66:8         38:17 39:2,3       100:21 102:13     167:8 179:21       134:9 222:20
        76:5 110:11        65:5 66:6          102:22 103:21     182:10 223:4       222:21
        121:17 132:8       83:24 91:13,18     103:24 108:13    breakdown          brush 231:1,3
        136:1 138:1,15     106:24 135:17      119:3,5,6,8       177:23            budge 255:24
        155:8 189:4,9      138:16 146:11      121:7 124:24     breaks 14:25       built 159:22
        195:13 261:9       146:12 151:10      136:3 217:23     breast 236:7        236:21
        272:14 289:24      182:10,24          218:19           breasts 235:22     bunch 54:24
        306:1              190:21 229:1      book 194:14,23     237:6 240:7        83:9 132:5
      better 12:17         232:6 255:14       281:21 297:20    breath 283:24      bunched 205:12
        39:17 92:4       bitch 84:23 85:4    booking 36:1      brief 229:18       buried 291:25
        99:8 116:19        86:12 88:3,11      297:20            304:18             292:3
        153:17,17          88:25 89:9        bookings 297:19   briefing 96:7      Burns 22:17,22
        158:10 160:9       114:8 227:3,4     books 36:5,25      229:25             23:9 45:10
        190:18,19          227:9 272:19       179:5            bring 56:11 83:8    58:14 59:14
        243:3 244:7        303:5 305:9,10    Borgman            84:14 141:8,9      61:4,24 62:2
        273:17 275:7     bitches 295:5        209:15,16,25      141:10,14,18       62:20 63:7,11
      Beyer 209:6,8        299:14,19          273:18 285:5,9    142:6 162:7,7      63:17,22 69:16
        211:12,18          300:5,22          bother 117:9       162:8 169:4        70:3,9,16
        217:5 219:20     bitching 303:9      bottles 36:6       184:3 220:1        71:11,21,24
        220:12,12        bite 158:5          bottom 102:23      225:8 320:8        72:7 78:11,17
        293:7,7,23       black 282:2          170:12 259:17    bringing 50:12      79:10,13,15,17
        294:1 316:11       317:5,14           315:1,10          50:15 52:7         79:19 80:7,21
      Beyer's 210:21     blacklisted         bought 178:25      132:15 222:15      81:2 89:25
        210:24 216:23      234:17             190:9             245:4,9 251:4      90:9,23 92:9
        313:15           blank 43:17,18      bowl 107:19        251:8 310:25       92:14 223:23
      beyond 113:24      blanket 52:25       box 42:25 88:8    Brittany 78:8       224:1 225:13
        118:14 155:12    blankets 52:25       196:2             83:4,7             225:21 226:3
        197:7 209:22     bled 255:14         boxes 42:24       broke 69:24         239:25 240:9
        233:21           bleeding 190:21      211:4 264:13      121:25 255:14      241:11,12,13
      bid 55:16          bleeped 133:8       boy 307:2         brothers 90:4       241:18 272:2
      big 83:11,13       bleeping 133:7      boyfriend         brought 54:21       272:24 283:11
        103:24 155:2     bless 217:4,9,10     285:18            54:23 56:1         283:13 288:12
        156:25,25,25     blink 281:25        boys 284:19        60:21 61:15        290:10,16
        204:20 205:22    block 203:9         Bracey 239:12      120:6 125:16       291:9 297:1
        240:19 243:17      204:2              261:7,11,19       151:5 165:3        298:7,10
      bigger 41:11       blunt 132:13         262:10,13,22      169:12 181:12      301:10
        191:23 315:14    Board 263:13         263:3 264:9,18    204:9,10,17       Burton 196:23
      bill 158:7         boards 62:16         264:20            208:3,3 217:3      272:12 273:12
      bills 173:15       body 251:10         brain 122:13       219:24 245:8       284:22,22
        174:2,4,12       Boike 1:10 2:22      223:21            245:14 246:9      Burton's 273:10
        204:7              6:9 7:8,15 8:16   brands 190:25      263:6,7,9         Burton-Jones
      birthday 154:21      92:10,12 93:9     breach 98:10       272:23             78:12 178:8
        167:3 193:24       93:10,17 94:23     100:1            Brown 111:22        257:2 272:11
      bit 13:24 20:14      95:7,13,15        break 15:1 56:7    112:5,6 113:14     273:11
        20:15,15 21:19     96:2,5,8 97:24     56:9 115:24       126:6,7,20        business 43:16
        21:20 25:21        98:23 99:25        120:24 121:6      129:12 130:19      43:19,21,22,24

                            Chapa & Giblin Court Reporters
                                    (248) 626-2288
Case 1:19-cv-00940-PLM-PJG ECF No. 40-5, PageID.281 Filed 12/10/20 Page 88 of 134
     LORI LYNN HEETHUIS, 9-25-2020
                                                                                    Page 329

        44:1,11,15       106:13,15,17       256:1 269:21       247:2,3 256:15   cellphones
        45:12 137:24     107:2,6,10         272:2,19 284:1     257:6,15           57:17 64:19
      busy 31:8 62:14    111:11 112:3       284:10,11,12       263:15 277:15      282:15 283:14
        82:10 96:15,16   112:14,16,22       284:14,17          284:23,23        cells 109:21
        194:3 206:3      112:23 114:7       295:5 300:5      captains 44:13       299:3,4,5
      butt 229:16,20     116:22 119:3,5     306:18,23        car 102:8 134:20   cellular 253:14
        230:9,24         124:15,19,24       318:24,25          135:1 156:1      central 183:16
        235:13 237:17    125:7,13         calling 111:3      care 55:5 132:10     184:16
        240:7            130:10,13          227:9,10           132:11 163:21    certain 59:20
      button 101:8       132:10 133:15      246:19 283:22      173:8 204:20       84:6 179:7
        195:21 280:17    133:16 135:20      297:25 299:18      273:1              190:25 236:4
        280:22 281:17    139:7,7,8,10       303:18           career 18:15,17      261:6 287:20
        281:17 282:6     139:16 148:19    calls 96:12          18:21 19:1         299:4
        295:4 296:5      149:1,2,7          131:15,18          73:3 191:9       certificate 207:7
        317:6,19         168:4,10,10        133:13 183:5       234:17 320:7       207:15
      buttons 198:9      174:5 184:4        185:22 271:20    careful 53:21,25   certified 6:18
        281:20 282:11    185:8 254:7        271:23 272:4       195:4 257:3        15:18 212:6
        316:22 317:17    273:16 276:6       272:21 273:15    Carla 177:2          218:6
      buy 52:13          276:14 280:18    calm 226:17        Carrie 217:23      certify 323:5,9
      buzz 137:17        281:22,23,23       255:10 276:6     carry 197:24         323:12
      buzzer 194:12      282:11 295:3     calming 276:9      cart 194:14,23     cetera 316:7
        194:13,21        307:4,5 316:22   camera 317:23      case 1:7 6:7,11    chain 19:14
        195:25 197:3     317:17,19        cameras 229:22       10:16 11:2,3       20:25 22:2,6
        292:12 295:3   called 8:6 30:21     236:4,13 250:8     61:19 110:10       22:11 23:1,8
        299:15 300:2     43:21 44:12      cancelling           173:20,24          23:10
      buzzers 93:17      64:7 84:23         199:14             188:17 221:25    chair 39:9
        96:11 98:3       85:4,9,15 86:1   cancer 141:2         282:11 290:9     chance 91:2
      buzzing 57:23      86:10,12,14,16     166:23 173:25      298:22 302:3       136:16 137:14
        196:12           88:2,23,24         188:18,19,20       320:4              138:10,20
                         89:21 90:16        188:25 189:2     cases 110:18         139:23 143:4,6
              C          94:7,18 111:3      212:24           cash 174:18          143:8,12,14
      C 2:21 6:14        111:10 112:23    Canteen 224:3        175:6,9            145:2,7,14,17
      cackling 256:23    114:8 125:1,18   captain 16:20      caught 158:1         148:16 149:12
      Cadillac 154:24    131:2 133:16       19:25 22:3         161:4              149:16 151:9
      caged 196:3,4      135:6 139:12       26:19 28:19,21   cause 1:18 7:25      151:13 160:10
      cake 154:6         139:15,16          46:3,6,6,13,14     31:23 257:7,16     161:11 162:15
      calculation        147:17 149:3,4     46:16,20,23,25   caused 244:17        162:18 170:24
        172:10           153:25 154:23      47:8,10,13,18      258:2              199:25,25
      calculations       157:19 162:22      48:8 99:6        causing 12:9         247:6 249:21
        171:22           165:7,7 168:16     111:22 112:5,6     243:21             318:16
      calibrating 12:4   182:21 184:2,5     113:14,18        cell 55:17 299:2   change 13:6
      call 63:4 89:9     185:15,16,20       125:21 126:6,7   cellphone 53:11      16:14 55:22
        92:9,15,16,19    185:21 190:13      126:15,20          57:15 110:8        56:15 65:17
        93:15,20 94:10   196:7 205:6        129:8,12 134:9     145:20,23          91:17 171:21
        97:3,4,8 98:9    238:23 240:9       222:13,18,19       171:8,9 197:18     200:23 236:20
        100:1 106:10     241:23 255:17      222:20,21          282:17           changed 10:3

                           Chapa & Giblin Court Reporters
                                   (248) 626-2288
Case 1:19-cv-00940-PLM-PJG ECF No. 40-5, PageID.282 Filed 12/10/20 Page 89 of 134
     LORI LYNN HEETHUIS, 9-25-2020
                                                                                     Page 330

        12:20,20 16:20     282:13,14        claiming 187:19      107:3 110:20      189:19 195:6,6
        39:8 41:1        chewed 77:24         187:23 221:16      138:6 189:16      200:15 204:22
        57:13 113:16       78:7,8 81:14       229:9              228:13 275:21     204:24 205:24
        156:7,8 161:14     81:16            claims 319:4       closed 86:4         207:17 217:19
        174:23 179:8     child 114:18,19      320:25           closer 39:13        222:1 226:12
        199:22 200:10      114:20 127:13    clarification        109:13            226:17 232:16
        201:19 212:9       218:20,24          43:5 104:13      closing 94:12       233:13 238:8
        237:2 272:13       219:7            clarified 235:14   clothes 126:2       242:7 247:16
        273:10           children 13:8      clarify 14:23      clothing 36:6       247:17 251:13
      changes 16:22        218:20,21,25       16:6 54:9          86:18,18          251:13 253:18
        29:8             chin 86:3 106:21     91:17 104:18     CLVS 2:21 6:14      256:24 264:16
      changing 86:18     chip 75:5,16,20      152:18 319:15    co-worker           272:2 282:12
      Chapa 2:21 6:14      75:24,25 76:7    clarifying 74:3      126:24 127:12     306:17 315:8
        102:25 152:24      180:18           class 85:8 195:4     243:10 265:23   comes 47:24
      chapel 56:10,12    choice 148:14        195:5,6            266:9 309:5,6     83:13 116:13
      chaplain 118:4       302:18           classes 24:21        310:1             197:1 237:4
        193:13,21        chose 236:13         194:4            co-workers          273:12 304:11
        194:12,15,24       281:1            clause 157:12        177:7,17          316:2
        196:2 200:4      chow 91:6          clean 75:19 81:8     246:15          comfort 144:9
        206:2 291:20     Chris 43:11 60:5     107:15 192:15    coaching 257:12   comfortable
        291:23 292:9       111:7 112:14     cleaned 80:13      cock 155:22         119:10 255:24
        295:18 296:12      127:25           cleaning 81:5        156:2           coming 17:20
      charge 120:6       Christian 217:4    clear 12:15 15:7   code 110:14         56:22 61:21
        253:21 254:1       217:6,8 276:12     92:6 121:22      coercion 39:25      113:5 116:18
        277:11,12        Christianson         149:24 152:13    coffee 51:23        126:18 160:23
        303:16 305:14      222:19 284:23      164:9 195:13       52:12             166:24 174:7
      charged 48:19      Christopher          232:13 253:23    Colace 9:11,13      186:17 205:7
        303:14,14          43:15            clearance 220:2      9:14,15           234:14 247:8
      charger 48:18      circuit 182:5      clearly 115:5      Collective 42:9     257:10 258:7
      charges 204:16       254:24             117:16             42:16,21 45:2     276:2 290:22
      charging 253:16    circumstance       click 100:3        come 11:18          290:25 299:7
      chat 152:24          252:1              101:8,9            12:12 48:6,23   command 16:24
        153:3            circumstances      clicked 195:18       49:8 56:3,5       18:24 19:12,14
      cheating 285:18      8:19 118:3       client 210:15        66:16 68:23       21:1 22:2,7,10
      check 171:6,15     circus 48:4 49:1     233:12             75:23 80:14       22:12,13 23:1
        199:25 211:4     cited 291:18       client's 232:18      83:23 84:10       23:4,8,10 34:5
        211:21           citizens 28:4      clients' 183:5       89:7 98:8         35:6,17 36:14
      checked 154:1,3    city 24:9 210:5    clinical 173:17      123:1,21          44:15 45:14,16
        171:25 200:13      210:11 286:25    clip 99:3,13,16      126:24 138:17     59:22 66:14
        202:10             287:1              100:8,11,11,14     142:6 151:25      67:1 69:12
      checking 239:2     civil 144:19       clip-ons 96:22       154:21 157:21     77:20,22 78:1
      checks 55:18         148:15 160:16    clipboard            158:5,8 159:9     78:10 87:10
      chew 77:15,25        320:6              229:21             159:10,11         93:12 94:10,11
        78:22,23 79:11   civilian 36:6      close 41:10 47:2     160:22,22,23      94:17 95:4,7
        79:20 280:16     civilians 36:22      61:3 62:17         161:2,9 167:4     99:24 100:21
        281:1 282:13     claim 320:13,20      99:24 101:13       178:9,18          100:21 111:21

                            Chapa & Giblin Court Reporters
                                    (248) 626-2288
Case 1:19-cv-00940-PLM-PJG ECF No. 40-5, PageID.283 Filed 12/10/20 Page 90 of 134
     LORI LYNN HEETHUIS, 9-25-2020
                                                                                     Page 331

        112:3 119:18       237:20 248:5    concerned 99:7       150:3 238:10       165:19,23
        119:21,24          249:12 276:17     126:16,23        contacted            166:12 167:17
        120:1,2 197:9      276:19 277:20     144:3,15           237:24             170:21,25
        215:11 240:21      278:16,20         205:24           contacts 135:14      172:5 202:2
        244:3,8,10       complained        concerning           189:6,8            212:19,19
        245:1 248:10       237:21 242:11     319:6 321:2      CONTENTS             241:1 244:2
        251:16,17          250:11,13,16    concise 55:10        3:1                277:5 283:20
        270:5 283:2,5      277:4           concluded          context 62:6         290:11,12
        302:17 307:10    complaining         322:15             308:21 310:12      309:18
      Commanding           249:16          concludes          continue 73:20     conversations
        19:25            complaint 20:22     322:12             88:14 104:10       72:25 74:5
      commands             20:24 87:15     concurrent           146:23 182:16      80:6 122:3
        77:23              90:3 114:11       142:3,4            190:3 206:16       288:13
      commencing           136:5 159:13    concurrently         241:21 293:13    cookie 51:17,21
        1:22               225:17 227:2      220:23 221:10    continued            52:9,16,18
      comment 48:11        228:21 238:11   conduct 25:24        106:17 120:5     cookies 51:22
        88:3 90:10,11      238:11 239:10     26:5,13,17,24      259:21,24          52:17,21 53:2
        90:15 127:15       239:17,23         27:5,7 29:5        265:20 266:3     Cooper 2:5
        232:9 234:14       245:4 247:14      30:12 87:15        320:16           copied 269:19
        307:15,25          248:8 259:11      141:10 265:23    continuing           270:13
        309:8 315:18       259:13 261:18     266:2 316:24       242:4            copies 16:2,7
      comments 137:3       264:16 277:22     320:9            contract 75:12     copy 18:3 31:21
        307:15 313:8       284:15,21       conference 6:6       247:20 251:12      42:19,21 99:9
      commingling          289:6             215:10           control 9:22         128:23,24
        195:16           complaints        confined 297:21      35:24 36:2         147:11,19,22
      commissary           258:10 266:13   confines 252:23      51:24 55:2         147:25 148:8
        55:17 84:15,19     271:19          confused 65:23       62:7 93:8          169:3,4 181:18
        86:17,24 88:7    complete 48:7       164:5 249:14       94:19 95:14        191:13 220:9
      commission           99:16 116:22    confusing            101:3,4 198:21     220:11,11,13
        263:9,10           323:6             243:19             205:7,8 255:15     269:17,19
        323:25           completely 8:25   connection           276:8 301:23       270:17,18
      Commissioners      complex 11:22       58:25              302:11 303:22      271:1,5,8
        263:13           comply 201:5      consent 6:22         304:9              315:14
      committed          compound          consideration      controls 95:18     cord 253:16
        188:14             70:22             319:2            conversation       Corey 186:2,4
      common 13:8        computer 30:24    considered           67:9 70:16         281:14 311:6,6
        94:25 229:4        31:7,7 73:14      173:20 202:3       72:21,23 79:4      311:19,19,21
      commotion            73:20 82:11       202:23 230:21      79:25 81:2       corner 161:4
        299:11             87:22 104:24      275:25             86:13 92:8,13      205:22 210:4
      comp 187:22          108:14,14,18    consisting 323:5     93:6,9,22 96:2     226:12 313:25
      company 12:3         108:22,23       constant 268:7       108:12 118:3     cornered 226:2
        174:5              109:14,16,17      275:22             127:5 132:23       226:9
      compare 295:17       109:18,18       constantly 59:1      135:4,6 148:4    cornering
        295:18             116:13 183:20     68:16 114:14       148:7 156:20       160:22
      complain 44:24     computers           284:1,9,9          159:23 160:5     correct 12:25
        45:6 228:14        94:11 108:21    contact 28:5         163:8,9 164:14     18:10 21:8

                            Chapa & Giblin Court Reporters
                                    (248) 626-2288
Case 1:19-cv-00940-PLM-PJG ECF No. 40-5, PageID.284 Filed 12/10/20 Page 91 of 134
     LORI LYNN HEETHUIS, 9-25-2020
                                                                                    Page 332

        23:10 24:10      counseling         court 1:1 6:10     currently 74:19   179:13
        42:12,14 46:14     284:25             6:15 8:12          189:3,4        datebooks
        47:5 50:19       counselling          10:21 77:5       curve 301:20      178:23
        53:18 54:4         285:1              142:4 182:4,5    cut 36:15 148:10 dated 23:19 29:3
        58:6 62:3 69:1   counselor 285:8      182:5 183:10       156:25,25      dates 11:1 13:17
        69:7 71:18,25    counties 183:25      216:6 245:23       172:4 243:3     24:14 55:9
        73:10 82:25      county 1:9,20,21     254:23 314:8       282:3 300:6,7   124:11,12,13
        83:1,25 84:5       6:8 7:9 8:16     courteous 27:21    cutter 284:25     132:7 152:14
        92:21 95:12,18     16:1 19:15         28:1,4                             168:2 172:18
        96:1 109:12        20:8,10 21:16    courtesy 27:15             D         243:7 252:5
        110:8 136:23       35:25 41:19        27:21 30:8,11    D 39:24 173:18    266:6 267:9
        143:22 147:12      42:10 165:14     courtrooms         dad's 48:20      daughter 53:13
        164:13 166:15      168:4 182:4        204:7              253:21          112:16 114:25
        167:15 171:3       183:10 184:8     courts 183:25      dailies 55:6      115:1 118:15
        177:3 203:21       184:13,16,23       218:7,7            85:19,20        118:16 125:14
        219:22 220:14      185:13 213:1     cover 68:23        daily 34:13 55:7  127:11 141:16
        250:19 263:22      222:4 259:19     covered 249:13       85:10,23 89:23  199:16 274:3
        271:18 287:16      260:3 263:10       265:19           damages 319:4    Davis 175:14
        288:15 292:1       263:13,22        coworker's         Damon 11:14,15 day 14:15 31:1
        293:1,19,24        264:2 268:8,12     127:13             12:20 132:13    55:2,12,19,20
        319:9 320:23       268:24 269:2     coworkers            133:17 155:12   55:20 56:4
        323:6              269:11 292:3       17:11 22:10        155:24 156:6    67:13 68:14,21
      correction 212:6     292:20 308:16      34:8             Damon's 130:17    69:25 85:14
        279:9              311:14,15        crazy 201:3          131:5 133:6     89:25 90:23
      corrections          323:3,24         creating 271:21      154:15          92:24,25
        10:23 15:15,22   county's 21:5      credibility        Dan 161:11        110:11,25
        15:25 17:7,8       154:22             232:18             269:16,20       111:1,8,10,23
        27:25 29:13      couple 18:24       crime 132:25       dare 83:20        112:11,20,21
        34:20 35:16        32:17 47:17      criminal 15:24     Darrell 309:20    114:12,22
        279:7,13           53:2 60:6          215:24 216:2     data 135:16       117:23 123:17
        294:21             62:15 63:10      criminals 29:13    date 6:13 18:3    130:10 133:2
      correctly 49:3       67:11,12 69:20   crimped 97:16        29:6 30:4,5     133:13,20,23
        58:2 84:25         73:7 74:10       criticized 280:4     34:21,23 35:9   134:8 135:6,9
        145:21 228:4       78:8 84:15,20      280:6 307:14       35:11 79:7      135:19 136:3
      corroborate          86:3 98:7        critiqued 38:24      86:25 126:14    138:1 144:7,10
        232:20 233:25      108:3 138:3      crook 106:23         127:16 147:14   148:7 149:13
      corroborated         139:17,17        cross-trained        163:17,17       151:5,10
        235:3              149:13,25          37:16              168:8 170:18    152:16,19
      cost 213:1           174:25 177:21    crotch 202:25        177:13,14       153:15 155:8,9
      costing 222:4        197:24 213:23      203:4,14,18        178:16,17,24    157:18 159:25
      counsel 6:21         229:6 255:16       246:20             200:8 248:12    161:25 162:4
        32:25 164:2        264:10 270:4     cry 302:15           249:4 254:17    163:18 168:3
        181:12 193:16      281:13 305:8     crying 303:5,8,8     259:18,19,20    170:19 183:6
        223:19 232:2     course 16:14       CSR 6:15             259:20 264:5    204:8,21 205:7
        257:19 258:23      163:10 236:4       323:22             267:4           206:20 218:21
        274:8 285:19       257:16 294:3     CSR-3406 1:19      datebook          220:25 230:8

                            Chapa & Giblin Court Reporters
                                    (248) 626-2288
Case 1:19-cv-00940-PLM-PJG ECF No. 40-5, PageID.285 Filed 12/10/20 Page 92 of 134
     LORI LYNN HEETHUIS, 9-25-2020
                                                                                    Page 333

       238:23 247:20     decision 140:16     212:25 262:23    288:12,16,21        245:18 265:24
       248:1 261:23       263:3 266:20       263:22 269:8     288:24 289:12       266:9,11 272:6
       262:9 276:24       292:17,23,24       285:17,21        289:14 290:8        280:8,9,9,10
       277:22 278:6,6     293:2              289:20 292:21    322:13,15           282:20,25
       278:7,8,10        decision-maker      308:16,18        323:10              284:15,16,24
       279:19 310:16      266:16 267:24      317:9           deputies 15:25       294:15,16,17
       310:17,18,18       268:1             Departmental      35:17 36:13         295:1 298:16
       314:13            decision-maki...    26:17,25         44:17,24 57:7       298:24 300:12
      dayroom 236:11      267:12            depends 105:20    63:9 66:11          301:19 302:2,8
      days 9:25 50:7     decisions 157:16   depict 105:2      68:15 70:18         302:12,19
       50:20 67:11,12     267:14            deployed 55:25    77:23 81:14,16      304:15,16,16
       76:24 86:17       dedication          56:1             96:21 231:11        306:15 307:7
       129:7 138:4        236:21,24         deposition 1:13   242:22 271:25       308:1,5,22
       142:1,2,5         deer 205:17         1:16 3:18,19     276:4 279:15        309:3,5,11,12
       149:13 161:10     defendant 7:8       3:20,21,22,23    281:19,19           309:13,14,21
       175:17,18         defendants 1:11     3:24,25 4:1,2,3  292:11 294:16       311:7,14,15
       182:22 189:15      2:18 6:9 7:7       4:4,5,6,7,8,9    294:21 302:7        312:6,12,15,24
       221:1,13,14       Defendants'         4:10,11,12,13 deputy 8:16            313:8 315:25
       262:16 266:23      180:8 260:20       4:14,15,16,17    36:2 43:11        deputy's 304:11
       267:11 269:20     defense 45:19       4:18,19,20,21    51:4,13,18        derogatory
      dayshift 68:20     defined 35:12       4:22,23,24,25    52:1,1 54:5         270:14 280:25
      dead 48:18         definitely 18:16    5:1 6:7,19 8:10  56:3,17 65:2,6    Derrick 186:4
       253:17             101:21 238:9       8:17 10:12,19    66:3,5 67:1,3,5   describe 94:25
      deaf 250:14        degrading 44:23     13:25 14:4       67:10,24 68:1       95:5 298:25
       300:23             45:21,25 46:10     17:14 20:4,7     68:2,6 71:12      described
      deal 61:16 155:2   degree 15:23        21:11 23:13      77:13 79:23         291:23
       245:6 300:9       delay 66:6          25:15,18 29:21   82:17,18 84:22    desk 96:16
      dealing 17:8       delete 131:14,16    33:11 34:16      91:16 92:10,12      100:21 101:3,4
       29:13 193:13       135:14 171:10      38:5 41:5,23     96:5 97:24          101:18,21
      deals 190:19        171:12 187:17      49:23 57:21      99:7,20 137:23      102:2,3,5
      dear 191:25        deleted 116:3       58:1,5 59:6,16   137:23,23,24        103:24 183:4
      death 317:1         131:16 135:20      61:14,14 63:8    138:3 139:6         297:22
      debauchery          171:13 187:7,9     71:5 102:17      140:21,21         desks 95:4,7
       217:2,6            187:14             121:7,16         177:19,20,25        104:14
      debunk 45:15       demeaning           122:16 123:9     178:6,8 194:2     detail 36:19
      deceased 213:8      44:23 118:25       137:10 147:6     199:3,4 205:24      308:20 311:4
       213:10             272:20,20          150:23 162:25    215:6,15          detailed 133:24
      December 118:5     deny 218:14,14      166:2,5 176:14   217:18,18,18      determining
       199:8 200:8       dep 73:17           180:4 192:10     217:18,22,25        294:6
       205:1,5 208:14     287:15             192:16,25        218:5,6,15,19     device 65:2 69:6
       219:16            department          208:10 209:3     224:25 225:17       74:23 82:21,22
      decide 233:10       16:7,15 18:7       219:12 220:4     230:16,19           141:9
      decided 99:19       19:18 26:3,22      223:14 237:10    231:12 234:24     devices 36:5,25
       165:5              27:2,6,8 58:20     253:6 259:6      235:5 237:5         81:23 142:7
      deciphered          85:20 142:8        260:12,15        242:6,7,17,24     diagnosed
       212:2              175:15 212:21      265:4 288:9,10   243:10,12,13        166:23 213:6

                            Chapa & Giblin Court Reporters
                                    (248) 626-2288
Case 1:19-cv-00940-PLM-PJG ECF No. 40-5, PageID.286 Filed 12/10/20 Page 93 of 134
     LORI LYNN HEETHUIS, 9-25-2020
                                                                                      Page 334

        216:15            direct 18:14        discovered           254:16 255:3,6  66:18,19 67:18
      Diane 216:20          19:12 37:9          133:2            disregard 126:4   68:12 73:5
        293:22              58:18 141:7,20    discovery 1:18     distance 98:3     76:16 80:16,17
      Dictaphone            141:20 146:16       18:2 180:8       distracted        80:17,19 81:7
        116:12              146:17,21           287:15             197:18          82:11 86:17
      die 173:4,6           201:5,6 202:5     discredit 27:7     distracting       91:6 93:13
        308:6,17,24         289:10            discriminate         220:20          97:25 98:1,2,5
        309:1,24          directed 23:3         221:24           district 1:1,2    98:8 100:21
      died 214:7 308:1      76:24 309:3       discriminated        6:10,10 182:5   105:18 106:5
        317:1 318:10      directing 309:18      44:18 76:20        218:7           107:19,24
      difference 39:20    direction 136:25    discriminating     Division 1:3      134:7 161:20
      different 21:20       255:25              45:4,7 221:21      6:11            173:13 179:7
        26:2 29:8,9       directly 57:4,6,6     257:7,17         divorced 13:9     188:16 192:1
        37:15 45:21         81:9 90:16        discrimination       13:13,18        201:21,23
        47:17,21 56:12      93:8 94:1           18:3,8,12,18       246:15 287:2    207:14,18
        60:5 67:18          170:4 234:1         19:2,8 221:18    doctor 174:13     210:10,10
        80:18 101:14        279:8 291:10      discriminatory       176:4 213:19    221:21 231:21
        101:15 120:9        291:12 297:3,5      274:22             213:21,24       232:11 241:24
        140:23 155:20       298:8 311:23      discuss 44:25        214:16 292:25   246:21,22
        181:22 186:23     disagree 27:10        181:21 205:2       293:19,23       249:15,16
        191:3 194:6         27:11 59:7          320:8              315:2,18        253:20 258:10
        197:24 199:14       145:12            discussed 22:9     doctor's 209:11   262:10 271:12
        230:16,17         disagreement          22:10 39:22        321:11          272:23 273:5
        231:23 233:20       309:22 311:20       53:10 113:3      doctors 120:7     279:15 282:12
        242:2 244:13      disagreements         207:23,25          174:12 175:2    283:5 300:24
        246:5 261:2,3       90:6              discussing           188:20 219:25   314:10 320:21
        274:20 276:14     disarray 113:10       114:13 207:3,5   document 24:4    dollar 179:1,4
        277:15 280:11     disburse 183:6        273:22             49:19 122:20   door 62:8 83:12
        295:12 297:19     disbursed 18:23     discussion 54:18     123:21 136:11   84:19,21 86:6
        297:25 298:10     discharged            91:13 177:7        151:1,12 153:7  87:12 93:16,19
        299:5 300:20        307:22              204:5 213:1        169:18 170:9    94:1,2,23
      differently         disciplinary          225:20,24          191:5,13        95:22,25 98:4
        229:8 246:9         41:9 266:14,16      226:3 241:15       223:17 248:1    98:10,14,17,24
      difficult 31:5,12   discipline 26:10      244:8 245:15       259:17          100:1,2,22,25
        139:3 212:1         58:24 59:5,12       247:5 276:23     documenting       101:1,5,12,13
      difficulties 65:7     70:1 122:12         277:19 278:8       240:23          101:18,21
        73:13               123:4 124:2,3     dishevelled        documents 14:7    102:10,11,14
      dig 203:10 204:1      200:5 267:13        144:8              49:18 137:13    102:23,24
        236:1               310:8             dismissal 268:6      162:11 223:19   103:3,7,9,11
      digressed 23:7      disciplined 81:5    disorder 167:1,1     259:9           103:13 105:9
      digressing            81:10,18,19         216:22           dog 51:15 196:3   105:16,16
        217:20              268:1 282:18      dispatch 183:16      196:4           108:13 109:24
      dinner 11:19,19       282:21 292:2,4      184:16           doing 14:19       110:1,2 116:23
        67:19 102:5         310:7             disproportion...     30:25 45:17     157:24,24
        105:23,24         disconnect 13:7       104:23             48:17 49:5      158:6,10
        232:15,22         discover 133:1      dispute 124:12       55:13,17 62:14  195:18,19

                             Chapa & Giblin Court Reporters
                                     (248) 626-2288
Case 1:19-cv-00940-PLM-PJG ECF No. 40-5, PageID.287 Filed 12/10/20 Page 94 of 134
     LORI LYNN HEETHUIS, 9-25-2020
                                                                                     Page 335

       205:19 235:20      139:16,17        dryers 54:23         282:16 290:11      30:4 34:21,24
       295:22,24          152:6 153:3      dual 212:5           319:16             38:15
       317:22             164:2,6 170:6    due 7:4 43:12      early 11:3 39:12   efficient 121:19
      doors 84:7,14       170:12 181:12     248:8 293:14        56:20 87:14      egg 185:7
       85:2 94:12,12      181:18,21        duly 8:7             91:5 118:1       eight 55:19
       297:22             193:16,19        dumb 299:8           193:25 199:8       94:14 154:4
      dosed 85:17         210:15 223:3,7   dummy 38:23          237:21 244:15      155:17 165:8
      downstairs          227:16 232:2,4   dumpster 11:21       313:21             250:7
       38:20 87:13        233:4,12,18,23   duration 233:11    ears 250:14        eight-hour
       89:10 236:11       234:5 237:7       314:9               300:23             55:17
       256:23             252:5,24 253:1   duress 141:4,22    easier 116:12,14   eight-minute
      downtime 31:9       253:4 257:18      143:16              156:15 315:1       99:21
      Dr 174:16,20        268:16,20        duties 29:14       easy 142:23        eighteen 47:12
       175:4,5,20,21      269:4,12,17       31:1 34:20        eat 53:2 96:13     either 19:24
       208:1,7,14,19      270:19,25         35:12,21 37:13    eating 135:16        22:15 25:4
       209:6,8 210:21     271:3,10          66:19             echo 9:17 12:9       39:14 51:18
       210:24 211:12      274:14 286:11    duty 27:5 28:7       65:22              53:19 61:20
       211:18 213:7,8     287:14,17,24      30:13,15,20,22    echoing 7:4          81:12 120:17
       213:18,22,22       288:8 313:3,14    56:17 60:23       Ed 43:16,19          161:20 168:7
       214:7,15           313:19,23         96:7,18,19,21       45:6 46:24         178:6,7 196:11
       216:16,19,23       314:3,6,23,24     172:22 197:19       51:9 126:11,21     199:2 239:13
       219:17 220:2       315:9,13 316:5    205:3 207:24        128:23 129:8       250:25 251:3
       220:11,12,12       316:10 318:15     209:8 220:17        129:12 137:24      307:11 308:13
       243:4 285:12       318:23 319:21     221:16,17           138:21 139:8       309:16 311:10
       292:18,24          320:18 321:4,6    222:12 257:11       139:18,20        elected 47:4
       293:6,11,14,23     322:11            274:7 282:10        142:14,21          322:4
       294:1 313:15      Drew's 131:17     dying 308:5          143:4 146:12     election 290:22
       316:11,17,18       132:7 265:1                           150:6 318:21     electronic 36:5
      draft 145:11       drink 311:19              E            318:21             36:25 38:9
      drawing 43:17      Drive 2:14        e-mail 17:1 35:4   edge 107:3           65:2 69:6
       43:18 102:21      drives 311:10       100:12 154:5     EEO 21:2,3,4,5       81:23 141:9
       104:22 109:1      drop 169:9          185:9 192:14       21:5,6 23:3,20     142:7
       109:12            dropped 53:6        199:13,18,21       25:7 237:25,25   elevated 222:21
      drawn 102:22        169:9,21           201:20 257:2       238:3 239:8      elevator 87:13
      Drew 2:4,5 3:9      240:16,17        e-mailed 185:21      240:18 244:8       130:5,9,20
       7:1,1,11 32:3,9   drugs 50:12,15    e-mails 81:7         259:19 260:3       133:8 194:13
       32:16,24 33:3      51:14 52:7,24      181:9 185:22       261:7 262:13       194:22 201:10
       33:5,8,13,23       132:15 299:7       192:15 199:23      262:20,24          229:24 235:20
       39:13 41:12,15     310:25           earlier 18:15,17     263:20,22,23       236:10 278:7
       65:17,19,24       drum 227:11,19      18:21 19:1         263:24 264:2,4   eligible 156:22
       70:21 71:1,4,6    drummed             32:4 56:4          264:8              175:12
       71:13 77:2,7       227:22             75:14 136:13     EEOC 21:7          eloquently
       104:13 115:14     drunk 299:6         137:1 171:25       176:18 265:7       192:1
       115:16,23          308:1,12 311:2     172:12 192:16    effect 214:3       else's 195:23
       116:8 118:11       311:9,9            245:2 262:7        256:5            emboldened
       129:18 139:13     dry 36:15 40:8      266:4 273:18     effective 18:3       246:15,17

                            Chapa & Giblin Court Reporters
                                    (248) 626-2288
Case 1:19-cv-00940-PLM-PJG ECF No. 40-5, PageID.288 Filed 12/10/20 Page 95 of 134
     LORI LYNN HEETHUIS, 9-25-2020
                                                                                     Page 336

      emergency          enter 94:23          287:12            14:12 17:14,17   existence 18:12
        282:12           entire 73:2        exact 60:12         17:24 19:17      existing 36:10
      emotional 205:6      112:11 206:8       67:13 110:10      20:4,7 21:11     expect 115:13
        205:25 206:1,7     246:4 271:2        110:10,17,17      21:15 23:13,16   expectation
        206:8 207:10       294:3 306:14       151:18 262:14     25:15,18 26:12     98:13,22
        207:13 291:19    entitled 271:5       262:16 283:3      29:17,18,21,25   expected 15:2
        292:4,19 294:6   entries 34:13      exactly 16:4        34:16,19 38:5    expecting
        294:13 298:17    environment          63:9 75:22        38:8 41:5,9,12     116:24
        298:25 301:22      265:20 271:21      123:5 133:25      41:23 42:2,9     expensive 174:4
        302:5 303:2,16     271:22             166:18 172:24     42:17 49:23        174:9 190:17
        304:4 305:2      equipment 6:20       173:24 175:17     50:1 54:4        experience
        315:3            era 155:20           175:19 225:23     102:17,21          182:25
      emotionally          183:14             234:14 244:20     122:16,24        experienced
        295:15,16        Eric 186:5           252:14 255:21     123:9,13           215:21
        299:22 303:12      227:24 228:3       304:10 317:10     136:12,13,20     expires 323:25
        303:13,13,14     error 168:5          317:12            137:10,14        explain 101:23
      employee 27:5      especially 66:10   exam 222:12         147:6,9 150:23     118:23 131:13
        268:12 269:2       96:23            examination 3:6     151:1 152:17       152:19 303:16
        269:11 270:15    estimate 47:11       3:8 8:13          162:25 163:3       306:1,10,16
        304:23 313:9       74:22 90:24        220:17 288:7      166:2,5,8        explained 8:11
        313:10 323:13      249:23 281:15    examined 8:9        169:17,17          83:9 127:16
        323:14             310:15,15        example 280:20      170:7 176:14       128:4 132:18
      employees 27:6     estimating           282:16            176:17 180:4,9     134:13 150:20
        217:3,7 238:12     250:6            examples            191:15 192:10      240:14 243:11
        265:20 266:15    et 316:7             225:25 294:10     192:13,25        explaining
        319:4            evaluation           307:24            193:3 208:10       114:23
      employer 319:3       206:14           excellent 188:22    208:14 209:3,7   explicitly 256:12
      employment         evaluations        exception 36:1      219:12,15        extent 108:17
        21:21 144:17       191:8,8,12       exchange            220:4,7 223:14     256:25 311:13
        181:7 189:25     evasive 46:2         186:11,14         223:18 253:6,9   exterior 175:25
        190:2 319:6      evening 189:16       187:3 292:5       254:11 259:6     extra 55:5 140:3
        321:2            event 197:17       excuse 162:8        259:10 260:12    extremely
      enchalant 284:6      200:9 203:12       310:22            260:15,18,21       232:20
      encourage 160:4    events 123:24      execution 319:6     265:4,7 313:15   Eyeglasses
      ended 40:23        eventually         Executive 2:14      313:16,16,20       189:6,8
        43:15 50:4         127:20 182:16    exhausted           314:15,22        eyes 86:4 141:5
        102:14 108:12      263:3              173:22            319:22,24
        133:17 175:18    everybody 81:8     exhibit 3:15,18   exhibited                  F
        188:10 198:10      141:18 195:13      3:19,20,21,22     316:16           F 19:21,23 85:5
        225:11 245:21      199:20 201:1       3:23,24,25 4:1 exhibits 3:13,16      86:10 305:9
        266:23 312:12    evidence 119:22      4:2,3,4,5,6,7,8   14:8             F'ing 84:23,24
      ends 311:3           119:23             4:9,10,11,12    existed 16:8         86:12,12,14
      engage 255:13      evident 117:23       4:13,14,15,16     27:16 28:7         87:6,7 90:16
      engaged 70:18        118:3              4:17,18,19,20     29:6 34:23         295:9 299:19
      enhanced           ex 209:19            4:21,22,23,24     35:11 36:18        300:10
        116:21 117:6     ex-husband           4:25 5:1 14:9     38:15            F-A-R-K-A-S


                            Chapa & Giblin Court Reporters
                                    (248) 626-2288
Case 1:19-cv-00940-PLM-PJG ECF No. 40-5, PageID.289 Filed 12/10/20 Page 96 of 134
     LORI LYNN HEETHUIS, 9-25-2020
                                                                                         Page 337

        242:25            families 90:7        191:10 196:3         300:3,4,5          150:17 167:24
      F-O-R-D-H-A...        114:17             197:13,15            321:22             190:2 191:4,13
        227:1             family 90:4          198:17,19         Fiesta 180:18         191:16 192:19
      face 43:16 119:5      118:23 220:24      199:5 212:16      fifteen 181:14        214:20 224:18
      Facebook            Fantastic 253:2      224:9 226:9,18    fifth 252:8           238:25 239:5
        185:23,24         far 64:16 108:23     246:7,8 255:24    fifty-some            239:13 248:15
        186:11,14,17        173:19 223:22      258:7 287:6          138:21             249:7 261:6
        187:3,7,11,14       226:12 227:7       289:18 291:14     fight 142:20          264:15 281:9
      facility 35:19        232:6 297:17       292:10 294:1         194:2 226:2,10     290:9 314:15
        51:15 52:8          297:17 298:16      303:15 320:2,5    fighting 226:13     finds 208:7
        77:25 310:25        303:17             320:24               226:18           fine 7:12 32:6
      fact 24:7,17 64:3   Farkas 242:24      feeling 268:4       fights 90:5           73:17 89:14
        64:4 80:7           244:23             314:8             figure 104:12         120:7,8 161:2
        156:15 171:1      Farmington         feet 66:3 68:6,11      149:12,17          167:9 204:25
        229:6 244:22        2:15               94:14 205:16         198:15 201:8       223:5,6 234:6
        258:13 266:24     fast 85:2 188:20     297:18               202:8              234:19 240:3
        267:22 268:5        194:19 196:6     fell 300:22         file 143:10,21        286:22 312:11
        268:17 269:17       232:21 262:1     fellow 126:24          150:11 169:5,6     314:13 316:15
        283:13 293:14     father 274:4         310:9                169:15 184:12    finger 236:1
        316:25            fatigued 314:12    felony 120:6           199:2,4 227:13   fingerprints
      facts 8:19          favor 289:19,19      132:12,15            227:19 241:25      48:17
        247:15 268:4        308:6,17,24      felt 46:8 48:10        246:6 264:12     fingers 202:22
      factual 267:25        309:1,24           72:13 98:13          268:5 269:15       203:9 204:1
      failed 201:5          311:12             114:23 118:18        269:15,16,22     finish 33:6
        271:20,23         favorably 222:1      132:14 146:8         270:10,17,18       111:15 139:20
      failure 26:9        favors 284:17        160:22 161:3         270:22 271:1,2     143:18 233:14
      faint 102:24        fear 132:24          161:22 180:25        271:6              301:14
      faintly 224:4         301:3              198:24 217:10     filed 136:5         finished 56:6
      fair 21:14 43:5     February 11:15       217:12,13         files 269:25          240:2 255:16
        44:5 80:15          13:19 56:20,22     228:23 243:13     filing 176:18         321:5,6
        97:19 191:12        57:8 65:1 66:2     246:7 255:13         265:7            finishes 313:1
        191:12 314:9        66:20 67:2,23      268:3 272:8,14    fill 43:1 184:15    finishing 139:21
      fairly 91:12          68:5 84:2          273:21 274:5         210:19           fire 119:20
        146:7 191:7         118:6 175:22       276:16 293:15     filled 55:5           218:8 240:24
      falling 250:14        220:7 265:24       293:23 300:23        181:13,23          242:2
      familiar 25:19        266:3 304:2        307:10 316:12        190:5,15         fired 143:13,15
        25:23 38:12       Federal 21:8         320:5,19             259:12,13,15       148:22 305:15
        42:11 64:22       feed 88:5          female 38:20        finally 31:13       first 8:7 18:6
        95:21,21          feedback 65:9        44:19 48:16       financially           19:6,6 22:3,25
        161:15 275:20     feeding 93:12,13     50:13 76:21          158:24 164:24      34:24 35:25
        275:22,22         feel 46:7 80:15      81:16 85:14          323:15             52:23 69:2
        279:20,23           114:13,14          213:19 231:12     find 28:10 49:18      83:12 94:20
        280:3,4,5           121:23 131:19      238:23 284:16        51:16 59:21        99:5 109:22
        284:13 306:21       132:1,2,17         294:6 320:4          115:21 116:1,4     113:4,8 114:6
      familiarity           149:24 150:3     females 78:8           126:25 132:21      124:7,14 144:6
        276:3               160:11 191:7       215:16 299:19        148:21 149:21      149:7 153:9

                             Chapa & Giblin Court Reporters
                                     (248) 626-2288
Case 1:19-cv-00940-PLM-PJG ECF No. 40-5, PageID.290 Filed 12/10/20 Page 97 of 134
     LORI LYNN HEETHUIS, 9-25-2020
                                                                                       Page 338

         180:8 191:9        196:22 200:19      87:23 181:22       139:18 143:4       295:4,9,10
         192:19 197:2       206:9 236:10     forth 29:9 30:12     318:21,21          299:17 300:8
         206:8 208:13       236:12,12          31:16 37:1       frame 70:13          303:3,5
         210:18 212:3,8     242:8,16           45:13 62:17        71:16            full 56:17 80:14
         217:23 229:10      269:22 276:6       84:7 88:19       frank 225:24         187:9 238:9
         229:15 230:3,6   floors 230:17        94:13 109:21     free 174:7           317:7
         230:10 237:20    flowing 107:21       113:20 120:19    freeze 154:12      full-time 189:12
         237:21 238:7     flushed 97:2         127:17 141:9       155:16 165:13      274:4
         242:22,24          98:25              153:13 157:4       165:18 166:14    fully 8:25
         245:17 248:1,3   FMLA 221:10          167:2 188:3,5      166:17 167:3     fun 80:20 217:9
         248:4,13 249:4   focus 112:25         199:13,17        freezing 207:8     funny 78:22
         252:7 261:7        163:23 281:2,4     204:7 220:1      frequently 19:5    further 271:21
         263:25 264:2,5     281:4              243:20,20,23     Friday 1:21 6:2    future 144:17
         265:19 286:23    focused 113:16       249:17 266:7       151:23 247:16      320:10
         290:3 297:2      follow 17:4 37:8     292:13 296:8       251:12           fuzzy 24:14
         303:1,14           37:21 216:1        299:1,6          fridge 229:19
         304:21 306:19      255:25           forward 141:8      friend 139:14              G
         308:15           followed 37:6,6      245:4 251:4,8      182:4            G-E-O-G-H-E...
      firsthand             37:19 235:20     fought 217:1       friendly 161:14      245:25
         300:12,15        following 33:16    found 78:15        friends 185:23     G-R-I-L-L-O
      fist 48:2,25          249:1 274:1        116:5 182:6        186:5 232:22       235:8
      fit 179:6 207:24    follows 8:9          188:18 239:2       284:18           gag 141:19
         217:2            fondling 235:23      268:22,23        frog 310:22          146:16,19
      fitness 172:22      food 47:22 224:4     272:8 314:23     front 18:20 44:9   gained 187:25
         205:3 209:8      foot 93:16         foundation           52:14 53:12      game 165:15
         220:16 221:16      235:20             318:14 320:15      85:5 87:16         201:17 204:18
         221:17 222:11    footage 57:16        320:17             94:11 138:11     games 66:17
      five 140:10         FOP 42:10,14       founded 225:18       183:4 225:1      gangs 195:8
         188:17 212:11      43:23,23 44:16   four 50:7,20         229:24 235:25    garbage 11:21
         306:7            force 38:10          64:22,23,25        237:15 253:12      80:12,14 83:11
      five-and-a-half     forcibly 235:21      74:20,22,24        294:16 303:20      83:13,21
         209:25             237:19             77:11 81:21        311:21           gas 182:8 185:2
      fix 198:6           Fordham 227:1        86:16 173:21     froze 80:1         gears 83:24
      fixed 198:7         forego 167:4         237:15,15        frozen 70:11,13    gee 15:9
      flash 141:4         forgetting 291:4     281:15 297:18      71:15,16         general 16:3,4,7
      flipped 183:19        313:14           four-and-a-half    Fruitport            16:12,19,23
         184:18           form 31:6 32:4       56:25              213:12             17:4,9 18:1,6,9
      floor 14:9 31:9       70:22 71:13      four-year-old      frustrated 93:5      18:11,14 25:11
         35:25 37:12,13     137:1 259:11       114:19             207:6              25:20,22,23
         56:13 57:7         259:13 273:25    fourth 252:7       frustrating 93:2     26:4,12 29:24
         84:15 88:4,20      315:5            Fox 43:16,19         93:4               34:19 36:8
         92:18 93:11,24   formal 90:3          45:7,11 46:24    fuckers 299:8        37:23 38:9
         93:25 94:21,21     284:21 290:23      51:9 126:11,21   fucking 87:6,8       58:21 184:5
         94:22,22 96:7    formally 66:22       129:8,12           88:2,11,23,24      214:14,22
         108:17 109:20      248:7 291:2        137:24,25          89:9 90:16         289:11 310:14
         194:2,3,13,22    forms 21:20          138:21 139:8       114:8,9 196:4    generalized


                             Chapa & Giblin Court Reporters
                                     (248) 626-2288
Case 1:19-cv-00940-PLM-PJG ECF No. 40-5, PageID.291 Filed 12/10/20 Page 98 of 134
     LORI LYNN HEETHUIS, 9-25-2020
                                                                                   Page 339

        18:19              248:11 251:17     glad 157:25        174:16 181:3    151:23,25
      generic 179:5        266:3,18 267:8    glanced 82:11      188:5 190:17    154:1,3,5,6,18
        191:1              267:13 269:14     glass 196:1        192:14,21       155:1,3 157:25
      genetic 40:9         270:8 277:5       glaze 45:14        194:5 195:23    158:23 159:10
      gentleman            278:14,15         go 9:16 14:14      196:6,6 198:11  163:20 168:15
        317:1              286:4               17:22 19:12,13   199:5,23        168:17,17,19
      genuinely          girl 240:19           19:13,15 20:25   200:22 205:11   169:1 177:6
        258:12             282:14 303:8        21:1,2,3,4,14    205:13,14       180:12,13
      Geoghan 245:18     girls 40:24 54:23     22:1,2,5,6,11    206:13,16,18    187:12 200:18
        245:23 246:22      288:23 295:5        23:1,3,9 26:16   208:19 209:10   200:22 201:1
        246:22,23,23       300:2 311:1         31:6,10,16       211:18 213:21   205:23 206:18
        247:13 248:4     give 7:25 50:10       34:19 39:17      215:4 217:11    226:8 260:20
        249:13,15          52:12,17 55:3       40:10,12 42:8    218:20 219:23   296:4
        266:10,11          91:16 98:11         49:9 51:15       219:24 223:22 going 14:2,15
        272:18 286:4       130:25 131:22       52:13 56:7       227:12,19       15:12 17:17
      getting 39:3         135:17,20           70:10 71:14      229:23,24       25:1,4 28:14
        42:3 102:2,12      138:13 139:16       83:20 85:21      232:14,14,24    33:1 34:19
        108:14,18          139:24 140:19       87:12,22,23      232:25 233:1    35:15 38:22
        109:8 123:2        168:10,20           88:14,16 92:17   233:20 234:5    40:7 41:2 42:1
        125:14 146:18      189:18 190:18       93:8,21,23,25    234:18 239:12   48:6 50:22
        154:22 156:11      190:18 191:18       94:8,24 101:10   240:19 245:21   51:21 53:2,23
        156:11 162:9       191:24 196:21       101:13 102:20    248:17 249:13   58:19,20 61:20
        168:6 171:17       200:14 220:11       103:18 105:14    254:19 255:10   63:3 73:16,20
        171:19 181:3       240:5 243:17        106:8,12         255:18 256:2,5  74:20 77:4
        182:18 202:4       247:17 248:7        108:16 110:23    260:22 261:21   80:8 85:8 89:9
        211:22 214:10      249:22 251:7        113:12,14,17     263:24 265:12   90:5 92:4
        217:25 218:16      280:15,20           116:5 123:6,20   269:18,24       93:17,18 96:9
        232:6 235:17       282:16 294:10       124:20,21        274:11 276:17   97:8,11 99:18
        235:18 276:8       298:20 307:20       131:12 134:8     276:19 277:20   103:21 105:10
        295:6,6 299:16     308:20,20,21        136:10,11        278:5 279:19    105:12 113:24
        299:17 302:21      310:14 311:4        137:14 138:25    285:1 286:13    114:2,15 115:7
        306:15 311:3     given 10:19           139:11,25        287:15 292:24   117:9,20
        314:12             18:22 51:22,22      140:8 142:22     292:24 293:8    118:14 121:14
      gigabytes            52:11 81:7          144:24 146:19    294:18 296:7    122:9,20
        187:10,12          136:16,18,19        147:9,13         299:8,25        123:22 125:3
      gigs 132:6           147:22 199:13       150:11 151:22    303:17,20       126:5 131:3,3
      Gilchrist 159:5      233:9 268:7         152:1,6 153:5    308:9 315:2,10  131:10 138:2,5
        159:21 225:5       284:20              153:11,16,17     319:14          138:9,13,16,21
        226:21 227:15    gives 142:8           153:20,23      God 8:2 204:1     139:1,13 141:1
        227:22 228:14    giving 50:12          154:17,25,25     217:4,9,9       141:3,21 142:1
        228:21 229:9       51:20 52:15         155:12 156:16    276:14,15       142:2 145:3
        234:12,20          138:10 140:12       156:17 157:4   goes 54:8 86:6    148:10 153:15
        235:12 237:5       217:25 218:16       158:4,10 159:8   88:11 117:19    153:18,22
        238:7 242:3,10     244:25 261:24       159:25 162:6     134:7,11        154:9 155:9,19
        243:3,5 244:5      317:4 320:12        164:9 168:20     139:11 146:2    155:21 156:16
        244:9,13           320:19              169:6,8 173:17   148:18 151:22   156:17 157:3,5

                            Chapa & Giblin Court Reporters
                                    (248) 626-2288
Case 1:19-cv-00940-PLM-PJG ECF No. 40-5, PageID.292 Filed 12/10/20 Page 99 of 134
     LORI LYNN HEETHUIS, 9-25-2020
                                                                                  Page 340

       158:18,20,22       299:20 300:6       284:18           268:23,23        235:23 237:6
       159:14,18          303:7 305:13     graphic 218:1     gun 56:5          240:6
       160:2,19,20,21     305:14,23        grasp 224:15      guy 68:10        handwrite 87:22
       160:25 161:1       314:5,10,25      great 110:20       157:19 204:14   handwriting
       161:22 163:22      317:3              137:6 141:6      206:18 309:23    210:21,22,25
       164:9 168:23     goings-on 187:3      176:4 182:23    guys 38:21        211:2 259:14
       176:17 179:8,9   good 12:16 27:8      270:23 271:9     66:17 67:16      260:23,24
       180:19 182:6       59:10 95:5       greet 183:7        68:15 98:8      handwritten
       186:8 188:6,23     120:24,25        Greg 66:5          155:22 256:22    313:15,24
       191:4,25           123:25 131:24    grievance          292:11           315:11
       194:14,16,24       141:16 151:24      138:25 143:22   guys' 269:24     hang 195:20
       194:25 195:1,5     159:1 161:10       143:24 150:11                    happen 14:17
       195:19 197:1,6     161:13 179:21      199:2,4                 H         15:8 96:6
       197:7 198:1        191:20 211:14    grieve 54:11      H-E-I 285:15      117:20 153:22
       199:18 200:25      223:3 247:20       142:16          ha-ha 256:23      156:5 168:23
       201:2,3,14         254:23 257:12    grieved 150:5,9   Haight 285:12     188:10 200:9
       202:3,9 203:15     274:13 276:5,9   Grillo 234:24     half 80:16 172:4  230:14 231:25
       204:6,13 206:3     279:21 306:6,7     235:5           Hall 201:23       236:6 237:13
       206:7,20,21,22     307:2            Griswold 67:7,9   halls 201:23      240:18
       208:7 209:1,8    Google 207:20        67:14 68:5,18   hallway 47:15    happened 40:21
       209:22 210:8,9   gotten 18:24         68:18 78:5,12    54:6 132:13      40:21 62:23
       211:12,18,24       31:15 75:25        87:13 301:7      217:24 218:24    73:19 88:25
       215:23 217:9       91:9 140:3,4     Grizzly 77:15      219:6 229:23     90:2 108:11
       218:8 222:3        171:1 180:23       79:10           hand 7:23 53:4    113:15 114:18
       225:25 226:6       185:8 190:15     grody 107:18       53:6 181:1       119:22,23
       228:11 232:8       269:8            groin 249:18       202:21,24        120:21 134:5
       232:14,14,15     Government         group 253:9,12     203:6,8,18,19    138:1,12
       232:20,21,25       21:8               254:4            204:2 235:25     141:11 142:9
       233:1,2,4,5,9    gown 318:1         grunt 246:18       236:6,15         147:2 152:18
       233:10 236:11    grab 110:22        guess 36:16        255:15           152:20 153:9
       237:14 238:9       246:17 249:17      43:24 69:20     handed 52:22,22   156:6,6 159:17
       238:12 242:19    grabbed 89:10        76:5 98:25       52:24 53:4,5     159:19 161:16
       243:20,22          108:3 134:24       100:15 107:2     208:17           171:25 174:22
       245:15,20          134:25 229:16      107:16 115:4    handle 149:9      187:20 196:9
       247:20 250:11      235:13 236:6,7     134:23 156:2     274:13 276:5     199:12 200:10
       251:14 254:6     grabbing 203:4       183:14 192:1     285:19,23        201:16 210:8
       256:2,12 258:5     203:6,7 229:20     215:15,16       handled 225:11    215:7 222:2
       258:18 259:1       230:9 235:22       218:18 243:21    229:7 276:1      232:10 235:18
       260:18,21,25       237:17 240:7       261:5 275:25     302:17           235:18,24
       266:7 270:19       246:19 265:22      284:5 289:1     handles 107:18    236:8 238:6
       271:8 272:10     grabs 83:14          306:1 307:14     183:4            240:15 241:20
       277:12 281:9     Grand 1:17 2:7     guessing 151:17   handrail 305:22   242:3 244:1,12
       287:24 288:21      6:1,13             151:17          hands 68:16       244:17 245:10
       289:7,8,8,10     grandchildren      guidance 285:22    97:3,15 106:18   246:5,8 247:9
       291:22 294:10      186:24 187:2     guided 261:7       107:4,12,16      247:12 254:3
       295:11 299:15    grandmother        guilty 254:24      202:3 203:14     254:10 261:2

                           Chapa & Giblin Court Reporters
                                   (248) 626-2288
Case 1:19-cv-00940-PLM-PJG ECF No. 40-5, PageID.293 Filed 12/10/20 Page 100 of 134
     LORI LYNN HEETHUIS, 9-25-2020
                                                                                    Page 341

       261:23,25         183:16 321:19      275:15 281:22      121:10 149:11    highway 214:23
       262:6,9 268:9    hardship 174:6      295:24 297:11      322:13 323:7     hike 156:25
       272:1 273:1      harming 313:10      298:1,5 299:12     323:10           Hills 2:15
       274:9 283:21     Harrison 309:3      300:19 301:2     Heidi 224:2,7,21   hire 185:5,11
       291:23 295:14     309:13,14,21       301:12 309:8,8     224:24 227:2,9   hired 15:15,24
       307:18 310:20     310:4,13           309:17 310:13    held 6:12,19         19:4 182:24
       311:13 317:10    hatch 86:15,15      311:22 312:2     hello 47:16          212:8
       322:1            hatchet 291:25      314:11           help 8:1 9:16,22   history 181:10
      happening          292:3             heard 8:17 23:8     9:23 45:19         209:12 226:1
       48:14 59:18      Hayes 182:21        28:20 30:21        47:21 121:18     hit 38:22 152:25
       113:5,17          185:18             58:16 59:22        156:14 173:19      153:3,4 194:12
       126:17 141:24    head 45:14          64:10 98:7         176:22 225:19      195:21,25
       144:10 145:19     78:13 88:11        99:1,24 106:2      227:3 240:24       197:23 198:9
       155:13 156:10     140:25 144:24      106:4 116:22       270:22 317:1       280:18 292:12
       161:19 172:7      160:8 246:20       117:2,5,14,14    helping 207:22     hits 197:3
       172:21,23         294:20             119:11,13        helps 162:12       hitting 196:12
       193:21 194:1     headlights          126:22 127:21    hemorrhoids          295:3,4 299:14
       208:4 234:15      205:18             127:25 131:5       175:25           hmm 133:5
       235:2 245:22     health 167:12,25    138:4 139:5      Henry 210:4,4      hold 29:18 40:3
       262:7 274:2       173:8,13,14,15     155:5 159:7      Herman 77:13         144:18 166:21
       281:16 284:8      174:2,4 188:15     167:22 201:12      78:2,7,10          180:19 229:21
       284:19 291:14     205:25 209:12      205:8 242:18       79:23 217:18       282:22
       291:15 310:16    hear 7:14 12:14     289:4,5,9          280:9 284:2      holding 97:11
      happens 105:23     39:14 58:1,19      297:14 298:1,2     294:15 311:7       97:14 295:22
      happy 59:15        62:19 63:20        307:11 309:10      311:17,20        holidays 51:25
       61:5,8 62:2,10    64:6 65:16         311:24 312:3,4     312:6,15         hollow 305:20
       62:11,22          73:15,18 80:24     312:6,14           315:25             305:21
       185:10 251:9      92:3,4 97:24      hearing 40:5      hey 62:8,21        home 88:14,16
       290:13,17         98:2,2,6,11,18     50:18 51:2         84:18,21 96:8      130:2
      harass 221:23      98:20,23 99:22     52:2,4,6 54:15     103:21 105:10    Hometown
       234:20            100:20,22          64:11 116:8        105:11,11,13       190:6,8,13
      harassed 234:8     105:18,20          124:8,9,22         119:18 157:20    Hon 1:8
       234:12 245:18     106:1,1,2,5        125:9,19 144:2     157:25 201:12    Honestly 152:12
       266:17 279:19     115:6 116:6,6      159:5 161:18       201:13 251:13    hook 207:20
      harassing          116:7,14 117:3     197:11 247:9       298:1 303:17     hookup 307:3
       221:20 222:10     117:4 123:24       295:11 299:9     Hi 94:23 149:7     hope 66:7 80:25
      harassment         123:25 139:4       302:15 310:3       149:10             80:25 155:18
       18:18 19:2,9      141:11 149:6       312:12 322:1     high 187:10          169:13 311:2
       22:7 24:10,20     161:17 194:18     heat 92:2           190:20 195:12    hoped 307:25
       221:17 258:9      198:8 203:15      heater 285:7      higher 306:24        308:11,12
       274:22 276:18     203:15 220:19     heavy 103:13        316:6            hopefully 9:18
       277:4,21          231:6 238:17       105:16           highlight 212:5      14:17 173:1
       278:17,20         238:21 240:16     Heethuis 1:5,14     212:23           hoping 165:11
      hard 30:24 92:2    240:17 250:1       1:17 3:4 6:7,8   highlighted        horrible 148:13
       115:12 138:23     251:10 263:8       7:2 8:5,11,15      39:23            horrid 310:1
       139:1 142:20      267:17 272:5       12:21,22         highly 190:23      Hospital 214:14

                           Chapa & Giblin Court Reporters
                                   (248) 626-2288
Case 1:19-cv-00940-PLM-PJG ECF No. 40-5, PageID.294 Filed 12/10/20 Page 101 of 134
     LORI LYNN HEETHUIS, 9-25-2020
                                                                                    Page 342

       214:22            167:6 168:8,12     162:24 166:1,4     50:20 66:12,20   initiate 230:5
      hostile 118:25     168:23 172:24      176:13 180:3       91:9 197:22      injured 187:24
       258:20 271:21     173:4,10,17        192:9,24 208:9     199:7 207:25     injuries 187:20
       272:9 305:16      186:24 199:9       209:2 219:11       217:21 251:23    injury 188:1
      Hough 149:8        201:12,17          220:3 223:13       252:18 254:12    inmate 36:1
       170:22 171:24     202:6,7,14,19      253:5 259:5        254:15,17          51:21 252:22
       172:5             202:20 204:10      260:11,14          255:9 256:14       254:21,22
      hour 31:9          204:21 212:24      265:3              268:10 275:13      258:13 304:24
       189:22 233:9      232:25 269:3    identified            277:24 278:7       317:3 320:4
      hours 15:23        275:11 277:10      298:21             284:20 306:24    inmates 17:8
       55:19,19 57:13    277:11 286:23   identify 237:4      incidents 195:15     52:12 53:12,22
       77:5 140:9,11     287:12          idiot 295:5           265:24 268:9       54:1,7 57:23
       141:17 189:14    husband's 74:21  ignorant 299:9        268:25 269:1,9     62:16 67:18
       220:18,24         110:10,15       ignore 281:2          269:10 280:1       88:6 93:14
       233:18,21         122:6,8 130:4   ill 141:15,17         300:14 302:2       161:15 177:17
      HR 148:19          130:6,12,23     illegal 116:23      include 35:17,24     177:21 195:16
       185:5 268:19      131:25 133:3    imagine 120:17      including            198:3 200:4
       268:24 269:7      133:24 134:15      226:16             225:24             215:16 276:9
      hug 156:9          135:2 138:23    immediately         incorrect 31:4       280:3,16,17,23
      hugged 169:13      173:16 174:10      247:23             200:8              283:1 299:1,19
      hugs 157:22        188:15          impact 10:10        indicate 6:23        316:21 321:16
      human 25:8        hyphenated          113:6              164:3 245:3      inmates' 320:4
       27:24 168:4       272:11 273:12   impasse 161:21        251:3 294:12     input 267:8,14
       169:4,24 170:4                    imperative          indicated 14:8     inside 57:18
      humiliated 46:8           I           318:1              291:13             105:19 270:5
      humiliating       I-E-G-H-T        important 28:3      indicating         insisted 258:3
       44:23 118:25       285:15            29:14 192:6        311:17           instinct 226:12
      hundred 172:2     idea 22:11 58:15    274:5 306:4      indication 251:7   instructed 21:4
       182:19 295:20      75:21 86:21    improper            indiscernible        248:9
      hunts 241:23        100:24 103:10     316:18             299:8,25         instructing
      hurt 318:4          105:4 109:25   inappropriate       individual           287:17
      hurtful 225:19      110:1 126:13      49:11,12           252:15 276:12    insurance 141:2
      husband 110:5       131:3 148:12      198:14 230:21    Individually         141:3 154:10
       110:13,20          192:1 226:24      230:22 265:21      1:10 6:9           154:11,12,14
       111:12,17          238:20 249:22     303:1            individuals          154:23 156:11
       112:9,23 114:4     263:1,17       inattention           251:25 300:20      156:12 157:5
       125:10 131:14      288:20            30:13,15,19,21   inducted 291:1       165:13,14
       132:12,16        IDENTIFICA...       197:19           informally           166:15,17,20
       135:14 139:15      17:13 20:3     inattentive           66:23,24           167:6,12,25
       139:22 141:1       21:10 23:12       200:3            information          168:6,9,17,18
       141:17 144:8       25:14 29:20    inaudible 32:9        18:24 50:9,10      168:22 173:13
       144:11,23          34:15 38:4        120:11 138:5       91:16 169:11       173:14
       153:14 154:13      41:4,22 49:22     157:12 174:13      171:2 183:5      insurances
       154:23 155:5       102:16 122:15     194:14,15          214:5              173:2
       155:19 157:15      123:8 137:9       263:6 312:19     initialed 169:15   interact 49:10
       162:20 166:23      147:5 150:22   incident 48:22      initially 239:20     84:8

                           Chapa & Giblin Court Reporters
                                   (248) 626-2288
Case 1:19-cv-00940-PLM-PJG ECF No. 40-5, PageID.295 Filed 12/10/20 Page 102 of 134
     LORI LYNN HEETHUIS, 9-25-2020
                                                                                       Page 343

      interacting 57:7     227:10 252:11       89:1 198:5       Jason 69:5,8       joking 38:21
      interaction          254:2 256:14      J-A-M-A-L            282:19,19          302:20
        47:13,16         investigating         304:22             298:24           Jones 272:10,12
        230:18             215:14            jail 14:10 16:1    Jeanie 88:9        Jones-Burton
      intercom 96:12     investigation         17:9 19:25       Jeanie's 88:17       205:17 273:11
        98:9 100:1         44:10 50:8,11       29:13 35:19,25   Jenkins 43:8,11    Joppich 2:13
        117:7 280:18       204:16 224:6,8      37:15 46:16,21     51:18 52:1,1     Joseph 293:8
        281:22,23,23       224:10 226:22       48:16 50:12        60:6,8,24        jotted 178:23
        296:5              228:12,15           68:23 72:9,10      199:15 200:11    judge 13:9
      interest 27:3        229:2 238:9,21      80:8 85:8          239:19 281:12    judgement
        132:8 272:15       247:24,24,25        88:17 94:19      Jessica 224:25       158:10 254:6
      interested 47:23     248:10 252:22       132:15 159:21      227:1              296:1
        209:20 274:1,2     256:17 257:9        159:22 215:10    job 10:23 11:12    Julien 147:17
        323:15             257:16 262:10       236:3,4,18,20      32:21 36:7         148:6,6 151:20
      interfere 37:3       262:19,20,24        236:25 237:1       37:3 56:7        July 38:15
      interfered           263:16 310:24       252:23 267:15      83:10 84:8,11      192:15 254:11
        184:23           investigations        267:20,22          85:13 88:4         259:15 261:17
      interference         159:20 225:8        270:5 296:22       90:22 92:18        261:22 262:5
        71:9               227:12 228:10     Jamal 304:21         118:2 120:10       290:2,2
      interferes 36:7      228:22 241:22       306:10             120:11 148:22    jumped 159:4
      interfering          246:10 248:9      James 148:19         182:9,12,12,13   June 223:17,23
        185:3              251:15,19           149:3,10 151:6     182:15,17          323:25
      interim 63:3         268:7               153:21,25          183:3 184:24     jury 154:6
        159:21 238:24    involved 71:12        154:7 155:14       185:2 188:14     justice 15:24
        239:11 267:15      113:19 159:4        156:18,20          242:19,21          201:23
        267:19,22          195:8 201:1         157:16 162:3,5     275:19 282:12    justified 197:13
      interior 175:25      226:24 227:23       162:21,22        jobs 12:4 180:10     197:15 198:17
      interpreted          262:24 263:2        163:7 164:15       180:11,15          198:19
        256:7              263:15 267:2,3      165:4,23           182:1,10 183:9
      interrogatory        271:25 273:19       166:13 167:17      183:10 185:8            K
        14:5               274:4               167:20 170:17      307:12           K 89:2
      interrupt 14:17    iron 159:2            170:22           Jodie 2:21 6:14    Kathleen 88:8,9
        14:21 28:13      issue 23:7 99:19    January 34:21        7:13 102:25       147:17 148:4,5
        32:24 33:1         148:8 203:11        34:25 35:9,11      116:10 152:24     148:6 151:20
        121:13 240:1       224:2 233:17        35:22 47:7       Jody 7:18           151:21 153:21
      interruption       issued 197:9          49:20 51:11      Joe 206:13,23       153:25 154:5
        152:3            issues 54:14          54:4 55:15       John 43:8,11        154:17 155:2
      interview            285:1               56:20 57:8,11      60:5 199:15       156:8,13 157:1
        182:23           items 54:3            57:12,15 58:8      200:11,13,17      157:15,23
      interviewed          120:11              59:5 84:2          201:3,11,14       162:21 163:4
        182:21 262:18    itty-bitty 204:19     153:20 166:20      239:19 281:12     163:15,17,19
      intranet 24:8      Ivan 243:4            166:22 167:12    Johnson 11:2,10     164:14,14
      investigate 50:8     244:5,9,18,23       168:7 171:17       12:23 13:4,6      165:8,20,24
        225:6,10                               216:24 290:24      13:10,13,13       167:18,22
      investigated               J           jar 227:3            84:22 225:17      168:14 171:5
        159:13 227:8     J 53:1 86:20        Jared 294:15         272:7 273:8      Kay 147:15


                            Chapa & Giblin Court Reporters
                                    (248) 626-2288
Case 1:19-cv-00940-PLM-PJG ECF No. 40-5, PageID.296 Filed 12/10/20 Page 103 of 134
     LORI LYNN HEETHUIS, 9-25-2020
                                                                                  Page 344

      keen 234:23           107:19,25         288:20 294:13    94:18 97:18      169:14 170:23
      keep 16:11            109:13 123:22     312:10           98:4,8,25        171:11 172:3,7
        32:22,22 36:22      125:17 134:22    knock 188:18      100:2,4,4        172:16,20
        36:25 42:3          137:17 139:3      292:13           101:9,22,23      176:3 177:13
        81:8 107:21         141:3 142:3,10   knocked 188:21    104:10 105:1,1   178:10,16,16
        131:15 154:10       144:7 146:18      188:24 195:25    105:23 106:24    179:19 182:23
        154:11 157:5        148:10 153:13    knocking          107:16,25        183:11 185:6,7
        161:22 178:23       156:13 157:3      196:12           109:23 110:2     185:10,23
        181:6,9 196:4       182:13,16,17     know 9:17 12:14   111:23 112:9     186:10 187:16
        196:5,12            183:3 198:13      12:15 14:18      112:13,14,15     187:25 188:11
        241:11 269:14       205:10 212:1      15:1,5,8 17:21   113:4,12 115:8   191:14,16
        270:2 276:6         217:9,20          18:23 20:11      115:12 116:10    192:22 196:10
        314:10              220:10 224:15     22:16,23 24:16   119:12,19        196:13,14,25
      keeping 192:15        229:21 249:14     24:17 25:22      121:16,22        197:23 198:13
      Keith 284:21,21       252:21 260:22     28:8,9,11,16     122:4,6 125:4    199:6 201:1,2
      Keith's 190:8,9       274:6 290:23      28:17 29:8       125:16,22        202:1,1,22
        190:13              294:7 295:1       31:25 32:2,14    127:14 128:8     203:3,25
      kept 42:25            300:10 305:25     32:20 33:19,21   128:14,14,16     204:10,15,18
        107:12 138:21       306:2 307:2       34:22 35:10,10   128:16,16,18     204:24 205:4
        171:12 179:3        309:25 317:15     36:20,21,22      128:19 129:8     206:9 207:11
        199:13 207:8      kinds 182:1         37:1,16 38:16    129:10 132:4     208:4,4 210:22
        235:1 239:2,4     kiss 235:21         38:23,23 39:8    133:6,16 134:6   211:9 213:20
        239:20 270:2        237:19 240:7      41:1,2 42:23     134:7 135:15     214:1 216:2
        274:12 295:3      Kleenex 190:22      45:23,23,23      136:3 137:8      218:5 221:5,9
        302:19            Klonopin 317:4      46:4,5 47:10     138:24 139:9     221:11,13
      key 84:18           knew 36:19,21       47:24 48:3,20    139:13,24        222:13,25
      keyboard 101:4        63:1 67:24        49:14 50:22      140:1,1,2,14     224:22 225:7
      keyboards             70:11 71:21       56:19,21 57:10   140:15,20,22     225:11 226:8
        101:3,5             77:20 78:6        57:12 59:16,23   140:24 141:19    226:22,24
      keys 197:3            91:1 95:17        60:17,25 62:9    141:22 142:3     227:11,23,24
        292:14              100:5 105:22      63:7,12,14       142:15,17,24     228:5 229:2,14
      kicked 68:11          105:22 112:23     64:11,12 65:21   145:6 148:9,18   231:7,8,20,25
      kicking 196:4,5       127:19 128:3      66:17,19 67:12   149:25 150:6     234:11,24
      kidding 302:9         130:24 131:4      67:19,20,22,25   150:19 151:16    235:2,14,16,16
        306:17              157:8,10          68:1,9,15,17     151:23 152:12    238:16,19
      kill 279:22 308:2     159:16 161:8      68:22 70:4,5,6   152:23 153:19    240:2,11 241:3
        308:3               166:23,24         70:7,8,17 73:9   153:21,21        241:24 243:8
      killed 308:13,13      201:12 213:19     73:19 74:14      154:9 155:3,13   243:25 244:18
        311:3               231:23 234:14     75:7,22 77:20    156:10,11,16     244:21 249:11
      kills 311:10,11       234:25 260:8      78:25 79:1,2     157:5,10,14      249:18 250:23
      kind 43:7 45:14       260:10 263:18     79:12,13 80:15   158:3,3 159:2    251:1,10,14,22
        45:18,19,25         263:19 277:13     80:23,23,24,25   159:5,12 161:9   252:4,8 253:21
        66:15 75:1,13       277:14 280:21     81:18,19,19      161:10,12,17     256:7 258:15
        76:17 86:2,2        280:22,23,25      83:5,15 84:16    161:18 163:11    258:16 261:14
        91:18 102:24        281:1,16 283:2    85:17 87:1,24    165:11,12,12     262:14,14
        106:23,24           283:5,9,13,15     90:4,6 91:13     165:15 168:18    263:2,4,13,15

                             Chapa & Giblin Court Reporters
                                     (248) 626-2288
Case 1:19-cv-00940-PLM-PJG ECF No. 40-5, PageID.297 Filed 12/10/20 Page 104 of 134
     LORI LYNN HEETHUIS, 9-25-2020
                                                                                      Page 345

       263:18,23,23             L            8:15 170:6         153:11,12            321:1
       264:1,9 267:2    L 1:8 35:15 36:4     191:20 278:24      159:12 160:7      liable 144:19
       268:16 269:4,5     36:12 37:17        313:19             168:1 170:4       lie 58:17,20
       269:24 270:12    L-A-N-E 304:20     lawsuit 8:20         179:14 188:4         63:18,23 64:1
       271:3,7 272:18     304:21             185:6 187:18       194:3 202:5          64:2,4 128:22
       272:25 273:8     L-A-N-G 304:20     lawyer 176:24        205:21 248:24        159:16 252:16
       273:25 274:12    L-Y-N-N 66:5       lay 110:20           264:9 302:19         289:7,8,8
       274:17,17,17     La 180:17          layout 95:22       legs 65:4,5            311:1
       277:13 279:24    ladies 50:13       leading 123:19     lengthy 212:19      lieu 143:8 150:1
       281:6 282:10       155:19             124:2,3          lessened 172:13        150:21
       283:2,5,7,10     lady 158:7         leaned 39:9        let's 21:14,14      lieutenant 22:3
       283:18 284:20      196:10 239:11    learn 38:18          25:11 40:2,20        22:17 45:10
       285:15,15          255:23 264:14      39:20,23 50:14     42:2 43:5            58:14 59:14
       290:5,7,7,8      lamtsbuechler...     84:13 311:22       47:23 48:7           61:4 62:20
       291:1,7 292:10     2:17             learned 84:10        61:3 93:21           63:7,11,17,22
       292:18 294:11    landing 156:15       85:1,13 263:25     94:24 102:20         69:16 70:16
       294:11 296:14    Lane 304:16,20       264:2              104:10 112:25        71:11,21 78:11
       298:12,16          306:15           learning 256:24      115:8,9 122:12       78:17 79:10,13
       300:8,25         Lang 304:20        leave 15:6,8         122:19 123:20        79:15,17,19
       302:20,21        language 193:13      50:8 57:11         123:23 124:14        80:7,21 87:20
       303:18 304:1       202:23 251:10      158:6 160:25       136:10 137:13        88:1 89:25
       305:1,9,12,15      320:24             206:19,21,22       137:13 147:9         92:8,14 93:2
       305:24 309:20    laptop 183:20        220:21,24,24       148:19,25            113:23 114:12
       309:20,22,25     large 94:9           302:18 303:3,5     152:12 162:12        191:10 223:23
       310:1,4,17         109:19 231:5       303:6 305:11       182:10 191:4,5       224:1 225:13
       312:8,11,14,15     293:16 297:20      305:11,13          193:14 205:14        225:21 226:3
       313:4,7,9,17     larger 108:21      leaving 157:22       209:10 223:6         228:16 229:6
       314:2,12 318:9   late 10:15 39:12     162:6 184:19       248:17 255:2         237:23,24
       318:11,12          39:19 56:20        188:11 193:25      256:25 261:21        239:25 240:9
      knowing 92:17       57:20 58:3,10      229:7 239:4        274:15 282:6,6       241:13,18
       254:18             87:2 88:22       led 38:21 123:23     308:9,15             251:18 272:2
      knowledge 8:19      117:24,25          168:21 193:22    letter 149:23          272:24 283:8,8
       34:14 35:3         118:5 162:1      left 52:24 53:4      208:20 220:10        283:11 288:12
       43:21 56:24        168:11 288:18      54:22,23 55:1      247:6 268:8,13       290:10,16
       63:16 110:12       289:25 291:3       55:10 56:25        268:20,24            291:9 297:1
       136:1 155:8        304:1              66:1 85:16         269:5,7 293:9        298:7,10 301:8
       222:15 231:7     lateral 182:3,16     87:13 93:5,22      293:11,15            301:9,10,10
       236:5 262:24       183:10 218:9       94:2,8,15        letters 120:7       lieutenants
       282:23 289:24    launched 13:24       102:14 103:25      270:4                44:13 301:11
       318:12           laundry 50:13        104:23,24        letting 62:16       life 141:3 189:1
      known 63:5          51:17 55:17        107:5,25         level 19:13            274:5 286:15
       289:7              85:12 113:18       108:17 111:9       230:15 297:23        286:16 316:25
      Kristen 23:23       125:23,25          121:7 125:6      levels 23:4 296:8   lifted 317:13
       24:12              128:5 311:1        134:20 139:14    Lewis 224:25        light 103:14
      Kristin 24:18     Laura 2:12 7:6       143:14 146:21      272:20               131:6 133:5
       25:8                                  152:12 153:11    liability 319:5     liked 275:19

                           Chapa & Giblin Court Reporters
                                   (248) 626-2288
Case 1:19-cv-00940-PLM-PJG ECF No. 40-5, PageID.298 Filed 12/10/20 Page 105 of 134
     LORI LYNN HEETHUIS, 9-25-2020
                                                                                        Page 346

         276:10,11          146:11,12,14       193:8 235:5      loop 61:3 148:10      98:10 111:23
      likes 51:18           151:10 156:12      250:18 314:4     loosely 36:12         116:14 121:15
      liking 217:6          156:15 179:5     Longmire 218:5       37:4 38:21          121:19 126:3
      limited 33:10         179:13 182:10    look 52:24 69:22   Lori 1:5,14,16        147:2,4 154:12
         50:25              182:24 190:16      73:9,10,23         3:4 6:7,7 7:2,3     187:9,25
      line 212:3,22         190:21 194:6       74:16 122:4        8:5 12:23 39:3      189:17 194:15
         281:24             204:19 211:22      129:20 131:23      39:13 51:20         194:25 213:17
      link 58:23            212:4 243:19       132:1,3 135:5      67:19 77:8          228:11 231:22
         183:19             249:14 316:5       137:20 148:21      78:20 80:23         236:12 264:13
      linked 183:17       lives 112:16         181:13 182:2       90:4 100:6          267:14,14
      list 48:7 185:20      141:16             196:24 203:25      118:11 128:18       281:19 292:12
         209:15 238:12    loads 52:25          214:3,4 232:18     141:21 142:24       296:8 306:8
         259:21 260:5     lobby 199:10         242:14 248:15      144:12 147:24       315:11 321:25
         288:22             202:12 203:5       249:7 252:3        148:9 149:11      lots 82:7
      listed 9:25           203:12,18          254:20 259:9       151:25 154:2      loud 12:11 39:6
         180:10             204:4,5,23         260:4 264:12       154:12,19           97:19,22
      listen 77:7 99:12     275:13 278:8       269:6 270:15       155:2,3 157:1       146:11,12,14
         100:9 131:13     located 1:17         271:4,8,10         157:20 158:1        146:15 198:13
         134:19 139:19      95:4 210:6         273:7 281:7        160:7,13            198:14 295:16
         168:11,12          253:23             284:4 306:16       161:12 163:17       295:23 297:14
         264:11 274:8     location 231:23    looked 14:7,11       164:24 165:10       298:4 303:2
         274:15 279:20    locations 7:10       51:16 53:13        169:13 199:6        306:9
         281:20           lock 96:13 100:3     69:11 74:14        201:8 203:1       louder 12:18
      listened 99:2,14      105:24 195:24      82:11 95:15        205:9 225:25        295:17 302:21
         99:14 100:18       256:1              102:3,11 130:8     226:1 237:25        306:15,15
         128:1            lockdown 93:18       130:16 133:9       242:14,19         Loudermill
      listening 157:4       98:8 100:2         141:13 151:21      272:20 283:19       50:18 51:2
      literally 284:3     locked 103:16        163:19 200:6       287:25 288:9        99:4 124:8,9
      litigation 144:18     194:9              205:10,10,17       312:25 315:4        124:22 125:9
         160:17           locking 100:3        270:11 282:4       322:13 323:7        125:18,20
      little 9:23 12:15   logs 34:11,12      looking 59:20,24     323:10              197:10
         13:24 20:14,15   long 14:15 43:22     73:23,24 144:1   lose 141:1          loudly 12:8
         20:15 21:19,19     47:10 72:20        149:14 162:11      242:19              203:13 295:17
         24:20 25:21        74:19 90:23        169:17 182:1     losing 322:7        love 185:11
         31:5,12 38:17      97:17 106:25       182:11,14        lost 40:3,20        low 36:23
         39:2,3 46:8        117:10,12          189:25 191:6       61:21 73:12,17    lower 39:3 96:13
         56:4 58:4 65:5     138:18 139:23      195:10 201:11      135:10 136:11       104:15 313:25
         65:23 66:6         144:23 157:4       205:21 207:12      152:4,4 159:24    luck 182:23
         83:24 84:16        171:10 223:20      212:3 213:23       211:7,9,9         lunch 88:5 102:5
         91:13,18           230:8 233:1,14     265:17,18          238:25 239:5        115:23 120:24
         103:25 106:24      244:7 249:24       283:17 319:22      248:16,17           121:6 247:8
         108:22 109:4       250:5,11         looks 102:7          264:14,15         lunchbox
         109:13 122:23      283:25 310:19      144:2 147:15       290:22 299:21       110:19,21
         131:5 133:4        314:13             212:2,21         lot 37:8,21 42:25   luncheon 51:24
         135:17 138:16    longer 43:13         216:25 223:22      46:8 48:9         lunches 229:18
         140:17,19          106:25 178:24      240:1 321:13       78:25 89:12       lunchtime 56:6

                             Chapa & Giblin Court Reporters
                                     (248) 626-2288
Case 1:19-cv-00940-PLM-PJG ECF No. 40-5, PageID.299 Filed 12/10/20 Page 106 of 134
     LORI LYNN HEETHUIS, 9-25-2020
                                                                                 Page 347

        56:7,8,9        245:19 246:18     21:10,15 23:12   matter 37:18       154:24 173:16
      lying 64:6        246:20 249:18     23:16 25:14       58:6 59:13        175:11 176:8
      lymph 188:18      263:2 266:12      26:12 29:20       63:6 64:4        medical 43:12
      Lynn 1:5,14,16    271:19            34:15 38:4,8      131:18 142:12     166:24 173:22
        3:4 6:7,8 8:5  male 66:10         41:4,22 42:17     227:21 233:14     176:10 210:19
        66:5 67:1,3,5   242:6,13,17,22    49:22 102:16      261:15            293:19,23
        67:10,14,22,24  279:15,23         102:21 109:10    Matthew 302:5     Medicare
        68:1,2,6 82:17  280:3,5 281:19    122:15 123:8     meal 89:2          154:24 173:18
        82:24 217:18    284:3 294:5       136:20 137:9     meals 69:7 89:7    174:11
        280:10 282:20   307:17 318:6      147:5 150:22     mean 13:15        medication 9:3
        282:25 283:5   males 76:22        151:1 152:17      15:10 20:19       9:5,24 190:23
        284:2 323:7,10  81:19 300:3,4     162:24 166:1,4    21:5 27:13        190:24 208:21
                        310:5 318:6       176:13 180:3,9    36:14 50:6        211:21
              M        Maloney 1:8        192:6,9,24        73:2 87:20       medications
      M 173:20         man 231:5 232:8    208:9 209:2       91:13,22 92:14    175:8
      ma'am 7:15        303:17 306:16     219:11 220:3      97:22 101:23     medicine 166:25
        89:15 222:9     306:18            223:13,18         111:4,24         meds 10:1,2
        281:6          management         253:5 259:5       118:14 125:24     174:9,17
      machine 52:14     54:14,14 55:6     260:11,14,18      127:5 137:24      190:19 316:18
      machines 12:4     266:15 294:11     265:3             148:12 154:18     316:19
      mad 46:4 120:4    294:13 296:14    marking 20:7       154:24 161:6     meet 11:16
        311:8           300:13,17         25:18 42:1        166:19,19         89:25 91:2
      magazine 36:24    301:1             209:7             174:15 176:23     125:21 126:4,5
      magazines 36:5 management's        marriage           178:6,17          269:21 289:12
      magnetic 282:2    313:5             287:21            185:10 213:17    meeting 14:3
        317:5,20       Mangioni          marriages 13:21    222:24 234:2      50:16 51:6,11
      maiden 13:5,10    191:10           married 11:14      261:2 264:10      52:20 53:20
        272:12         manner 6:23        11:15 13:13,18    275:13 281:15     56:2 99:4
      mail 88:20 183:6  121:19 215:24     231:22 272:12     303:13,14         112:24 113:13
      main 99:25       manufacturer       273:21            304:14 305:12     113:14 125:20
        102:23,24       180:18           marry 13:4         306:11,13         126:5,7 127:6
        103:3 105:9    marathon 15:2     master 35:24       310:2 314:7,8     127:8,9 128:20
        236:12         March 57:8 69:7    36:1 37:14        317:2,23          129:4,9 130:19
      maintaining       84:2 87:3         51:24 55:2       meaning 224:11     133:4,21 134:2
        35:18           88:22,23          62:7 94:19        278:7             134:8 137:22
      major 268:8,25 Marcie 85:14         205:7,8 301:23   means 15:2         141:24 146:6
        269:9          Marine 55:25       302:11 303:22     35:10 249:22      196:8 200:2,3
      majority 32:2     56:18             304:9            meant 114:19,20    200:6,10,20
      making 64:19     Mark 45:10        material 36:5      128:3 150:2,17    201:18 203:11
        65:3 77:16      58:17 114:12      190:24 282:2      166:22 236:25     203:18,22
        97:4,8 106:10   224:12 228:19    materials 36:24    251:17 305:15     205:1 208:2,17
        106:13,15       229:1 240:18     Matt 85:15         307:6             211:19 216:24
        139:25 157:16   241:12,13         120:18 296:19    meat 261:14        217:22 218:12
        159:13 178:11   289:7             296:22,24        med 174:4          218:13 219:5,6
        180:18 218:1   marked 17:13       297:10 301:21    mediating 85:25    223:23 277:9
        225:19 228:22   17:17 20:3        306:18,23        Medicaid          meetings 124:1

                          Chapa & Giblin Court Reporters
                                  (248) 626-2288
Case 1:19-cv-00940-PLM-PJG ECF No. 40-5, PageID.300 Filed 12/10/20 Page 107 of 134
     LORI LYNN HEETHUIS, 9-25-2020
                                                                                    Page 348

       124:3,5 199:15    186:11,20,20       131:7,18,24        103:20 168:4      222:5,7
       247:21 293:10     187:7              133:6 134:25       200:20 271:11    Morris 243:4,5
      member 42:11      met 11:17,22        139:14 196:20     misspoke 91:21     243:12,13
      memo 123:13        259:1 294:4       mini 40:22          156:5 291:6       244:5,9,23
       137:1,3 163:3    metal 103:10,11    minimum             319:1,16         mother 11:19
       264:17,19         103:13 105:16      188:12            mistreat 47:18     48:20 141:15
      memory 63:10       105:16 305:22     minor 268:10        48:8 49:13        274:3 285:2
       227:3             317:22             269:1             mistreated        mother's 11:17
      men 282:13        Meyer 186:2,4      mint 40:7           186:15 286:21     193:24
       294:13,24,25     Meyers 281:14      minute 17:22       misunderstan...   motion 154:22
       299:3             311:6,18           29:17 32:3         101:7             202:24
      mental 205:2,24    312:12             48:6 49:18        mix 283:1         motions 203:2,2
       209:12 291:19    Michael 2:23        58:23 70:21       mixed 172:19      mouth 40:8,8
       316:15           Michigan 1:2,17     116:5 123:20      model 75:14,15     106:25 107:3
      mentally 8:24      1:20,21 2:7,15     139:24 142:14     mom 112:13         235:22
       60:22 118:2       6:1,10,13,19       158:9 159:11       128:15 133:16    move 20:13,14
       177:8,10,23       181:3 213:12       180:19 194:15      135:15 253:21     25:21 69:2
       178:12 179:18     323:1,24           194:25 195:20     moment 180:17      182:16 192:18
       208:18 211:20    microscope          200:20 205:9       230:7 319:16      195:22 205:18
       293:10 296:6      279:18             209:21,21         momentarily        218:9 255:7,8
       310:23           microwave           217:21 232:4,4     40:13             255:19 272:10
      mention 258:9      229:19             245:9 282:7,22    Monday 168:14      274:15 301:24
       289:1 310:13     mid 62:4 289:25     283:16 286:11      199:19 247:17    moved 65:22
      mentioned          291:3              314:21             247:20 251:11     76:8,8,8,9
       121:10 289:22    middle 62:4        minutes 90:24      monetary           190:10 210:10
       298:24 299:12     152:24             117:10,15          212:21            210:11 231:22
       301:21 305:5     midnight 168:9      138:21 140:1      money 59:10        231:23 317:23
       305:17,17        Mike 13:18          140:10,15          175:1,15 222:4   moving 54:1
       310:12 311:2      201:12,13          170:6 195:1       monkeys 48:4       82:10 188:20
      mentioning         206:10             199:20 200:16      49:1              203:19 262:1
       269:14 316:21    Miller 78:8 83:4    207:17 292:5      month 154:16       316:11
      MERS 152:1         83:7               306:7 314:6,13     157:2 171:21     muffled 305:25
       154:20 155:11    milligram 9:6,9    mis 92:1            175:12 229:13    multi-page
       156:1 157:6       9:11              mischaracteri...   months 56:25       170:9
       162:6 190:3,3    milligrams 10:4     32:4 227:16        69:19 118:2      multiple 22:4
      mess 119:18        10:4              miscommunic...      154:4 155:17      59:2 114:15
       196:24 198:10    million 135:15      202:4              165:9 173:21      115:2 117:21
      message 12:7       135:16            misconduct          174:16,25         197:4 228:10
       139:14 171:1,4   mind 10:9           70:18 71:12        175:14,16         235:24,25
       181:10 186:7      117:20 150:2       228:15,18          188:17 250:7      236:9 237:16
       239:4 252:25      161:23 178:9       320:8              250:15,15         249:21 255:25
      messages 171:9     204:24 217:19     misfortune          251:22 255:16     307:9 317:11
       186:11,14         221:15 237:4       307:4,5            264:10 268:9     murder 273:9
       187:3,15          304:11 310:3      mishandled          268:25 269:9     music 198:12,14
      messaging 186:9    316:2              48:10             morning 16:25     Muskegon 1:9
      Messenger         mine 110:21        missed 83:9         110:18 199:24     6:8 20:8 21:16

                           Chapa & Giblin Court Reporters
                                   (248) 626-2288
Case 1:19-cv-00940-PLM-PJG ECF No. 40-5, PageID.301 Filed 12/10/20 Page 108 of 134
     LORI LYNN HEETHUIS, 9-25-2020
                                                                                 Page 349

       35:25 184:8     239:18 244:3      249:13 295:10      251:12 263:5     nonchalant 79:2
       190:6 210:6     264:6             299:17 300:8,8     275:23,24        Nope 40:3,3
       214:22 253:24  Nate 43:7,14       300:9 313:17       276:16 279:8     normal 12:11
       269:11 286:24   83:25 84:18      needed 11:20        279:16 280:12     97:20
       286:25 287:1    86:5 90:7,8,10    22:6 23:9 55:4     290:7 298:16     normally 68:19
       308:16 311:14   90:11,13,15       88:17 101:9        306:9             96:5 196:11,17
       311:15          91:9 99:20        108:2 113:18     new 15:25 35:7      196:17 199:23
      mute 191:20      114:24 119:14     132:1 139:1        41:12 75:11       218:20,20
       198:23 280:17   119:17 125:14     141:2 149:24       76:12 94:19      north 111:9
       280:22 281:17   125:24 127:10     167:2,7 176:1      159:21 183:14     112:16 190:6
       281:17,20,23    200:11 202:11     216:18 243:5       197:21 207:18     253:24
       281:25 282:6    283:22 294:15     244:6 246:7        229:17 235:13    Northwest 6:12
       316:22 317:19   295:1 307:7       264:15 287:6       236:20,24,25     Norton 210:7
      muted 7:19 77:5  309:7,23 310:4    299:19 316:25      239:13 264:16    notary 1:19 6:18
       77:6 198:1     Nate's 115:1      needs 115:16        277:15 322:4      323:23
       282:19 314:12  Nathan 114:8       140:13 154:21    Newago 15:25       note 55:2,11,11
       317:6,17       nature 46:7        156:3 159:12     newspapers          86:8 152:16
                       232:12 272:19    negative 185:14     36:6              153:9,10
              N        272:20 313:10    neglected         Nexus 273:9         158:17,17
      nah 79:2        Nay 246:19,19      280:17           nice 56:3           162:14 164:16
      nail 190:21      249:19,19        negotiation       night 10:1,2,5      166:8 170:16
      name 6:14,17,24 Neal 85:14         319:6              55:3 60:6         178:17,19,19
       8:15 11:7      near 62:8,8       neighbor 11:23      80:16 83:22       178:21 179:6
       12:20,25 13:5   101:12,18        neither 61:22       200:12 281:8      217:20 219:16
       13:10 27:8      255:22            168:8              317:12            261:22,25
       30:15 43:18    necessary 96:23   Nelson 284:15     nights 26:20        321:11
       66:3 148:5      198:24 257:4      284:24             28:23            notebook
       189:8 213:18   neck 97:16        nervous 177:23    nightshift 68:21    178:25 179:3
       213:25 216:12   106:23           never 15:18         96:5              179:11
       217:23 231:15 need 14:19 15:1     18:14 28:19      nine 251:21        notebooks 179:2
       235:7 238:8     20:10 23:24       29:6 30:21         299:4            noted 17:1
       239:6,7 241:5   25:22 26:13       31:2 42:19,20    nine-hour           225:14
       241:11 242:25   45:23 60:17       42:21,24,25        189:15           notes 163:7
       271:11 272:12   78:19 85:16       44:10 52:10      nodes 188:18        212:1 216:23
       272:12 273:13   87:22,23,24       53:23,24 55:7    noise 98:10         216:24 225:17
       284:20 285:14   115:12 121:12     58:15,16 78:18     106:4 130:16      252:3,4 313:15
       304:11,21       137:18 140:20     96:19 112:17       131:5,25 133:4    313:24 315:11
       306:19          141:13 144:24     112:17,18          133:5 207:7,8     315:15 321:19
      named 13:4       144:25,25         116:21 117:2,5     295:21 296:5,8   notice 8:12
       241:17          151:25 161:14     145:14 155:5       299:8,25          16:22 113:11
      names 89:21      161:15,22         177:24 183:18      305:21            122:25 130:13
       217:17 283:22   167:8 174:2       188:25 189:2     noises 106:3        136:19 163:4
       303:18 308:21   177:4 179:12      206:1 208:6        245:19,19         163:10,13,15
       308:22          179:16 193:8      213:15 221:15      246:18,21         164:19 193:3
      narrow 182:13    204:20 223:3      227:4,5 232:23     249:18            252:17 253:11
      Nash 238:4,5,17  233:2 246:12      247:3,22         non-work 36:6       288:16

                         Chapa & Giblin Court Reporters
                                 (248) 626-2288
Case 1:19-cv-00940-PLM-PJG ECF No. 40-5, PageID.302 Filed 12/10/20 Page 109 of 134
     LORI LYNN HEETHUIS, 9-25-2020
                                                                                   Page 350

      noticed 130:15      232:7 237:9      office 7:7 14:9      37:13 82:22      17:21,24 18:2
       215:17             270:19             21:5,6,18 28:2     94:15 96:7       19:17 20:22
      notified 136:22   objected 287:14      36:11 47:6         194:5 196:15     21:14 23:6
      November 47:5     objection 32:16      49:15 57:18        217:16 234:13    24:6 25:7,11
       193:12 197:17      33:23 70:22        65:2 67:17         271:20 279:7,9   26:12,16 27:4
       200:9 265:9        71:13 227:16       72:8,10,20         279:13,15,23     29:3,5,12
       322:3              234:3 237:8        73:1 74:6          280:3,5,7        30:17 32:23
      number 6:11         286:11,12          80:12 81:4,8       284:3 294:5      33:10 34:19
       17:17,24 20:8      315:5 320:15       83:14 88:6         307:17,18        37:17 38:8,22
       21:15 23:16        320:17             89:6 91:3          318:6            39:15,23 40:2
       25:18 26:12      objections 6:22      93:24 94:1,18    offices 54:6       40:8,14,21,22
       29:17,18,25,25   obligation 23:1      95:3,4 100:10      94:19 182:8      41:15 42:6,8,8
       34:19 36:12        32:20,21 33:19     111:8 122:3,9    officially 322:4   42:9 43:3,5,22
       38:8 41:9,12       33:21              148:12 152:21    ogling 246:21      44:18,21 46:9
       41:19 42:2,9     obscene 193:13       158:10,14        Ogren 231:14       46:19 50:22,24
       42:18 48:20      obscenities          161:5 170:1        234:25           52:15,19 53:10
       50:2 102:8,21      300:21             179:2,4 181:2    oh 12:10 17:21     53:19 56:14
       110:6,13         observe 109:24       182:12,15          28:14 39:5       57:8 58:8 59:4
       122:24 125:20    obviously 46:14      184:23 185:14      40:2 53:2        61:2 62:25
       140:18 144:3       110:2 120:5        185:24 186:8       65:21 78:11      65:1,15,21
       144:12 145:21      165:12 188:4       186:16 187:4       82:7 86:6 90:4   66:1,6,25 69:5
       148:15 153:3       198:8 295:21       187:21 205:15      98:22 114:1      71:6,24 72:4,6
       160:10,12,15     occasions 295:8      205:15 209:11      116:5 127:6      72:15,20 73:22
       170:7 176:17     occupation           210:3 213:11       128:5,20,23      74:2 76:14
       180:9 185:6        11:25              239:9,17,23        130:17 131:8     77:2,9 78:9,20
       212:21 253:22    occur 59:9           241:16 245:16      141:19 146:2     81:5,18 83:2
       260:19 267:11    occurred 254:15      259:19 262:13      148:9,16 154:5   83:24 84:25
       313:18,19          278:17,21          265:1 278:1        158:5 159:14     85:6,23 86:25
       314:2 319:15       292:2              283:4 322:5        160:21,23        87:9 88:2,21
       319:19           occurring 124:7    officer 10:23        169:1 172:6      89:11,17 90:20
      numbers 157:3       265:24             15:16,20,22        180:22 191:22    90:21 91:21
       313:25,25        occurs 304:19        17:7,8 19:12       191:25 194:20    92:6,7,19
       315:1            October 13:18        19:25 21:6         205:11 211:25    94:24 95:7,24
      nurse 213:15        58:3 59:6          22:13 29:13        224:19 231:3     96:24 97:21
      nuts 234:2          77:13 78:15        34:21 37:14        241:13 242:6     100:20 101:16
      NW 2:6              264:17,24          83:22 93:13        245:25 291:6     102:20,22
                          265:8,9,14         197:2 212:5        301:5 312:3      103:4,7,13
              O           322:3              216:12 234:17      314:11           104:5 105:6,18
      o'clock 90:25     odd 172:3            242:13 244:4,5   okay 7:16,18 9:3   106:4,10 107:7
      O-G-R-E-N           287:20             246:14 248:10      9:10,15,18,20    109:7 111:16
        231:16          offense 216:2        282:11 286:24      9:24 10:9 11:6   111:20 112:1,6
      Oak 155:20,22       258:7              303:16 308:16      11:8 12:7,13     112:21,25
        214:24          offenses 253:12      308:18 310:10      12:15,16,19      114:1,7 115:14
      oath 7:21         offensive 265:20     317:13 320:8,9     13:4,6,11,23     115:18,20
      obey 256:1          265:22           officer's 255:15     14:11,14,23      117:1,12
      object 32:3       offhand 155:19     officers 18:25       15:10,13 17:19   118:12,18

                           Chapa & Giblin Court Reporters
                                   (248) 626-2288
Case 1:19-cv-00940-PLM-PJG ECF No. 40-5, PageID.303 Filed 12/10/20 Page 110 of 134
     LORI LYNN HEETHUIS, 9-25-2020
                                                                                      Page 351

        119:14 120:12      216:23 217:20      185:21 191:1       88:18 89:3,4,5     175:13,17
        121:9,19,20,23     219:8,15           240:3 273:5        90:15 122:24     outside 97:25,25
        121:24 122:19      221:15 222:10      280:11 294:19      141:7,19,20,20     138:16 205:13
        123:6,12,16,19     223:7,21 224:1     300:5              146:16,17,17       270:4 282:25
        123:25 124:1       227:1 233:1      ongoing 199:17       146:19,21        overall 49:15
        124:14 125:12      235:9 236:2        231:10,11          155:16,23        overheard
        127:9,21 128:8     239:16,22        online 176:4         162:2,10           218:24
        128:23 129:4       240:5,22 241:7     207:19             163:23 201:6,6   overpassing
        134:2 135:24       241:19 243:2     onset 216:17         202:5 210:14       113:22
        136:10,25          245:1 247:12     oops 159:24          293:12           overqualified
        137:13,14,22       253:2,10           211:7            ordered 46:5         185:11,12
        139:24 140:8       254:15 255:2     open 84:7,14,18      154:5            overtime 207:19
        141:6 142:11       256:4,5,9          84:18,21         orderliness        overwhelmed
        144:1 145:15       257:14 259:3       102:14 116:6       35:19              142:11
        145:24 147:9,9     259:11,21          157:25 158:6     Orders 16:3,5,7
        147:22 148:1,7     261:16,21          158:11 239:13      16:12,19,23              P
        151:1,4,11,24      262:2 265:14       297:21             17:4,9 37:23     P 86:24 214:2
        152:12 153:5       266:2 270:7      opened 94:23       original 50:11     P-A-B-E-K
        153:16 154:3,7     282:8,15 285:3     108:13 130:13      54:10 147:21       241:6
        155:3,21 157:4     287:19 304:7       201:10             147:24 148:8     p.m 55:21
        157:8,8,8,13       307:3 308:4,15   opening 85:2         148:24 171:2       102:18 121:2,3
        157:24 158:16      309:6,16 310:4     94:12 157:24       261:17 269:16      121:4,6 122:17
        160:4 161:6        311:22 312:3       247:19 251:11    originally 55:21     123:10 137:11
        162:13,23          314:7,10,25      openings 184:2       212:10 216:20      147:7 150:24
        163:7 164:9        316:9 319:22     operated 42:16     Ottawa 2:6 6:12      152:7,8,9,10
        167:10,24          319:23,25        operation 36:2       183:14 184:5       163:1 166:3,6
        169:6 170:13       321:8 322:8      operations           184:16             169:21 170:17
        170:14 173:13    old 72:10 76:15      35:24            ought 115:7          176:15 179:23
        176:6,10,17,20     88:17 114:20     opinion 216:21     outburst 205:6       179:24,25
        176:24 178:1       215:10 236:3       304:13             205:25 206:1,2     180:2,5 192:11
        179:17 180:12      236:18 253:22    opportunity          206:7,8 207:1      193:1 208:11
        180:22 181:24      307:2              8:18 113:22        207:5,10,13        209:4 219:13
        183:1 185:23     older 171:12         244:25 247:23      291:19 292:4       220:5 223:8,9
        186:14 189:21    once 43:23 56:9    opposed 25:7         296:2 304:4,23     223:10,12,15
        191:22 192:13      61:1 72:13       optician 189:11      305:3,6 306:3      248:18,19,20
        193:7,15 194:1     76:9 84:17       option 182:6         307:7 315:4        248:22 249:2
        195:19 196:7       102:5 120:19       191:20           outbursts            253:7 259:7
        202:12 204:13      132:18 148:11    options 20:1         292:19 294:6       260:13,16
        204:23 205:1       148:11,23          173:8              294:13 295:1       265:5 288:2,3
        205:18 206:11      206:15 216:9     oral 218:1,10,15     296:15 297:24      288:4,6 322:14
        207:5 209:21       220:25 236:10      218:16             298:9,11,18,25     322:15
        209:25 210:13      247:25           order 18:1,6,9       301:2,12,14,19   Pa 213:14 241:1
        210:18 211:4     one-on-one           18:12,14 25:11     301:22 302:6     Pabek 239:24
        211:11,18,23       49:14              25:20,22,23      outcome 208:1        240:22 241:2,4
        214:7,9,22,25    ones 78:14           26:4,12 29:24    outdated 270:1       241:18
        215:8,20           171:13 178:9       34:20 38:9,11    outpatient         packet 169:10


                            Chapa & Giblin Court Reporters
                                    (248) 626-2288
Case 1:19-cv-00940-PLM-PJG ECF No. 40-5, PageID.304 Filed 12/10/20 Page 111 of 134
     LORI LYNN HEETHUIS, 9-25-2020
                                                                                     Page 352

       169:11             299:21             323:14             186:14,23        perspective
      page 3:3,15 15:7   paperworks         pass 86:6,23        187:3 194:6,7     126:17
       18:2 23:17         242:2              179:9              195:4,5,14,22    pertain 122:8
       24:8 25:19        paragraph          pass-through        195:22 204:4,4   pertained 34:4,7
       30:1 38:10         144:3,21 145:6     84:17              204:6 222:16      34:10
       54:13 166:8        145:18 177:5      passed 216:18       226:14 228:25    pertaining 18:7
       169:18 180:12      265:18,19         passing 51:14       232:19 245:2      26:4 30:19
       193:8 209:10       316:6 318:24       69:7 159:7         246:12 263:4     pertains 18:2
       209:12 210:18      319:2,7,18,24     passive 39:20       273:15 276:4     pertinent 55:12
       210:18,25         parameters         password            279:21 281:4     Pete 284:15
       211:2 219:16       182:2              133:18             281:16 283:14    pharmacy 190:6
       223:20 253:12     Pardon 221:12      Pat 213:15          283:18 296:6      190:7
       254:11 259:22      222:6 306:12      path 64:18          297:24 298:15    phase 258:25
       259:24,25         Parrett 213:22     patient 292:13      299:4 300:9      phone 48:18,20
       260:20,21          214:2             Paul 1:8            303:20 304:8,9    48:21 54:2
       261:21 264:19     Parrier 213:22     pay 158:7           304:17 316:25     65:5 66:7,11
       315:10             214:2              174:12,18          318:2 321:16      67:10,15 68:6
      pages 50:1         part 16:2 20:23     253:11            people's 133:7     68:12 69:23
       137:19 170:11      21:7 24:1         paying 204:7       Peoples 193:14     70:12,13,15,17
       181:14 209:10      35:21 36:15       PC 2:13             193:21 194:24     71:18 73:9,23
       228:5 253:10       49:12 81:7        peeked 317:15      percent 157:2      74:15,15,19,21
       265:8 313:24       107:1 108:22      pending 7:25        182:19            75:1,3,6,7,9,10
       314:25 323:6       141:21 146:20      187:18            percentage         75:11,13,17,19
      paid 173:15         165:2 170:12      penetrate 204:3     172:14            76:3,4,12,15
       174:2,4 175:6      173:18 181:4,4    pension 157:1      perfect 27:14      79:20 83:3,4,7
       175:9 176:8        191:9 192:19       171:20            performance        92:9,15,16,19
       189:21 220:17      203:22 210:24     Pentwater           36:7 37:3         93:19 97:3,4
       220:21 221:2,3     215:10 221:7,7     210:11             54:14 270:6       97:11,14
       221:4              228:14 232:9      people 17:8 37:8   period 35:19       100:15,17
      pandemic 188:4      233:20 241:14      37:21 52:11        36:8 122:13       101:2 106:21
      pants 103:18        247:9 257:8        54:24 55:1         220:17            106:25 107:2
       106:8,11,18        271:1 287:21       56:12 57:16,22    permission         110:4,6,10,11
       202:21 236:1      partial 171:20      57:23 60:6         191:18 270:18     110:13,15,24
       236:16 237:6      particular 28:20    62:14,15,15       person 19:24       111:1 112:3,24
       237:15 240:6       50:9 96:7          64:19 68:22        67:6 114:22       114:7 122:5,6
       240:19             150:13 182:12      78:22 81:23        183:4 218:23      122:8 124:15
      paper 31:6          191:2 272:17       82:1,1,7,13        226:11,17         124:16,18,23
       107:17 108:1,1     283:3 285:20       83:2 93:18         244:18 273:23     125:5,10,13
       108:3 206:12       309:10             111:23 112:12      291:21 293:6      126:12,14
      papers 302:14      parties 2:2 6:21    122:3 124:22       296:7 302:9       129:14,20,22
      paperwork 88:7     partner 55:25       125:2 128:14       309:19            129:23,24,25
       88:10 152:1        57:2,3,6           128:17 139:10     person's 271:11    130:1,2,3,4,6,6
       153:11 154:20     parts 31:4 102:7    141:11 154:12      316:19            130:8,10,10,12
       162:7 169:2       party 153:13        154:19 161:12     personal 36:4      130:12,17,21
       238:25 239:3       163:4,10,13        161:16 177:21      186:18,22,23      130:22,23,24
       273:7 281:21       164:19 323:13      183:7 186:12       252:25            130:25 131:4,9

                            Chapa & Giblin Court Reporters
                                    (248) 626-2288
Case 1:19-cv-00940-PLM-PJG ECF No. 40-5, PageID.305 Filed 12/10/20 Page 112 of 134
     LORI LYNN HEETHUIS, 9-25-2020
                                                                                     Page 353

        131:11,14,20       303:9,10         plead 173:17        165:1,15         pop 84:18
        131:22 132:1,3   picking 81:6       please 6:15,23      173:22 174:24    popped 309:23
        132:10 133:3,6   picks 109:20         6:25 7:22         176:1 186:10     pops 52:13
        133:10,11,12     picture 48:13        13:17 15:1        188:21 191:11    portion 31:7
        133:13,13,17       159:24             20:12,14,15,16    192:23 207:17     180:7
        133:18,23,24     pictures 186:23      21:19,20 25:21    208:25 212:14    portions 30:11
        134:10,15,21     piece 107:17         33:15 39:3        223:25 226:19    position 165:18
        135:2,5,11,21      315:15 316:8       66:4 73:10        228:6,21 230:4    182:3 217:25
        137:3 138:23       321:12             88:13 94:24       233:5 243:10      230:12,13
        138:24 139:16    Pierce 213:7,8       118:7 121:17      244:4 250:6       253:25 291:2
        141:8,15,18        214:7 216:16       152:19 171:15     255:13 267:19     301:2
        142:7 146:1      pile 83:22           194:18 196:3      273:17 274:7     positive 155:16
        151:7 163:8      pill 9:11,13         196:18 214:4      274:24 277:13    possible 20:20
        165:20,21        pillar 104:11,11     217:17 231:15     277:14 285:25     101:17,22
        183:5,20,22      pinpointing          241:5 312:25      286:22 287:7      143:24
        187:12 195:10      248:12 249:3     pled 254:24         290:22 301:23    possibly 52:23
        197:20,21,23     pipe 302:11        pocket 53:14        310:21 320:22     53:22 85:24
        198:22 207:22      306:2              110:22 130:9      321:7,24          91:5 117:25
        252:23 253:14    place 17:5,10        130:15,18        pointed 143:6      120:3,18 168:3
        253:17,22          86:13 131:12       178:23 179:6     pointing 225:15    177:20 182:4
        268:23 280:1     places 54:7          197:24           points 300:20      215:1 224:25
        282:19,20,25       180:20 181:10    pockets 197:25     police 15:20       237:22 252:5
      phones 53:24         181:15,22        pod 86:24 89:2      215:4,4,5,8       293:15
        57:19,22 66:17     185:9 190:18       195:15 299:2      216:9,12         post 93:12
        67:17 68:16        236:12           point 21:1,3        286:24           posted 176:3
        82:3 110:17      plaintiff 1:6        29:11 30:22      policies 23:21    posting 207:19
        133:7 207:20       2:10 6:8 7:2       31:11,19 43:4     24:8 26:20       posttraumatic
        281:1 284:3        264:18             43:8,10,14        28:19,22 29:9     167:1 216:21
      phonetic 56:17     plaintiff's          60:23 61:15,17   policy 19:17,18   potentially
        141:25 191:10      223:19 259:10      63:11 67:3        19:21 20:8        318:3
        213:22             264:18 265:17      68:24 69:3,3      21:16 28:20      Poulin 2:23 7:17
      photo 71:16        planned 153:15       72:3 75:19        29:3,5,12         7:17 8:17
      physical 187:19    planning 115:23      84:9 88:19        30:11 34:22       16:21 26:19
        188:1,8 265:21     161:7 188:9        92:3 97:7         35:2,7,11,16      28:19,21 46:3
        265:24 266:2       314:5              105:5 106:10      35:22 36:16,18    46:13,25 47:4
        305:18,18        platform 184:17      108:6,9 111:21    37:19 38:12,13    47:14 48:7
      physically 8:24    plausibly 237:4      112:18 123:1      59:25 60:19       49:7,8 61:10
        101:17 187:24    play 72:2 115:7      125:2 126:15      77:19,24 78:7     61:11,19
        245:18 265:22      115:11 117:9       127:21 128:8      78:23 80:11       148:12 222:22
        266:17 287:8,9     186:17             130:25 136:9      82:2 143:12       247:2,3 256:15
        301:12 305:13    played 168:19        144:3 146:11      256:20,21         257:6,15,23,25
        318:3              171:4              150:16 155:10     257:1,3 281:9     258:1,2 263:15
      pick 83:9,19       playing 66:17        155:13 156:4      282:9,10          268:22 274:21
        154:19 167:12      116:20 117:4,4     156:17 157:18     316:23 318:9      275:8 276:10
        173:18             198:12 201:17      159:17 162:9     polite 96:8        276:17 277:4
      picked 133:8         204:18             164:20,24         142:12            277:20 278:16

                            Chapa & Giblin Court Reporters
                                    (248) 626-2288
Case 1:19-cv-00940-PLM-PJG ECF No. 40-5, PageID.306 Filed 12/10/20 Page 113 of 134
     LORI LYNN HEETHUIS, 9-25-2020
                                                                                     Page 354

       278:21 279:5     previous 222:23     219:20 228:16     provide 214:4      purpose 1:18
       290:15 291:4,5   print 31:21,21      228:19,22         provided 64:22      27:1 134:21
       291:9 314:20      31:23              237:17 243:13      223:19 260:2       135:3
      pound 305:22      printing 179:5      249:23 250:6      providing          purposes 8:12
       305:24           prints 253:18       268:14 275:11      261:19             39:25
      pounded 305:20    prior 18:12         281:15 297:18     provision 36:10    purse 205:19
       305:20            28:12,18,19        310:2              45:3              pursuant 8:11
      pounding 48:2      29:6 30:5         probation 194:5    PSA 188:23         pursue 143:24
       48:25 305:17      34:23 35:11,22     195:14            PSMA 188:17         159:15,18
      Powell 174:16      47:8 51:19        problem 7:4        psychiatric         215:23 239:9
       175:4,5 214:15    52:3,15 91:9       17:23 29:19        285:4             pushed 226:12
       216:19 220:13     91:14 92:16        40:4 54:8         psychiatrist        226:16,16,17
      PowerPoint         128:6 170:24       146:3 205:13       208:19 211:20     put 23:16 26:19
       25:2              172:7,7 174:22     225:2 253:4        285:9 293:25       28:23 38:23
      practice 213:13    175:15 190:8       276:7 318:24       315:7              40:7 42:24
       213:16            194:8 229:6       procedure 7:2      psychiatrists       47:21 48:1
      pray 276:12        244:10 255:8       20:22,24           175:3 219:25       53:14 56:17
      predator 201:23    255:16 283:22     proceed 8:22        316:19             86:8 87:11
      premarked 14:8     285:4,6 289:12     9:18 89:12        psychological       88:8,16 96:20
       14:11 191:15      306:20,20         produced 38:11      206:14 285:4,6     114:21 116:10
      premises 78:24     322:6 323:9        75:4 209:12        287:5,6            116:13 119:18
       78:25            prison 308:14      profanities        psychologist        119:20,25
      prepare 14:1,3    prisoner 11:8,10    300:7              206:15 274:8       126:2 138:10
      prepared          prisoners 35:18    profanity 297:6     285:8 292:18       141:7 147:14
       232:24            58:6               298:8 301:12       292:25 293:3,5     148:12,22
      prepping 14:5     privacy 98:13       305:5,7            293:6,13,14,18     152:2 162:2
      prescribe          98:22 116:24      professional        293:20,21          164:19 169:5
       316:20           private 186:18      216:21            psychologists       169:15 174:6
      prescriptions      186:22            profusely           316:20             184:19 186:21
       190:15           probably 12:17      196:11,17         PTSD 9:22           190:24 199:7
      present 2:20       19:4,19 30:22     prohibited 19:3     213:5 216:16       202:24 203:6,7
       8:17 51:3         31:4 36:13         45:4              public 1:19 6:18    203:8 204:12
       62:13 137:22      39:10 47:1        prolong 189:1       27:5 36:8 37:1     206:21 219:8
       144:17 190:12     56:20 67:11       promoted            290:5,6 323:23     220:7,18
       288:14 300:18     68:8,9 69:19       302:16            pull 122:19         223:17,21
       320:10            70:4 74:20,22     pronunciation       130:5,22           235:20 237:6
      presentation       80:9 82:9 91:8     246:23             151:11 191:18      241:22 246:6
       23:23,25 25:2     94:14 99:21       proper 211:21       235:23 240:19      247:23 253:9
      presumably         100:19 112:12     property 36:7       246:18 249:17      259:9 261:6,11
       91:10 133:23      128:17,21         prosecutor          313:16 319:10      269:15,15
       167:22            131:7,9 138:5      209:19 273:20     pulled 62:20        279:18 280:17
      pretty 96:14       140:14 151:16     protect 17:10       321:20             281:17,19,24
       107:3,18,22       154:20 162:1       76:19             pulling 157:24      282:2,3 284:25
       132:13 188:6      170:1,2 188:3     protective 38:11   Pump 12:3           286:22 287:18
       191:12 220:12     201:4,5,24        proud 292:9        punish 222:3        294:15 295:11
       226:17            206:8 216:17      prove 138:23       purchase 173:2      314:18 316:22

                           Chapa & Giblin Court Reporters
                                   (248) 626-2288
Case 1:19-cv-00940-PLM-PJG ECF No. 40-5, PageID.307 Filed 12/10/20 Page 114 of 134
     LORI LYNN HEETHUIS, 9-25-2020
                                                                               Page 355

       317:4,17,20     280:2,2 286:17     299:7 306:6     rate 173:2         321:18
      puts 145:7,11    289:10,11          322:7           razzing 302:8    realize 52:14
      putting 25:8     295:8 301:24      quote 35:16,20   re-call 174:8      89:8 125:15,20
       40:2 85:19      313:1 315:6        36:4,9 116:3    RE-EXAMIN...       127:17 128:7
       134:22 163:4    321:11             217:4,4 225:25    3:10 321:9       243:19 274:7
       208:13 209:6   questioned          315:15 316:7    re-track 131:2   realized 52:8
       212:15 236:15   186:25             321:11,12       reach 129:18       264:11 270:13
       241:25 264:17  questioning                           130:22         really 12:18
       265:7 268:5     113:5 125:3               R        reached 235:22     14:16 15:9,10
       270:12,14       233:9 235:9       R 2:4              236:6            19:19 22:9,15
       280:22          321:6             R-A-P-P 11:5     reacted 280:23     22:23 24:1
                      questions 8:18     R-A-T 11:4       reacting 296:11    30:21 31:16
             Q         9:1 14:5 50:23    R-O-E-S-L-E-R reaction 300:24       37:5 42:20,24
      question 14:16   58:18,21 77:3       216:8          read 6:15 19:18    43:16 44:10,25
       15:5 24:1 26:3  89:13 121:18      R-O-E-S-S-L-...    19:19 23:22      45:15 46:3
       32:4,13,23      126:18 153:12       216:6            24:4 25:22       56:21 57:10
       33:5,9,12,14    187:1 215:6       rabbit 161:4       29:10 30:25      60:25 64:9,12
       33:18 35:14     232:11,16         radiated 305:25    31:2,4,10 32:1   66:15 69:11
       36:17 42:20     233:3,6,19          306:2            32:15 33:14,16   73:2 74:9,18
       56:14 59:4      243:24 255:2      radiation          35:7 71:1,3      75:6 76:1,1
       66:12 70:22,23  280:24 285:3        173:19 188:16    137:18 138:14    80:23 90:18
       70:25 71:6,8    287:24 288:24     radiologist        139:2,3,5        97:18 98:4,7
       71:13 76:5      289:16,18           174:1            140:17,25        103:2 105:20
       77:7,8 78:9,9   321:25            railing 302:10     141:25 142:17    105:21 106:2
       83:15 89:11    quick 65:4           305:17           144:6,10         115:13 118:7
       91:21 93:21     255:22            raise 7:22 146:9   146:13 177:2     118:14 119:6
       94:24 98:19    quickly 89:12        146:9            184:21 199:21    119:17 121:14
       101:14,15       123:3 125:5       raising 202:14     199:24 201:19    128:16 129:9
       106:14 111:12   130:8 137:17        274:3            208:24 212:1     129:10,19
       111:15 112:25   182:6 250:17      ran 84:16          217:2 220:10     138:20,22
       113:24 118:8    260:22 289:1        134:21 135:2     224:18 245:13    139:22 140:16
       118:11 120:12 quiet 48:5            135:10 199:9     249:1 265:13     142:16 145:25
       120:15,15      quietly 203:24       220:23 221:9     315:18 319:7     151:18 153:18
       121:12,15,17   quit 43:12 61:21     221:10 222:23    319:18,19,24     154:8 158:2
       145:3 157:13    231:16 233:1      ranging 279:25     320:10,11        159:1 161:6,13
       185:17 191:7    242:6 290:22      rape 232:10        321:19           163:21,21
       209:22 211:23   299:14 302:14       307:15,16      reading 19:20      164:24 165:10
       225:9 226:15    303:5             raped 114:25       20:17 36:5       165:16 169:13
       233:23 237:10 quite 30:17 94:9      115:2 117:19     140:24 143:17    171:6 172:6,19
       243:14 244:13   108:23 149:24       117:19 118:16    143:18 219:21    172:19 174:9
       249:3,7,10      199:17 203:24       125:14           261:1 316:3,5    177:2 178:5,8
       254:25,25       229:1 231:4       Rapids 1:17 2:7    320:24           186:9 187:16
       257:14,14,14    234:23 246:16       6:1,13         readjust 9:19      189:18 192:5
       257:18 270:7,7  255:22 264:10     Rapp 11:3,3,5,5 ready 302:14        198:13,14
       274:15,20       270:10 287:20     rarely 61:23     real 62:11 79:1    199:5 202:8
       275:1,7 278:4   297:20,20         rat 11:4           215:17 226:2,8   203:24 204:20

                          Chapa & Giblin Court Reporters
                                  (248) 626-2288
Case 1:19-cv-00940-PLM-PJG ECF No. 40-5, PageID.308 Filed 12/10/20 Page 115 of 134
     LORI LYNN HEETHUIS, 9-25-2020
                                                                                    Page 356

        207:16 209:24     20:19,20 21:20    194:1 197:12       313:13 315:17      180:1 181:6
        214:1 222:13      22:9,16,23        197:22 199:7       315:19,22,22       193:17 223:8
        224:15,22         23:11 24:16,17    202:20 205:1       321:24             223:10,11
        225:3 226:4       24:22,23,24       207:3,5,21       recalled 262:7       232:5 248:5,18
        228:4 229:13      25:1,4,5,6,7,10   209:7 210:2      recalling 21:22      248:20,22
        231:21 235:14     28:20,25 29:7     211:12,18,23       22:19 228:4        249:1 288:2,4
        240:20 243:7      29:9,11 31:14     211:24 212:18      261:9              288:5 322:13
        245:25 249:11     31:16,20 32:17    212:20 214:1,8   receive 16:2,7       323:6
        250:23 251:5,9    32:18 35:3,8      217:21 218:2,3     16:18,22         recorded 6:6
        251:21 252:3,6    38:17 39:11,11    218:4,5,10,12      123:16 193:6       92:9,11,19
        252:9 254:5       39:18 41:21       218:13,17,17     received 42:25       93:10 115:17
        259:4 266:4,6     42:23 43:6        218:19,25          54:3 123:12        124:24
        266:7,8 269:24    46:10,11,12       219:3,6,7,17       136:25 252:17    recording 64:19
        270:1 273:25      49:3,17 50:2      220:8 221:8        253:13 288:16      65:6 70:18
        274:10,12         51:5,10,13        223:24,25          288:18,18          71:21 72:23
        276:1 280:11      52:21 54:18       224:1,6,12,22    receiving 50:2       76:17 82:13,15
        285:15,22         56:21 63:8,13     224:23,24          94:20 123:4        82:16 92:14
        298:13,13         64:5,9,10,17      225:2,3,5,9,13     192:21 193:4,9     99:6,8,9,22
        305:23 306:9      65:3 67:8 69:2    225:20,23          219:17 220:9       101:2 115:4
        314:9 317:15      69:3,18 72:22     226:3,5,6          229:22 250:9       125:17 126:16
        317:22 321:17     73:2,5,7 74:9     227:4,5,6,7,8      250:10 254:12      126:19,21,23
        321:18,19,20      74:18 76:2,6,7    227:10,23          280:19 295:13      127:22 128:1
      realm 186:22        76:14,16 77:16    228:5,7,7,18       295:21 296:4       128:21 136:3
      Realtor 273:9       78:13 79:12,16    229:13 230:5,7     297:13,23          138:4 178:11
      reapply 174:8       86:25 91:1        230:8 236:21       300:16           recordings
        175:16            109:9 111:20      236:24 237:2     receptionist         72:25 74:8,13
      reason 8:24 9:17    112:2,6,19        237:14 239:7       184:6              75:3 122:1,2,7
        27:18,20,22       113:4,6 114:6     240:4 241:17     receptive 273:18     122:8
        40:6 59:17        119:6 123:2,3     243:7,15           274:10           records 133:23
        62:25 110:24      123:5,14 124:2    245:14 246:3     Recess 65:11         133:24 135:20
        111:2 119:8,14    124:5,11,13,15    247:18 252:3       179:24 223:9       142:19 181:12
        124:11 134:19     129:5,10,10,12    252:14 254:12      248:19 288:3       206:17 209:6
        166:16 194:10     129:13 130:11     256:14 259:4     recognize            210:14,24
        234:3 235:2       134:3 135:7,7     261:18,22          253:11 260:23      293:4
        237:3 253:18      135:9 136:1       262:3,4,8,22     recollection       recounts 247:18
        254:16 255:20     141:24 144:22     262:22 263:14      28:9 260:25      redid 28:21
        267:23 274:19     145:19,21,22      264:5,21 265:9   record 6:5,24      redo 26:20
        275:6,10,17       151:18 158:18     265:11 266:6       33:16 40:11,12   redoing 28:19
        303:10 304:10     170:21 172:6      270:3,9 273:5      40:15,16,17,18   redone 30:23
      reasonableness      172:20 177:20     273:8 275:5        57:16 65:10,12   reduced 172:12
        233:21            178:8 179:20      278:19,22,22       65:13 74:5         173:2
      reasons 222:5,7     183:16 186:9      279:11 280:11      81:24 82:8,14    reentering
      rebooted 198:11     187:5,5,6         285:25 294:19      90:17 115:12       253:19
      recall 10:20 11:1   191:11 192:17     298:8 304:10       121:1,3,4,5      reevaluated
        13:20 18:10,11    192:21,22         306:6 312:17       152:7,8,9,10       216:19
        19:19 20:9,17     193:4,9,10,21     312:17 313:11      179:22,25        reevaluation

                            Chapa & Giblin Court Reporters
                                    (248) 626-2288
Case 1:19-cv-00940-PLM-PJG ECF No. 40-5, PageID.309 Filed 12/10/20 Page 116 of 134
     LORI LYNN HEETHUIS, 9-25-2020
                                                                                      Page 357

        216:19             92:8,13          rep 43:3,13,13       51:7               168:21 169:11
      refer 95:1         relationship         43:16 66:13      represented          170:8,10,20
        314:25             222:22,24          79:13 138:18       44:6 146:7       resigned 155:7
      reference 105:5      287:12             200:11,13        reprimand          resigning 155:6
        122:19 123:1     relative 323:12      227:24 228:1,2     49:20 50:3         165:18 166:9
        310:14,20          323:14             228:3,7 239:19     54:3,11 57:14      169:3
      referred 46:13     relayed 55:1         239:22 241:16      57:25 58:9       resistance 39:21
        149:8 227:2      release 206:17       281:12             193:4,11           39:21
      referring 241:11     293:3 299:17     repeat 194:18        197:10,13,17     resolution 156:5
        290:20 311:4       319:3            rephrase 15:5        198:17 254:12      226:19
      refile 239:9       released 48:16       35:14 47:3         255:4 259:2      resort 53:25
      reflected 54:4       54:24              61:25 71:8         298:17           resources 25:8
      reflects 27:5      releases 126:3       136:18 267:24    reprimanded          168:4 169:5,24
      regarding 8:18     releasing 320:25   replied 252:25       81:12 205:5        170:4
        18:12 19:11,22   relevance 237:7    report 19:24         255:5 298:17     respond 84:19
        30:8 38:9,12       237:8 286:12       21:24 22:7         305:2 310:8        96:10 271:20
        55:6 57:14         287:11,14          37:23 38:2         318:10,11,13       271:23 282:11
        197:18 216:23    relevant 232:10      66:9,12,14,16    reprimanding       responding
        216:24 291:19      232:18,19,20       66:20 78:15,18     301:18             118:7
        292:19             234:1,3            78:19 208:13     reprimands         response 53:19
      Regardless         religion 217:14      208:16 219:17      254:19             70:3 164:25
        29:12            relinquished         220:8 306:22     reprinted 146:4      182:20
      registers 92:2       43:14              306:24 307:7     reps 18:22 32:18   responses
      regular 98:15      remember             307:11             43:2 50:9          182:18
        204:8              54:22 57:9,11    reported 84:11       138:15 199:15    responsibilities
      regular-sized        60:15 71:6         85:1,3 89:22       258:19,21          34:20 35:12
        109:18             113:1 123:7        91:24 119:16     Reputation           37:13
      regularly 188:6      145:24 159:5,7   reporter 6:15,17     26:17,25         responsibility
      regulation 30:19     172:3 178:5        6:18,20 7:22     request 145:19       16:11 17:3
      Regulations          216:12 224:4       8:4 33:16 39:2     145:22 180:8       37:22 38:1
        29:25 30:2,5,7     224:17,20          40:5 115:19      required 77:5      responsible
        30:9,10,14,23      233:16 252:10      194:17,21        requirement          35:17 37:11
        31:3               252:18 260:4       216:6 245:23       34:2             rest 102:13
      rehash 222:8         261:4 262:16       248:25 249:1     reserves 55:25       117:3 140:24
      relate 49:15         306:4 308:21       249:25 263:7     residents 28:4     restroom 93:15
      related 10:23        308:22 310:19      267:17 271:11    resign 154:16,17     93:15 223:4
        11:12 36:6         313:19 315:24      271:15 278:24      154:17,19,25       287:25
        52:21 53:10        317:12 319:8       279:2 313:14       155:15,16,23     result 26:9 66:7
        58:5 192:15      remembered           314:8,11,16        156:3,8 160:2      187:20,22
        200:5 224:2        114:3 261:24       317:11             160:4,20 165:2   resume 184:3,12
        319:5 321:1      remembering        reporting 6:23       166:16 168:14    retaliate 119:8
      relates 193:12       228:9 230:4        19:22 224:24       168:15             119:15 221:24
        254:15             261:5            represent 45:15    resignation          275:8,17
      relating 197:19    remotely 1:19        45:16 102:22       152:15 156:4     retaliated 21:25
        253:12             323:7,10         representative       158:17 162:9       63:14 64:21
      relation 88:3      removed 145:22       7:9 28:2 43:19     165:5 167:10       72:13 74:11

                            Chapa & Giblin Court Reporters
                                    (248) 626-2288
Case 1:19-cv-00940-PLM-PJG ECF No. 40-5, PageID.310 Filed 12/10/20 Page 117 of 134
     LORI LYNN HEETHUIS, 9-25-2020
                                                                                Page 358

        114:14 307:9    retiring 153:16 ridiculous         133:25 135:4       288:14 289:14
        320:3             156:7 163:16    227:25 228:2     136:10,12,15       289:23 290:21
      retaliating       return 220:14    Ridout 248:11     136:20 137:1,2     291:16,25
        221:21 222:11     316:12          251:16           143:15 145:6       294:19 295:10
        257:8,17        returning 153:9 right 7:23 13:21   146:2 147:1,15     304:3,25 310:5
        320:13          revert 168:24     14:25 15:15,16   150:5 152:24       314:14,23
      retaliation       reverts 148:24    17:18 23:9       153:7,7 157:9      315:4,18 316:6
        18:19 19:2,9    review 35:9       25:22 26:2       158:20 159:10      316:8,11,13
        22:7 57:25        176:7           30:13 33:9       160:11,18          318:17 319:2,7
        58:9 59:1,5,9   reviewing 59:22   36:18 38:2       162:10,14,23       319:21 320:16
        59:19 73:6        60:9,18         39:20 40:22      164:6,7,16         320:22 322:8
        117:23 120:5    reviews 270:3     42:1,6 46:13     165:4,24 168:2   right-hand
        221:18 246:5    revised 35:7      47:8 48:6,22     169:25 170:16      40:24 104:3,14
        266:12 271:19   revocation        49:4,6 50:14     173:11 175:4       109:5 313:25
        273:24 291:15     149:21 150:17   51:6 54:22       176:3,11 180:7   rights 144:12,19
        320:20            151:6,8,9,13    55:9 57:9 67:8   180:17,25          148:15 160:16
      retaliations        151:15 162:15   67:13 70:5       181:1,17,20        160:16 264:7
        228:23            162:18 164:11   72:15 73:3,4     185:19 186:19      320:6,6
      retaliatory         168:21 170:20   74:5,20 76:11    188:15,22        righty 88:12
        57:19 274:22    revoke 145:1,2    76:12 80:3,5     191:4 192:3,8    ring 300:2
      retire 12:5         168:15          83:24 86:19      193:3,11         rinse 108:1
        148:20 149:15   revoked 147:10    89:17 92:4       194:21 199:24    ripping 302:20
        149:18 151:7      150:2 156:7     93:21 94:8,16    200:5 201:21     road 15:18
        151:20,22       revoking 149:16   95:10,17,22,25   201:21 208:13      46:20 68:23
        153:18 154:4      168:24          96:16,18 98:15   208:24 211:14      212:6 234:13
        158:21,22,25    rid 43:23 135:16  98:17 101:1,1    212:1,5 213:9    roam 201:23
        160:2,4,6,20      153:4 179:12    101:5 102:4      215:2,11 216:7   Robert 11:2,10
        163:15,18,19      211:10 212:16   103:7,11,15,22   219:15,21,23       273:8
        163:20 164:24     270:1           103:25 104:2,9   220:17 221:20    Rodney 141:25
        165:8,11        Riddle 43:11,15   104:15,15,15     224:17 225:14    Roesler 29:1
        166:16 188:10     51:4,7,13 54:5  105:7,10,14,14   225:15 228:10      216:5 222:23
        212:13,17         60:5,8,24       105:19 106:7,8   235:9,15           235:6 238:2
      retired 12:1        99:20 111:7     106:15,18,24     239:14 240:13      241:9 290:21
        172:12,12         112:14,22       108:6,23,25      241:14 242:3       322:2,6
        222:20 238:18     124:16,18,25    109:11 111:4,5   244:24 245:10    role 267:12
        250:17            125:5 127:25    112:17 114:21    245:12 246:2     rolled 141:4
      retirement          128:10,14       115:4,21,21      247:8 248:23     room 6:21,25
        151:13 153:10     130:19 136:8    116:7,15 117:9   249:10 252:18      7:3,4,5 51:24
        158:16 162:14     137:23,23       118:19 120:23    252:21 256:4       56:12 65:18,19
        162:19 163:4      138:3 139:6     121:9,25         256:11 259:25      65:20 93:25
        163:10,12         140:21,22       122:13,21,23     260:9 263:15       94:4,6,6,9,17
        164:16,23         141:13,20       123:12,23        264:3 269:12       94:17 95:1
        165:1,15          142:23 146:1    124:7 127:10     271:10,17          105:4 119:11
        171:17 173:8      177:19 178:6    129:2 130:14     274:14 275:25      135:18,21
        188:9 213:2       199:3,4 280:8   131:10,23        276:21,25          140:7 146:21
        276:24          Ridge 155:20,22   132:2,17 133:1   287:22 288:10      154:6,6 195:23

                           Chapa & Giblin Court Reporters
                                   (248) 626-2288
Case 1:19-cv-00940-PLM-PJG ECF No. 40-5, PageID.311 Filed 12/10/20 Page 118 of 134
     LORI LYNN HEETHUIS, 9-25-2020
                                                                                    Page 359

        195:24 205:22    safety 17:10       151:12 155:7     scared 234:16      scrutiny 307:6
        205:22 222:17    sale 102:7         161:22,23          307:12           sdrew@dca-la...
        247:2,3,7        Samsung 75:2       163:12 165:6     schematics           2:9
        255:10 295:11      75:14            166:9 167:16       109:20           search 314:16
      rooms 65:17        Sanford 53:9       168:12 173:9     schmooze 64:5      second 9:13 23:2
        194:6,9 215:10   Sara 149:8         177:22,24        school 218:9         23:5 27:4
      Rosati 2:13          170:22 172:5     185:17 201:11    Schultz 2:13         48:11 68:14
      rotated 37:15,16     173:3,11         202:9,23         scootch 39:15        94:16,21 124:9
      roughly 250:14     Sarah 172:9        203:20,25        scope 279:14         133:20 145:3
      rounds 188:16      sat 106:13,15      208:25 212:20    Scott 82:21 83:2     146:20 160:13
      rubber 295:11        140:7            213:3 218:3,4      207:16,22          162:3,5 165:23
      rubbing 203:19     save 270:23        218:10,17,18     screamed             166:12 180:12
      rule 30:19 41:8      294:12 319:10    226:21 227:14      298:14             180:19 191:25
        41:19            saw 28:8 30:22     229:7 239:5      screaming 296:9      194:12 196:21
      rules 8:12 13:25     37:24 38:2       241:2 242:10       300:20,24          205:11 210:18
        29:25 30:2,4,7     42:20,21 51:17   242:13 249:18    screen 17:20         219:23 236:10
        30:9,10,14,23      58:15 69:18      256:20 266:2       20:23 21:15        247:24 248:25
        31:3,25 32:2       71:15,16 82:7    271:5 272:24       23:16 25:11        252:7 255:11
        32:14,20 33:19     82:10,12 102:9   274:1 287:10       39:24 41:8         265:18 288:1
        33:22 34:2         130:5 133:9      292:9 295:24       45:3 49:19       secondhand
        37:23 77:5         141:3 158:22     297:8,10 303:1     73:10 82:12,19     289:5
      rumors 127:21        158:23 191:17    309:21,21          82:20 109:19     seconds 86:5
      run 68:15 89:8       192:22 204:11    310:9 312:20       122:20,21          117:10
        142:2 157:6        209:25 213:23    315:19 321:15      180:7 191:19     secretary
        302:13             216:20 219:5   says 19:24 27:4      192:13 193:3       147:18 182:12
      running 62:16        237:25 248:3     54:13 78:23        197:25 208:13    section 19:21,21
        94:12 95:18        282:19 289:9     84:21 102:24       209:6 211:10       26:16,16,24
        98:24 100:23       298:3 315:2      102:25 119:1       219:8,9 220:7      27:15 34:1
        101:12 107:5,8     316:11           136:5 139:9        223:17 253:9       35:15 36:4
        107:9,12,20,25   saying 29:1,5,10   155:20 156:18      259:9 264:17       37:12,17,17
        108:4 131:13       30:18,18 31:5    158:1 159:11       278:24 314:1       39:24 225:14
      runs 215:1           54:22 60:14,22   160:21 170:17    screening          sections 224:18
      Rutt 56:17,25        62:23 64:13      177:6 188:20       183:14           security 35:19
      Ryan 1:10 2:22       76:1 84:24,25    194:14,22        screens 104:1,2      109:21
        6:9 7:8,13,14      91:15 96:8       197:2 212:5,23     104:21 109:19    see 11:20 17:18
        217:23 218:14      99:25 100:2      212:24,24        scripts 190:5        17:24 18:6
                           105:22 109:3     214:9 215:2,3    scroll 20:11,12      19:22 21:14,17
              S            109:10 114:5     216:25 217:2       21:19 38:16        21:22 25:11,12
      S 2:12 216:8         118:2,9 120:20   225:24 227:1       147:12 180:16      26:13 29:3
      S-T-O-U-T            124:15 127:13    227:18 232:19      191:18 193:7       34:24 35:2
        271:14             130:6 131:21     247:7 259:13     scrolling 144:4      36:22 40:2,20
      S-T-R-A-N-G          134:19 135:22    259:16,21          224:16 260:22      41:8,11,17,18
        293:22             139:3,4,4        264:21 265:19    scrutinized          41:19 42:2,4
      sacrificing          140:2 143:9      271:19 316:6       279:14,16          43:15,18 47:15
        232:21             144:16 146:15 scale 105:3           281:3 283:16       47:24 48:9,9
      safe 32:22           147:19 148:24    109:3              283:23 284:9       48:12 49:8,17

                            Chapa & Giblin Court Reporters
                                    (248) 626-2288
Case 1:19-cv-00940-PLM-PJG ECF No. 40-5, PageID.312 Filed 12/10/20 Page 119 of 134
     LORI LYNN HEETHUIS, 9-25-2020
                                                                                       Page 360

        49:19 53:23        252:4,24 254:6     99:13 100:11        225:5 229:17       157:9 224:4
        54:15 58:19        256:25 260:5,6     154:5 163:15        230:3,5,6,9      serving 67:18
        59:18,18,19        261:21 263:24      169:2 170:11        235:13,14,16     session 257:13
        60:18 64:6         265:25 266:1       183:18 191:14       238:6 239:24     set 108:15 109:9
        69:24 70:7,12      281:9 292:11       199:19,21           239:24 240:22      132:11,14,16
        70:14 71:15        292:17,18,24       205:2 207:24        241:2,17,18        132:24 158:24
        81:23 82:4         293:4,8,13         218:9 221:17        242:18 245:17      171:11 194:11
        90:6 95:13,14      296:9 301:1,2      252:25 259:20       245:20 246:14      242:1 270:16
        96:6 102:23,24     301:12 302:5       268:8,15,18,24      248:11,11        setting 268:6
        103:3 104:14       312:8 314:15       293:9,18            250:13,20,25     settings 171:11
        109:1,21 115:8     314:18,20        sentence 27:4,6       251:16,17,18     settled 58:4
        115:9,10           315:7,12,14      sentences             253:19 254:22      61:19 62:11
        122:21 131:11      316:4,15           149:25              255:17 256:2       290:9 291:8
        131:11,20          317:10,14,23     separate 7:3,10       257:1,2,11       settlement 59:8
        133:16 135:5       317:25 318:2       21:7 48:1           265:23 266:17      117:24 289:22
        136:13 137:13    seeing 20:9,18       65:20 263:22        267:7,8 272:1      289:24 290:4
        137:15,18          21:20 64:11        265:10              272:6,10,24        291:3
        142:24 144:4       194:6 195:15     separated             273:11 281:8     seven 43:25 44:2
        148:19 149:1       209:18 218:25      268:11,11           281:13,14          77:5 142:1,5
        149:14 150:7       219:6 227:7        269:1,2,10,11       284:22,22          161:9 200:16
        151:2 152:6,14     293:21,22        September 1:21        296:18,18,19       233:18,21
        153:7,8,18,22    seek 211:20          6:2,14 118:1        296:21,22,23     seven-and-a-h...
        162:11 163:5       285:19 287:4       266:14 290:3        296:24,24          99:21
        166:10 170:12      292:24 293:14    sergeant 22:2,16      297:10,10        seven-day 143:1
        172:8,24 173:7   seen 18:4 42:19      22:21 45:10         301:1,6,7,7,21     149:14
        174:8,21,24,25     145:14 174:21      50:21 52:10,10      302:16,23        sex 218:1,10,15
        176:18 180:9       175:3 208:15       52:15 54:24         303:2,9,11,15      218:16 276:17
        180:12 182:17      208:23,24          55:3,3,7 59:2       305:1,18         sexual 245:19
        183:7 191:4,5      213:15 227:5       59:22 60:1,2,9      306:14,19          246:21 249:18
        191:20,24          228:6 270:10       67:7 68:18,18       307:2 308:23       258:9 277:4,21
        192:4 193:7,8      285:8 289:4        68:18,19,25         311:7 313:5        278:13,17,20
        194:24 198:5,6     301:4,21           78:5,5,6,6,6,12   sergeants 22:4,4     284:17 287:21
        206:13,15        seized 317:11        78:12 80:11         44:14 68:23      sexually 59:2
        207:18 208:19    selves 171:10        85:7,7,9 87:13      78:3 237:23        114:15 117:21
        209:21 210:8,9     308:13 318:4       87:14 92:16,25      241:1 300:17       206:15 209:18
        211:8,12,18,24   Seminole 210:4       99:5 113:9,13       300:19 301:5       215:2 234:11
        212:4 213:21     send 153:1           113:21 114:9        301:11             234:20,22
        214:15,16,23       173:25 181:18      114:16 117:21     sergeants's          245:17 246:13
        216:25 219:8,9   sending 133:17       119:17 126:1,5      205:15,15          265:22 286:2,2
        219:9,10,20        222:11             142:9 148:11      series 192:14,14     286:5,5,16,17
        225:13,15        sense 111:4          159:20 177:7      serious 65:8         286:21
        226:4 231:6,25     131:24 134:23      177:10,11,25      Seroquel 10:3,4    shape 141:16
        232:23 234:18      211:16             178:5,6,7,14        10:5             share 41:8 70:4
        234:20 237:25    senseless 228:23     179:18 196:22     serve 267:9          122:20 191:19
        239:2 241:19     sensitive 190:23     196:23 204:14     service 156:21     sharing 17:20
        245:21 248:1     sent 15:24 35:4      205:16 215:3        156:23,24          21:15 42:4,5

                            Chapa & Giblin Court Reporters
                                    (248) 626-2288
Case 1:19-cv-00940-PLM-PJG ECF No. 40-5, PageID.313 Filed 12/10/20 Page 120 of 134
     LORI LYNN HEETHUIS, 9-25-2020
                                                                                       Page 361

        122:20,22          278:16,17,18      Shoreline            116:24 198:1       308:7
        192:13 264:17      278:21,21           180:13             198:22 205:19    similarly 38:1
        278:25             279:5 280:4       Shores 210:7         299:9,10,15      simply 14:23
      Sharon 1:19          284:7 290:13      short 154:4          300:21           simultaneously
        6:15,17 33:15      290:14,15,17        157:2 165:9      shutting 94:2        32:11 120:13
        115:11 191:14      290:19,25           206:19             100:2              174:14
        248:24 314:10      291:4,5,8,9       shortcut 116:4     sic 9:8 214:16     single 114:21
        323:22             292:22 314:20     shorter 102:4        245:25 260:19      238:23 246:16
      Shawn 186:4          317:8 318:22      shortly 19:4       sick 172:24          274:3 285:2
      sheet 317:5          322:2,2,4,6       shotty 256:22        220:25 221:1,5     299:2
      sheriff 7:8,17     sheriff's 16:6      shoulders            221:7,9 299:9    singling 59:20
        8:17 18:7          18:6 21:18          250:22             311:11           sink 107:8,9,15
        28:23 29:1         36:11 49:15       shove 246:20       side 40:23,24        142:18
        42:10 44:12        73:1 74:6         shoved 235:25        53:5 84:9,9      sir 196:12,20
        45:13 47:4         100:9 112:2       show 14:9 17:17      104:3,14 109:5     206:1 292:16
        49:6,7,8,11,13     122:3,9 142:8       42:1 57:21         110:21 157:25    sirens 220:19
        51:5 52:19         145:10 152:20       70:9 72:11         198:10           sisters 90:5
        53:20 59:15,24     170:1 179:2,4       74:10 79:8,15    sight 37:1         sit 48:4 66:16,17
        61:4,7,9,10,11     184:23 185:14       80:1 82:23       sign 16:25 23:24     131:11 204:22
        61:13,19,20,21     185:24 186:8        83:15 100:7        87:21 138:22       204:24 252:6
        62:2,9,21,25       187:4,21            124:7 133:25       138:25 139:19      252:15 258:24
        63:2,2,3 99:11     239:17,23           163:8 176:17       140:13,24          265:13
        120:3,16,17        241:15 262:23       203:4 260:18       141:13,14        site 184:10,20
        123:13 128:25      270:18 285:17     showed 70:17         143:2 146:22     sitting 19:20
        132:12 136:25      285:21 289:20       71:11 72:6         148:23 150:1       44:9 68:11
        137:25 138:13      292:20 308:16       79:10,12 83:6      150:20 177:4       283:3 297:18
        140:6,10,12      sheriffs 28:3         83:17 134:6        206:17 318:17    situated 195:20
        142:14 143:9     Sherry 231:14       showing 20:7       signature 23:17      195:24
        147:18 148:2       234:8,25 235:2      29:17 38:8         148:24,25        situation 43:12
        148:11,12        shift 55:15,16,17     79:12 122:23       149:16 150:2       49:14 114:21
        150:16 151:2       56:22 68:25         122:25             151:6,8,9          125:23,24,25
        157:18 158:12      69:2 80:13        shows 65:4           176:20 265:14      178:1 195:12
        159:25,25          91:17 174:22        173:24           signed 23:22         196:23 197:20
        163:25 164:1       204:12 273:10     shredded             24:4 88:7          200:4 216:10
        164:20 199:9       273:14              269:16             141:5,22           222:16 224:20
        201:14,18,25     shifts 179:8        shredding            143:16,16          224:23 246:4
        202:13,25          304:16              269:23 271:12      146:5 147:13       272:9 306:16
        205:9 216:4,5    shirt 205:12        shrugged             147:15,23        situations
        221:22,23          236:7 237:16        250:22             210:15 238:11      307:17
        222:22,23        shit 303:4          shut 93:16,19        320:11,14        six 43:25 44:2
        237:24 238:1,2     315:16 316:8        95:24 98:4,14    signing 143:7,7      94:14 129:7
        241:9 251:18       321:12              98:24 100:22       143:14             175:14,16
        258:1 274:21     shook 140:25          100:25 101:12    silly 251:24         250:15 266:23
        275:7 276:10       202:2               103:7,15,15,16   similar 114:18       268:9,25 269:9
        276:17,19        shoot 154:24          105:16 107:23      196:5 243:24       280:8
        277:4,20,20        256:25 257:12       107:23 110:2       259:10 296:11    sixth 200:19

                            Chapa & Giblin Court Reporters
                                    (248) 626-2288
Case 1:19-cv-00940-PLM-PJG ECF No. 40-5, PageID.314 Filed 12/10/20 Page 121 of 134
     LORI LYNN HEETHUIS, 9-25-2020
                                                                                      Page 362

      sixty-six 154:15     82:10 99:22        196:14,25         116:19 167:20     squeeze 204:2
      size 299:5           100:5 115:2        197:8 203:15    speakerphone        SS 323:2
      skimming 123:3       119:1 126:16       209:23 211:25     149:11 154:2      staff 16:24 22:10
      skin 255:14          139:7 170:24       214:8 215:13      165:22 254:8,9      35:16,18
      slammed 134:11       178:15 179:8,9     219:15 228:1    speaking 16:4         189:20 225:25
      sleep 214:10,14      182:24 195:23      230:7,8 231:3     32:11 119:6         226:6 244:10
        214:16,18          207:16 215:25      232:17 234:18     120:13 174:14       245:1 302:17
      sleeping 84:11       226:22 227:10      236:22,23,24      229:4 258:6       staffed 206:19
        84:24 85:11,17     239:8 241:11       241:13 243:15     276:9 297:14      stage 242:1
        85:25 89:23        268:19 274:11      252:8 263:8       309:17              268:6 270:16
        91:11,23,24        282:17 286:17      267:18 272:11   speaks 115:4        stairs 85:13
        119:16 214:10      292:20,20          273:11 275:15   special 84:6          229:24
      slide 69:23          308:2,14 311:2     278:23 279:3      173:20 188:17     stamp 20:9
      slowing 120:9        311:11,23          285:6 291:6     specialist 156:18     21:17 23:17
      small 54:6           312:18 315:20      292:7 293:25    specific 55:8         25:19 30:1
        108:14,18        somewhat             301:24 308:4      111:25,25           38:10 169:18
        109:17 178:24      173:19             312:17 313:2      145:24 177:13       170:10 193:17
        191:22           son 217:24           314:3 319:14      280:15,20,21        208:15 219:16
      smaller 102:1,12     285:2              319:17,21,25      282:18              220:8 223:19
        109:19           soon 130:13          321:24 322:10   specifically 68:5     259:11 260:20
      Smith 78:5           142:24 195:2     sort 228:19         72:11 76:25,25      261:21 264:19
        80:11 82:21      sorry 9:7,8          247:21            98:21 126:19        265:17 315:1
        83:2 85:9,15       13:15 24:3       sorting 187:18      178:3,16            315:10
        120:18 177:12      28:14,15 39:5    sought 204:16       179:19 183:13     stamped 18:1
        178:14 179:18      51:1 52:5          285:24            223:25 249:16       50:1 137:19
        207:16 284:2       61:15 73:8       sound 12:17       specifics 76:2        169:14,23
        296:19,22,24       74:2 78:11         116:13 133:5      179:17 187:6        209:11
        297:10 301:7       88:9 90:18         254:3 273:24      240:5             stand 11:6
        301:21 302:5       91:11,25 94:21     305:23          spell 186:3           171:16 228:24
        303:2 305:1        101:8,16,24      sounds 12:16        213:25 231:15       241:23
        306:14,19          104:8 107:9        120:25 241:2      235:7 241:5       Standard 25:24
        308:23             111:16 122:2     sources 270:4       242:25 245:23       26:5,13 29:5
      Smith's 305:18       123:6,7,22       Southern 1:3        245:24 285:14     standing 62:7
      smoked 81:14         124:20,21          6:10            spend 173:3,7         86:2 101:18
      smoking 78:24        135:8 137:23     space 131:14      spoke 217:8           160:8 205:20
        81:10              137:24 148:9     span 73:3           229:2 247:10      stands 32:13
      snippy 146:18        153:12 154:1     speak 24:25         257:10 267:10       70:25 102:3
      snitch 84:24         156:9 162:8        39:2 66:22        275:12 280:16       237:10
        85:4 86:12,14      167:9 172:18       133:19 158:11     302:9 309:11      start 55:13
        87:6 88:23         174:15 178:6,9     174:15 186:19     309:12,13           71:16 88:4
        90:16,17 114:9     181:4 182:22       218:18 238:13   spoken 45:20          97:4 154:21
      soft 97:22           186:3,4 187:16     239:3 248:9       97:22 132:13        171:17 193:14
      sold 179:4           189:7,8 190:21     251:16,24       spot 94:11 233:3      229:15 230:6
        213:17,17,18       191:21 192:7       277:25 291:12     317:24              300:1 308:15
      solemnly 7:24        194:17,19,20       309:16          spring 172:8,15     started 16:6
      somebody 50:14       195:10 196:4     speaker 107:1,3   square 104:7,9        19:6 30:11

                            Chapa & Giblin Court Reporters
                                    (248) 626-2288
Case 1:19-cv-00940-PLM-PJG ECF No. 40-5, PageID.315 Filed 12/10/20 Page 122 of 134
     LORI LYNN HEETHUIS, 9-25-2020
                                                                                      Page 363

        31:17 50:4         46:24 128:3,4      294:15 295:2       244:22 273:10      211:10 215:17
        52:11 55:21        128:9 178:3,14     297:1,6 298:4      306:9              219:25 227:19
        56:10 59:9         215:5,9,19,20      298:8,16,21      stopping 121:13      229:3,19
        61:2 64:18       statements 34:4      307:7 309:7      story 234:1          230:22 231:1
        65:22 73:6         34:7,11 178:12     310:4,7          Stout 161:11         245:10 247:6
        80:13 97:8,8       218:1,15 224:7   Stephenson's         241:7,8 269:16     269:15,25
        103:18 106:10      225:18,19          114:24 118:15      269:21 271:13      277:6 292:14
        106:11,13,15       261:1,3 265:10     125:14 296:14    straight 73:11       298:13 303:18
        109:22 113:9       312:13,16        steps 86:3 94:9      73:24              317:5
        117:18 120:9       313:6            stern 202:15       Strang 174:20      stunned 163:21
        125:25 142:25    states 1:1 6:9       206:1              174:20 216:20    stupid 272:19
        144:10 148:11      23:19 35:15,16   Steve 242:24         293:22             295:9,10
        172:21,23          35:24 36:4         243:8 244:22     strangely 52:23      299:14
        182:7 209:17     stating 6:24         270:23           streamline         subjected
        214:2 221:1        23:24 120:7      Steven 7:1           261:13,13          265:21 266:13
        226:21,23,24       199:21 200:24    Stevens 87:14      street 170:5       submit 259:18
        227:14 229:14      257:2 268:24     stick 202:22         213:12 214:24      259:18,22,23
        229:20,25          288:23 293:10      235:21 255:2     stress 167:1       submitted
        230:11,14        station 94:15        282:6,6 317:21     187:23 195:12      176:18
        235:9,12,17,18     185:2              317:21             212:14 216:22    submitting
        291:14,14        stations 182:8     sticking 240:6       296:9,11,11        265:10
        306:10           stay 113:16        stood 107:8,9      stressed 296:3     subpoena
      starting 88:5        160:9,9,11,14    stop 31:24 73:17   strike 307:13        142:19
        89:6 209:10        160:19,21,24       88:6 94:16       strip 317:20       subpoenaed
        223:20 230:5       160:24,24          113:25 118:7     stroll 192:17        288:23
        234:16 253:10      161:8,22,23        118:10,10,10     struggle 15:3      successful
        264:18             171:10 204:14      121:12 123:20    struggled 188:3      175:18
      starts 226:2         255:10 287:25      145:3 152:5      stuck 101:22       sudden 39:8
        260:19,19          308:9              180:19 196:3       130:8,17           113:10,17
        261:16           stayed 142:15        197:6 198:16       202:21             126:4 159:19
      state 6:19 7:24      171:23 172:1       225:19 232:14    study 173:20,24      299:23,24,24
        16:17 17:2         172:11             233:2,4,6          188:17 214:10    sued 318:12
        51:23 112:18     staying 161:7        242:5,20,20        214:14           suffer 40:8
        117:19 203:13      297:1              243:6 244:6,9    stuff 36:22          216:21
        203:17 205:2     stenographic         244:14,17,18       54:23 62:16      suggest 14:22
        215:4,4,5,8        6:18               244:25 246:12      66:18,18 88:12   suggestion
        216:9,12         STEPHEN 2:4          250:16 273:14      88:16,18 89:8      40:10
        232:22 323:1     Stephens 88:24       278:24 295:4       107:22 110:19    suicidal 318:3
      stated 135:1         92:17,20,24,25     295:10 299:18      114:2 126:3      suicide 318:1
        168:5 184:21       92:25 93:6,9       299:20 300:6,8     132:5 133:7      Suite 2:6,14
        208:20 255:21      93:22 114:10       300:9,10           152:1 155:11       6:13
        288:19 293:15    Stephenson 43:8    stopped 11:20        156:2 157:6,6    sum 59:10
        311:9 315:25       83:25 84:21        28:13 31:18        161:3,18         summarize
        316:14,17          89:21 99:20        203:2 210:8,9      167:22 187:9       289:1
        318:22             118:19,20          210:10 231:11      188:10 191:3     summary
      statement 6:16       217:18 283:22      242:11 244:21      194:16 197:25      210:19

                            Chapa & Giblin Court Reporters
                                    (248) 626-2288
Case 1:19-cv-00940-PLM-PJG ECF No. 40-5, PageID.316 Filed 12/10/20 Page 123 of 134
     LORI LYNN HEETHUIS, 9-25-2020
                                                                                   Page 364

      summer 172:16        218:22 220:12    switch 122:11       179:24 211:19    90:9 91:18
      sun 300:21           222:14 224:12    switched 43:7       223:9 238:24     92:20,24 111:7
      Sunday 56:8          225:19 230:11      166:16            248:19 288:3     111:7,22,23
        87:1               230:11,13        switching 83:24     288:21 291:19    112:13,15
      superiors            232:6 237:22       304:16            310:23 315:3     114:4,9 125:8
        142:13             240:22 244:16    sworn 8:7 15:20     322:5,6          128:6,13,14,15
      supplied 179:2       244:20 246:1       212:9,10 291:8 takes 233:14        128:15 132:7
      support 240:20       248:25 252:5,6     323:7,10        talk 12:8,11,11    136:13 137:1
        268:4              257:4 279:3      symptoms 211:5      12:18 13:24      138:9 142:14
      supposed 73:10       285:16 286:8     syndrome            22:20,22,24      145:4 150:16
        96:14 126:3        299:20 302:19      276:14            44:22 46:1       151:19 153:14
        190:16,18          305:11 312:25    system 190:3        64:14,16 70:6    155:4,14 156:6
        200:3 256:24       313:12 317:10                        87:25 89:13,15   158:20 162:3,5
        277:9              321:17,20,22             T           90:7,8,25 93:1   162:19,21,21
      supposedly           322:7            T-H-I-E-L-B-...     99:10 101:9      163:12,14,24
        126:25 127:2     surgeries 166:24     69:6              105:22,24        163:25 164:1
        206:6,6          surgery 175:12     T-O-M-A-S-C...      112:15 121:10    164:15,20,22
      sure 7:19 15:6       175:13,18,20       175:20            121:23 122:11    165:2,4,17
        16:4,24 21:9       175:24 176:2     table 3:1 48:3,25   123:2,19,23      170:17,21
        30:17 31:11,18   surrounding          134:12            124:14 128:25    173:3,11 177:5
        49:12 53:3         8:19             Tague 273:21        136:2 138:14     188:9 192:16
        54:8 63:7,9      surroundings       take 13:9 14:25     138:14,20        200:11,17
        69:8 75:7,21       29:15              32:13 47:6,6      139:23 142:8     216:13 222:5,7
        76:1 78:13       survive 188:25       53:23,24 55:5     144:20 146:24    228:16 229:1
        79:7 86:5        survivor 189:2       75:16,18 83:20    149:9,20         242:11,13
        88:18,21 92:6    suspected            85:12 86:13       150:10 157:15    243:12 244:10
        97:18 104:9        215:15             97:17 100:8       157:18 158:1,9   245:1,2 247:12
        105:8 108:25     suspended            110:9,15          161:16 162:7     247:19 250:20
        111:6,12,14,17     298:17 305:1       120:24 122:12     170:18,23        258:3,3,18,19
        120:21 121:22      310:8              142:23 144:11     172:10 196:10    262:16 263:4,5
        125:1,2,4        suspending           144:13 146:3,3    197:1,9 205:9    264:4 266:10
        126:8,9 128:12     301:18             147:24,24         205:23 215:2     266:21 267:4
        128:12 129:19    suspension           148:15,24         216:9 217:5      274:23 275:3
        139:1 144:15       122:25 136:19      156:25,25         224:9 228:19     279:24 282:16
        148:13 152:22      143:1 149:14       160:10,12         233:12 238:5     282:24,25
        154:25 155:5       252:17,20          161:24 169:3,4    245:9 248:4      283:11,13
        155:15,18,22       253:11 266:14      179:21 191:2      254:4 258:21     284:11,11
        155:25 156:2       266:22 267:5,9     199:16 204:20     258:23 262:11    288:9,17
        158:2 164:9      suspensions          229:24 231:17     269:22 284:5     290:11 295:18
        165:16 171:6,7     136:23             237:10 242:21     284:12 310:13    297:4 300:14
        171:13 177:2,3   swear 6:16           291:22 320:6      316:18,19        306:5
        180:17 181:9     swearing 290:24    taken 1:17 6:7    talked 14:1      talking 23:3
        183:21 186:25    sweet 53:1           8:11 9:24         22:16,17,25      28:13 46:16
        191:3 193:18     swing 297:22         11:21 50:7        32:17 51:19      48:15,22 49:1
        204:23 205:11    swish 107:25         65:11 71:21       53:15 77:12      49:15 58:5
        207:16 211:21      108:2              122:5 145:18      81:3,10,21       61:2,7,9 64:12

                            Chapa & Giblin Court Reporters
                                    (248) 626-2288
Case 1:19-cv-00940-PLM-PJG ECF No. 40-5, PageID.317 Filed 12/10/20 Page 124 of 134
     LORI LYNN HEETHUIS, 9-25-2020
                                                                                       Page 365

        66:1,7 68:11       308:17,17,20       223:8,11            157:23 160:18    testify 8:7 10:10
        73:2 75:10         308:25 311:2       248:17,21           177:7 185:5        63:10 240:9
        76:23 82:17        311:14,18          252:24 253:2        218:5 222:3        316:7
        86:14 90:23        312:15,18,23       288:2,5 322:12      225:13 234:2     testifying 53:16
        92:16 97:19,20     312:23 313:8,9   Technology            235:1 244:3        253:25
        98:6,14 100:5      321:14             137:6               302:12 315:17    testimony 7:24
        104:15,20        talks 213:5        tee 37:8              321:15             10:19,21 11:12
        107:2 110:4,5    tape 116:23        telephone 122:2     ten 47:12 199:20     18:11 23:8
        111:6,13,17,21     307:15 317:7       122:2 167:16        200:15 250:15      24:13 31:2
        112:3,7,10,11    tapes 51:16        tell 20:13 25:3       251:22             32:5 37:6,19
        112:19,21          59:22 60:9,18      31:17,25 32:8     ten-minute           37:20 42:22
        113:2 117:6        281:9              32:14 50:9          23:23              43:20 57:20
        121:25 124:24    Target 190:16        58:19,22 61:24    tend 292:11          58:1,5,9,13
        125:4,10,13      Taser 38:12,13       63:22,24 64:3     tending 73:23        59:6,7,10,15
        126:13,14          38:19,23 49:3      67:5,6 69:10      tense 146:18         60:8,11 61:2,5
        127:5,14,18,19     49:4 251:23        69:12,12 75:21    tension 303:15       61:8,18 62:3
        128:2,9 132:9      252:9,17           76:25 79:17,22    Teresa 205:16        62:12,20,22
        132:22 133:25      254:12,17          82:13,15,24       term 94:25           63:1,6,15,17
        138:18 139:22      256:14 268:23      83:18,18 87:9     terminate 138:9      64:8,14,15,16
        144:22 147:1     Tasers 38:14         87:19 98:4          145:1              70:19 71:11,20
        153:25 157:23      256:21,22          99:8 112:6        terminated           72:12 74:7
        159:6 160:1      taze 254:21,22       113:22 124:20       140:13 143:2,8     76:21 80:6
        165:20 169:18      254:23,25          124:22 125:8,9      148:25 149:17      95:10 103:5
        177:8 184:15       255:7,12,17,19     127:2 128:21        150:3,18           114:3 117:23
        187:21 194:19      256:2,13           129:17,22,24        154:10 156:17      120:4 135:19
        201:13 202:13    tazed 255:8,20       132:9 138:1         165:16 168:9       135:24 137:17
        203:13,23,24       258:13             144:25 145:1        268:10 274:25      144:1 159:23
        206:2 207:24     tazing 255:5         146:13 165:7        318:17             167:11 175:2
        217:22,24        team 60:6 257:2      169:5,7,7,8       terminating          206:25 227:17
        218:12 222:18      257:5 272:3,9      192:18 195:24       139:20             227:21 275:9
        224:1,4 225:1      272:13,14,15       206:25 207:2      termination          288:10 291:11
        225:3 226:19       272:18,22,25       208:6 212:6,11      149:22 150:1       303:23 321:14
        227:22 239:8     teamsters 43:23      212:16 215:18       150:21 168:25      322:1 323:7
        239:16,18,22     tear 156:12          228:24,25           270:16 310:9     testing 173:20
        247:4 252:10     tears 141:4          231:18 233:8      terms 286:19,19    text 53:13 111:9
        254:8 256:23     Technical 65:7       233:24 234:8        293:23 294:2       112:22 124:19
        257:20 266:9       73:13 152:3        247:1 248:23      terrible 169:1,2     133:17 200:14
        266:18 268:21    TECHNICIAN           261:2,12 262:1    test 188:23          232:25
        270:24,25          6:5 40:10,13       270:11 289:10     testified 8:9      texting 68:12
        273:20 276:24      40:15,18 65:10     295:4 300:6         10:12 61:11,13   thank 7:16 8:4
        276:25 277:9       65:13 73:16,25     302:8 311:23        62:1,12 63:12      20:15 38:17
        277:24 278:3,9     116:15 121:1,5     323:7,10            106:20 122:5       73:25 74:3
        278:10,12          152:7,10         teller 86:15          221:25 286:3       96:9 104:11
        281:18 286:7,7     179:22 180:1     telling 35:7 48:3     291:16 298:22      115:18,19
        286:10,15          191:17,24          63:22 132:4         302:3 320:3,20     121:24 140:8
        298:4 302:7        192:4,7 211:15     135:9 146:23        321:16             142:11,13

                            Chapa & Giblin Court Reporters
                                    (248) 626-2288
Case 1:19-cv-00940-PLM-PJG ECF No. 40-5, PageID.318 Filed 12/10/20 Page 125 of 134
     LORI LYNN HEETHUIS, 9-25-2020
                                                                                Page 366

        153:5 164:4      165:1 182:5      270:12,14        156:3 159:10       94:22 133:11
        169:16 193:19    186:23 193:7     272:19,21        160:6,8,24         177:5 204:12
        201:11 204:1     200:13,24        273:1,22         168:2 170:7        213:12 247:24
        253:2 271:15     229:15 230:17    274:16 276:5,6   177:19 179:21      252:7
        279:1,2 313:1    232:13 236:15    279:16 280:11    181:22 183:15    thirty 233:20
        322:12           241:19 243:10    280:24,25        183:17 184:5     thirty-six 172:2
      thanked 142:22     258:20 283:21    285:16 287:20    185:3,3,5,17       172:2,3
        169:12           285:20 294:7     289:5 291:14     191:12 192:16    thoroughly
      thanks 95:15       306:14 307:16    291:14,18        194:5 197:6        321:18
        102:13 105:12    317:14           295:1,12,14      213:14,18,22     thought 12:8,17
      Thanksgiving     things 13:23       297:25 299:10    213:23 215:12      28:14 45:6
        173:5            24:20 29:9       299:18,22        216:6,8 217:22     46:9 49:11
      theirs 82:7        45:22,25 46:7    300:15 302:13    223:1,18 224:9     50:12,14 51:14
      therapist 174:20   46:11,12 47:21   302:17,18,22     224:12 231:22      52:7,23 59:16
      therapists 175:3   47:22 59:8,20    303:1 305:11     232:8 233:7        64:20,24 75:23
      therapy 199:16     62:14 66:10      307:17,20        234:23 235:13      79:22 80:21
      Theresa 205:19     67:18 76:22      312:14 313:10    244:24 245:6,6     84:10 85:1,2,3
        273:11           80:8,19 81:6     320:21 321:25    245:25 246:10      86:10 89:7,22
      they'd 114:22      84:6 89:3,4,5  think 12:17        247:8,25           91:10,23,23
      thick 269:25       96:21 98:3       15:13 23:6       251:21,22          98:11 119:15
      Thielbar 69:5      102:8 120:10     26:19 29:17      252:4,5,7,15       125:22 128:12
        70:7 71:22       121:11 128:6     31:13 33:8       252:19,19          128:22 131:4,8
        82:2,18,24       132:6 140:23     39:8 53:3        256:4 257:16       133:5 134:10
        217:19 280:10    142:10 143:11    60:21 61:4       258:2,16 260:1     134:20,24
        282:19 284:2     150:8 154:1,3    62:18 64:3       263:9 265:18       138:2 142:3
        294:17 298:24    154:22 159:2     65:15 66:1       267:14 269:20      151:11 159:11
        299:13 301:2     161:19 171:16    74:7 75:24       270:4,25 271:4     164:22 166:17
        301:14,19        172:21 178:25    77:15 85:10      273:12 274:5       170:22 173:6
        302:2 307:8      179:6,10 185:7   88:21 90:9       274:24 275:7       192:2 193:23
        308:22           186:22 187:21    92:1 94:7        275:17,19,23       198:15,22
      Thielbar's 80:1    189:1 193:12     96:22 98:7       276:13 279:6       208:20 215:25
      thighs 203:8,9     194:25 196:18    99:4,17 101:17   279:12,13          219:4 225:2
        204:3            197:24 199:14    104:11,17,20     288:13,18          230:22 247:5
      thin 282:2         203:20 204:19    106:20 108:15    290:2,4 291:6      256:8 274:10
        317:20           204:20 206:3,4   110:21 115:11    295:25 296:3       276:5 277:1
      thing 9:13 18:19   222:1 228:5,11   115:13,16        299:3 302:23       310:24 313:22
        47:25 55:18      230:17,24,24     116:2,5,10       303:25 304:1,2   thousand 264:4
        60:17 69:23      232:12 233:20    119:8,14 120:2   306:4 313:20     threat 255:21
        70:14 74:15      236:14 240:10    120:3,23         313:23 314:13    threatening
        76:5 99:16,23    240:18 241:25    125:18 128:15 thinking 98:19        305:12
        102:25 113:9     242:4,11 246:6   128:18,19        98:21,22 240:1   three 9:25 56:24
        113:18 117:2     252:11,13        129:8 131:1,10   274:13             63:10 64:24
        131:19 139:5     256:20 258:17    131:23 141:1   thinks 115:14        80:9 103:25
        143:17 150:13    261:6,10,11,15   143:9 144:7    third 14:9 56:12     104:18,20,21
        152:13,24        264:13 268:5     145:20 148:21    81:2,3 93:11       108:21 109:2
        155:7 159:4      269:23 270:2,9   149:8 153:19     93:24,25 94:21     120:7 124:1,5

                          Chapa & Giblin Court Reporters
                                  (248) 626-2288
Case 1:19-cv-00940-PLM-PJG ECF No. 40-5, PageID.319 Filed 12/10/20 Page 126 of 134
     LORI LYNN HEETHUIS, 9-25-2020
                                                                                  Page 367

         125:2 129:9      69:18,24 70:10  220:17,23           237:22 239:16    121:19 142:6
         140:15 141:16    70:14 73:7      221:2,3,4,5,7,8     243:17 298:20    181:13 209:24
         142:1 156:19     74:17 78:5      221:9,11,13       times 16:24 17:1   233:8,13,14
         160:7 174:16     80:10 82:9      223:3 225:7         17:12 45:20      266:5 274:23
         182:22 228:12    84:10 85:7,9    227:25 228:3        46:8 49:10       275:3 284:11
         228:13 237:14    88:19 91:1      228:10,12,13        55:9,20,20       286:3 321:3
         237:18 251:15    92:11 93:11     229:13,14,22        59:3 60:24     Today's 6:11,13
         251:19 281:15    94:22 98:5      230:10,20           66:10 80:9       6:15
         294:18,21        99:1,2 100:4    233:7 234:4         84:16,20 95:20 toilet 97:2 98:24
         306:7            100:16,18       237:4 238:7         98:7 110:9       103:17 106:7
      three-day           101:6,7,10,13   239:18,19           114:15 115:2   told 20:25 21:2
         266:22           102:5,6 110:5   240:5 241:7,9       117:21 125:4     21:3 22:7 23:7
      threw 83:22         110:13 112:8    241:15 246:16       135:15,16        23:9 31:23
         144:7 179:16     112:18,25       248:3,8,14          139:17,17        45:17,20 46:3
         309:25           113:3,20 117:6  249:5,21            152:19 197:4     46:5,24 51:13
      throat 310:22       120:19,24       251:20 252:14       202:4 207:11     53:15 55:7,8
      throw 110:22        121:11 122:13   254:18 255:11       213:23 222:17    58:13,17 59:14
      throwing 77:14      123:12 124:16   256:21 257:3,5      235:24,25        60:3,4,5,8 61:3
         77:14 110:19     125:1,15,16     257:6 259:1         236:9 237:5,13   61:4 62:2
      Thursday 168:2      129:11,19       260:9,10            237:14,15,16     63:17 64:1,3,8
         247:22 251:12    133:11 138:14   262:10 263:25       237:18 239:4     66:13,25 67:3
      tied 162:9          139:19 140:3,7  264:2,5,8,23        240:23 249:20    67:21 68:2
      tier 45:16 96:13    140:12,17,19    264:25 266:22       249:21 250:13    69:22 71:24
         96:13,14 280:8   140:20 143:10   267:16 270:10       255:25 261:2     79:19 80:17,21
      tight 103:15        144:24 147:19   270:24 271:3        262:11,14,15     83:8 85:7,9,15
      till 255:14         147:23 148:3    273:8,17 274:7      262:17 272:5     86:8 87:14,17
      Tim 264:18,20       149:15,21       275:5 278:16        272:18 281:19    90:3,9 99:20
      time 10:7,18        151:18 154:18   279:16 280:9        283:12,23        113:23 114:8
         11:1 14:25,25    155:2,21,25     283:3,17,18,24      284:4,10,12      119:24 126:19
         16:8,9,10,17     160:13 161:8    284:14,23           295:20 297:11    127:9,25
         16:17,18,18,20   161:25 162:3,5  285:17,24,25        298:11 300:20    131:22 134:15
         20:17 21:18      168:6 169:14    286:15,16           301:8 305:6,8    135:24 138:3
         22:25 23:2,5     169:21,23       287:4 288:14        307:10 313:12    143:2 151:6
         26:15 28:9,11    170:18 171:24   288:17 290:4        317:11 318:25    160:18,19,21
         28:16 30:10      173:4,7 177:12  290:14,14,21      tiny 179:13        166:14 169:10
         31:8,19 32:1     179:7,21 184:7  291:5,7 293:9     tirades 208:20     177:15,18
         32:15 33:11      184:9 187:14    294:3,12            293:16 316:16    178:3,15,20
         36:11 38:14,24   188:23 191:9    295:19 303:25     tired 207:10       184:7 185:13
         43:10 46:6,12    192:23 194:4    304:10 305:6        233:16 302:15    196:23 199:3
         46:12 47:23,25   194:10 195:7    305:19 306:20       319:21           200:22 201:22
         48:12,25 50:25   198:12 199:14   308:12 309:19     tobacco 77:25      211:19 212:3,8
         52:11,12 54:13   199:16,22,23    310:14,15,21        78:24 81:11      225:17 232:1
         54:14 55:1,6     201:7 202:10    313:11,12,13      today 8:18,22      237:22,23,23
         55:19 57:1,5     202:12 207:9    316:1 318:1,5       9:1,3 10:10      238:6 240:10
         58:17 60:23      213:19 216:4    319:10 320:2        14:14 15:6       240:18 242:6
         65:24 68:25      219:23 220:16 timeframe             33:11 50:25      243:3,5,9,9

                           Chapa & Giblin Court Reporters
                                   (248) 626-2288
Case 1:19-cv-00940-PLM-PJG ECF No. 40-5, PageID.320 Filed 12/10/20 Page 127 of 134
     LORI LYNN HEETHUIS, 9-25-2020
                                                                                    Page 368

        244:5,9,18,23      242:19 245:18      132:11,14        116:9 125:4        237:17,18
        244:23 246:4       265:22 320:25      139:12,13,17     128:18,19          240:3,7 242:1
        247:6,19 252:9     321:1              168:10 183:22    131:1 132:3        244:1 246:20
        254:2 258:17     touchy-feely         184:15 198:5     139:15 150:7       252:9 255:15
        258:22 261:5       215:17             202:22 228:24    150:10 191:4       261:9 270:4,21
        261:11,13        toughing 319:5       235:21 241:23    198:7 239:8        281:21 284:4,4
        263:3,5,24       towel 108:1,2        273:9 307:11     242:15 253:23      284:5 286:9
        264:8 267:3,6    toweling 107:17      310:25           255:7 274:15       302:19 303:16
        267:8 276:4,22   towels 108:3       tries 191:2        306:10 314:14      304:18 306:16
        277:10 281:4,4   town 153:15        triple 188:23    trying 12:8 39:5     314:16 315:22
        281:6,8,10,11    township 277:16    trouble 9:19       48:19 49:18        320:5
        281:12,13,14     track 16:11          111:3 201:4      51:2 70:1 76:4   Tubergen
        281:16 283:15    tracking 91:22       214:9 317:9,9    76:4 80:1          182:20 185:18
        289:2,2,3        training 16:2,5    trousers 96:20     86:23 89:3,15    tuck 107:1
        292:6 293:2,8      23:20 24:7,12    true 119:13        90:22 91:16,16   tucked 106:20
        293:9 294:4        24:21 25:1,8       135:12 203:4     91:17 94:25      Tuesday 68:9
        295:5 315:7,16     38:13,18,21        236:15 270:15    96:12 104:12       247:20 251:11
        316:14             39:22 40:1         323:6            105:1,3,22,23    turn 107:23,24
      tolerance 24:9       120:18 207:6,6   truly 32:18        107:15 113:16      108:10 131:7
      Tomasczyk            207:14 246:14      230:7            113:16 117:9       153:20 154:13
        175:21             256:22           trust 85:10        118:22 123:5       165:5 197:21
      tomorrow 87:20     trainings 24:23    trustee 52:9,16    126:17,25          198:10,22
        88:1 163:19      transcript 3:16      84:20 275:21     129:18 132:16    turned 53:13,22
      tongue 162:8         323:5              284:17,19        132:21,24          75:11,17 88:11
        235:21           transfer 100:14    trustees 51:17     139:2,5 144:8      94:1 97:2
      tonight 232:24     trash 77:16          51:23 52:12,17   144:11,12,13       108:6,9,12
        299:16             79:11,20 81:6      54:1,25 57:23    146:12,13          131:8 147:10
      Tony 273:21        Traverse 210:11      83:8,12 85:12    148:15,21          147:11 149:21
      top 49:4 78:13     trays 83:8,9,20      86:16 87:11,16   149:11,17          149:22,23
        107:1,18         treat 49:6,7         224:25 275:24    154:8 156:14       151:12,15
        235:22 260:4     treated 114:13       283:1            157:20 158:7       152:15 158:16
        261:16 294:19      146:6 191:7      truth 7:25 8:1,1   158:25 162:2       158:17 162:15
        296:5              246:8 256:16       8:8,8,8 58:20    162:10 163:23      164:11,16
      topic 54:20          286:23 288:25      75:21 202:24     182:8 183:15       167:10,14,25
        116:2            treating 118:24      222:3 289:10     183:24 194:4       168:7,7 170:19
      total 50:21        treatment 285:4      289:19 323:8     195:3,6,6,12       171:16 201:14
        319:25             285:4,6,24         323:11           195:22,22,23       272:3,9,15,17
      totally 116:4        287:4,5,6        truthful 34:2      198:7,9 202:21     272:25
        191:13 232:18    treatments         truthfully         203:10,25        turning 198:4
        285:16             166:24 167:7       289:16           204:1 207:6      turns 155:17,24
      touch 201:9          173:22           try 27:14 50:22    210:14 211:9       169:13
        206:23 237:5     Treutler 182:20      51:20 57:15      212:23 224:15    TV 317:6
        238:13             185:18             59:24 60:10      224:18 225:8     twenties 285:13
      touching 104:25    trials 173:18        76:19 92:17      227:11,18        twenty 188:16
        144:17 234:25    tried 112:14         93:21 111:10     229:23 231:4     twenty-eight
        240:6 242:10       124:19 131:12      115:14,21        235:23 236:1       299:4

                            Chapa & Giblin Court Reporters
                                    (248) 626-2288
Case 1:19-cv-00940-PLM-PJG ECF No. 40-5, PageID.321 Filed 12/10/20 Page 128 of 134
     LORI LYNN HEETHUIS, 9-25-2020
                                                                                 Page 369

      twenty-four          183:10 224:22  148:2 159:6,14    270:21 276:2      143:24 144:14
        299:3              226:19 229:3   196:8 199:1,9     284:24 287:11     144:20,22,23
      twenty-somet...      230:17 243:10  199:19 200:24    understanding      145:4,7,11
        313:24             276:14 282:2   202:13 203:1      14:16 19:11,12    146:8 149:20
      twenty-two           296:11 307:16  205:21 206:12     20:1 22:1 73:3    150:4,5 199:15
        154:15             307:24 310:8   207:23 221:22     91:15 152:13      200:11,13
      twice 76:8,9         311:20 316:16  237:23 241:7,8    173:1 177:11      217:22 227:24
        250:2            typed 177:2      241:10 245:15     185:17 188:25     228:1,2,3,7
      twisting 256:20    types 102:6      245:21 246:2      290:19 294:1      239:19,22
      two 25:25 26:14    typing 101:2,6   247:1,4,10,13    understood         241:16 258:19
        48:1 49:4 54:3                    248:2,3,13        15:12 17:3        258:21 281:12
        75:6,8 77:11            U         249:4,12          24:6,8,9 27:2     319:3
        77:12,13 81:3    U 173:20         250:12,16,25      27:22 30:16      unit 84:6 212:6
        81:15 94:8       uh-huh 13:12     251:9,18          32:20,21 33:18   United 1:1 6:9
        109:19 117:10     14:20,21 48:24  271:13 277:14     33:24 37:4,18    unlock 133:18
        117:15 118:2      109:6 118:9     278:1 284:7       60:2 112:12      unmute 7:13
        121:11 143:10     225:16          292:22 318:21     114:17 119:10    unpaid 266:14
        154:15,20        uh-hun 14:20,21 undersheriff's     139:2 166:21     unquote 116:3
        167:4 189:17     unaware 44:25    56:2              188:22 320:10    unreasonable
        194:4,5 205:5    unbecoming      understand 7:9     320:12            233:25
        222:15 228:13     87:15 141:10    14:24 15:4,9,9   unemployment      unrelated
        234:13 237:18     320:9           15:11,13 16:10    144:2 181:2,3     285:16
        237:22 242:22    unbeknownst      16:11 17:4        181:14,23        unsettling 48:5
        249:23,25         241:25 242:17   19:6,7 26:15     unfairly 256:16   unwarranted
        251:25 259:9      243:8,12        26:24,25 27:18   Unfamiliar         46:8
        264:4 265:8,10   uncalled 305:16  28:2 29:12        224:15           updates 16:18
        268:8,22,24      uncertain        30:17 33:21      unfit 60:23        16:21,23
        269:8,20 280:1    293:23 294:2    34:1,4,7,10       118:2 177:8,10    135:10
        282:22,24        uncomfortable    37:2,11,22        177:23 178:12    updating 31:24
        284:19 286:19     15:3 217:13     45:12 49:12       179:18 208:18    uphold 27:2
        291:25 297:22     230:25          70:2 84:25        211:20 293:11    upper 45:16
      two-and-a-half     Underneath       88:21 89:3,18     310:23            96:13 104:14
        157:2             212:23          95:2 108:25      unfolded 206:12    189:20 280:7,7
      two-minute 99:3    undersheriff     109:3 114:22     unfortunately      284:6
        99:13,16 100:8    44:13 45:13     115:3 118:22      116:17           upset 54:25
        100:11,11         51:4 52:19      118:23 119:1     unfreeze 70:15     83:19 86:10
        117:12            53:9,20 54:21   121:15,21        unhappy 251:7      93:3,5 97:21
      two-thirds          59:23 61:22     124:1 125:12      291:10            118:19,20
        212:4             62:10,21        126:20 132:21    uniform 276:15     119:1 126:1
      two-year 143:9      113:11 120:3    144:1 146:23     union 18:22        202:7,8 203:22
      type 36:12 47:25    120:17 124:10   162:10 186:17     32:18 42:12       245:3,5 251:3
        55:18 64:11       132:12 134:3    190:2 198:23      43:1,3,13,13      251:5 258:12
        74:15 76:23       135:25 137:25   206:9 213:3,8     45:4 50:9 51:7    275:11
        99:6 101:4,20     138:13 140:6    222:24 233:19     66:13 79:13      upstairs 49:9
        103:10 133:5      141:25 142:15   239:11 244:1      87:23 138:9,14    69:25 153:24
        182:5,12          146:11,15       245:12 252:10     138:18 143:21     210:6 242:1

                            Chapa & Giblin Court Reporters
                                    (248) 626-2288
Case 1:19-cv-00940-PLM-PJG ECF No. 40-5, PageID.322 Filed 12/10/20 Page 129 of 134
     LORI LYNN HEETHUIS, 9-25-2020
                                                                              Page 370

      usage 57:15        versus 6:8           77:11 81:20 Wade 23:23       42:3 62:8 87:2
      use 23:7 38:10     vice 311:18          82:3,21,22   24:12 25:8      89:13,15,18
       38:12 39:24       video 6:5,6,6        282:24      waist 246:18     90:17 107:22
       47:25 81:12         40:10,13,15,18   VIDEOTAPED     249:17          113:7 117:3,25
       93:14 94:25         48:12 57:16        1:13        wait 29:17 32:3  119:8,14
       95:16 96:4,9        65:1,10,13       view 53:21     32:24,24 47:24  121:10,16
       105:12 145:20       66:2 68:7 69:5     198:9 199:22 70:21,21,21     122:11 123:19
       145:25 155:23       70:9,11 71:12      300:13 318:3 114:11 116:5    130:25 132:20
       175:14 186:11       71:15,21,24      viewed 36:8    173:21 192:20   137:6 139:8,19
       190:19 191:3        72:1 73:16,25      300:11,15,18 194:15 209:21   141:11 142:16
       221:4 252:22        75:3,23 76:11    violate 59:25  209:21 232:4,4  142:22 144:25
       253:15 287:25       76:17 77:15        282:9        242:7,14        145:2 148:13
       305:6               79:5,8,10,15     violated 143:11286:11 313:1    150:11 151:22
      usually 189:17       79:17,19,22      violating 82:2 314:4           157:21 158:3,9
       189:20 228:19       80:1,8 82:15                   waited 86:4
                                            violation 37:23                159:15 161:17
                           82:16,18,19,19     77:19 78:1,15200:16          163:20 165:10
              V            82:25 83:2         202:5 316:22waiting 85:11    169:4 172:6,8
      V-A-V-A-N-C...       99:2,24,25         318:9        86:2 299:16     172:19 177:19
        9:8                100:7 116:15                   waive 6:22
                                            violations 60:19               178:7 180:17
      vacation 221:2,5     121:1,5 122:7                  waived 254:23
                                              136:22 143:13                182:22 185:5
        221:8,9,14         134:6 152:7,10     281:10      walk 94:8 95:14  192:17,18
        242:16 243:8       179:22 180:1     Vision 180:13  102:2 105:9     196:5 205:20
        243:11 266:24      191:17,24        visitors 194:11242:8,15        205:23 206:18
      vacations 179:7      192:4,7 211:15   visits 152:20  246:13 253:23   206:18 209:24
      vague 64:11          211:15 223:8       194:8,8,9,11 285:20 300:19   210:11 214:24
      valid 254:1          223:11 248:17    visually 317:23301:5 302:14    221:23 222:8
      validity 255:3       248:21 252:24      317:25      walked 52:24     232:13 233:10
      Van 182:20           253:2 282:15                    53:7,14 88:10
                                            voice 39:3 97:22               233:16 234:17
        185:18             288:2,5 317:14     98:15 105:21 89:9 94:1       237:24 240:1
      Vanderlaan           322:12             106:2 146:9  101:20,25       242:20 245:6
        54:25 60:2,9     videoconference      196:2 202:14 102:1,9,10,11   246:17 253:22
        60:18 113:9,13     1:13,16 2:2        202:15 303:2 103:4,4 104:5   270:2 271:7
        113:21 126:1,5     6:12               312:8,10     138:6,7 139:21  275:8,17
      verbal 231:1       videoconferen...   voicemail 111:9142:14,25,25    281:13 285:12
        316:7              6:20                            159:9 244:4
                                              125:6 168:1,19               286:21,22
      verbally 18:23     videoed 82:18        171:4        255:9          wanted 29:24
        45:18 54:5         82:20            vs 1:7        walking 102:2    54:9 58:16
        141:12 146:1     videographer       vulgar 202:23  140:2 147:1     63:4 87:14
        265:19             7:20 12:7        vulgarities    205:12 229:16   90:3 119:17
      verdict 58:10        73:12 116:11       202:19       242:23 247:9    132:19 143:22
      verify 7:11,13       121:9 153:1      Vyvanse 9:6,8  297:19          153:13 158:23
      Vern 244:3           312:25 313:17      9:21,22 174:6
                                                          wall 312:22,23   161:3 165:13
      versa 311:18         314:18 315:12      175:8       want 15:6,7      169:9 172:8,24
      version 31:3       videoing 80:20                    28:13 29:24     172:25 173:3,7
        34:24 35:2         81:25                 W         32:9 36:21      182:3,15 183:2
        317:7            videos 64:22,23    W-O-O-D 251:2  38:16 40:3,12   184:9,10

                            Chapa & Giblin Court Reporters
                                    (248) 626-2288
Case 1:19-cv-00940-PLM-PJG ECF No. 40-5, PageID.323 Filed 12/10/20 Page 130 of 134
     LORI LYNN HEETHUIS, 9-25-2020
                                                                                 Page 371

       196:25 212:11      247:20 248:8      212:4 233:10    93:14,19 94:2     258:23,23
       212:16 214:15      251:9 257:21      243:25 244:7    94:22 95:10,13    295:6,6
       216:19 229:17      263:10,11         248:12 249:3    95:24 96:3       west 236:11
       238:10 239:9       268:6 274:1,10    253:23 254:18   97:1,2,4,5       Western 1:2
       247:14,15          277:10,11,25      256:19 257:10   101:11 103:17     6:10
       255:11,11          279:21 280:15     258:4,18,19     104:5 106:7,18   wheel 307:4,5
       267:11 269:4,5     283:3 285:17      273:19 276:1,9  111:5 113:20     whichever 96:14
       269:22 276:13      291:1 300:4       276:16 279:14   114:9 126:7      whining 303:8
       287:20 289:3       305:24 310:2      279:17 280:16   130:16,17        whiny 305:10
       319:15             310:17 312:20     280:16,17       135:20 138:2     Whitehall
      wants 139:6,7       312:23 319:17     287:18 296:1    140:7,9,21        180:18
       139:10 151:21      321:18            298:14 302:13   145:17 147:9     wife 114:18,24
       158:8 163:18      wasting 234:4      306:1 310:20    152:14 153:14     115:1 118:15
       163:19 233:13     watch 60:17        312:11 313:4    153:24 155:4,6    125:14 127:11
      warn 243:13         68:13 69:24,25    317:22 320:10   155:10,14         127:13 204:15
      warning 138:6       85:16,18          320:24          156:3,7 157:7    willing 167:4
      warrant 132:19      242:17 283:17    Wayne 1:20,20    163:13 168:13    window 84:17
      warranted           317:24            323:3,24        169:14 170:4      277:2 317:18
       246:11            watched 279:18    ways 186:15      172:6 173:7,10    317:21
      wash 106:18        watching 281:8     287:9           181:11 182:17    windows 197:3
      washed 107:4,12    water 97:3        we've 58:17      183:11 195:3      282:3 292:13
       107:16             98:24 100:23      177:5 210:13    201:10,15        wipe 75:18,19
      washing 97:3,14     101:12 107:5,8    249:14 282:24   202:2 205:15     wiping 107:17
      wasn't 24:1 31:9    107:9,12,20,23   weapons 38:9     215:3 219:20     wiry 255:23
       33:4,7 36:15       107:24 108:3,6   wear 96:19       240:21 242:16    wise 303:25
       37:8 39:22         108:10,12         276:15          242:18 243:2,8   wish 116:15
       45:18 50:4        way 10:10 13:11   website 184:18   243:11 245:17     148:17 182:23
       60:12 61:8         14:22 27:24      week 67:11 99:4  245:20 246:2     wished 114:24
       67:13 69:19        44:22 49:13       206:15 249:23   247:1 248:1,4    witch 241:23
       80:19 81:9         50:5 60:10        249:25 250:3    248:13 249:4     withdrawals
       82:9 85:2          95:5 102:13,15   week-and-a-h...  249:12 254:23     317:3
       91:15 92:11        103:1,15,20,20    99:5            257:13 264:11    witness 3:3 6:16
       96:22 97:23        105:9 109:13     weekend 266:25   273:14 274:6      6:20 8:3,6 39:5
       98:21,22           113:24 115:21    weeks 69:20      277:2 283:24      39:15 40:7,23
       103:14 110:12      118:24 120:22     154:20 167:4    285:16,18         71:7 73:22
       115:7 125:2        128:20 131:7,8    270:11          298:12,12         74:2 77:9
       126:9 141:2        131:15 134:22    weight 187:25    304:1 308:14      118:12 120:25
       146:13 160:21      140:3 155:1      went 11:19 14:4  311:6             152:23 153:5
       178:1 181:2        163:3 166:21      14:4 38:20     weren't 30:18      194:20 225:18
       182:18 198:19      176:3 182:13      50:17 55:10     59:20 62:17       230:1 234:9,10
       201:6 202:15       184:11 191:17     64:9 68:21      74:11 81:7,19     234:22 250:1,2
       202:16,18          194:13 196:10     72:5,11 84:17   126:8 148:2       268:22 269:7
       203:6,7 204:15     196:14 197:7      84:20 87:11,13  158:23 159:18     271:2 287:16
       207:8,9,23,25      199:8 201:12      87:18 88:6,12   160:19 192:18     287:19 297:3,8
       218:6 220:22       201:15 205:10     88:12,16,23     201:19 204:15     297:9 313:2,21
       222:16 238:7       205:11 209:22     89:10 90:19,25  236:13 247:7      314:1,20

                            Chapa & Giblin Court Reporters
                                    (248) 626-2288
Case 1:19-cv-00940-PLM-PJG ECF No. 40-5, PageID.324 Filed 12/10/20 Page 131 of 134
     LORI LYNN HEETHUIS, 9-25-2020
                                                                                 Page 372

      witnessed 236:2    179:15 180:24     84:14 110:2      178:22 257:2       271:18 273:3
       284:16 296:18     187:22 189:12     111:4,5 119:18   261:1 262:8        273:16 277:7
       296:19,19,24      191:1 206:20      119:20,25,25     270:5              278:15 287:1
       297:2,3,5,12      212:11 220:14     131:17 132:8                        290:12 294:25
      witnesses          230:14 271:21     143:17 172:18          X            299:23 301:15
       259:21,22,23      286:7 290:23      203:17 245:5   X 152:25 153:4       308:9 312:21
       260:2,8 262:25    293:12,24         317:24           179:7              314:16 315:7
      woman 246:16       294:2 304:1      wow 86:20                            317:19
      women 81:14        310:20,21         128:22 251:5           Y          year 25:3 58:4,4
       201:24 279:6,8    316:12,13        wraps 197:3     yeah 12:17           100:19 172:15
       279:13 282:13    worked 12:3       write 51:20       13:14 27:12        173:5,6 178:25
      wonder 98:22       58:17 74:6,12     85:23 151:4      39:10 50:20        178:25 179:12
      Wood 22:16,17      83:25 115:2       155:7 158:18     54:8 69:11         237:2 243:14
       22:20,21 23:9     174:23 180:17     176:24,24        70:5 73:16         250:6,7 289:23
       45:10 78:6,6      180:21 184:7      177:1 248:7      78:25 79:9         310:19
       239:24 241:18     188:12,13        write-up 54:10    81:17 83:19      years 12:6 16:14
       245:17,20         218:7 230:15      76:23,23         84:22,22 86:6      24:15,19 25:25
       250:13,20,25      283:25 306:20     252:19           86:6 90:12,19      26:14 42:23
       251:1,2 253:19   worker 159:1      writing 19:24     91:6,12,20,20      43:25 44:2
       254:22 255:17     161:10 182:5      176:22 209:13    93:1 96:25         47:11,12 58:18
       256:2 267:7,8    workers 36:15      210:23 261:18    100:14 103:3       74:20,22,24
       272:1,6,24        224:3             261:23 262:3,6   104:22 106:23      140:22 143:10
       296:18,18,23     working 17:21      305:2            107:21 108:8       145:16 156:21
       296:24 297:10     19:18 20:10      written 21:23     108:22 109:9       156:23,24
      Woods 251:1        21:18 26:3,21     49:20 50:2       109:12,12          157:9 159:3
      word 70:5 85:5     36:11 41:20       54:3,11 57:14    110:17 111:14      160:7 167:6
       85:25 90:17       55:15 57:1        57:25 85:10      113:21 115:25      171:23 172:1
       155:16,23         68:24 84:2        89:22 136:23     117:5 118:7        184:8 190:7,11
       310:2,2           88:15 96:16       147:19 184:22    123:3 127:7        210:1 212:9,12
      wording 60:13      99:25 101:18      193:4,11         134:7,8 139:25     212:12 229:6
      words 60:13,15     175:13 189:3,4    197:10,13,17     140:1 146:2        231:16 238:8
       60:15 87:16       194:3 200:15      198:17 248:6     147:12 151:20      243:23 253:22
       183:13 292:8      205:7 242:9       254:11,19        151:25 153:4       272:13 287:13
       305:8             274:3 284:16      255:3 266:13     155:1 157:10       289:8
      wore 96:19,20      300:16 312:24     298:17 310:8     159:10,18        yell 146:9 296:7
      work 50:17 57:4   works 80:25       wrong 86:20       170:14,14          299:23
       57:6 61:21,22     96:5 137:7        152:13 170:23    172:23 176:5     yelled 295:7
       68:20 70:8        181:3             171:2 218:23     187:9 198:13       298:15 299:22
       84:9 97:25       world 166:22       252:20 275:2     201:4 205:13       300:7
       100:12 114:20     311:12            279:16 306:18    205:20 208:24    yelling 80:16
       114:22 115:20    worry 70:6 79:2    316:15           218:13,17          97:23 202:14
       116:19 117:22     90:8 142:23      wrongfully        223:5 225:7        202:15,16,17
       118:16 120:6,8    201:8             177:7            228:9 230:22       202:18 203:13
       120:8,9 122:6    worse 192:1       wrote 85:24       231:19 248:4       295:13,15,16
       146:24 147:2      294:7             151:2 153:11     266:11,11          295:17,20,22
       174:24 179:8     wouldn't 81:12     166:9,12         267:10 269:7       295:23,25,25

                           Chapa & Giblin Court Reporters
                                   (248) 626-2288
Case 1:19-cv-00940-PLM-PJG ECF No. 40-5, PageID.325 Filed 12/10/20 Page 132 of 134
     LORI LYNN HEETHUIS, 9-25-2020
                                                                                   Page 373

        296:1,10,14       42:18 90:24      123 4:6              163:3 219:16     224:1,21
        297:14,24         137:19 189:22    13 4:6 39:12         261:17           227:21 228:14
        299:1,5 300:1   10:00 55:21 56:5     65:1 66:20       180 4:14           229:11,12
        303:2 305:19      199:18 200:12      67:2,23 123:9    180-D 260:21       235:11,12
        306:9,9,14        200:16,21,25       123:13 220:7     19 3:18 4:11     2010 59:1
      yellow 109:10       201:7            13-D 50:1 54:13      34:22 35:9,22    237:21,22
        281:25          10:03 40:15,16     137 4:7              77:12 166:2      238:15 239:16
      yep 108:16        10:05 40:17,19     13th 66:2 67:24      197:18 223:17    239:23 240:10
        200:12            41:6               68:1,3,5,8         223:24 231:16    240:15 241:1
      yesterday         10:06 41:24        14 4:5 39:12,19      254:16           241:20 242:4
        170:11          10:15 189:16         122:16,24        19-D 193:8,18      242:12 243:17
      young 48:18       10:22 49:24          136:12,13,20     192 4:15,16        244:1,2,8,14
        196:10 234:16   10:30 147:14,19      209:10 266:15    1998 15:15         244:15 245:2
        255:22            151:10,15        14-year-old          16:13            264:3
                          152:15 162:16      218:24                            2012 244:15,17
             Z          10:48 65:10,11     147 4:8                    2          245:10
      zero 24:9         100 10:4 75:11     14th 193:24        2 3:19 10:4 20:4 2013 39:19 47:1
      Zoom 121:7        102 4:4            15 4:7 137:10,14     20:8 90:25     2013-2014
      Zyrtec 9:11       10th 265:9           314:6,13         2-14-18 23:19      265:21
                        11 4:3 49:23         319:22           2.01 29:25       2014 22:21,23
             0            50:2 54:4        150 4:9            2.01.11 34:1       23:1,2,4 39:12
      061 188:21          124:8 127:18     153-D 169:18       2.01.5 30:7        47:16 57:15
                          160:10,12,15     156-D 170:11       2.01.8 30:13       213:6 239:14
              1                                               2:00-ish 91:7
                          160:25 167:6     157 220:8                             241:20,21
      1 3:18 17:14,18                                         2:15 163:1,5
                          259:15 318:25    158 220:8                             242:4 243:17
        17:24 19:17                                             164:19
                          319:15,17,19     16 4:8 35:9                           244:2 245:8,14
        25:11 26:13                                           2:19 166:3,6
                          319:25             147:6,9 322:3                       248:13 249:4
        29:3                                                  2:26 163:9,9
                        11-27-17 193:4     16-D 23:17                            252:12 254:11
      1,600 174:10,10                                         2:30 155:10
                        11-D 137:19        162 4:10                              254:16 259:15
      1,668 171:20                                            2:35 176:15
                        11.9 188:19        162-D 219:16                          261:5,17,22
      1.14 34:20                                              2:40 179:22,24
                        11:04 65:12,14     164-D 164:2                           262:5 263:16
      1:00 151:17                                             2:55 179:25
                        11:59 102:18       166 4:11,12                           264:17,24
      1:10 121:4,5                                              180:2,5
                        119-cv-00940       17 4:9 34:21,25                       265:7,25,25
      1:12 122:17                                             20 3:19 4:12
                          6:11               35:11 124:9                         266:3 267:13
      1:13 123:10                                               87:2 90:24
                        11th 124:14,23       150:23 151:1                        268:2 277:24
      1:19-cv-00940                                             166:5,8 169:17
                          125:9,19 126:8     152:17 193:12                       277:25
        1:7                                                     170:7,9 172:17 2016 10:15
                          128:10 129:2       199:8 228:5
      1:30 56:11                                                313:20
                          290:24             261:22 322:3                        11:15 12:21
      1:33 137:11                                             200 2:6 6:13
                        12 4:4 50:1        171-D 260:20                          38:15 47:4,5
      1:38 56:11                                              2000 11:1,3
                          90:20 93:16      176 4:13                              57:20 58:1,3,9
      1:48 147:7                                                13:18 39:11
                          102:17,21        178-D 261:22                          58:10 59:6,13
      1:53 150:24                                               47:1,1 244:15
                          208:14           17th 129:4                            117:24 190:12
      1:56 152:7,8                                            2006 13:19
                        12:15 91:7 115:9     130:20 133:20                       237:3
      1:58 152:9,10                                             287:3
                        12:27 121:1,3        134:9 193:23                      2017 11:3 19:17
      10 4:2 9:11                                             2009 23:2 213:5
                        12:30 151:17       18 4:10 77:11                         19:19 29:3
        41:23 42:2,9                                            223:17,21,24
                        122 4:5              118:5 162:25                        31:2 47:7

                           Chapa & Giblin Court Reporters
                                   (248) 626-2288
Case 1:19-cv-00940-PLM-PJG ECF No. 40-5, PageID.326 Filed 12/10/20 Page 133 of 134
     LORI LYNN HEETHUIS, 9-25-2020
                                                                                      Page 374

        58:11 59:14      219 4:19           256 264:19         300,000 213:4      4th 317:1
        62:1,5 73:5      21st 135:10,19     259 4:23           30th 169:22
        74:7,8 76:11       262:6,7          25th 90:23           170:16                   5
        77:11,13 78:16   22 4:14 134:2      26 4:18 164:11     31 4:23 259:6,10   5 3:22 25:15,18
        80:4 117:24        172:13 180:4,9     209:3,7 314:22     259:10             26:12 177:6,13
        192:15 193:12    220 4:20           260 4:24,25        32 4:24 260:12       178:4,15
        197:18 205:2     223 4:21           263 264:19           260:21           5-1-2017 18:4
        208:14 219:16    22nd 124:10        265 5:1            321 3:11             30:4
        289:25 290:24      135:4            266 223:20         323 323:5          5:09 248:20,22
        291:4,6 304:1    23 3:21 4:15       26th 151:1,4,14    33 4:25 260:15       249:2
      2018 31:15 43:5      122:25 123:6       151:15 152:14      260:19           5:17 253:7
        43:6 47:2          123:16 136:10      152:16 162:14    34 3:24 5:1        5:27 259:7
        76:12 172:19       172:13 191:16      164:15,17,20       265:4,7          5:29 260:13,16
        216:24 220:7       192:10,13          165:19,24        3406 323:22        5:38 265:5
        304:2 307:21       313:22             166:9 167:10     36-D 253:10        55 153:20
      2019 34:25         231-457-3661         168:1,9          3669 110:14          154:13 155:17
        35:11 43:9,10      110:7            27 4:19 83:10,19   378,000 212:22       155:24 167:14
        43:11 44:1       23rd 50:16,18        219:12,16          212:25             167:25 168:7
        49:20 51:12        51:3,11 52:2,4   27555 2:14         38 3:25              171:16
        54:4 55:15         52:6,7,21        277 223:20         38-D 254:11        553 38:10
        58:8,24 59:5       53:10,20 54:15   28 4:20 12:6                          55th 154:21
        65:1 66:20         69:7 87:3          220:4,7                4            565 38:10
        83:25 84:4         92:22 123:23     288 3:9          4 3:21 23:13,17      59 188:12
        87:4 88:23         124:2,3 136:19   29 3:23 4:21     4-29-19 170:17
        122:12,25          137:22 145:18      216:24 223:14  4:00 170:2 220:5             6
        123:16 134:2       147:3 149:20       223:18         4:06 223:8,9         6 3:23 29:21,25
        175:4 176:18       151:11           291 265:17       4:10 170:3             140:4
        177:6 178:15     24 4:16 49:20      29th 164:3       4:12 170:3           6:00 55:21
        179:14             54:4 58:8          170:25         4:15 223:10,12         284:14
      2020 1:21 6:2,14     140:9,11                            223:15             6:15s 189:17
        175:22             192:25 193:3             3        4:16 169:21          6:16 288:2,3
      2025 323:25        248.489.4100       3 3:20 21:11,15 4:20 163:8,24         6:19 288:4,6
      208 4:17             2:16               140:6            164:2 170:17       616.454.8300
      209 4:18           24th 50:17 87:3    3-D 170:11       4:30 233:8             2:8
      20s 87:2,3 88:22     88:22 92:21,22   3.01 18:1        4:46 168:3           618 25:19
        313:21             92:22            3:17 192:11      4:56 248:18          620-D 25:19
      20th 11:15         25 1:21 3:22       3:18 193:1       4:57 248:19          630-D 30:1
      21 3:20 4:13         4:17 6:2,14      3:30 155:10      400,000 212:25       638-D 30:1
        48:19 58:18        117:10 157:8     3:41 208:11        213:4              64 132:5 187:10
        145:16 159:3       171:23 172:1     3:42 209:4       41 4:1,2             646-D 208:15
        172:13,17,18       172:11 208:10    3:50 170:2       457 110:14           648-D 208:15
        176:14,17          208:14 212:12    3:59 219:13      47-D 253:10          650-D 18:2
        184:7 253:22     250 2:14           30 4:22 15:23    480 220:18,24        651-D 20:9
        262:5 286:8      253 4:22 259:11      86:4 175:17,18 48331 2:15           652-D 20:9
        289:7 313:20     254 259:11,25        253:6,9 254:11 49 4:3               653-D 21:17
        313:22,23        255 259:11           254:11 286:8   49503 2:7            654-D 21:17


                            Chapa & Giblin Court Reporters
                                    (248) 626-2288
Case 1:19-cv-00940-PLM-PJG ECF No. 40-5, PageID.327 Filed 12/10/20 Page 134 of 134
     LORI LYNN HEETHUIS, 9-25-2020
                                                                      Page 375

      66 188:13           9:51 33:17
                          9:52 34:17
              7           9:59 38:6
      7 3:24 34:16,19     911 184:13,14
        78:15 205:2
        264:17 315:10
      7:00 189:16
      7:15 189:16
      7:23 322:14,15
      70 9:6,8
      7th 205:4
              8
      8 3:7,25 38:5,8
        140:18 145:21
        148:15 265:14
        317:6
      8:00 56:4,23
      8:10 200:24
      8:30 56:4,23
        189:15,20
        199:22 200:22
      8:32 55:10
      8:36 55:11
      80 2:6 6:12
      82-year-old
        141:15
      8th 175:22 205:4
        265:9
              9
      9 4:1 41:5,9,9,12
        41:19 144:3,12
        318:25 319:17
        319:18,24,25
        320:1 323:25
      9:00 10:8
      9:07 1:22 6:3,5
      9:15s 189:17
      9:23 17:15
      9:28 20:5
      9:32 21:12
      9:37 23:14
      9:40 25:16
      9:45 10:8
      9:46 29:22


                             Chapa & Giblin Court Reporters
                                     (248) 626-2288
